Exhibit 10.1

REVOLVING CREDIT

AND

SECURITY AGREEMENT

by and among

OREGON METALLURGICAL, LLC,

ALLEGHENY LUDLUM, LLC,

TDY INDUSTRIES, LLC,

INTERNATIONAL HEARTH MELTING, LLC,

ATI PRECISION FINISHING, LLC,

TITANIUM WIRE CORPORATION,

ENVIRONMENTAL, INC.,

ATI TITANIUM LLC,

ATI FLOWFORM PRODUCTS, LLC,

ATI LADISH LLC,

VALLEY MACHINING, INC.,

ATI LADISH MACHINING, INC.,

CHEN-TECH INDUSTRIES, INC.,

PACIFIC CAST TECHNOLOGIES, INC.,

ATI POWDER METALS LLC and

ATI CAST PRODUCTS SALEM OPERATIONS, LLC,

as Borrowers,

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

PNC BANK, NATIONAL ASSOCIATION,

as Lender and Agent

BANK OF AMERICA N.A., as Co-Syndication Agent,

CITIBANK, N.A., as Co-Syndication Agent,

JPMORGAN CHASE BANK, N.A., as Co-Syndication Agent

MUFG UNION BANK, N.A., as Co-Syndication Agent,

BANK OF NEW YORK MELLON, as a Co-Managing Agent,

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Co-Managing Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Co-Managing Agent,

and

PNC CAPITAL MARKETS LLC,

as Sole Lead Arranger and Sole Bookrunner

Effective as of September 23, 2015

CUSIP# 68589UAA7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

I.

 

DEFINITIONS

     1     

1.1.

 

Accounting Terms

     1     

1.2.

 

General Terms

     2     

1.3.

 

Uniform Commercial Code Terms

     40     

1.4.

 

Certain Matters of Construction

     41   

II.

 

ADVANCES, PAYMENTS

     42     

2.1.

 

Revolving Advances

     42     

2.2.

 

Procedures for Requesting Revolving Advances; Procedures for Selection of
Applicable Interest Rates for All Advances

     43     

2.3.

 

Reserved

     45     

2.4.

 

Swing Loans

     45     

2.5.

 

Disbursement of Advance Proceeds

     46     

2.6.

 

Making and Settlement of Advances

     47     

2.7.

 

Maximum Advances

     49     

2.8.

 

Manner and Repayment of Advances

     49     

2.9.

 

Repayment of Excess Advances

     50     

2.10.

 

Statement of Account

     50     

2.11.

 

Letters of Credit

     50     

2.12.

 

Issuance of Letters of Credit

     51     

2.13.

 

Requirements For Issuance of Letters of Credit

     52     

2.14.

 

Disbursements, Reimbursement

     52     

2.15.

 

Repayment of Participation Advances

     54     

2.16.

 

Documentation

     55     

2.17.

 

Determination to Honor Drawing Request

     55     

2.18.

 

Nature of Participation and Reimbursement Obligations

     55     

2.19.

 

Liability for Acts and Omissions

     57     

2.20.

 

Reserved

     58     

2.21.

 

Use of Proceeds

     58     

2.22.

 

Defaulting Lender

     58     

2.23.

 

Payment of Obligations

     61     

2.24.

 

Increase in Maximum Revolving Advance Amount

     61     

2.25.

 

Currency Fluctuations

     64     

2.26.

 

Periodic Computations of Dollar Equivalent Amount of Letter of Credit
Obligations; Requests for Additional Optional Currencies

     64     

2.27.

 

Judgment Currency

     64     

2.28.

 

European Monetary Union

     65     

2.29.

 

Payments In Euros Under Certain Circumstances

     65     

2.30.

 

Additional Compensation Under Certain Circumstances

     65   

III.

 

INTEREST AND FEES

     65     

3.1.

 

Interest

     65   

 

i



--------------------------------------------------------------------------------

 

3.2.

 

Letter of Credit Fees

     66     

3.3.

 

Facility Fee

     67     

3.4.

 

Reserved

     67     

3.5.

 

Computation of Interest and Fees

     67     

3.6.

 

Maximum Charges

     68     

3.7.

 

Increased Costs

     68     

3.8.

 

Basis For Determining Interest Rate Inadequate or Unfair

     69     

3.9.

 

Capital Adequacy

     70     

3.10.

 

Taxes

     70     

3.11.

 

Replacement of Lenders

     73   

IV.

 

COLLATERAL: GENERAL TERMS

     73     

4.1.

 

Security Interest in the Collateral

     73     

4.2.

 

Perfection of Security Interest

     74     

4.3.

 

Preservation of Collateral

     74     

4.4.

 

Ownership and Location of Collateral

     75     

4.5.

 

Defense of Agent’s and Lenders’ Interests

     75     

4.6.

 

Inspection of Premises

     76     

4.7.

 

Appraisals

     76     

4.8.

 

Receivables; Blocked Accounts and Deposit Accounts

     76     

4.9.

 

Inventory

     79     

4.10.

 

Reserved

     79     

4.11.

 

Exculpation of Liability

     79     

4.12.

 

Financing Statements

     79   

V.

 

REPRESENTATIONS AND WARRANTIES

     80     

5.1.

 

Authority

     80     

5.2.

 

Formation and Qualification

     80     

5.3.

 

Survival of Representations and Warranties

     80     

5.4.

 

Tax Returns

     81     

5.5.

 

Financial Statements

     81     

5.6.

 

Entity Names

     81     

5.7.

 

O.S.H.A. Environmental Compliance

     82     

5.8.

 

Solvency; No Litigation, Violation, Indebtedness or Default; ERISA Compliance

     82     

5.9.

 

Patents, Trademarks, Copyrights and Licenses

     83     

5.10.

 

Licenses and Permits

     84     

5.11.

 

Reserved

     84     

5.12.

 

No Default

     84     

5.13.

 

No Burdensome Restrictions

     84     

5.14.

 

No Labor Disputes

     84     

5.15.

 

Margin Regulations

     84     

5.16.

 

Investment Company Act

     84     

5.17.

 

Disclosure

     84     

5.18.

 

Reserved

     85     

5.19.

 

Reserved

     85     

5.20.

 

Reserved

     85   

 

ii



--------------------------------------------------------------------------------

 

5.21.

 

Business and Property of Loan Parties

     85     

5.22.

 

Ineligible Securities

     85     

5.23.

 

Reserved

     85     

5.24.

 

Equity Interests

     85     

5.25.

 

Commercial Tort Claims

     85     

5.26.

 

Letter of Credit Rights

     85     

5.27.

 

Material Contracts

     85     

5.28.

 

Designated Customers

     85     

5.29.

 

Senior Debt Status

     85   

VI.

 

AFFIRMATIVE COVENANTS

     86     

6.1.

 

Compliance with Laws

     86     

6.2.

 

Conduct of Business and Maintenance of Existence and Assets

     86     

6.3.

 

Books and Records

     86     

6.4.

 

Payment of Taxes

     86     

6.5.

 

Preservation of Existence, Etc.

     87     

6.6.

 

Maintenance of Properties, Leases

     87     

6.7.

 

Visitation Rights

     87     

6.8.

 

Use of Proceeds

     87     

6.9.

 

Anti-Terrorism Laws

     87     

6.10.

 

Financial Covenants

     88     

6.11.

 

Insurance

     88     

6.12.

 

Payment of Indebtedness and Leasehold Obligations

     89     

6.13.

 

Environmental Matters

     89     

6.14.

 

Standards of Financial Statements

     89     

6.15.

 

Reserved

     89     

6.16.

 

Execution of Supplemental Instruments

     89     

6.17.

 

Government Receivables

     90     

6.18.

 

Depository Accounts; Blocked Account Agreements

     90     

6.19.

 

Keepwell

     90   

VII.

 

NEGATIVE COVENANTS

     91     

7.1.

 

Merger, Consolidation, Acquisition and Sale of Assets

     91     

7.2.

 

Creation of Liens

     92     

7.3.

 

Guarantees

     92     

7.4.

 

Investments

     92     

7.5.

 

Loans

     92     

7.6.

 

Reserved

     92     

7.7.

 

Dividends and Restricted Payments

     92     

7.8.

 

Indebtedness

     93     

7.9.

 

Nature of Business

     93     

7.10.

 

Transactions with Affiliates

     93     

7.11.

 

Reserved

     93     

7.12.

 

Subsidiaries and Partnerships

     93     

7.13.

 

Fiscal Year and Accounting Changes

     94     

7.14.

 

Reserved

     94     

7.15.

 

Amendment of Organizational Documents

     94     

7.16.

 

Compliance with ERISA

     94   

 

iii



--------------------------------------------------------------------------------

VIII.

 

CONDITIONS PRECEDENT

     95     

8.1.

 

Conditions to Initial Advances

     95     

8.2.

 

Conditions to Each Advance

     98   

IX.

 

INFORMATION AS TO LOAN PARTIES

     98     

9.1.

 

Disclosure of Material Matters

     98     

9.2.

 

Schedules

     98     

9.3.

 

Environmental Reports

     99     

9.4.

 

Litigation

     99     

9.5.

 

Material Occurrences

     99     

9.6.

 

Reserved

     100     

9.7.

 

Annual Financial Statements

     100     

9.8.

 

Quarterly Financial Statements

     100     

9.9.

 

Borrowing Base Certificates

     100     

9.10.

 

SEC Reports; Shareholder Communications

     101     

9.11.

 

Additional Information

     101     

9.12.

 

Projected Operating Budget

     101     

9.13.

 

Reserved

     101     

9.14.

 

Notice of Suits, Adverse Events

     101     

9.15.

 

ERISA Notices and Requests

     101     

9.16.

 

Additional Documents

     102     

9.17.

 

Updates to Certain Schedules

     102     

9.18.

 

Financial Disclosure

     102   

X.

 

EVENTS OF DEFAULT

     103     

10.1.

 

Nonpayment

     103     

10.2.

 

Breach of Representation

     103     

10.3.

 

Financial Information

     103     

10.4.

 

Reserved

     103     

10.5.

 

Noncompliance

     103     

10.6.

 

Judgments

     103     

10.7.

 

Bankruptcy

     104     

10.8.

 

Reserved

     104     

10.9.

 

Lien Priority

     104     

10.10.

 

Reserved

     104     

10.11.

 

Cross Default

     104     

10.12.

 

Breach of Guaranty

     104     

10.13.

 

Change of Control

     104     

10.14.

 

Invalidity

     104     

10.15.

 

Seizures

     104     

10.16.

 

Operations

     105     

10.17.

 

Pension Plans

     105     

10.18.

 

Anti-Money Laundering/International Trade Law Compliance

     105   

 

iv



--------------------------------------------------------------------------------

XI.

 

LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT

     105     

11.1.

 

Rights and Remedies

     105     

11.2.

 

Agent’s Discretion

     107     

11.3.

 

Setoff

     107     

11.4.

 

Rights and Remedies not Exclusive

     107     

11.5.

 

Allocation of Payments After Event of Default

     107   

XII.

 

WAIVERS AND JUDICIAL PROCEEDINGS

     108     

12.1.

 

Waiver of Notice

     108     

12.2.

 

Delay

     108     

12.3.

 

Jury Waiver

     109   

XIII.

 

EFFECTIVE DATE AND TERMINATION

     109     

13.1.

 

Term

     109     

13.2.

 

Termination

     109   

XIV.

 

REGARDING AGENT

     110     

14.1.

 

Appointment

     110     

14.2.

 

Nature of Duties

     110     

14.3.

 

Lack of Reliance on Agent

     111     

14.4.

 

Resignation of Agent; Successor Agent

     111     

14.5.

 

Certain Rights of Agent

     112     

14.6.

 

Reliance

     112     

14.7.

 

Notice of Default

     112     

14.8.

 

Indemnification

     112     

14.9.

 

Agent in its Individual Capacity

     113     

14.10.

 

Delivery of Documents

     113     

14.11.

 

Loan Parties’ Undertaking to Agent

     113     

14.12.

 

No Reliance on Agent’s Customer Identification Program

     113     

14.13.

 

Other Agreements

     113   

XV.

 

BORROWING AGENCY

     114     

15.1.

 

Borrowing Agency Provisions

     114     

15.2.

 

Waiver of Subrogation

     114   

XVI.

 

MISCELLANEOUS

     115     

16.1.

 

Governing Law

     115     

16.2.

 

Entire Understanding

     115     

16.3.

 

Successors and Assigns; Participations; New Lenders

     119     

16.4.

 

Application of Payments

     121     

16.5.

 

Indemnity

     121     

16.6.

 

Notice

     122     

16.7.

 

Survival

     124     

16.8.

 

Severability

     124     

16.9.

 

Expenses

     124     

16.10.

 

Injunctive Relief

     125     

16.11.

 

Consequential Damages

     125   

 

v



--------------------------------------------------------------------------------

 

16.12.

 

Captions

     125     

16.13.

 

Counterparts; Facsimile Signatures

     125     

16.14.

 

Construction

     125     

16.15.

 

Confidentiality; Sharing Information

     125     

16.16.

 

Publicity

     126     

16.17.

 

Certifications From Banks and Participants; USA PATRIOT Act

     126     

16.18.

 

Anti-Terrorism Laws

     126   

 

vi



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

Exhibits

 

Exhibit 1.2    Borrowing Base Certificate Exhibit 1.2(a)    Compliance
Certificate Exhibit 2.1(a)    Revolving Credit Note Exhibit 2.2(b)    Loan
Request Exhibit 2.4(a)    Swing Loan Note Exhibit 2.24    Lender Joinder Exhibit
7.12(a)    Borrower Joinder Exhibit 7.12(b)    Guarantor Joinder Exhibit 16.3   
Commitment Transfer Supplement

Schedules

 

Schedule 1.1    Existing Letters of Credit Schedule 1.2    Permitted
Encumbrances Schedule 4.4    Collateral Locations; Place of Business, Chief
Executive Office, Real Property Schedule 4.8(k)    Deposit Accounts Schedule 5.1
   Consents Schedule 5.2(a)    States of Qualification and Good Standing
Schedule 5.2(b)    Subsidiaries Schedule 5.4    Federal Tax Identification
Number Schedule 5.6    Prior Names Schedule 5.7    Environmental Matters
Schedule 5.8(b)(i)    Litigation Schedule 5.8(b)(ii)    Indebtedness Schedule
5.8(d)    Plans Schedule 5.10    Licenses and Permits Schedule 5.14    Labor
Disputes Schedule 5.24    Equity Interests Schedule 5.28    Designated Customers
Schedule 7.3    Guarantees Schedule 7.10    Transactions with Affiliates

 

vii



--------------------------------------------------------------------------------

REVOLVING CREDIT

AND

SECURITY AGREEMENT

Revolving Credit and Security Agreement dated as of September 15, 2015, to be
effective as of the Closing Date, among OREGON METALLURGICAL, LLC, an Oregon
limited liability company, ALLEGHENY LUDLUM, LLC, a Pennsylvania limited
liability company, TDY INDUSTRIES, LLC, a California limited liability company,
INTERNATIONAL HEARTH MELTING, LLC, an Oregon limited liability company, ATI
PRECISION FINISHING, LLC, a Pennsylvania limited liability company, TITANIUM
WIRE CORPORATION, a Pennsylvania corporation, ENVIRONMENTAL, INC., a California
corporation, ATI TITANIUM LLC, a Delaware limited liability company, ATI
FLOWFORM PRODUCTS, LLC, a Delaware limited liability company, ATI LADISH LLC, a
Wisconsin limited liability company, VALLEY MACHINING, INC., a Wisconsin
corporation, ATI LADISH MACHINING, INC., a Nevada corporation, CHEN-TECH
INDUSTRIES, INC., a Nevada corporation, PACIFIC CAST TECHNOLOGIES, INC., a
Nevada corporation, ATI POWDER METALS LLC, a Pennsylvania limited liability
company, and ATI CAST PRODUCTS SALEM OPERATIONS, LLC, a Delaware limited
liability company and each Person joined hereto as a borrower from time to time,
collectively, the “Borrowers”, and each a “Borrower”), the Guarantors (as
defined herein) now or which hereafter become a party hereto, the financial
institutions which are now or which hereafter become a party hereto
(collectively, the “Lenders” and each individually a “Lender”) and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity, the
“Agent”).

IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrowers, Lenders and Agent hereby agree as follows:

 

I. DEFINITIONS.

1.1. Accounting Terms. As used in this Agreement, the Other Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement and accounting terms partly defined in Section 1.2 to the extent not
defined shall have the respective meanings given to them under GAAP; provided,
however that, whenever such accounting terms are used for the purposes of
determining compliance with financial covenants in this Agreement, such
accounting terms shall be defined in accordance with GAAP as applied in
preparation of the audited financial statements of ATI and its Subsidiaries for
the fiscal year ended December 31, 2014. If there occurs after the Closing Date
any change in GAAP that affects in any respect the calculation of any covenant
contained in this Agreement or the definition of any term defined under GAAP
used in such calculations, Agent, Lenders and Loan Parties shall negotiate in
good faith to amend the provisions of this Agreement that relate to the
calculation of such covenants with the intent of having the respective positions
of Agent, Lenders and Loan Parties after such change in GAAP conform as nearly
as possible to their respective positions as of the Closing Date, provided,
that, until any such amendments have been agreed upon, the covenants in this
Agreement shall be calculated as if no such change in GAAP had occurred and the
Loan Parties shall provide



--------------------------------------------------------------------------------

additional financial statements or supplements thereto, attachments to
Compliance Certificates and/or calculations regarding financial covenants as
Agent may reasonably require in order to provide the appropriate financial
information required hereunder with respect to the Loan Parties both reflecting
any applicable changes in GAAP and as necessary to demonstrate compliance with
the financial covenants before giving effect to the applicable changes in GAAP.

1.2. General Terms. For purposes of this Agreement the following terms shall
have the following meanings:

“Accountants” shall have the meaning set forth in Section 9.7 hereof.

“Advance Rates” shall have the meaning set forth in Section 2.1(a)(y)(ii)
hereof.

“Advances” shall mean and include the Revolving Advances, Letters of Credit and
the Swing Loans.

“Affected Lender” shall have the meaning set forth in Section 3.11 hereof.

“Affiliate” of any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds ten percent (10%) or more of any
class of the voting or other equity interests of such Person, or (iii) ten
percent (10%) or more of any class of voting interests or other equity interests
of which is beneficially owned or held, directly or indirectly, by such Person.

“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.

“Agreement” shall mean this Revolving Credit and Security Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (a) the Prime Rate in effect on such day, (b) the sum of the Federal
Funds Open Rate in effect on such day plus one half of one percent (0.5%), and
(c) the sum of the Daily LIBOR Rate in effect on such day plus one percent
(1.0%), so long as a Daily LIBOR Rate is offered, ascertainable and not
unlawful.

“Alternate Source” shall have the meaning set forth in the definition of Federal
Funds Open Rate.

“Anti-Terrorism Laws” shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, including, but not limited to, the United Kingdom Bribery Act 2010
and the U.S. Foreign Corrupt Practices Act of 1977, all as amended, supplemented
or replaced from time to time.

“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles, all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties, directives and orders of any Governmental Body, and all
orders, judgments and decrees of all courts and arbitrators.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” shall mean (a) the percentage spread to be added to
Revolving Advances and Swing Loans consisting of Domestic Rate Loans based upon
the Average Undrawn Availability for the most recently ended fiscal quarter
according to the pricing grid set forth below under the heading “Applicable
Margins for Domestic Rate Loans”; and (b) the percentage spread to be added to
Revolving Advances consisting of LIBOR Rate Loans and Swing Loans consisting of
Daily LIBOR Rate Loans based upon the Average Undrawn Availability for the most
recently ended fiscal quarter according to the pricing grid set forth below
under the heading “Applicable Margins for LIBOR Rate Loans/Daily LIBOR Rate
Loans”.

Effective as of the date on which the Borrowing Base Certificate required under
Section 9.9 for the applicable month-end corresponding with the applicable most
recently completed fiscal quarter-end of each fiscal year (each such Borrowing
Base Certificate referred to herein as the “Quarter-End Borrowing Base
Certificate”) is due to be delivered (each day on which such delivery is due, an
“Adjustment Date”), the Applicable Margin for each type of Advance shall be
adjusted, if necessary, to the applicable percent per annum set forth in the
pricing table below corresponding to the Average Undrawn Availability for the
most recently completed fiscal quarter prior to the applicable Adjustment Date:

 

LEVEL

  

AVERAGE UNDRAWN AVAILABILITY

   APPLICABLE
MARGINS
FOR
DOMESTIC
RATE LOANS
(Revolving
Advances,
Swing Loans)     APPLICABLE
MARGINS
FOR LIBOR
RATE
LOANS/DAILY
LIBOR RATE
LOANS
(Revolving
Advances,
Swing Loans)     LETTERS OF
CREDIT FEE  

I

  

Greater than or equal to 66.66% of the Maximum Revolving Advance Amount

     0.25 %      1.25 %      1.25 % 

II

  

Less than 66.66% but greater than or equal to 33.33% of the Maximum Revolving
Advance Amount

     0.50 %      1.50 %      1.50 % 

III

  

Less than 33.33% of the Maximum Revolving Advance Amount

     0.75 %      1.75 %      1.75 % 

The Applicable Margin as of the Closing Date shall be based upon the percentages
associated with Level I pricing in the pricing grid above, and such Applicable
Margin shall remain in effect until the first Adjustment Date following the
Closing Date.

 

3



--------------------------------------------------------------------------------

If Borrowers shall fail to deliver a Quarter-End Borrowing Base Certificate
required under Section 9.9 by the dates required pursuant to such section, the
Applicable Margin shall be conclusively presumed to equal the percentages
associated with Level III of the pricing grid set forth above until the date of
delivery of such Quarter-End Borrowing Base Certificate, at which time the rate
will be adjusted based upon the Average Undrawn Availability reflected on such
Quarter-End Borrowing Base Certificate. Notwithstanding anything to the contrary
contained herein, no downward adjustment in any Applicable Margin shall be made
on any Adjustment Date on which any Event of Default shall have occurred and be
continuing. Notwithstanding anything to the contrary contained herein,
immediately and automatically upon the occurrence of any Event of Default, each
Applicable Margin shall increase to and equal the percentages associated with
Level III of the pricing grid set forth above and shall continue at such highest
Applicable Margin until the date (if any) on which such Event of Default shall
be waived in accordance with the provisions of this Agreement, at which time the
rate will be adjusted based upon the Average Undrawn Availability reflected on
the most recently delivered Quarter-End Borrowing Base Certificate delivered by
Borrowers to Agent pursuant to Section 9.9. Any increase in interest rates
and/or other fees payable by Borrowers under this Agreement and the Other
Documents pursuant to the provisions of the foregoing sentence shall be in
addition to and independent of any increase in such interest rates and/or other
fees resulting from the occurrence of any Event of Default (including, if
applicable, any Event of Default arising from a breach of Sections 9.9 hereof)
and/or the effectiveness of the Default Rate provisions of Section 3.1 hereof or
the default fee rate provisions of Section 3.2 hereof.

If, as a result of any restatement of, or other adjustment to, the Quarter-End
Borrowing Base Certificate or for any other reason, Agent determines that
(a) the Average Undrawn Availability as previously calculated as of any
applicable date for any applicable period was inaccurate, and (b) a proper
calculation of the Average Undrawn Availability for any such period would have
resulted in different pricing for such period, then (i) if the proper
calculation of the Average Undrawn Availability would have resulted in a higher
interest rate and/or fees (as applicable) for such period, automatically and
immediately without the necessity of any demand or notice by Agent or any other
affirmative act of any party, the interest accrued on the applicable outstanding
Advances and/or the amount of the fees accruing for such period under the
provisions of this Agreement and the Other Documents shall be deemed to be
retroactively increased by, and Borrowers shall be obligated to immediately pay
to Agent for the ratable benefit of Lenders an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period; and (ii) if the
proper calculation of the Average Undrawn Availability would have resulted in a
lower interest rate and/or fees (as applicable) for such period, then the
interest accrued on the applicable outstanding Advances and the amount of the
fees accruing for such period under the provisions of this Agreement and the
Other Documents shall be deemed to remain unchanged, and Agent and Lenders shall
have no obligation to repay interest or fees to the Borrowers; provided, that,
if as a result of any restatement or other event or other determination by Agent
a proper calculation of the Average Undrawn Availability would have resulted in
a higher interest rate and/or fees (as applicable) for one or more periods and a
lower interest rate and/or fees (as applicable) for one or more other periods
(due to the shifting of income or expenses from one period to another period or
any other reason), then the amount payable by Borrowers pursuant to clause
(i) above shall be based upon the excess, if any, of the amount of interest and
fees that should have been paid for all applicable periods over the amounts of
interest and fees actually paid for such periods.

 

4



--------------------------------------------------------------------------------

“Application Date” shall have the meaning set forth in Section 2.8(b) hereof.

“Approvals” shall have the meaning set forth in Section 5.7(b) hereof.

“Approved Electronic Communication” shall mean each notice, demand,
communication, information, document and other material transmitted, posted or
otherwise made or communicated by e-mail, E-Fax, the StuckyNet System©, or any
other equivalent electronic service agreed to by Agent, whether owned, operated
or hosted by Agent, any Lender, any of their Affiliates or any other Person,
that any party is obligated to, or otherwise chooses to, provide to Agent
pursuant to this Agreement or any Other Document, including any financial
statement, financial and other report, notice, request, certificate and other
information material; provided that Approved Electronic Communications shall not
include any notice, demand, communication, information, document or other
material that Agent specifically instructs a Person to deliver in physical form.

“ATI” shall mean Allegheny Technologies Incorporated, a Delaware corporation and
its successors and assigns.

“Authorized Officer” shall mean the Chief Executive Officer, President, Chief
Financial Officer, Chief Accounting Officer, any Executive Vice President or
Treasurer of each of the Loan Parties or such other individuals, designated by
written notice of the Agent from the Loan Parties, authorized to execute
notices, reports and other documents on behalf of the Loan Parties required
hereunder. The Loan Parties may amend such list of individuals from time to time
by giving written notice of such amendment to the Agent.

“Average Undrawn Availability” shall mean, as of any date of determination, the
sum of Undrawn Availability for each of the calendar days in the previous fiscal
quarter, divided by the actual number of calendar days in such previous fiscal
quarter.

“Benefited Lender” shall have the meaning set forth in Section 2.6(e) hereof.

“Blocked Account Agreement” shall mean any Blocked Account Agreement or deposit
account control agreement, in each case, in form and substance reasonably
satisfactory to the Agent, entered into by the Borrowers, as applicable, the
Agent and the bank at which the applicable Blocked Account is located, together
with all amendments, supplements, modifications, substitutions and replacements
thereto and thereof.

“Blocked Accounts” shall have the meaning set forth in Section 4.8(h) hereof.

“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.

“Borrower Joinder” shall have mean a joinder by a Person as a Borrower under
this Agreement and the Other Documents in the form of Exhibit 7.12(a).

 

5



--------------------------------------------------------------------------------

“Borrowers’ Account” shall have the meaning set forth in Section 2.10 hereof.

“Borrowing Agent” shall mean TDY Industries, LLC, a California limited liability
company.

“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2 hereto duly executed by an Authorized Officer of the Borrowing
Agent and delivered to the Agent, appropriately completed, by which such officer
shall certify to Agent, among other things, the Formula Amount, the Average
Undrawn Availability and the Undrawn Availability as of the date of such
certificate and all calculations with respect to the foregoing.

“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in Pittsburgh, Pennsylvania and, if the applicable Business Day
relates to any LIBOR Rate Loans, such day must also be a day on which dealings
are carried on in the London interbank market.

“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements (or of any replacements or
substitutions thereof or additions thereto) which have a useful life of more
than one year and which, in accordance with GAAP, would be classified as capital
expenditures.

“Capitalized Lease Obligation” shall mean any Indebtedness of any Loan Party
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Issuer and the Lenders, as collateral for the Maximum
Undrawn Amount for the outstanding Letters of Credit, cash or deposit account
balances pursuant to documentation satisfactory to Agent and the Issuer (which
documents are hereby consented to by the Lenders). Such cash collateral shall be
maintained in blocked, interest-bearing deposit accounts at the Agent.

“CEA” shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended
from time to time, and any successor statute.

“CFTC” shall mean the Commodity Futures Trading Commission.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Applicable Law; (b) any
change in any Applicable Law or in the administration, implementation,
interpretation or application thereof by any Governmental Body; or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Body; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or

 

6



--------------------------------------------------------------------------------

directives thereunder or issued in connection therewith (whether or not having
the force of Applicable Law) and (y) all requests, rules, regulations,
guidelines, interpretations or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.

“Change of Control” shall mean: any person or group of persons (within the
meaning of Section 13(d) or 14(a) of the Exchange Act) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the SEC
under the Exchange Act) of 35% or more of the voting Equity Interests of ATI.

“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency or superfund), upon the
Collateral, any Loan Party or any of its Affiliates.

“Chattel Paper” shall have the meaning given to that term in the Uniform
Commercial Code.

“CIP Regulations” shall have the meaning set forth in Section 14.12 hereof.

“Closing Date” shall mean September 23, 2015 or such other date as may be agreed
to in writing by the parties hereto.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.

“Collateral” shall mean, collectively, (a) the Receivables and Inventory,
(b) solely to the extent related to any of the foregoing items listed in
subsection (a) above, Proceeds, Supporting Obligations, Chattel Paper,
Documents, Electronic Chattel Paper, General Intangibles, Instruments, Deposit
Accounts, Commercial Tort Claims and Letter-of-Credit Rights of each Loan Party,
whether now owned or acquired in the future; and (c) and any cash collateral
referred to in the definition of Cash Collateralize or in Section 3.2(b) hereof.

“Commercial Tort Claims” shall have the meaning given to that term in the
Uniform Commercial Code.

“Commitment Transfer Supplement” shall mean a document in the form of Exhibit
16.3 hereto, properly completed and otherwise in form and substance satisfactory
to Agent by which the Purchasing Lender purchases and assumes a portion of the
obligation of Lenders to make Advances under this Agreement.

 

7



--------------------------------------------------------------------------------

“Commodity Hedge” shall mean a price protection agreement related to commodity
products and entered into by any Loan Party or any Subsidiary of any Loan Party
for hedging purposes (and not for speculation).

“Compliance Certificate” shall mean a compliance certificate substantially in
the form of Exhibit 1.2(a) hereto to be signed by the Chief Financial Officer or
Chief Accounting Officer of ATI.

“Computation Date” shall have the meaning specified in Section 2.26 hereof.

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Loan Party’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the Other
Documents, including any Consents required under all applicable federal, state
or other Applicable Law.

“Consigned Inventory” shall mean Inventory of any Borrower that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.

“Consolidated EBIT” for any period of determination shall mean the sum of
(i) net income (or loss) (excluding extraordinary gains or losses attributable
to ATI including, without limitation, those items created by mandated changes in
accounting treatment), plus (ii) net interest expense, (iii) plus all charges
against or minus credits to income for federal, state and local taxes, (iv) plus
or minus, as applicable, any other non-cash non-recurring items of gain or loss
with respect to such fiscal period not already excluded hereunder, and (v) plus
or minus, as applicable, any non-cash pension expense or income, provided,
however, that voluntary pension contributions shall not be included in
calculating pension expense or income, in each case of ATI and its Subsidiaries
for such period determined and consolidated in accordance with GAAP; provided,
however, that Consolidated EBIT shall be calculated so as to exclude the effect
of any gain or loss that represents after-tax gains or losses attributable to
any sale, lease, transfer or other disposition of property or other assets or
series of related sales, leases, transfers or other dispositions of property or
other assets by ATI and/or any of its Subsidiaries other than any sales, leases,
transfers or other dispositions of inventory, or obsolete, worn-out or excess
furniture, fixtures, equipment or other property, real or personal, tangible or
intangible, in each case in the ordinary course of business. Notwithstanding the
foregoing, Consolidated EBIT shall be calculated to include any income (as
determined and consolidated in accordance with GAAP) realized from any
transaction of any nature involving the sale, lease, transfer or other
disposition of any interest in the HRPF or the sale of equity of any entity
which owns the HRPF so long as ATI beneficially owns or holds greater than fifty
percent (50%) of any class of the voting equity interests of the entity which
owns the HRPF or such entity holds greater than a fifty percent (50%) interest
in the HRPF both before and after giving effect to any such sale, lease,
transfer or other disposition of any interest in the HRPF or any such sale of
equity of any entity which owns the HRPF.

 

8



--------------------------------------------------------------------------------

“Consolidated EBITDA” for any period of determination shall mean the sum of
(i) Consolidated EBIT, plus (ii) depreciation, plus (iii) amortization, in each
case of ATI and its Subsidiaries for such period determined and consolidated in
accordance with GAAP.

“Consolidated Tangible Assets” shall mean total assets minus intangible assets
in each case determined and consolidated for ATI and its Subsidiaries in
accordance with GAAP.

“Contract Rate” shall mean, as of any date of determination, the interest rate
(any of the Alternate Base Rate, the Daily LIBOR Rate or the LIBOR Rate)
applicable to the outstanding Advances plus the Applicable Margin then in effect
with respect to each such Advance.

“Controlled Group” shall mean, at any time, each Loan Party and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Loan Party, are treated as a single employer under Section 414 of the Code.

“Covered Entity” shall mean (a) each Borrower, each of Borrower’s Subsidiaries,
all Guarantors and all pledgors of Collateral and (b) each Person that, directly
or indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

“Customer” shall mean and include any Person obligated under any Receivable
and/or the prospective purchaser of goods, services or both with respect to any
contract or contract right, and/or any party who enters into or proposes to
enter into any contract or other arrangement with any Loan Party, pursuant to
which such Loan Party is to deliver any personal property or perform any
services.

“Customs” shall have the meaning set forth in Section 2.13(b) hereof.

“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
Reserve Percentage. Notwithstanding the foregoing, if the Daily LIBOR Rate as
determined above would be less than zero (0.00), such rate shall be deemed to be
zero (0.00) for purposes of this Agreement.

“Daily LIBOR Rate Loan” shall mean, with respect to Swing Loans, any Advance
that bears interest based upon the Daily LIBOR Rate.

“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.

 

9



--------------------------------------------------------------------------------

“Default Rate” shall have the meaning set forth in Section 3.1 hereof.

“Defaulting Lender” shall mean any Lender that: (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Revolving Commitment Percentage of Advances, (ii) if applicable,
fund any portion of its Participation Commitment in Letters of Credit or Swing
Loans or (iii) pay over to Agent, Issuer, Swing Loan Lender or any Lender any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies Agent in writing that such failure is the result
of such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including a particular Default or Event of Default,
if any) has not been satisfied; (b) has notified Borrowers or Agent in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including a particular Default or Event of Default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit; (c) has failed, within
two (2) Business Days after request by Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Advances and, if applicable, participations in then
outstanding Letters of Credit and Swing Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon Agent’s receipt of such certification in form and substance
satisfactory to the Agent; (d) has become the subject of an Insolvency Event; or
(e) has failed at any time to comply with the provisions of Section 2.6(e) with
respect to purchasing participations from the other Lenders, whereby such
Lender’s share of any payment received, whether by setoff or otherwise, is in
excess of its pro rata share of such payments due and payable to all of the
Lenders.

“Deposit Accounts” shall have the meaning given to that term in the Uniform
Commercial Code.

“Depository Accounts” shall have the meaning set forth in Section 4.8(h) hereof.

“Designated Customer” shall mean, at any time of determination, any Customer
identified on Schedule 5.28 (which Schedule shall be updated from time to time
as required herein) with a rating of (a) if such Customer is rated by both
Moody’s and Standard & Poor’s, “Baa3” or higher from Moody’s and “BBB-” or
higher from Standard & Poor’s, or (b) if such Customer is not rated by both
Moody’s and Standard & Poor’s, such Customer is rated “BBB-” or higher from
Fitch and is rated (x) “Baa3” or higher from Moody’s, or (y) “BBB-” or higher
from Standard & Poor’s.

“Designated Customers Receivables Advance Rate” shall have the meaning set forth
in Section 2.1(a)(y)(i).

“Designated Lender” shall have the meaning set forth in Section 16.2(d) hereof.

“Document” or “Documents” shall have the meaning given to that term in the
Uniform Commercial Code.

 

10



--------------------------------------------------------------------------------

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

“Dollar Equivalent” shall mean, with respect to any amount of any currency, as
of any Computation Date, the Equivalent Amount of such currency expressed in
Dollars.

“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.

“Domestic Subsidiary” shall mean any Subsidiary organized under the laws of any
state of the United States of America or the District of Columbia.

“Drawing Date” shall have the meaning set forth in Section 2.14(b) hereof.

“Effective Date” means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.

“Electronic Chattel Paper” shall have the meaning given to that term in the
Uniform Commercial Code.

“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

“Eligibility Date” shall mean, with respect to each Borrower and Guarantor and
each Swap, the date on which this Agreement or any Other Document becomes
effective with respect to such Swap (for the avoidance of doubt, the Eligibility
Date shall be the Effective Date of such Swap if this Agreement or any Other
Document is then in effect with respect to such Borrower or Guarantor, and
otherwise it shall be the Effective Date of this Agreement and/or such Other
Document(s) to which such Borrower or Guarantor is a party).

“Eligible Inventory” shall mean and include with respect to each Borrower,
Inventory of each Borrower, including work in process (unless otherwise deemed
ineligible by Agent), which is not, in Agent’s opinion, obsolete, slow moving or
unmerchantable and which Agent, in its sole and reasonable discretion, shall not
deem ineligible Inventory, based on such considerations as Agent may from time
to time deem appropriate. In addition, Inventory of any Borrower shall not be
Eligible Inventory if it:

 

  (a) is not owned by such Borrower free and clear of all Liens and rights of
any other Person (including the rights of a purchaser that has made progress
payments and the rights of a surety that has issued a bond to assure such
Borrower’s performance with respect to that Inventory) except the Liens in favor
of the Agent, on behalf of itself and the Lenders, and other Permitted
Encumbrances (subject to reserves established by Agent in accordance with the
terms of this Agreement);

 

  (b) does not conform to all standards imposed by any Governmental Body which
has regulatory authority over such goods or the use or sale thereof;

 

11



--------------------------------------------------------------------------------

  (c) is Foreign In-Transit Inventory or in-transit within the United States
unless such Inventory is in transit from a domestic location owned by a Borrower
or a domestic location identified on Schedule 4.4 (as such Schedule may be
updated from time to time) to a domestic location owned by a Borrower or a
domestic location identified on Schedule 4.4 (as such Schedule may be updated
from time to time);

 

  (d) is located outside the continental United States or at a location that is
not otherwise in compliance with this Agreement;

 

  (e) constitutes Consigned Inventory;

 

  (f) is the subject of an Intellectual Property Claim;

 

  (g) is subject to a License Agreement that limits, conditions or restricts the
applicable Borrower’s or Agent’s right to sell or otherwise dispose of such
Inventory, unless Agent is a party to a Licensor/Agent Agreement with the
Licensor under such License Agreement (or Agent shall agree otherwise in its
sole discretion after establishing reserves against the Formula Amount with
respect thereto as Agent shall deem appropriate in its sole discretion);

 

  (h) is situated at a location not owned by a Borrower unless the owner or
occupier of such location has executed in favor of Agent a Lien Waiver Agreement
(or after establishment of reserves against the Formula Amount with respect
thereto as Agent shall deem appropriate in its sole reasonable discretion); or

 

  (i) is covered by a negotiable document of title, unless such document has
been delivered to Agent with all necessary endorsements, free and clear of all
Liens except those in favor of Agent and Lenders;

 

  (j) consists of display items or packing or shipping materials, manufacturing
supplies or replacement parts;

 

  (k) is not of a type held for sale in the ordinary course of such Borrower’s
business;

 

  (l) breaches any of the representations or warranties pertaining to Inventory
of such Borrower set forth in this Agreement or in any of the Other Documents;

 

  (m) consists of any gross profit mark-up in connection with the sale and
distribution thereof to any division of any Borrower or to any Affiliate of such
Borrower;

 

  (n) consists of either Hazardous Materials or goods, in each case, that can be
transported or sold only with licenses that are not readily available;

 

  (o) is not covered by casualty insurance as required by terms of this
Agreement reasonably acceptable to Agent;

 

12



--------------------------------------------------------------------------------

  (p) was produced in violation of the Fair Labor Standards Act and subject to
the “hot goods” provision contained in Title 29 U.S.C. §215(a)(1);

 

  (q) is not otherwise satisfactory to Agent as determined in good faith by
Agent in the exercise of its discretion in a reasonable manner; or

 

  (r) if the sale of such Inventory would result in an ineligible Receivable.

“Eligible Receivables” shall mean and include with respect to each Borrower,
each Receivable of such Borrower arising in the Ordinary Course of Business and
which Agent, in its sole credit judgment, shall deem to be an Eligible
Receivable, based on such considerations as Agent may from time to time deem
appropriate. A Receivable shall not be deemed eligible unless such Receivable is
subject to Agent’s first priority perfected security interest and no other Lien
(other than Permitted Encumbrances), and is evidenced by an invoice or other
documentary evidence satisfactory to Agent. In addition, no Receivable of a
Borrower shall be an Eligible Receivable if:

(a) it arises out of a sale made by any Borrower to an Affiliate of any Borrower
or to a Person controlled by an Affiliate of any Borrower;

(b) it is due or unpaid more than ninety (90) days after the original invoice
date or sixty (60) days after the original due date;

(c) fifty percent (50%) or more of the Receivables from such Customer are not
deemed Eligible Receivables hereunder because such Receivables from such
Customer do not meet clause (b) of this definition;

(d) any covenant, representation or warranty contained in this Agreement with
respect to such Receivable has been breached;

(e) an Insolvency Event shall have occurred with respect to such Customer;

(f) the sale is to a Customer outside the continental United States of America
or a province of Canada that has not adopted the Personal Property Security Act
of Canada, unless the sale is on letter of credit, guaranty or acceptance terms,
in each case acceptable to Agent in its sole discretion;

(g) the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;

(h) Agent believes, in its sole reasonable judgment, that collection of such
Receivable is insecure or that such Receivable may not be paid by reason of the
Customer’s financial inability to pay;

(i) the Customer is the United States of America, any state or any department,
agency or instrumentality of any of them, unless the applicable Borrower assigns
its right to payment of such Receivable to Agent pursuant to the Assignment of
Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et seq. and 41 U.S.C.
Sub-Section 15 et seq.) or has otherwise complied with other applicable statutes
or ordinances;

 

13



--------------------------------------------------------------------------------

(j) the goods giving rise to such Receivable have not been delivered to and
accepted by the Customer or the services giving rise to such Receivable have not
been performed by the applicable Borrower and accepted by the Customer or the
Receivable otherwise does not represent a final sale;

(k) the Receivables of the Customer exceed a credit limit determined by Agent,
in its sole reasonable discretion, to the extent such Receivables exceed such
limit;

(l) the Receivable is subject to any offset, deduction, defense, dispute,
credits or counterclaim (but such Receivable shall only be ineligible to the
extent of such offset, deduction, defense or counterclaim), the Customer is also
a creditor or supplier of a Borrower or the Receivable is contingent in any
respect or for any reason;

(m) the applicable Borrower has made any agreement with any Customer for any
deduction therefrom, to the extent of such agreed deduction, except for
discounts or allowances made in the Ordinary Course of Business for prompt
payment, all of which discounts or allowances are reflected in the calculation
of the face value of each respective invoice related thereto;

(n) any return, rejection or repossession of the merchandise has occurred or the
rendition of services has been disputed, but only the extent of the amount
returned, rejected, repossessed or disputed;

(o) such Receivable is not payable to a Borrower; or

(p) such Receivable is not otherwise satisfactory to Agent as determined in good
faith by Agent in the exercise of its discretion in a reasonable manner.

“EPCRS” shall mean the Employee Plans Compliance Resolution System established
by the Internal Revenue Service under Revenue Procedure 2013-12, modified by
Revenue Procedure 2015-27 and as further modified or amended by any successor
guidance thereto as from time to time in effect.

“Environmental Complaint” shall have the meaning set forth in Section 9.3(b)
hereof.

“Environmental Laws” shall mean all federal, state and local environmental, land
use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes as well as common laws, relating to the protection of the
environment, human health and/or governing the use, storage, treatment,
generation, transportation, processing, handling, production or disposal of
Hazardous Materials and the rules, regulations, policies, guidelines,
interpretations, decisions, orders and directives of federal, state,
international and local governmental agencies and authorities with respect
thereto.

“Equity Interests” shall mean, with respect to any Person, any and all shares,
rights to purchase, options, warrants, general, limited or limited liability
partnership interests, member

 

14



--------------------------------------------------------------------------------

interests, participation or other equivalents of or interest in (regardless of
how designated) equity of such Person, whether voting or nonvoting, including
common stock, preferred stock, convertible securities or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act), including in each
case all of the following rights relating to such Equity Interests, whether
arising under the Organizational Documents of the Person issuing such Equity
Interests (the “issuer”) or under the applicable laws of such issuer’s
jurisdiction of organization relating to the formation, existence and governance
of corporations, limited liability companies or partnerships or business trusts
or other legal entities, as the case may be: (i) all economic rights (including
all rights to receive dividends and distributions) relating to such Equity
Interests; (ii) all voting rights and rights to consent to any particular
action(s) by the applicable issuer; (iii) all management rights with respect to
such issuer; (iv) in the case of any Equity Interests consisting of a general
partner interest in a partnership, all powers and rights as a general partner
with respect to the management, operations and control of the business and
affairs of the applicable issuer; (v) in the case of any Equity Interests
consisting of the membership/limited liability company interests of a managing
member in a limited liability company, all powers and rights as a managing
member with respect to the management, operations and control of the business
and affairs of the applicable issuer; (vi) all rights to designate or appoint or
vote for or remove any officers, directors, manager(s), general partner(s) or
managing member(s) of such issuer and/or any members of any board of
members/managers/partners/directors that may at any time have any rights to
manage and direct the business and affairs of the applicable issuer under its
Organizational Documents as in effect from time to time or under Applicable Law;
(vii) all rights to amend the Organizational Documents of such issuer, (viii) in
the case of any Equity Interests in a partnership or limited liability company,
the status of the holder of such Equity Interests as a “partner”, general or
limited, or “member” (as applicable) under the applicable Organizational
Documents and/or Applicable Law; and (ix) all certificates evidencing such
Equity Interests.

“Equivalent Amount” shall mean, at any time, as determined by Agent (which
determination shall be conclusive absent manifest error), with respect to an
amount of any currency (the “Reference Currency”) which is to be computed as an
equivalent amount of another currency (the “Equivalent Currency”), the amount of
such Equivalent Currency converted from such Reference Currency at Agent’s rate
(based on the market rates then prevailing and available to Agent) for such
Equivalent Currency for such Reference Currency at a time determined by Agent on
the second Business Day immediately preceding the event for which such
calculation is made.

“Equivalent Currency” shall have the meaning specified in the definition of
“Equivalent Amount”.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time and the rules and
regulations promulgated thereunder.

“Euro” shall refer to the lawful currency of the Participating Member States.

“Eurocurrency Liabilities” shall have the meaning specified in the definition of
“Reserve Percentage”.

 

15



--------------------------------------------------------------------------------

“Event of Default” shall have the meaning set forth in Article X hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Hedge Liability or Liabilities” shall mean, with respect to each
Borrower and Guarantor, each of its Swap Obligations if, and only to the extent
that, all or any portion of this Agreement or any Other Document that relates to
such Swap Obligation is or becomes illegal under the CEA, or any rule,
regulation or order of the CFTC, solely by virtue of such Borrower’s and/or
Guarantor’s failure to qualify as an Eligible Contract Participant on the
Eligibility Date for such Swap. Notwithstanding anything to the contrary
contained in the foregoing or in any other provision of this Agreement or any
Other Document, the foregoing is subject to the following provisos: (a) if a
Swap Obligation arises under a master agreement governing more than one Swap,
this definition shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guaranty or security interest is or becomes
illegal under the CEA, or any rule, regulations or order of the CFTC, solely as
a result of the failure by such Borrower or Guarantor for any reason to qualify
as an Eligible Contract Participant on the Eligibility Date for such Swap;
(b) if a guarantee of a Swap Obligation would cause such obligation to be an
Excluded Hedge Liability but the grant of a security interest would not cause
such obligation to be an Excluded Hedge Liability, such Swap Obligation shall
constitute an Excluded Hedge Liability for purposes of the guaranty but not for
purposes of the grant of the security interest; and (c) if there is more than
one Borrower or Guarantor executing this Agreement or the Other Documents and a
Swap Obligation would be an Excluded Hedge Liability with respect to one or more
of such Persons, but not all of them, the definition of Excluded Hedge Liability
or Liabilities with respect to each such Person shall only be deemed applicable
to (i) the particular Swap Obligations that constitute Excluded Hedge
Liabilities with respect to such Person, and (ii) the particular Person with
respect to which such Swap Obligations constitute Excluded Hedge Liabilities.

“Excluded Taxes” shall mean, with respect to Agent, any Lender, Participant,
Swing Loan Lender, Issuer or any other recipient of any payment to be made by or
on account of any Obligations, (a) taxes imposed on or measured by its overall
net income (however denominated), and franchise taxes imposed on it (in lieu of
net income taxes), by the jurisdiction (or any political subdivision thereof)
under the laws of which such recipient is organized or in which its principal
office or applicable lending office is located or, in the case of any Lender,
Participant, Swing Loan Lender or Issuer, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which any Loan Party is
located, (c) in the case of a Foreign Lender, any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.10(e), except to the extent
that such Foreign Lender or Participant (or its assignor or seller of a
participation, if any) was entitled, at the time of designation of a new lending
office (or assignment or sale of a participation), to receive additional amounts
from Loan Parties with respect to such withholding tax pursuant to
Section 3.10(a), or (d) any Taxes imposed on any “withholding payment” payable
to such recipient as a result of the failure of such recipient to satisfy the
requirements set forth in the FATCA after December 31, 2012.

 

16



--------------------------------------------------------------------------------

“Existing Credit Agreement” shall mean the that certain Credit Agreement, dated
July 31, 2007, by and among ATI Funding Corporation and TDY Holdings, LLC, as
borrowers, the guarantors party thereto, the lenders party thereto and PNC, in
its capacity as the administrative agent for the Lenders (as amended by (i) that
certain First Amendment to Credit Agreement, dated May 29, 2009, (ii) that
certain Second Amendment to Credit Agreement, dated December 22, 2010,
(iii) that certain Third Amendment to Credit Agreement, dated March 11, 2011,
(iv) that certain Fourth Amendment to Credit Agreement, dated November 9, 2011,
(v) that certain Fifth Amendment to Credit Agreement, dated April 4, 2012,
(vi) that certain Sixth Amendment to Credit Agreement, dated May 31, 2013,
(vii) that certain Seventh Amendment to Credit Agreement, dated September 26,
2013, and (viii) that certain Eighth Amendment to Credit Agreement, dated
October 15, 2014.

“Existing Letters of Credit” shall mean the letters of credit issued under the
Existing Credit Agreement with stated expiration dates beyond the Closing Date,
which letters of credit are set forth on Schedule 1.1 hereof.

“Facility Fee” shall have the meaning set forth in Section 3.3(a) hereof.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations thereunder or official interpretations thereof.

“Federal Funds Effective Rate” shall mean for any day the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

“Federal Funds Open Rate” shall mean for any day the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by PNC (an “Alternate Source”) (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by PNC at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to Borrowers, effective on the date of any such change.

 

17



--------------------------------------------------------------------------------

“Fitch” shall mean Fitch Ratings Inc., and its successors.

“Fixed Charge Coverage Ratio” shall mean, with respect to any fiscal period, the
ratio of (a) Consolidated EBITDA minus Capital Expenditures that were not
specifically funded by Indebtedness (other than a Revolving Advance) of ATI and
its Subsidiaries on a consolidated basis with respect to such period, plus cash
tax refunds received by ATI and its Subsidiaries on a consolidated basis with
respect to such period, minus cash taxes due and owing or paid of ATI and its
Subsidiaries on a consolidated basis with respect to such period to (b) Fixed
Charges.

“Fixed Charges” shall mean, with respect to any fiscal period, the sum of
(a) interest expense of ATI and its Subsidiaries on a consolidated basis with
respect to such period, plus (b) scheduled principal payments on Indebtedness of
ATI and its Subsidiaries on a consolidated basis with respect to such period,
plus (c) cash dividends and distributions paid and funds applied of ATI and its
Subsidiaries as permitted hereunder, plus (d) the amount by which the total
amount of cash contributed by the Loan Parties to pension plans exceeds the
amount that was expensed by ATI and its Subsidiaries on a consolidated basis
with respect to such period, plus (e) Restricted Payments of the Loan Parties
with respect to such period.

“Foreign Currency Hedge” shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency.

“Foreign Currency Hedge Liabilities” shall have the meaning assigned in the
definition of Lender Provided Foreign Currency Hedge.

“Foreign In-Transit Inventory” shall mean Inventory of a Borrower that is in
transit from a location outside the United States to any location within the
United States of such Borrower or a Customer of such Borrower.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Loan Parties are residents for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Foreign Subsidiary” shall mean any Subsidiary of any Person that is not
organized or incorporated in the United States, any State or territory thereof
or the District of Columbia.

“Formula Amount” shall have the meaning set forth in Section 2.1(a) hereof.

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

 

18



--------------------------------------------------------------------------------

“General Intangibles” shall have the meaning given to that term in the Uniform
Commercial Code.

“Governmental Acts” shall mean any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Governmental Body.

“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to a government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

“Guarantor” shall mean the parties to this Agreement which are designated as a
“Guarantor” on the signature page hereof and each other Person who may hereafter
guarantee payment or performance of the whole or any part of the Obligations and
“Guarantors” means collectively all such Persons.

“Guarantor Joinder” shall have mean a joinder by a Person as a Guarantor under
this Agreement and the Other Documents in the form of Exhibit 7.12(b).

“Guaranty” shall mean any guaranty of the Obligations executed by a Guarantor in
favor of Agent for its benefit and for the ratable benefit of Lenders, in form
and substance satisfactory to Agent.

“Hazardous Discharge” shall have the meaning set forth in Section 9.3(b) hereof.

“Hazardous Materials” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in or subject to regulation under Environmental Laws.

“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.

“Hedge Liabilities” shall mean collectively, the Foreign Currency Hedge
Liabilities and the Interest Rate Hedge Liabilities.

“HRPF” shall mean the advanced specialty metals Hot-Rolling and Processing
facility at Allegheny Ludlum, LLC’s Brackenridge, PA site for production of
flat-rolled specialty metal.

“HRPF Venture” shall mean a joint venture that may be formed by ATI for the
purpose of operating and maintaining the HRPF.

 

19



--------------------------------------------------------------------------------

“Increasing Lender” shall have the meaning set forth in Section 2.24(a) hereof.

“Indebtedness” shall mean, as to any Person at any time, without duplication,
any and all indebtedness, obligations or liabilities (whether matured or
unmatured, liquidated or unliquidated, direct or indirect, absolute or
contingent, or joint or several) of such Person for or in respect of:
(i) borrowed money, (ii) amounts raised under or liabilities in respect of any
note purchase or acceptance credit facility, (iii) reimbursement obligations
(contingent or otherwise) under any letter of credit, currency swap agreement,
interest rate swap, cap, collar or floor agreement or other interest rate
management device, (iv) any other transaction (including forward sale or
purchase agreements, capitalized leases and conditional sales agreements) having
the commercial effect of a borrowing of money entered into by such Person to
finance its operations or capital requirements (but not including trade payables
and accrued expenses incurred in the Ordinary Course of Business which are not
represented by a promissory note or other evidence of indebtedness and which are
not more than ninety (90) days past due), or (v) any Guaranty of Indebtedness
for borrowed money.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

“Insolvency Event” shall mean, with respect to any Person, including without
limitation any Lender, such Person or such Person’s direct or indirect parent
company (a) becomes the subject of a bankruptcy or insolvency proceeding
(including any proceeding under Title 11 of the United States Code), or
regulatory restrictions, (b) has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it or has called a meeting of its creditors, (c) admits in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business, (d) with respect to a Lender, such Lender is
unable to perform hereunder due to the application of Applicable Law, or (e) in
the good faith determination of Agent, has taken any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment of a type described in clauses (a) or (b), provided
that an Insolvency Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person or such
Person’s direct or indirect parent company by a Governmental Body or
instrumentality thereof if, and only if, such ownership interest does not result
in or provide such Person with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Governmental Body or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

“Instruments” shall have the meaning given to that term in the Uniform
Commercial Code.

“Intellectual Property” shall have the meaning set forth in Section 5.9.

 

20



--------------------------------------------------------------------------------

“Intellectual Property Claim” shall mean the assertion, by any means, by any
Person of a claim that any Borrower’s ownership, use, marketing, sale or
distribution of any Inventory, equipment, Intellectual Property or other
property or asset is violative of any ownership of or right to use any
Intellectual Property of such Person.

“Interest Period” shall mean the period provided for any LIBOR Rate Loan
pursuant to Section 2.2(b) hereof.

“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Borrower, Guarantor and/or their
respective Subsidiaries in order to provide protection to, or minimize the
impact upon, such Borrower, any Guarantor and/or their respective Subsidiaries
of increasing floating rates of interest applicable to Indebtedness.

“Interest Rate Hedge Liabilities” shall have the meaning assigned in the
definition of Lender Provided Interest Rate Hedge.

“Inventory” shall mean and include as to each Loan Party all of such Loan
Party’s inventory (as defined in Article 9 of the Uniform Commercial Code) and
all of such Loan Party’s goods, merchandise and other personal property,
wherever located, to be furnished under any consignment arrangement, contract of
service or held for sale or lease, all raw materials, work in process, finished
goods and materials and supplies of any kind, nature or description which are or
might be used or consumed in such Loan Party’s business or used in selling or
furnishing such goods, merchandise and other personal property, and all
Documents.

“Inventory Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(ii) hereof.

“Inventory NOLV Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(ii) hereof.

“Issuer” shall mean (i) Agent in its capacity as the issuer of Letters of Credit
under this Agreement and (ii) any other Person (including, without limitation,
any Lender so long as such Lender has consented, in its sole discretion, to be
an Issuer) which Agent in its discretion shall designate as the issuer of and
cause to issue any particular Letter of Credit under this Agreement in place of
Agent as issuer.

“Law(s)” shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond, judgment, authorization
or approval, lien or award of or any settlement arrangement, by agreement,
consent or otherwise, with any Governmental Body, foreign or domestic.

“Leasehold Interests” shall mean all of each Loan Party’s right, title and
interest in and to, and as lessee of, the premises identified as leased Real
Property on Schedule 4.4 hereto.

“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of

 

21



--------------------------------------------------------------------------------

any Lender. For the purpose of provision of this Agreement or any Other Document
which provides for the granting of a security interest or other Lien to the
Agent for the benefit of Lenders as security for the Obligations, “Lenders”
shall include any Affiliate of a Lender to which such Obligation (specifically
including any Commodity Hedge Liabilities, Hedge Liabilities and any Other
Lender Provided Financial Service Product Liabilities) is owed.

“Lender Provided Commodity Hedge” shall mean a Commodity Hedge which is provided
by any Lender or its Affiliate and for which such Lender or its Affiliate which
is party to the Commodity Hedge confirms to the Agent in writing prior to the
execution thereof or within ten (10) Business Days of either (a) the execution
thereof or (b) with respect to any such Commodity Hedge in existence on the
Closing Date, within ten (10) Business Days of the Closing Date, that it: (i) is
documented in a standard International Swaps and Derivatives Association Master
Agreement or another reasonable and customary manner and (ii) provides for the
method of calculating the reimbursable amount of the provider’s credit exposure
in a reasonable and customary manner (which requirement shall be deemed to be
satisfied if such Commodity Hedge is documented in a standard International
Swaps and Derivatives Association Master Agreement). The liabilities owing to
the provider of any Lender Provided Commodity Hedge (the “Commodity Hedge
Liabilities”) by any Loan Party that is party to such Lender Provided Commodity
Hedge shall, for purposes of this Agreement and all Other Documents be
“Obligations” of such Person and of each other Loan Party, be guaranteed
obligations under the Guaranty and secured obligations under any Other Document,
as applicable, and otherwise treated as Obligations for purposes of the Other
Documents, except to the extent constituting Excluded Hedge Liabilities of such
Person. The Liens securing the Commodity Hedge Liabilities shall be pari passu
with the Liens securing all other Obligations under this Agreement and the Other
Documents, subject to the express provisions of Section 11.5 hereof.

“Lender Provided Foreign Currency Hedge” shall mean a Foreign Currency Hedge
which is provided by any Lender or its Affiliate and for which such Lender or
its Affiliate which is party to the Foreign Currency Hedge confirms to the Agent
in writing prior to the execution thereof or within ten (10) Business Days of
either (a) the execution thereof or (b) with respect to any such Foreign
Currency Hedge in existence on the Closing Date, within ten (10) Business Days
of the Closing Date, that it: (i) is documented in a standard International
Swaps and Derivatives Association Master Agreement or another reasonable and
customary manner, (ii) provides for the method of calculating the reimbursable
amount of the provider’s credit exposure in a reasonable and customary manner
(which requirement shall be deemed to be satisfied if such Foreign Currency
Hedge is documented in a standard International Swaps and Derivatives
Association Master Agreement), and (iii) is entered into for hedging (rather
than speculative) purposes. The liabilities owing to the provider of any Lender
Provided Foreign Currency Hedge (the “Foreign Currency Hedge Liabilities”) by
any Loan Party that is party to such Lender Provided Foreign Currency Hedge
shall, for purposes of this Agreement and all Other Documents be “Obligations”
of such Person and of each other Loan Party, be guaranteed obligations under the
Guaranty and secured obligations under any Other Document, as applicable, and
otherwise treated as Obligations for purposes of the Other Documents, except to
the extent constituting Excluded Hedge Liabilities of such Person. The Liens
securing the Foreign Currency Hedge Liabilities shall be pari passu with the
Liens securing all other Obligations under this Agreement and the Other
Documents, subject to the express provisions of Section 11.5 hereof.

 

22



--------------------------------------------------------------------------------

“Lender Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate and for which such Lender or its
Affiliate which is party to the Foreign Currency Hedge confirms to the Agent in
writing prior to the execution thereof or within ten (10) Business Days of
either (a) the execution thereof or (b) with respect to any such Interest Rate
Hedge in existence on the Closing Date, within ten (10) Business Days of the
Closing Date, that it: (i) is documented in a standard International Swaps and
Derivatives Association Master Agreement or another reasonable and customary
manner, (ii) provides for the method of calculating the reimbursable amount of
the provider’s credit exposure in a reasonable and customary manner (which
requirement shall be deemed to be satisfied if such Interest Rate Hedge is
documented in a standard International Swaps and Derivatives Association Master
Agreement), and (iii) is entered into for hedging (rather than speculative)
purposes. The liabilities owing to the provider of any Lender Provided Interest
Rate Hedge (the “Interest Rate Hedge Liabilities”) by any Loan Party that is
party to such Lender Provided Interest Rate Hedge shall, for purposes of this
Agreement and all Other Documents be “Obligations” of such Person and of each
other Loan Party, be guaranteed obligations under any Guaranty and secured
obligations under any Other Document, as applicable, and otherwise treated as
Obligations for purposes of the Other Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person. The Liens securing the
Hedge Liabilities shall be pari passu with the Liens securing all other
Obligations under this Agreement and the Other Documents, subject to the express
provisions of Section 11.5 hereof.

“Letter-of-Credit Rights” shall have the meaning given to that term in the
Uniform Commercial Code.

“Letter of Credit Application” shall have the meaning set forth in
Section 2.12(a) hereof.

“Letter of Credit Borrowing” shall have the meaning set forth in Section 2.14(d)
hereof.

“Letter of Credit Fees” shall have the meaning set forth in Section 3.2(a)
hereof.

“Letter of Credit Sublimit” shall mean the Dollar Equivalent of Two Hundred
Million and 00/100 Dollars ($200,000,000.00).

“Letters of Credit” shall have the meaning set forth in Section 2.11(a) hereof.

“LIBOR Alternate Source” shall have the meaning set forth in the definition of
LIBOR Rate.

“LIBOR Rate” shall mean for any LIBOR Rate Loan for the then current Interest
Period relating thereto, the interest rate per annum determined by Agent by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (a) the rate which appears on the Bloomberg Page BBAM1
(or on such other substitute Bloomberg page that displays rates at which U.S.
dollar deposits are offered by leading banks in the London interbank deposit
market), or the rate which is quoted by another source selected by Agent as an
authorized

 

23



--------------------------------------------------------------------------------

information vendor for the purpose of displaying rates at which U.S. dollar
deposits are offered by leading banks in the London interbank deposit market (a
“LIBOR Alternate Source”), at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period as the
London interbank offered rate for U.S. Dollars for an amount comparable to such
LIBOR Rate Loan and having a borrowing date and a maturity comparable to such
Interest Period (or if there shall at any time, for any reason, no longer exist
a Bloomberg Page BBAM1 (or any substitute page) or any LIBOR Alternate Source, a
comparable replacement rate determined by Agent at such time (which
determination shall be conclusive absent manifest error)), by (b) a number equal
to 1.00 minus the Reserve Percentage; provided, however, that if the LIBOR Rate
determined as provided above would be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

The LIBOR Rate shall be adjusted with respect to any LIBOR Rate Loan that is
outstanding on the effective date of any change in the Reserve Percentage as of
such effective date. Agent shall give reasonably prompt notice to the Borrowing
Agent of the LIBOR Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.

“LIBOR Rate Loan” shall mean any Advance that bears interest based on the LIBOR
Rate.

“License Agreement” shall mean any agreement between any Borrower and a Licensor
pursuant to which such Borrower is authorized to use any Intellectual Property
in connection with the manufacturing, marketing, sale or other distribution of
any Inventory of such Borrower or otherwise in connection with such Borrower’s
business operations.

“Licensor” shall mean any Person from whom any Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with such Borrower’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Borrower’s
business operations.

“Licensor/Agent Agreement” shall mean an agreement between Agent and a Licensor,
in form and substance satisfactory to Agent, by which Agent is given the
unqualified right, vis-á-vis such Licensor, to enforce Agent’s Liens with
respect to and to dispose of any Borrower’s Inventory with the benefit of any
Intellectual Property applicable thereto, irrespective of such Borrower’s
default under any License Agreement with such Licensor.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.

 

24



--------------------------------------------------------------------------------

“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Agent by a Person who owns or occupies premises at which any Collateral may be
located from time to time in form and substance satisfactory to Agent.

“Liquidity” shall mean, on the date of determination, the sum of (i) the
Borrowers’ unrestricted domestic cash plus (ii) the Net Unrestricted Foreign
Cash in an amount not to exceed the Dollar Equivalent of Seventy-Five Million
and 00/100 Dollars ($75,000,000.00), plus (iii) the Undrawn Availability.

“Loan Parties” shall collectively mean the Borrowers and the Guarantors and
“Loan Party” shall mean any Borrower or any Guarantor.

“Material Adverse Change” shall mean any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any Other
Document, (b) is or could reasonably be expected to be material and adverse to
the business, properties, assets, financial condition or results of operations
of the Loan Parties taken as a whole, (c) impairs materially or could reasonably
be expected to impair materially the ability of the Loan Parties to duly and
punctually pay or perform their Indebtedness, or (d) impairs materially or could
reasonably be expected to impair materially the ability of the Agent or any of
the Lenders, to the extent permitted, to enforce their legal remedies pursuant
to this Agreement or any Other Document.

“Material Contract” shall mean any contract, agreement, instrument, permit,
lease or license, written or oral, of any Loan Party, which is material to any
Loan Party’s business taken as a whole and which the failure to comply with
could reasonably be expected to result in a Material Adverse Change.

“Maximum Revolving Advance Amount” shall mean Four Hundred Million and 00/100
Dollars ($400,000,000.00) plus any increases in accordance with Section 2.24,
minus any permanent reductions in accordance with Section 2.2(f).

“Maximum Swing Loan Advance Amount” shall mean the greater of (i) Fifty Million
and 00/100 Dollars ($50,000,000.00) or (ii) ten percent (10%) of the Maximum
Revolving Advance Amount.

“Maximum Undrawn Amount” shall mean, with respect to any outstanding Letter of
Credit as of any date, the Dollar Equivalent amount of such Letter of Credit
that is or may become available to be drawn, including all automatic increases
provided for in such Letter of Credit, whether or not any such automatic
increase has become effective.

“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d) hereof.

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

 

25



--------------------------------------------------------------------------------

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) or 4001(a)(3) of ERISA to which contributions are required or, within the
preceding five plan years, were required by any Loan Party or any member of the
Controlled Group.

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Loan Party or any member of the Controlled Group) at
least two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.

“Net Unrestricted Foreign Cash” shall mean the foreign unencumbered cash and
cash equivalents of the Borrowers net of applicable taxes calculated at the most
current tax rates in effect upon the date of determination as approved by the
Agent in its sole discretion. As of the date hereof, the tax rate applicable to
the Net Unrestricted Foreign Cash is estimated to be fifteen percent (15.00%).

“New Lender” shall have the meaning set forth in Section 2.24(a) hereof.

“Non-Defaulting Lender” shall mean, at any time, any Lender holding a Revolving
Commitment that is not a Defaulting Lender at such time.

“Non-Designated Customers Receivables Advance Rate” shall have the meaning set
forth in Section 2.1(a)(i).

“Non-Qualifying Party” shall mean any Borrower or any Guarantor that on the
Eligibility Date fails for any reason to qualify as an Eligible Contract
Participant.

“Note” shall mean collectively, the Revolving Credit Notes and the Swing Loan
Note.

“Obligations” shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit or any
other Loan Document whether to the Agent, any of the Lenders or their Affiliates
or other persons provided for under such Loan Documents, (ii) any Lender
Provided Interest Rate Hedge, (iii) any Lender Provided Foreign Currency Hedge,
(iv) any Lender Provided Commodity Hedge, and (v) any Other Lender Provided
Financial Service Product. Notwithstanding anything to the contrary contained in
the foregoing, the Obligations shall not include any Excluded Hedge Liabilities.

“Optional Currency” shall mean any of the following currencies (i) Euro,
(ii) Swiss francs, (iii) Japanese yen, (iv) British pounds sterling,
(v) Canadian dollars and (vi) any other currency approved by the Agent and all
of the Lenders pursuant to Section 2.26 hereof.

“Ordinary Course of Business” shall mean, with respect to any Loan Party, the
ordinary course of such Loan Party’s business as conducted on the Closing Date.

“Organizational Documents” shall mean, with respect to any Person, any charter,
articles or certificate of incorporation, certificate of organization,
registration or formation, certificate of partnership or limited partnership,
bylaws, operating agreement, limited liability company agreement, or partnership
agreement of such Person and any and all other applicable documents

 

26



--------------------------------------------------------------------------------

relating to such Person’s formation, organization or entity governance matters
(including any shareholders’ or equity holders’ agreement or voting trust
agreement) and specifically includes, without limitation, any certificates of
designation for preferred stock or other forms of preferred equity.

“Original Currency” shall have the meaning specified in Section 2.27 hereof.

“Other Currency” shall have the meaning specified in Section 2.27 hereof.

“Other Documents” shall mean the Notes, any Guaranty, any Lender Provided
Interest Rate Hedge, any Lender Provided Foreign Currency Hedge, any Lender
Provided Commodity Hedge, any Other Lender Provided Financial Service Product,
Letters of Credit, any Blocked Account Control Agreement and any and all other
agreements, instruments and documents, including intercreditor or subordination
agreements, guaranties, pledges, powers of attorney, consents, interest or
currency swap agreements or other similar agreements and all other writings
heretofore, now or hereafter executed by any Borrower or any Guarantor and/or
delivered to Agent or any Lender in respect of the transactions contemplated by
this Agreement, in each case together with all extensions, renewals, amendments,
supplements, modifications, substitutions and replacements thereto and thereof.

“Other Lender Provided Financial Service Product” shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties: (a) credit cards,
(b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, (f) cash management, including controlled disbursement,
accounts or services, (g) draft discount program or (h) supply chain finance
services including, without limitation, trade payable services and supplier
accounts receivable purchases. The indebtedness, obligations and liabilities of
any Loan Party to the provider of any Other Lender Provided Financial Service
Product (including all obligations and liabilities owing to such provider in
respect of any returned items deposited with such provider) (the “Other Lender
Provided Financial Service Product Liabilities”) shall be “Obligations”
hereunder, guaranteed obligations under the Guaranty and secured hereunder, and
otherwise treated as Obligations for purposes of each of the Other Documents.
The Liens securing the Other Lender Provided Financial Service Products shall be
pari passu with the Liens securing all other Obligations under this Agreement
and the Other Documents, subject to the express provisions of Section 11.5.

“Other Lender Provided Financial Service Product Liabilities” shall have the
meaning provided in the definition of “Other Lender Provided Financial Service
Product.”

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any Other Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
Other Document.

“Out-of-Formula Loans” shall have the meaning set forth in Section 16.2(e)
hereof.

 

27



--------------------------------------------------------------------------------

“Overnight Rate” shall mean for any day with respect to any payment in an
Optional Currency, the rate of interest per annum as determined by the Agent at
which overnight deposits in such currency, in an amount approximately equal to
the amount with respect to which such rate is being determined, would be offered
for such day in the relevant interbank market.

“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly, 50% or more of the Equity Interests issued by such Person having
ordinary voting power to elect a majority of the directors of such Person, or
other Persons performing similar functions for any such Person.

“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.

“Participation Advance” shall have the meaning set forth in Section 2.14(d)
hereof.

“Participating Member State” shall mean any member State of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.

“Participation Commitment” shall mean the obligation hereunder of each Lender
holding a Revolving Commitment to buy a participation equal to its Revolving
Commitment Percentage (subject to any reallocation pursuant to
Section 2.22(b)(iii) hereof) in the Swing Loans made by Swing Loan Lender
hereunder as provided for in Section 2.4(c) hereof and in the Letters of Credit
issued hereunder as provided for in Section 2.14(a) hereof.

“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

“Pension Benefit Plan” shall mean at any time any “employee pension benefit
plan” as defined in Section 3(2) of ERISA (including a Multiple Employer Plan,
but not a Multiemployer Plan) which is covered by Title IV of ERISA or is
subject to the minimum funding standards under Sections 412, 430 or 436 of the
Code and either (i) is maintained or to which contributions are required by any
Loan Party or any member of the Controlled Group or (ii) has at any time within
the preceding five years been maintained or to which contributions have been
required by a Loan Party or any entity which was at such time a member of the
Controlled Group.

“Permitted Acquisitions” shall mean acquisitions of the assets or Equity
Interests of another Person (the “Target”) so long as the following requirements
are met:

 

  (a)

if a Loan Party is acquiring the Equity Interests in the Target, such Target
shall (unless not required by Section 7.12 hereof) within thirty (30) Business
Days after the date of such Permitted Acquisition (or as such time may be
extended by the

 

28



--------------------------------------------------------------------------------

  Agent in its sole discretion), (1) execute a Borrower Joinder or a Guarantor
Joinder, as required by the Agent, and such other documents reasonably required
by the Agent to join this Agreement and the Other Documents, as a Borrower or a
Guarantor, as applicable, pursuant to Section 7.12 hereof, and (2) grant
first-priority, perfected Liens in its assets to the Agent for the benefit of
the Lenders covering the same type of assets as the Collateral, subject to
documentation satisfactory to Agent;

 

  (b) the business acquired or the business conducted by the Target, as
applicable, shall be similar to or substantially the same as one or more line or
lines of business conducted by the Loan Parties as set forth in Section 5.21
hereof and shall comply with Section 7.9 hereof;

 

  (c) the Target or property is used or useful in the Loan Parties’ Ordinary
Course of Business;

 

  (d) the board of directors (or other comparable governing body) of the Target
shall have duly approved the transaction; and

 

  (e) the Borrowers shall have delivered to Agent a Borrowing Base Certificate
demonstrating that, upon giving effect to such acquisition on a pro forma basis,
the Loan Parties are in compliance with the Restricted Actions Requirements;
provided that for the purposes of calculating Undrawn Availability in connection
with a Permitted Acquisition, any assets being acquired in the proposed
acquisition shall only be included in the Formula Amount if (1) such assets
satisfy the applicable eligibility criteria, (2) with respect to such assets
valued in excess of Ten Million and 00/100 Dollars ($10,000,000.00), the Agent
shall have received an audit or appraisal of such assets, and (3) the Target
shall have joined this Agreement as a Borrower pursuant to Section 7.12 hereof
and shall have granted a first-priority, perfected Liens in its assets to the
Agent for the benefit of the Lenders covering the same type of assets as the
Collateral, subject to documentation satisfactory to Agent.

“Permitted Assignee” shall mean any Transferee.

“Permitted Discretion” shall mean a determination made in good faith and in the
exercise (from the perspective of a secured asset-based lender) of commercially
reasonable business judgment.

“Permitted Encumbrances” shall mean:

 

  (a) Liens in favor of Agent for the benefit of Agent and Lenders and Liens
securing any Lender Provided Commodity Hedge, Lender Provided Foreign Currency
Hedge, Lender Provided Interest Rate Hedge, or Other Lender Provided Financial
Service Product;

 

29



--------------------------------------------------------------------------------

  (b) Liens for taxes, assessments or other governmental charges not delinquent
or being Properly Contested;

 

  (c) deposits or pledges to secure obligations under worker’s compensation,
social security or similar laws, or under general liability, product liability
or unemployment insurance;

 

  (d) deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety,
performance, indemnity, appeal and similar bonds and other obligations of like
nature arising in the Ordinary Course of Business;

 

  (e) Liens arising by virtue of the rendition, entry or issuance against any
Loan Party or any Subsidiary of a Loan Party, or any property of any Loan Party
or any Subsidiary of a Loan Party, of any judgment, writ, order, or decree to
the extent the rendition, entry, issuance or continued existence of such
judgment, writ, order or decree (or any event or circumstance relating thereto)
has not resulted in the occurrence of an Event of Default under Section 10.6
hereof;

 

  (f) carriers’, repairmens’, mechanics’, workers’, materialmen’s or other like
Liens arising in the Ordinary Course of Business with respect to obligations
which are not due or which are being Properly Contested;

 

  (g) Liens placed upon fixed assets hereafter acquired to secure a portion of
the purchase price thereof, provided that any such lien shall not encumber any
other property of any Loan Party;

 

  (h) easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other charges or encumbrances, in each case, which
do not interfere in any material respect with the Ordinary Course of Business of
the Loan Parties and their Subsidiaries;

 

  (i) Liens disclosed on Schedule 1.2; provided that such Liens shall secure
only those obligations which they secure on the Closing Date (and extensions,
renewals and refinancing of such obligations permitted by Section 7.8 hereof)
and shall not subsequently apply to any other property or assets of any Loan
Party other than the property and assets to which they apply as of the Closing
Date;

 

  (j) Liens on assets (other than Collateral) acquired in connection with a
Permitted Acquisition, provided that such Liens extend only to the assets
acquired in such Permitted Acquisition;

 

  (k) Liens consisting of landlord liens and similar liens under state or local
law on assets of Loan Parties located at locations where Loan Parties do not
have in place landlord waivers or similar waivers as permitted under
Section 4.4(b) hereof.

 

30



--------------------------------------------------------------------------------

  (l) Liens consisting of pledges of government securities or cash collateral in
an aggregate amount not to exceed One Hundred Million and 00/100 Dollars
($100,000,000.00) to secure obligations under Interest Rate Hedges and Foreign
Currency Hedges entered into in the Ordinary Course of Business;

 

  (m) Liens not otherwise described by the foregoing clauses in this definition
on assets other than Collateral of the Loan Parties securing Indebtedness or
other obligations, provided that the value of the assets subject to such Liens
securing such Indebtedness or other obligations shall not exceed ten percent
(10%) of Consolidated Tangible Assets;

 

  (n) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution, provided that (1) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
applicable Loan Party in excess of those set forth by regulations promulgated by
the Federal Reserve Board, and (2) such deposit account is not intended by such
Loan Party to provide collateral to the depository institution.

“Permitted Indebtedness” shall mean:

 

  (a) the Obligations;

 

  (b) Indebtedness (other than Obligations) incurred for Capital Expenditures
and Capital Leases in an aggregate amount of One Hundred Million and 00/100
Dollars ($100,000,000.00) at any one time outstanding;

 

  (c) any guarantees of Indebtedness permitted under Section 7.3 hereof;

 

  (d) any Indebtedness listed on Schedule 5.8(b)(ii) hereof (including, without
limitation, the Senior Unsecured Notes) including any extensions, renewals or
refinancings thereof), provided that the principal amount of such Indebtedness
shall not be increased without the prior written consent of the Required
Lenders;

 

  (e) Indebtedness incurred in connection with Permitted Acquisitions to the
extent it is subordinated to the Obligations on terms and conditions
satisfactory to Agent in its sole discretion;

 

  (f) Indebtedness of the type described in clauses (b) and (c) of the
definition of “Permitted Loans” to the extent permitted hereunder;

 

  (g) Interest Rate Hedges and Foreign Currency Hedges that are entered into by
Borrowers to hedge their risks with respect to outstanding Indebtedness of
Borrowers and not for speculative or investment purposes;

 

  (h) unsecured unfunded obligations under Pension Plans, or any Plan to the
extent such amounts are permitted to remain unfunded under applicable law;

 

31



--------------------------------------------------------------------------------

  (i) Indebtedness with respect to customer advances or prepayments made in the
Ordinary Course of Business as determined in accordance with GAAP; and

 

  (j) Other unsecured Indebtedness not in excess of Three Hundred Million and
00/100 Dollars ($300,000,000.00) at any time.

“Permitted Investments” shall mean investments in:

 

  (a) direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America;

 

  (b) commercial paper domestic or foreign (A) rated not lower than A-1, by
Standard & Poor’s or P-1 by Moody’s on the date of acquisition or (B) issued by
any of (y) the Agent, or (z) any Lender;

 

  (c) demand deposits, time deposits or certificates of deposit and other
obligations issued by any Lender, or any other domestic or foreign commercial
bank that has stockholders’ equity of One Hundred Million and 00/100 Dollars
($100,000,000.00) or more on the date of acquisition; and

 

  (d) obligations of any foreign government or obligations that possess a
guaranty of the full faith and credit of any foreign government;

 

  (e) United States government-sponsored enterprises, federal agencies, and
federal financing banks that are not otherwise authorized including, but not
limited to, the following:

 

  (1) United States government-sponsored enterprises such as instrumentalities
of the Federal Credit System (Bank for Cooperatives, Federal Land Banks),
Federal Home Loan Banks and Federal National Mortgage Association; and

 

  (2) Federal agencies such as instrumentalities of the Department of Housing
and Urban Development (Federal Housing Administration, Government National
Mortgage Association), Export-Import Bank, Farmers Home Administration and
Tennessee Valley Authority;

 

  (f) obligations of states, counties, and municipalities of the United States:

 

  (g) debt obligations (other than commercial paper obligations) of domestic or
foreign corporations;

 

  (h) preferred stock obligations with a floating rate dividend that is reset
periodically at auction;

 

32



--------------------------------------------------------------------------------

  (i) investments in repurchase agreements collateralized by any of the above
securities eligible for outright purchase, provided the collateral is delivered
to a bank custody account in accordance with the terms of a written repurchase
agreement with a dealer or bank;

 

  (j) investments in shares of institutional mutual funds whose investment
policies are essentially in agreement with the above type and criteria for
investments otherwise set forth in this definition of Permitted Investments;

 

  (k) investments by any Loan Party in any Loan Party; and

 

  (l) subject to compliance with the Restricted Action Requirements, other
investments from time to time;

provided that the investments described in clauses (a), (d), (e), (f), (g), (h),
(i) and (j) above are restricted to obligations rated no lower than investment
grade by Moody’s or Standard & Poor’s.

“Permitted Loans” shall mean:

 

  (a) the extension of trade credit by a Loan Party to its Customer(s), in the
Ordinary Course of Business in connection with a sale of Inventory or rendition
of services, in each case on open account terms;

 

  (b) intercompany loans between and among Loan Parties which is subject to an
intercompany subordination agreement in form and substance reasonably
satisfactory to the Agent and the Lenders; and

 

  (c) subject to the Restricted Action Requirements, loans and advances in or to
corporations, general or limited partnerships, limited liability companies,
joint ventures and similar Persons (excluding natural Persons).

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).

“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Benefit Plan and a Multiemployer Plan, as defined
herein) maintained by any Loan Party or any member of the Controlled Group or to
which any Loan Party or any member of the Controlled Group is required to
contribute; provided, however, the term “Plan” shall not include a Multiemployer
Plan for purposes of Subsections 5.8(d)(v), (viii), (x) and (xiv).

“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.

 

33



--------------------------------------------------------------------------------

“Prime Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.
This rate of interest is determined from time to time by PNC as a means of
pricing some loans to its customers and is neither tied to any external rate of
interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.

“Proceeds” shall have the meaning given to that term in the Uniform Commercial
Code.

“Projections” shall have the meaning set forth in Section 5.5(b) hereof.

“Properly Contested” shall mean, in the case of any Indebtedness, Lien or Taxes,
as applicable, of any Person that are not paid as and when due or payable by
reason of such Person’s bona fide dispute concerning its liability to pay the
same or concerning the amount thereof: (a) such Indebtedness, Lien or Taxes, as
applicable, are being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (b) such Person has
established appropriate reserves as shall be required in conformity with GAAP;
(c) the non-payment of such Indebtedness or Taxes will not result in a Material
Adverse Change or will not result in the forfeiture of any assets of such
Person; (d) no Lien is imposed upon any of such Person’s assets with respect to
such Indebtedness or taxes unless such Lien (x) does not attach to any
Receivables or Inventory, (y) is at all times junior and subordinate in priority
to the Liens in favor of the Agent (except only with respect to property Taxes
that have priority as a matter of applicable state law) and, (z) enforcement of
such Lien is stayed during the period prior to the final resolution or
disposition of such dispute; and (e) if such Indebtedness or Lien, as
applicable, results from, or is determined by the entry, rendition or issuance
against a Person or any of its assets of a judgment, writ, order or decree,
enforcement of such judgment, writ, order or decree is stayed pending a timely
appeal or other judicial review.

“Protective Advances” shall have the meaning set forth in Section 16.2(f)
hereof.

“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the LIBOR
Rate for a one month period as published in another publication determined by
the Agent).

“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.

“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.

“Qualified ECP Loan Party” shall mean each Borrower or Guarantor that on the
Eligibility Date is (a) a corporation, partnership, proprietorship,
organization, trust, or other entity other than a “commodity pool” as defined in
Section 1a(10) of the CEA and CFTC regulations thereunder that has total assets
exceeding Ten Million and 00/100 Dollars ($10,000,000.00) or (b) an Eligible
Contract Participant that can cause another person to qualify as an Eligible
Contract Participant on the Eligibility Date under Section 1a(18)(A)(v)(II) of
the CEA by entering into or otherwise providing a “letter of credit or keepwell,
support, or other agreement” for purposes of Section 1a(18)(A)(v)(II) of the
CEA.

 

34



--------------------------------------------------------------------------------

“Quarter-End Borrowing Base Certificate” shall have the meaning set forth in the
definition of “Applicable Margin”.

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.

“Real Property” shall mean all of the owned and leased premises identified on
Schedule 4.4 hereto or in and to any other premises or real property that are
hereafter owned or leased by any Loan Party.

“Receivables” shall mean and include, as to each Loan Party, all of such Loan
Party’s accounts (as defined in Article 9 of the Uniform Commercial Code) and
all of such Loan Party’s contract rights, instruments (including those
evidencing indebtedness owed to such Loan Party by its Affiliates), documents,
chattel paper (including electronic chattel paper), general intangibles relating
to accounts, contract rights, instruments, documents and chattel paper, and
drafts and acceptances, credit card receivables and all other forms of
obligations owing to such Loan Party arising out of or in connection with the
sale or lease of Inventory or the rendition of services, all supporting
obligations, guarantees and other security therefor, whether secured or
unsecured, now existing or hereafter created, and whether or not specifically
sold or assigned to Agent hereunder.

“Reference Currency” shall have the meaning specified in the definition of
“Equivalent Amount.”

“Register” shall have the meaning set forth in Section 16.3(e) hereof.

“Reimbursement Obligation” shall have the meaning set forth in Section 2.14(b)
hereof.

“Releases” shall have the meaning set forth in Section 5.7(c)(i) hereof.

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

“Reportable ERISA Event” shall mean a reportable event described in
Section 4043(c) of ERISA or the regulations promulgated thereunder.

“Required Lenders” shall mean two or more Lenders (not including Swing Loan
Lender (in its capacity as such Swing Loan Lender) or any Defaulting Lender)
holding greater than fifty percent (50%) of either (a) the aggregate of the
Revolving Commitment Amounts of all Lenders (excluding any Defaulting Lender) or
(b) after the termination of the Revolving Commitments, the sum of (y) the
outstanding Revolving Advances and Swing Loans, plus (z) the participations in
the Maximum Undrawn Amount of all outstanding Letters of Credit.

 

35



--------------------------------------------------------------------------------

“Reserve Percentage” shall mean as of any day the maximum effective percentage
in effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

“Restricted Action” shall mean the transactions specified in Sections 7.1, 7.4,
7.5, 7.7, 7.10 and 7.12 hereof which are subject to the Restricted Action
Requirements.

“Restricted Action Requirements” shall mean the following:

(a) If the Undrawn Availability on the date of the applicable Restricted Action,
after giving effect to such Restricted Action, is equal to or greater than the
greater of One Hundred Twenty Million and 00/100 Dollars ($120,000,000.00) and
thirty percent (30%) of the Maximum Revolving Advance Amount, the Loan Parties
shall be permitted to take such Restricted Action so long as no Event of Default
or Default has occurred and is continuing or would result from such Restricted
Action; or

(b) If the Undrawn Availability on the date of the applicable Restricted Action,
after giving effect to such Restricted Action, is less than the greater of One
Hundred Twenty Million and 00/100 Dollars ($120,000,000.00) and thirty percent
(30%) of the Maximum Revolving Advance Amount but greater than the greater of
Sixty Million and 00/100 Dollars ($60,000,000.00) and fifteen percent (15%) of
the Maximum Revolving Advance Amount, the Loan Parties shall be permitted to
take such Restricted Action if (1) no Event of Default or Default has occurred
and is continuing or would result from such Restricted Action; (2) the Loan
Parties demonstrate, in form and substance reasonably acceptable to the Agent,
that prior to and after giving effect to such Restricted Action, the Undrawn
Availability, as measured both at the time of such Restricted Action and as an
average for the sixty (60) consecutive day period immediately preceding such
Restricted Action, is not less than the greater of Sixty Million and 00/100
Dollars ($60,000,000.00) and fifteen percent (15%) of the Maximum Revolving
Advance Amount; and (3) the Loan Parties demonstrate, in form and substance
reasonably acceptable to the Agent, that prior to and after giving effect to
such Restricted Action, the Fixed Charge Coverage Ratio is at least 1.00 to
1.00.

“Restricted Payments” shall mean Restricted Actions consisting of
(a) investments (other than Permitted Investments in Loan Parties) (whether in
cash or in kind) made by any Loan Party in corporations, general or limited
partnerships, limited liability companies, joint ventures and similar Persons,
(b) loans and advances made by any Loan Party in the ordinary course of such
Loan Party’s business (excluding Permitted Loans between and among Loan Parties)
that have not been repaid within ninety (90) days of the date made, and
(c) repayments, prepayments, repurchases, redemptions, retirements or
acquisitions made by any Loan Party of any Indebtedness other than any
Indebtedness owed to the Lenders and/or any Indebtedness of any Loan Party owed
to another Loan Party, including principal repayments on the Senior Unsecured
Notes.

 

36



--------------------------------------------------------------------------------

“Revolving Advances” shall mean Advances other than Letters of Credit and the
Swing Loans.

“Revolving Commitment” shall mean, as to any Lender, the obligation of such
Lender (if applicable), to make Revolving Advances and participate in Swing
Loans and Letters of Credit, in an aggregate principal and/or face amount not to
exceed the Revolving Commitment Amount (if any) of such Lender.

“Revolving Commitment Amount” shall mean, (i) as to any Lender other than a New
Lender, the Revolving Commitment amount (if any) set forth below such Lender’s
name on the signature page hereto (or, in the case of any Lender that became
party to this Agreement after the Closing Date pursuant to Section 16.3(c) or
(d) hereof, the Revolving Commitment amount (if any) of such Lender as set forth
in the applicable Commitment Transfer Supplement), and (ii) as to any Lender
that is a New Lender, the Revolving Commitment amount provided for in the
joinder signed by such New Lender under Section 2.24(a)(x), in each case as the
same may be adjusted upon any increase by such Lender pursuant to Section 2.24
hereof, or any assignment by or to such Lender pursuant to Section 16.3(c) or
(d) hereof.

“Revolving Commitment Percentage” shall mean, (i) as to any Lender other than a
New Lender, the Revolving Commitment Percentage (if any) set forth below such
Lender’s name on the signature page hereof (or, in the case of any Lender that
became party to this Agreement after the Closing Date pursuant to
Section 16.3(c) or (d) hereof, the Revolving Commitment Percentage (if any) of
such Lender as set forth in the applicable Commitment Transfer Supplement), and
(ii) as to any Lender that is a New Lender, the Revolving Commitment Percentage
provided for in the joinder signed by such New Lender under Section 2.24(a)(ix),
in each case as the same may be adjusted upon any increase in the Maximum
Revolving Advance Amount pursuant to Section 2.24 hereof, or any assignment by
or to such Lender pursuant to Section 16.3(c) or (d) hereof.

“Revolving Credit Notes” shall mean collectively, the promissory notes referred
to in Section 2.1(a) hereof.

“Revolving Interest Rate” shall mean (a) with respect to Revolving Advances and
Swing Loans that are Domestic Rate Loans, an interest rate per annum equal to
the sum of the Applicable Margin plus the Alternate Base Rate and (b) with
respect to LIBOR Rate Loans and, if applicable, Daily LIBOR Rate Loans, the sum
of the Applicable Margin plus the LIBOR Rate or the Daily LIBOR Rate, as
applicable.

“Sanctioned Country” shall mean a country, region or territory subject to a
sanctions program maintained under any Anti-Terrorism Law, including, without
limitation, currently, the Crimea Region of Ukraine, Cuba, Iran, North Korea,
Sudan and Syria and any other country, region or territory whose government is
the subject of any sanctions administered or enforced by the U.S. Department of
the Treasury’s Office of Foreign Assets Control, the U.S. Department of State,
the United Nations Security Council, the European Union, Her Majesty’s Treasury
or the Hong Kong Monetary Authority.

 

37



--------------------------------------------------------------------------------

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Party” shall mean individually, and “Secured Parties” shall mean
collectively, as the context may require, the Agent, Issuer, Swing Loan Lender
and Lenders, together with any Affiliates thereof, or any provider of any Lender
Provided Interest Rate Hedge, Lender Provided Foreign Currency Hedge, Lender
Provided Commodity Hedge, and Other Lender Provided Financial Service Product,
and each other holder of any of the Obligations, and the respective successors
and assigns of each of them.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Senior Unsecured Notes” shall mean, collectively, (a) the 9.375% Notes due
2019, (b) the 5.950% Notes due 2021, (c) the 5.875% Notes due 2023, and (d) the
6.950% Notes due 2025.

“Settlement” shall have the meaning set forth in Section 2.6(d) hereof.

“Settlement Date” shall have the meaning set forth in Section 2.6(d) hereof.

“Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc. and its successors.

“Statements” shall have the meaning set forth in Section 5.5(a) hereof.

“Subsidiary” of any Person at any time shall mean any corporation, trust,
partnership, any limited liability company or other business entity (i) of which
more than fifty percent (50%) of the outstanding voting securities or other
interests normally entitled to vote for the election of one or more directors or
trustees (regardless of any contingency which does or may suspend or dilute the
voting rights) is at such time owned directly or indirectly by such Person or
one or more of such Person’s Subsidiaries, or (ii) which is controlled by such
Person or one or more of such Person’s Subsidiaries.

“Supermajority Lenders” shall mean two or more Lenders (not including Swing Loan
Lender (in its capacity as such Swing Loan Lender) or any Defaulting Lender)
holding greater than sixty-six and two-thirds percent (66  2⁄3%) of either
(a) the aggregate of the Revolving Commitment Amounts of all Lenders (excluding
any Defaulting Lender) or (b) after the termination of the Revolving
Commitments, the sum of (y) the outstanding Revolving Advances and Swing Loans,
plus (z) the participations in the Maximum Undrawn Amount of all outstanding
Letters of Credit.

“Supporting Obligations” shall have the meaning given to that term in the
Uniform Commercial Code.

 

38



--------------------------------------------------------------------------------

“Swap” shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder other than (a) a swap entered into on, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender Provided
Interest Rate Hedge, or a Lender Provided Foreign Currency Hedge.

“Swing Loan Lender” shall mean PNC, in its capacity as lender of the Swing
Loans.

“Swing Loan Note” shall mean the promissory note described in Section 2.4(a)
hereof.

“Swing Loans” shall mean the Advances made pursuant to Section 2.4 hereof.

“Target” shall have the meaning set forth in the definition of “Permitted
Acquisition”.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Body, including any interest, additions to tax or penalties
applicable thereto.

“Term” shall have the meaning set forth in Section 13.1 hereof.

“Termination Event” shall mean: (a) a Reportable ERISA Event with respect to any
Plan; (b) the withdrawal of any Loan Party or any member of the Controlled Group
from a Plan during a plan year in which such entity was a “substantial employer”
as defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) the providing
of notice of intent to terminate a Plan in a distress termination described in
Section 4041(c) of ERISA; (d) the commencement of proceedings by the PBGC to
terminate a Plan; (e) any event or condition (a) which might constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or (b) that may result in termination of a
Multiemployer Plan pursuant to Section 4041A of ERISA; (f) the partial or
complete withdrawal within the meaning of Section 4203 or 4205 of ERISA, of any
Loan Party or any member of the Controlled Group from a Multiemployer Plan;
(g) notice that a Multiemployer Plan is subject to Section 4245 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not diligent, upon any Loan Party or any member of the
Controlled Group.

“Toxic Substance” shall mean and include any material present on the Real
Property (including the Leasehold Interests) which has been shown to have
significant adverse effect on human health or which is subject to regulation
under the Toxic Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq.,
applicable state law, or any other applicable Federal or state laws now in force
or hereafter enacted relating to toxic substances. “Toxic Substance” includes
but is not limited to asbestos, polychlorinated biphenyls (PCBs) and lead-based
paints.

“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.

 

39



--------------------------------------------------------------------------------

“Trigger Event” shall mean the earliest to occur of the following: (i) the
occurrence of an Event of Default, or (ii) the date upon which the Undrawn
Availability is less than an amount equal to the greater of (y) 10% of the
Maximum Revolving Advance Amount, or (z) Forty Million and 00/100 Dollars
($40,000,000.00).

“Trigger Satisfaction Event” shall mean, subsequent to the occurrence of a
Trigger Event, the occurrence of both of the following: (i) no Event of Default
then exists or is continuing, and (ii) the Undrawn Availability is greater than
or equal to the greater of (y) 10% of the Maximum Revolving Advance Amount or
(z) Forty Million and 00/100 Dollars ($40,000,000.00), in either case for a
period of thirty (30) consecutive days.

“Undrawn Availability” on any date of determination shall mean an amount equal
to the lesser of (i) the Formula Amount, and (ii) the difference of (a) the
Maximum Revolving Advance Amount minus (b) the sum of (y) the Maximum Undrawn
Amount of all outstanding Letters of Credit, plus (z) the outstanding amount of
Advances.

“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

“VFCP” shall mean the Voluntary Fiduciary Correction Program described in
Federal Register Volume 71, No. 75, Pages 20261 et seq., as modified or amended
by any successor guidance thereto as from time to time in effect.

“Weekly Borrowing Base Trigger Event” shall mean the earliest to occur of
(i) the occurrence of an Event of Default or Default or (ii) the date upon which
the Undrawn Availability is less than an amount equal to the greater of (y) 15%
of the Maximum Revolving Advance Amount or (z) Sixty Million and 00/100 Dollars
($60,000,000.00).

“Weekly Borrowing Base Trigger Satisfaction Event” shall mean, subsequent to the
occurrence of a Weekly Borrowing Base Trigger Event, the date upon which: (i) no
Event of Default or Default then exists or is continuing, and (ii) the Undrawn
Availability is greater than or equal to the greater of (y) 15% of the Maximum
Revolving Advance Amount or (z) Sixty Million and 00/100 Dollars
($60,000,000.00), in either case for a period of thirty (30) consecutive days.

1.3. Uniform Commercial Code Terms. All terms used herein and defined in the
Uniform Commercial Code as adopted in the Commonwealth of Pennsylvania from time
to time (the “Uniform Commercial Code”) shall have the meaning given therein
unless otherwise defined herein. Without limiting the foregoing, the terms
“accounts”, “chattel paper” (and “electronic chattel paper” and “tangible
chattel paper”), “commercial tort claims”, “deposit accounts”, “documents”,
“equipment”, “financial asset”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“payment intangibles”, “proceeds”, “promissory note” “securities”, “software”
and “supporting obligations” as and when used in the description of Collateral
shall have the meanings given to such terms in Articles 8 or 9 of the Uniform
Commercial Code. To the extent the definition of

 

40



--------------------------------------------------------------------------------

any category or type of collateral is expanded by any amendment, modification or
revision to the Uniform Commercial Code, such expanded definition will apply
automatically as of the date of such amendment, modification or revision.

1.4. Certain Matters of Construction. The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. All references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement. Any
pronoun used shall be deemed to cover all genders. Wherever appropriate in the
context, terms used herein in the singular also include the plural and vice
versa. All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations. Unless otherwise
provided, all references to any instruments or agreements to which Agent is a
party, including references to any of the Other Documents, shall include any and
all modifications, supplements or amendments thereto, any and all restatements
or replacements thereof and any and all extensions or renewals thereof. Except
as otherwise expressly provided for herein, all references herein to the time of
day shall mean the time in Pittsburgh, Pennsylvania. Whenever the words
“including” or “include” shall be used, such words shall be understood to mean
“including, without limitation” or “include, without limitation”. A Default or
an Event of Default shall be deemed to exist at all times during the period
commencing on the date that such Default or Event of Default occurs to the date
on which such Default or Event of Default is waived in writing pursuant to this
Agreement or, in the case of a Default, is cured within any period of cure
expressly provided for in this Agreement; and an Event of Default shall
“continue” or be “continuing” until such Event of Default has been waived in
writing by Required Lenders. Any Lien referred to in this Agreement or any of
the Other Documents as having been created in favor of Agent, any agreement
entered into by Agent pursuant to this Agreement or any of the Other Documents,
any payment made by or to or funds received by Agent pursuant to or as
contemplated by this Agreement or any of the Other Documents, or any act taken
or omitted to be taken by Agent, shall, unless otherwise expressly provided, be
created, entered into, made or received, or taken or omitted, for the benefit or
account of Agent and Lenders. Wherever the phrase “to the best of the Loan
Parties’ knowledge” or words of similar import relating to the knowledge or the
awareness of any Loan Party are used in this Agreement or Other Documents, such
phrase shall mean and refer to (i) the actual knowledge of a senior officer of
any Loan Party or (ii) the knowledge that a senior officer would have obtained
if he/she had engaged in a good faith and diligent performance of his/her
duties, including the making of such reasonably specific inquiries as may be
necessary of the employees or agents of such Loan Party and a good faith attempt
to ascertain the existence or accuracy of the matter to which such phrase
relates. All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or otherwise within the
limitations of, another covenant shall not avoid the occurrence of a default if
such action is taken or condition exists. In addition, all representations and
warranties hereunder shall be given independent effect so that if a particular
representation or warranty proves to be incorrect or is breached, the fact that
another representation or warranty concerning the same or similar subject matter
is correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder. All certificates, certifications and other
documents required to be executed under this Agreement or related to this
Agreement by Authorized

 

41



--------------------------------------------------------------------------------

Officers or other officers or employees of any Loan Party shall be deemed for
all purposes to be executed and delivered by such persons solely in their
respective capacities as such Authorized Officer, officer or employee and not in
their personal capacities.

 

II. ADVANCES, PAYMENTS.

2.1. Revolving Advances.

(a) Amount of Revolving Advances. Subject to the terms and conditions set forth
in this Agreement specifically including Section 2.1(b), each Lender, severally
and not jointly, will make Revolving Advances to Borrowers in aggregate amounts
outstanding at any time equal to such Lender’s Revolving Commitment Percentage
of the lesser of (x) the Maximum Revolving Advance Amount, less the outstanding
amount of Swing Loans, less the aggregate Maximum Undrawn Amount of all
outstanding Letters of Credit or (y) an amount equal to the sum of:

(i) (A) the sum of, (1) with respect to Designated Customers, up to ninety
percent (90%) (the “Designated Customers Receivables Advance Rate”) of Eligible
Receivables, plus (2) with respect to all other Customers (other than Designated
Customers), up to eighty-five percent (85%) (the “Non-Designated Customers
Receivables Advance Rate”) of Eligible Receivables, plus

(ii) the least of (A) up to seventy-five percent (75%) of the Eligible Inventory
valued at the lower of cost or market value determined on a first-in-first-out
basis, (the “Inventory Advance Rate”), and (B) up to eighty-five percent
(85%) of the appraised net orderly liquidation value of Eligible Inventory (as
evidenced by an Inventory appraisal satisfactory to Agent in its sole discretion
exercised in good faith) (the “Inventory NOLV Advance Rate”, together with the
Inventory Advance Rate, the Designated Customers Receivables Advance Rate and
the Non-Designated Customers Receivables Advance Rate, collectively, the
“Advance Rates”), minus

(iii) the aggregate Maximum Undrawn Amount of all outstanding Letters of Credit,
minus

(iv) such reserves as Agent may deem proper and necessary from time to time in
its Permitted Discretion.

The amount equal to the difference between (x) the sum of Section 2.1(a)(y)(i)
and Section 2.1(a)(y)(ii) minus (y) the sum of Section 2.1(a)(y)(iii) and
Section 2.1(a)(y)(iv) at any time and from time to time shall be referred to as
the “Formula Amount”. The Revolving Advances shall be evidenced by one or more
secured promissory notes (collectively, the “Revolving Credit Notes”)
substantially in the form attached hereto as Exhibit 2.1(a). Notwithstanding
anything to the contrary contained in the foregoing or otherwise in this
Agreement, the outstanding aggregate principal amount of Swing Loans and the
Revolving Advances at any one time outstanding shall not exceed an amount equal
to the lesser of (i) the Maximum Revolving Advance Amount less the Maximum
Undrawn Amount of all outstanding Letters of Credit or (ii) the Formula Amount.

 

42



--------------------------------------------------------------------------------

(b) Discretionary Rights. The Advance Rates may be decreased by Agent at any
time and from time to time in the exercise of its Permitted Discretion. Each
Borrower consents to any such decreases and acknowledges that decreasing the
Advance Rates or increasing or imposing reserves may limit or restrict Advances
requested by Borrowing Agent. Except during the occurrence and continuance of an
Event of Default or Default, Agent shall give Borrowing Agent fifteen
(15) Business Days’ prior written notice of its intention to decrease the
Advance Rates.

2.2. Procedures for Requesting Revolving Advances; Procedures for Selection of
Applicable Interest Rates for All Advances.

(a) Borrowing Agent on behalf of any Borrower may notify Agent prior to 1:00
p.m. on a Business Day of a Borrower’s request to incur, on that day, a
Revolving Advance hereunder. Should any amount required to be paid as interest
hereunder, or as fees or other charges under this Agreement or any other
agreement with Agent or Lenders, or with respect to any other Obligation under
this Agreement, become due, same shall be deemed a request for a Revolving
Advance maintained as a Domestic Rate Loan as of the date such payment is due,
in the amount required to pay in full such interest, fee, charge or Obligation,
and such request shall be irrevocable.

(b) Notwithstanding the provisions of subsection (a) above, in the event any
Borrower desires to obtain a LIBOR Rate Loan for any Advance (other than a Swing
Loan), Borrowing Agent shall give Agent written notice in the form of Exhibit
2.2(b) by no later than 1:00 p.m. on the day which is three (3) Business Days
prior to the date such LIBOR Rate Loan is to be borrowed, specifying (i) the
date of the proposed borrowing (which shall be a Business Day), (ii) the type of
borrowing and the amount of such Advance to be borrowed, which amount shall be
in a minimum amount of Five Million and 00/100 Dollars ($5,000,000.00) and not
less than One Million and 00/100 Dollars ($1,000,000.00) thereafter, and
(iii) the duration of the first Interest Period therefor. Interest Periods for
LIBOR Rate Loans shall be for one, two or three or six months; provided that, if
an Interest Period would end on a day that is not a Business Day, it shall end
on the next succeeding Business Day unless such day falls in the next succeeding
calendar month in which case the Interest Period shall end on the next preceding
Business Day. No LIBOR Rate Loan shall be made available to any Borrower during
the continuance of a Default or an Event of Default. After giving effect to each
requested LIBOR Rate Loan, including those which are converted from a Domestic
Rate Loan under Section 2.2(e), there shall not be outstanding more than six
(6) LIBOR Rate Loans in the aggregate (provided that if there are outstanding
Domestic Rate Loans hereunder, there shall not be outstanding more than five
(5) LIBOR Rate Loans in the aggregate).

(c) Each Interest Period of a LIBOR Rate Loan shall commence on the date such
LIBOR Rate Loan is made and shall end on such date as Borrowing Agent may elect
as set forth in subsection (b)(iii) above, provided that the exact length of
each Interest Period shall be determined in accordance with the practice of the
interbank market for offshore Dollar deposits and no Interest Period shall end
after the last day of the Term.

(d) Borrowing Agent shall elect the initial Interest Period applicable to a
LIBOR Rate Loan by its notice of borrowing given to Agent pursuant to
Section 2.2(b) or by its

 

43



--------------------------------------------------------------------------------

notice of conversion given to Agent pursuant to Section 2.2(e), as the case may
be. Borrowing Agent shall elect the duration of each succeeding Interest Period
by giving irrevocable written notice to Agent of such duration not later than
1:00 p.m. on the day which is three (3) Business Days prior to the last day of
the then current Interest Period applicable to such LIBOR Rate Loan. If Agent
does not receive timely notice of the Interest Period elected by Borrowing
Agent, Borrowing Agent shall be deemed to have elected to convert such LIBOR
Rate Loan to a Domestic Rate Loan subject to Section 2.2(e) below.

(e) Provided that no Default or Event of Default shall have occurred and be
continuing, Borrowing Agent may, on the last Business Day of the then current
Interest Period applicable to any outstanding LIBOR Rate Loan, or on any
Business Day with respect to Domestic Rate Loans, convert any such loan into a
loan of another type in the same aggregate principal amount provided that any
conversion of a LIBOR Rate Loan shall be made only on the last Business Day of
the then current Interest Period applicable to such LIBOR Rate Loan. If
Borrowing Agent desires to convert a loan, Borrowing Agent shall give Agent
written notice in the form of Exhibit 2.2(b) by no later than 1:00 p.m. (i) on
the day which is three (3) Business Days prior to the date on which such
conversion is to occur with respect to a conversion from a Domestic Rate Loan to
a LIBOR Rate Loan, or (ii) on the day which is one (1) Business Day prior to the
date on which such conversion is to occur (which date shall be the last Business
Day of the Interest Period for the applicable LIBOR Rate Loan) with respect to a
conversion from a LIBOR Rate Loan to a Domestic Rate Loan, specifying, in each
case, the date of such conversion, the loans to be converted and if the
conversion is to a LIBOR Rate Loan, the duration of the first Interest Period
therefor.

(f) At its option and upon written notice given prior to 1:00 p.m. at least
three (3) Business Days prior to the date of such prepayment, any Borrower may,
subject to Section 2.2(g) hereof, prepay the LIBOR Rate Loans in whole at any
time or in part from time to time with accrued interest on the principal being
prepaid to the date of such repayment. Such Borrower shall specify the date of
prepayment of Advances which are LIBOR Rate Loans and the amount of such
prepayment. In the event that any prepayment of a LIBOR Rate Loan is required or
permitted on a date other than the last Business Day of the then current
Interest Period with respect thereto, such Borrower shall indemnify Agent and
Lenders therefor in accordance with Section 2.2(g) hereof. The Borrower shall
also have the right at any time after the Closing Date upon five (5) days’ prior
written notice to the Agent to permanently reduce the Maximum Revolving Advance
Amount (by ratably reducing the current Lenders’ Revolving Commitment Amounts in
proportion to their Revolving Commitment Percentages) in a minimum amount of Ten
Million and 00/100 Dollars ($10,000,000.00) and whole multiples of Five Million
and 00/100 Dollars ($5,000,000.00); provided that any such reduction shall be
accompanied by prepayment of the Revolving Credit Notes, together with
outstanding Facility Fees, and the full amount of interest accrued on the
principal sum to be prepaid (and all amounts referred to in Section 2.2(g)
hereof) to the extent necessary so that the outstanding aggregate principal
amount of Swing Loans and the Revolving Advances at any one time outstanding
shall not exceed an amount equal to the lesser of (i) the Maximum Revolving
Advance Amount as so reduced less the Maximum Undrawn Amount of all outstanding
Letters of Credit or (ii) the Formula Amount.

(g) Each Borrower shall indemnify Agent and Lenders and hold Agent and Lenders
harmless from and against any and all losses or expenses that Agent and Lenders
may

 

44



--------------------------------------------------------------------------------

sustain or incur as a consequence of any prepayment, conversion of or any
default by any Borrower in the payment of the principal of or interest on any
LIBOR Rate Loan or failure by any Borrower to complete a borrowing of, a
prepayment of or conversion of or to a LIBOR Rate Loan after notice thereof has
been given, including, but not limited to, any interest payable by Agent or
Lenders to lenders of funds obtained by it in order to make or maintain its
LIBOR Rate Loans hereunder. A certificate as to any additional amounts payable
pursuant to the foregoing sentence submitted by Agent or any Lender to Borrowing
Agent shall be conclusive absent manifest error.

(h) Notwithstanding any other provision hereof, if any Applicable Law, treaty,
regulation or directive, or any change therein or in the interpretation or
application thereof, including without limitation any Change in Law, shall make
it unlawful for Lenders or any Lender (for purposes of this subsection (h), the
term “Lender” shall include any Lender and the office or branch where any Lender
or any Person controlling such Lender makes or maintains any LIBOR Rate Loans)
to make or maintain its LIBOR Rate Loans, the obligation of Lenders (or such
affected Lender) to make LIBOR Rate Loans hereunder shall forthwith be cancelled
and Borrowers shall, if any affected LIBOR Rate Loans are then outstanding,
promptly upon request from Agent, either pay all such affected LIBOR Rate Loans
or convert such affected LIBOR Rate Loans into loans of another type. If any
such payment or conversion of any LIBOR Rate Loan is made on a day that is not
the last day of the Interest Period applicable to such LIBOR Rate Loan,
Borrowers shall pay Agent, upon Agent’s request, such amount or amounts set
forth in clause (g) above. A certificate as to any additional amounts payable
pursuant to the foregoing sentence submitted by Lenders to Borrowing Agent shall
be conclusive absent manifest error.

2.3. Reserved.

2.4. Swing Loans.

(a) Subject to the terms and conditions set forth in this Agreement, and in
order to minimize the transfer of funds between Lenders and Agent for
administrative convenience, Agent, Lenders holding Revolving Commitments and
Swing Loan Lender agree that in order to facilitate the administration of this
Agreement, Swing Loan Lender may, at its election and option made in its sole
discretion cancelable at any time for any reason whatsoever, make swing loan
advances (“Swing Loans”) available to Borrowers as provided for in this
Section 2.4 at any time or from time to time after the date hereof to, but not
including, the expiration of the Term, in an aggregate principal amount up to
but not in excess of the Maximum Swing Loan Advance Amount, provided that the
outstanding aggregate principal amount of Swing Loans and the Revolving Advances
at any one time outstanding shall not exceed an amount equal to the lesser of
(i) the Maximum Revolving Advance Amount less the Maximum Undrawn Amount of all
outstanding Letters of Credit or (ii) the Formula Amount. All Swing Loans shall
be at a rate to be agreed upon by the Swing Loan Lender and the Borrowers, which
rate shall either be (A) Domestic Rate Loans, or (B) Daily LIBOR Rate Loans.
Borrowers may borrow (at the option and election of Swing Loan Lender), repay
and reborrow (at the option and election of Swing Loan Lender) Swing Loans and
Swing Loan Lender may make Swing Loans as provided in this Section 2.4 during
the period between Settlement Dates. All Swing Loans shall be evidenced by a
secured promissory note (the “Swing Loan Note”) substantially in the form
attached hereto as Exhibit 2.4(a). Swing Loan Lender’s agreement to make Swing
Loans

 

45



--------------------------------------------------------------------------------

under this Agreement is cancelable at any time for any reason whatsoever and the
making of Swing Loans by Swing Loan Lender from time to time shall not create
any duty or obligation, or establish any course of conduct, pursuant to which
Swing Loan Lender shall thereafter be obligated to make Swing Loans in the
future.

(b) Upon either (i) any request by Borrowing Agent for a Revolving Advance made
pursuant to Section 2.2(a) hereof or (ii) the occurrence of any deemed request
by Borrowers for a Revolving Advance pursuant to the provisions of the last
sentence of Section 2.2(a) hereof, Swing Loan Lender may elect, in its sole
discretion, to have such request or deemed request treated as a request for a
Swing Loan, and may advance same day funds to Borrowers as a Swing Loan;
provided that notwithstanding anything to the contrary provided for herein,
Swing Loan Lender may not make Swing Loan Advances if Swing Loan Lender has been
notified by Agent or by Required Lenders that one or more of the applicable
conditions set forth in Section 8.2 of this Agreement have not been satisfied or
the Revolving Commitments have been terminated for any reason.

(c) Upon the making of a Swing Loan (whether before or after the occurrence of a
Default or an Event of Default and regardless of whether a Settlement has been
requested with respect to such Swing Loan), each Lender holding a Revolving
Commitment shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from Swing Loan Lender, without
recourse or warranty, an undivided interest and participation in such Swing Loan
in proportion to its Revolving Commitment Percentage. Swing Loan Lender or Agent
may, at any time, require the Lenders holding Revolving Commitments to fund such
participations by means of a Settlement as provided for in Section 2.6(d) below.
From and after the date, if any, on which any Lender holding a Revolving
Commitment is required to fund, and funds, its participation in any Swing Loans
purchased hereunder, Agent shall promptly distribute to such Lender its
Revolving Commitment Percentage of all payments of principal and interest and
all proceeds of Collateral received by Agent in respect of such Swing Loan;
provided that no Lender holding a Revolving Commitment shall be obligated in any
event to make Revolving Advances in an amount in excess of its Revolving
Commitment Amount minus its Participation Commitment (taking into account any
reallocations under Section 2.22) of the Maximum Undrawn Amount of all
outstanding Letters of Credit.

2.5. Disbursement of Advance Proceeds. All Advances shall be disbursed from
whichever office or other place Agent may designate from time to time and,
together with any and all other Obligations of Borrowers to Agent or Lenders,
shall be charged to Borrowers’ Account on Agent’s books. The proceeds of each
Revolving Advance or Swing Loan requested by Borrowing Agent on behalf of any
Borrower or deemed to have been requested by any Borrower under Sections 2.2(a),
2.6(b) or 2.14 hereof shall, (i) with respect to requested Revolving Advances,
to the extent Lenders make such Revolving Advances in accordance with
Section 2.2(a), 2.6(b) or 2.14 hereof, and with respect to Swing Loans made upon
any request by Borrowing Agent for a Revolving Advance to the extent Swing Loan
Lender makes such Swing Loan in accordance with Section 2.4(b) hereof, be made
available to the applicable Borrower on the day so requested by way of credit to
such Borrower’s operating account at PNC, or such other bank as Borrowing Agent
may designate following notification to Agent, in immediately available federal
funds or other immediately available funds or, (ii) with respect to Revolving
Advances deemed to have been requested by any Borrower or Swing Loans made upon
any

 

46



--------------------------------------------------------------------------------

deemed request for a Revolving Advance by any Borrower, be disbursed to Agent to
be applied to the outstanding Obligations giving rise to such deemed request.
During the Term, Borrowers may use the Revolving Advances and Swing Loans by
borrowing, prepaying and reborrowing, all in accordance with the terms and
conditions hereof.

2.6. Making and Settlement of Advances.

(a) Each borrowing of Revolving Advances shall be advanced according to the
applicable Revolving Commitment Percentages of Lenders holding the Revolving
Commitments (subject to any contrary terms of Section 2.22). Each borrowing of
Swing Loans shall be advanced by Swing Loan Lender alone.

(b) Promptly after receipt by Agent of a request or a deemed request for a
Revolving Advance pursuant to Section 2.2(a) and, with respect to Revolving
Advances, to the extent Agent elects not to provide a Swing Loan or the making
of a Swing Loan would result in the aggregate amount of all outstanding Swing
Loans exceeding the maximum amount permitted in Section 2.4(a), Agent shall
notify Lenders holding the Revolving Commitments of its receipt of such request
specifying the information provided by Borrowing Agent and the apportionment
among Lenders of the requested Revolving Advance as determined by Agent in
accordance with the terms hereof. Each Lender shall remit the principal amount
of each Revolving Advance to Agent such that Agent is able to, and Agent shall,
to the extent the applicable Lenders have made funds available to it for such
purpose and subject to Section 8.2, fund such Revolving Advance to Borrowers in
U.S. Dollars and immediately available funds at the Payment Office prior to the
close of business, on the applicable borrowing date; provided that if any
applicable Lender fails to remit such funds to Agent in a timely manner, Agent
may elect in its sole discretion to fund with its own funds the Revolving
Advance of such Lender on such borrowing date, and such Lender shall be subject
to the repayment obligation in Section 2.6(c) hereof.

(c) Unless Agent shall have been notified by telephone, confirmed in writing, by
any Lender holding a Revolving Commitment that such Lender will not make the
amount which would constitute its applicable Revolving Commitment Percentage of
the requested Revolving Advance available to Agent, Agent may (but shall not be
obligated to) assume that such Lender has made such amount available to Agent on
such date in accordance with Section 2.6(b) and may, in reliance upon such
assumption, make available to Borrowers a corresponding amount. In such event,
if a Lender has not in fact made its applicable Revolving Commitment Percentage
of the requested Revolving Advance available to Agent, then the applicable
Lender and Borrowers severally agree to pay to Agent on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to Borrowers through but excluding the date
of payment to Agent, at (i) in the case of a payment to be made by such Lender,
the greater of (A) (x) the daily average Federal Funds Effective Rate (computed
on the basis of a year of 360 days) during such period as quoted by Agent, times
(y) such amount or (B) a rate determined by Agent in accordance with banking
industry rules on interbank compensation, and (ii) in the case of a payment to
be made by Borrower, the Revolving Interest Rate for Revolving Advances that are
Domestic Rate Loans. If such Lender pays its share of the applicable Revolving
Advance to Agent, then the amount so paid shall constitute such Lender’s
Revolving Advance. Any payment by Borrowers shall be without prejudice to any
claim Borrowers may have against a Lender holding a Revolving Commitment

 

47



--------------------------------------------------------------------------------

that shall have failed to make such payment to Agent. A certificate of Agent
submitted to any Lender or Borrower with respect to any amounts owing under this
paragraph (c) shall be conclusive, in the absence of manifest error.

(d) Agent, on behalf of Swing Loan Lender, shall demand settlement (a
“Settlement”) of all or any Swing Loans with Lenders holding the Revolving
Commitments on at least a weekly basis, or on any more frequent date that Agent
elects or that Swing Loan Lender at its option exercisable for any reason
whatsoever may request, by notifying Lenders holding the Revolving Commitments
of such requested Settlement by facsimile, telephonic or electronic transmission
no later than 3:00 p.m. on the date of such requested Settlement (the
“Settlement Date”). Subject to any contrary provisions of Section 2.22, each
Lender holding a Revolving Commitment shall transfer the amount of such Lender’s
Revolving Commitment Percentage of the outstanding principal amount (plus
interest accrued thereon to the extent requested by Agent) of the applicable
Swing Loan with respect to which Settlement is requested by Agent, to such
account of Agent as Agent may designate not later than 5:00 p.m. on such
Settlement Date if requested by Agent by 3:00 p.m., otherwise not later than
5:00 p.m. on the next Business Day. Settlements may occur at any time
notwithstanding that the conditions precedent to making Revolving Advances set
forth in Section 8.2 have not been satisfied or the Revolving Commitments shall
have otherwise been terminated at such time. All amounts so transferred to Agent
shall be applied against the amount of outstanding Swing Loans and, when so
applied shall constitute Revolving Advances of such Lenders accruing interest as
Domestic Rate Loans. If any such amount is not transferred to Agent by any
Lender holding a Revolving Commitment on such Settlement Date, Agent shall be
entitled to recover such amount on demand from such Lender together with
interest thereon as specified in Section 2.6(c).

(e) If any Lender or Participant (a “Benefited Lender”) shall at any time
receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such Benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under Applicable Law, that each
Lender so purchasing a portion of another Lender’s Advances may exercise all
rights of payment (including rights of set-off) with respect to such portion as
fully as if such Lender were the direct holder of such portion, and the
obligations owing to each such purchasing Lender in respect of such
participation and such purchased portion of any other Lender’s Advances shall be
part of the Obligations secured by the Collateral, and the obligations owing to
each such purchasing Lender in respect of such participation and such purchased
portion of any other Lender’s Advances shall be part of the Obligations secured
by the Collateral.

 

48



--------------------------------------------------------------------------------

2.7. Maximum Advances. Except as provided in Section 16.2(e) hereof, the
aggregate balance of Revolving Advances plus Swing Loans outstanding at any time
shall not exceed the lesser of (a) the Maximum Revolving Advance Amount less the
aggregate Maximum Undrawn Amount of all issued and outstanding Letters of Credit
or (b) the Formula Amount.

2.8. Manner and Repayment of Advances.

(a) The Revolving Advances and Swing Loans shall be due and payable in full on
the last day of the Term subject to earlier prepayment as herein provided.
Notwithstanding the foregoing, all Advances shall be subject to earlier
repayment upon (x) acceleration upon the occurrence of an Event of Default under
this Agreement or (y) termination of this Agreement. Each payment (including
each prepayment) by any Borrower on account of the principal of and interest on
the Advances shall be applied, first to the outstanding Swing Loans and next,
pro rata according to the applicable Revolving Commitment Percentages of
Lenders, to the outstanding Revolving Advances (subject to any contrary
provisions of Section 2.22).

(b) Each Borrower recognizes that the amounts evidenced by checks, notes, drafts
or any other items of payment relating to and/or proceeds of Collateral may not
be collectible by Agent on the date received by Agent. Agent shall conditionally
credit Borrowers’ Account for each item of payment on the next Business Day
after the Business Day on which such item of payment is received by Agent (and
the Business Day on which each such item of payment is so credited shall be
referred to, with respect to such item, as the “Application Date”). Agent is
not, however, required to credit Borrowers’ Account for the amount of any item
of payment which is unsatisfactory to Agent and Agent may charge Borrowers’
Account for the amount of any item of payment which is returned, for any reason
whatsoever, to Agent unpaid. Subject to the foregoing, Borrowers agree that for
purposes of computing the interest charges under this Agreement, each item of
payment received by Agent shall be deemed applied by Agent on account of the
Obligations on its respective Application Date. Borrowers further agree that
there is a monthly float charge payable to Agent for Agent’s sole benefit, in an
amount equal to (y) the face amount of all items of payment received during the
prior month (excluding items of payment received by Agent as a wire transfer or
electronic depository check) multiplied by (z) the Revolving Interest Rate with
respect to Domestic Rate Loans for one (1) Business Day. All proceeds received
by Agent shall be applied to the Obligations in accordance with Section 4.8(h).

(c) All payments of principal, interest and other amounts payable hereunder, or
under any of the Other Documents shall be made to Agent at the Payment Office
not later than 1:00 p.m. on the due date therefor in Dollars in federal funds or
other funds immediately available to Agent. Agent shall have the right to
effectuate payment of any and all Obligations due and owing hereunder by
charging Borrowers’ Account or by making Advances as provided in Section 2.2
hereof.

(d) Except as expressly provided herein, all payments (including prepayments) to
be made by any Borrower on account of principal, interest, fees and other
amounts payable hereunder shall be made without deduction, setoff or
counterclaim and shall be made to Agent on behalf of Lenders to the Payment
Office, in each case on or prior to 1:00 p.m., in Dollars and in immediately
available funds.

 

49



--------------------------------------------------------------------------------

2.9. Repayment of Excess Advances. If at any time the aggregate balance of
outstanding Revolving Advances, and/or Advances taken as a whole exceeds the
maximum amount of such type of Advances and/or Advances taken as a whole (as
applicable) permitted hereunder, and except as provided in Section 16.2(e)
hereof, such excess Advances shall be immediately due and payable without the
necessity of any demand, at the Payment Office, whether or not a Default or an
Event of Default has occurred.

2.10. Statement of Account. Agent shall maintain, in accordance with its
customary procedures, a loan account (“Borrowers’ Account”) in the name of
Borrowers in which shall be recorded the date and amount of each Advance made by
Agent or Lenders and the date and amount of each payment in respect thereof;
provided, however, the failure by Agent to record the date and amount of any
Advance shall not adversely affect Agent or any Lender. Each month, Agent shall
send to Borrowing Agent a statement showing the accounting for the Advances
made, payments made or credited in respect thereof, and other transactions
between Agent, Lenders, Borrowers, and with respect to Letters of Credit, other
Loan Parties as applicable, during such month. The monthly statements shall be
deemed correct and binding upon Borrowers in the absence of manifest error and
shall constitute an account stated between Lenders and Borrowers unless Agent
receives a written statement of Borrowers’ specific exceptions thereto within
thirty (30) days after such statement is received by Borrowing Agent. The
records of Agent with respect to Borrowers’ Account shall be conclusive evidence
absent manifest error of the amounts of Advances and other charges thereto and
of payments applicable thereto.

2.11. Letters of Credit.

(a) Subject to the terms and conditions hereof, Issuer shall issue or cause the
issuance of letters of credit denominated in Dollars or an Optional Currency
(“Letters of Credit”) for the account of any Borrower or any other Loan Party
except to the extent that the issuance thereof would then cause the sum of
(i) the outstanding Revolving Advances plus (ii) the outstanding Swing Loans,
plus (iii) the Maximum Undrawn Amount of all outstanding Letters of Credit, plus
(iv) the Maximum Undrawn Amount of the Letter of Credit to be issued to exceed
the lesser of (x) the Maximum Revolving Advance Amount or (y) the Formula Amount
(calculated without giving effect to the deductions provided for in
Section 2.1(a)(y)((iii)). The Maximum Undrawn Amount of all outstanding Letters
of Credit shall not exceed in the aggregate at any time the Letter of Credit
Sublimit. All disbursements or payments related to Letters of Credit shall be
deemed to be Domestic Rate Loans consisting of Revolving Advances and shall bear
interest at the Revolving Interest Rate for Domestic Rate Loans. Letters of
Credit that have not been drawn upon shall not bear interest (but fees shall
accrue in respect of outstanding Letters of Credit as provided in Section 3.2
hereof).

(b) Notwithstanding any provision of this Agreement, Issuer shall not be under
any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Governmental Body or arbitrator shall by its terms purport to
enjoin or restrain Issuer from issuing any Letter of Credit, or any Law
applicable to Issuer or any request or directive (whether

 

50



--------------------------------------------------------------------------------

or not having the force of law) from any Governmental Body with jurisdiction
over Issuer shall prohibit, or request that Issuer refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon Issuer with respect to the Letter of Credit any restriction, reserve
or capital requirement (for which Issuer is not otherwise compensated hereunder)
not in effect on the date of this Agreement, or shall impose upon Issuer any
unreimbursed loss, cost or expense which was not applicable on the date of this
Agreement, and which Issuer in good faith deems material to it, or (ii) the
issuance of the Letter of Credit would violate one or more policies of Issuer
applicable to letters of credit generally.

(c) As of the Closing Date, (i) the Existing Letters of Credit will be deemed to
have been issued as, and be, Letters of Credit under this Agreement, and
(ii) the Existing Letters of Credit and the reimbursement obligations in respect
thereof will be Indebtedness under this Agreement and will no longer be
Indebtedness under the Existing Credit Agreement. In accordance with the
foregoing, from and after the Closing Date all fees and other charges payable
with respect to the Existing Letters of Credit will be determined in accordance
with Section 3.2(a) of this Agreement.

2.12. Issuance of Letters of Credit.

(a) Borrowing Agent, on behalf of any Loan Party, may request Issuer to issue or
cause the issuance of a Letter of Credit by delivering to Issuer, with a copy to
Agent at the Payment Office, prior to 1:00 p.m., at least five (5) Business Days
prior to the proposed date of issuance, such Issuer’s form of Letter of Credit
Application (the “Letter of Credit Application”) completed to the satisfaction
of Agent and Issuer; and, such other certificates, documents and other papers
and information as Agent or Issuer may reasonably request. Issuer shall not
issue any requested Letter of Credit if such Issuer has received notice from
Agent or any Lender that one or more of the applicable conditions set forth in
Section 8.2 of this Agreement have not been satisfied or the commitments of
Lenders to make Revolving Advances hereunder have been terminated for any
reason.

(b) Each Letter of Credit shall, among other things, (i) provide for the payment
of sight drafts, or other written demands for payment, or acceptances of usance
drafts when presented for honor thereunder in accordance with the terms thereof
and when accompanied by the documents described therein and (ii) have an expiry
date not later than twelve (12) months after such Letter of Credit’s date of
issuance and in no event later than the last day of the Term. Notwithstanding
the foregoing, (A) the expiry date of a Letter of Credit may be up to one
(1) year later than the last day of the Term if the Loan Parties Cash
Collateralize each such Letter of Credit having an expiry date later than the
last day of the Term on or before the thirtieth (30th) day prior to the last day
of the Term; and (B) any Letter of Credit (other than a Letter of Credit which
expires later than the last day of the Term) may provide for the automatic
renewal thereof for an additional one-year period (or, in the case of any
renewal or extension thereof, one year after such renewal or extension), subject
however to the Cash Collateral requirement in clause (A) above in the event any
such renewal would result in a Letter of Credit which expires later than the
last day of the Term. Each standby Letter of Credit shall be subject either to
the Uniform Customs and Practice for Documentary Credits as most recently
published by the International Chamber of Commerce at the time a Letter of
Credit is issued (the “UCP”) or the International Standby Practices
(International Chamber of Commerce Publication

 

51



--------------------------------------------------------------------------------

Number 590) (the “ISP98 Rules”), or any subsequent revision thereof at the time
a standby Letter of Credit is issued, as determined by Issuer, and each trade
Letter of Credit shall be subject to the UCP. In addition, no trade Letter of
Credit may permit the presentation of an ocean bill of lading that includes a
condition that the original bill of lading is not required to claim the goods
shipped thereunder.

(c) Agent shall use its reasonable efforts to notify Lenders of the request by
Borrowing Agent for a Letter of Credit hereunder.

(d) Upon the request of Agent, (i) if the Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
Letter of Credit Borrowing, or (ii) if, on the last day of the Term, any Letter
of Credit for any reason remains outstanding, Borrowers shall, in each case,
immediately Cash Collateralize the Maximum Undrawn Amount of all outstanding
Letters of Credit. Borrowers hereby grant to Agent, for the benefit of the
Issuer and the Lenders, a security interest in all cash collateral pledged
pursuant to this Section or otherwise under this Agreement.

2.13. Requirements For Issuance of Letters of Credit.

(a) Borrowing Agent shall authorize and direct any Issuer to name the applicable
Loan Party as the “Applicant” or “Account Party” of each Letter of Credit. If
Agent is not the Issuer of any Letter of Credit, Borrowing Agent shall authorize
and direct Issuer to deliver to Agent all instruments, documents, and other
writings and property received by Issuer pursuant to the Letter of Credit and to
accept and rely upon Agent’s instructions and agreements with respect to all
matters arising in connection with the Letter of Credit, the application
therefor.

(b) In connection with all trade Letters of Credit issued or caused to be issued
by Issuer under this Agreement, each Loan Party hereby appoints Issuer, or its
designee, as its attorney, with full power and authority if an Event of Default
shall have occurred: (i) to sign and/or endorse such Loan Party’s name upon any
warehouse or other receipts, and acceptances; (ii) to sign such Loan Party’s
name on bills of lading; (iii) to clear Inventory through the United States of
America Customs Department (“Customs”) in the name of such Loan Party or Issuer
or Issuer’s designee, and to sign and deliver to Customs officials powers of
attorney in the name of such Loan Party for such purpose; and (iv) to complete
in such Loan Party’s name or Issuer’s, or in the name of Issuer’s designee, any
order, sale or transaction, obtain the necessary documents in connection
therewith, and collect the proceeds thereof. Neither Agent, Issuer nor their
attorneys will be liable for any acts or omissions nor for any error of judgment
or mistakes of fact or law, except for Agent’s, Issuer’s or their respective
attorney’s willful misconduct. This power, being coupled with an interest, is
irrevocable as long as any Letters of Credit remain outstanding.

2.14. Disbursements, Reimbursement.

(a) Immediately upon the issuance of each Letter of Credit, each Lender holding
a Revolving Commitment shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from Issuer a participation in each Letter
of Credit and each

 

52



--------------------------------------------------------------------------------

drawing thereunder in an amount equal to such Lender’s Revolving Commitment
Percentage of the Maximum Undrawn Amount of such Letter of Credit (as in effect
from time to time) and the amount of such drawing, respectively, in each case in
the currency in which the Letter of Credit is issued.

(b) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, Issuer will promptly notify Agent and
Borrowing Agent. Regardless of whether Borrowing Agent shall have received such
notice, Borrowers shall reimburse (such obligation to reimburse Issuer shall
sometimes be referred to as a “Reimbursement Obligation”) Issuer prior to 12:00
Noon, on each date that an amount is paid by Issuer under any Letter of Credit
(each such date, a “Drawing Date”) in an amount equal to the amount so paid by
Issuer in the same currency as paid, unless otherwise required by the Issuer or
the Agent. In the event Borrowers fail to reimburse Issuer for the full amount
of any drawing under any Letter of Credit by 12:00 Noon, on the Drawing Date,
Issuer will promptly notify Agent and each Lender holding a Revolving Commitment
thereof, and Borrowers shall be automatically deemed to have requested that a
Revolving Advance in Dollars (and, if the Letter of Credit was denominated in
another currency, in the Dollar Equivalent amount to the amount paid by the
Issuer in such other currency on the Drawing Date thereof) be made by Lenders to
be disbursed on the Drawing Date under such Letter of Credit, and Lenders
holding the Revolving Commitments shall be unconditionally obligated to fund
such Revolving Advance (all whether or not the conditions specified in
Section 8.2 are then satisfied or the commitments of Lenders to make Revolving
Advances hereunder have been terminated for any reason) as provided for in
Section 2.14(c) immediately below. Any notice given by Issuer pursuant to this
Section 2.14(b) may be oral if promptly confirmed in writing; provided that the
lack of such a confirmation shall not affect the conclusiveness or binding
effect of such notice.

(c) Each Lender holding a Revolving Commitment shall upon any notice pursuant to
Section 2.14(b) make available to Issuer through Agent at the Payment Office an
amount in Dollars in immediately available funds equal to its Revolving
Commitment Percentage (subject to any contrary provisions of Section 2.22) of
the amount of the drawing (and, if the Letter of Credit was denominated in
another currency, in the Dollar Equivalent amount to the amount paid by the
Issuer in such other currency on the Drawing Date thereof), whereupon the
participating Lenders shall (subject to Section 2.14(d)) each be deemed to have
made a Revolving Advance maintained as a Domestic Rate Loan to Borrowers in that
amount. If any Lender holding a Revolving Commitment so notified fails to make
available in Dollars to Agent, for the benefit of Issuer, the amount of such
Lender’s Revolving Commitment Percentage of such amount by 2:00 p.m. on the
Drawing Date, then interest shall accrue on such Lender’s obligation to make
such payment, from the Drawing Date to the date on which such Lender makes such
payment (i) at a rate per annum equal to the Federal Funds Effective Rate during
the first three (3) days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Revolving Advances maintained as a Domestic Rate
Loan on and after the fourth day following the Drawing Date. Agent and Issuer
will promptly give notice of the occurrence of the Drawing Date, but failure of
Agent or Issuer to give any such notice on the Drawing Date or in sufficient
time to enable any Lender holding a Revolving Commitment to effect such payment
on such date shall not relieve such Lender from its obligations under this
Section 2.14(c), provided that such Lender shall not be obligated to pay
interest as provided in Section 2.14(c)(i) and (ii) until and commencing from
the date of receipt of notice from Agent or Issuer of a drawing.

 

53



--------------------------------------------------------------------------------

(d) With respect to any unreimbursed drawing that is not converted into a
Revolving Advance in Dollars maintained as a Domestic Rate Loan to Borrowers in
whole or in part as contemplated by Section 2.14(b), because of Loan Party’s
failure to satisfy the conditions set forth in Section 8.2 hereof (other than
any notice requirements) or for any other reason, Borrowers shall be deemed to
have incurred from Agent a borrowing (each a “Letter of Credit Borrowing”) in
Dollars in the amount of such drawing (and, if the Letter of Credit was
denominated in another currency, the Dollar Equivalent amount to the amount paid
by the Issuer in such other currency on the Drawing Date thereof). Such Letter
of Credit Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the rate per annum applicable to a Revolving Advance
maintained as a Domestic Rate Loan. Each applicable Lender’s payment to Agent
pursuant to Section 2.14(c) shall be deemed to be a payment in respect of its
participation in such Letter of Credit Borrowing and shall constitute a
“Participation Advance” from such Lender in satisfaction of its Participation
Commitment in respect of the applicable Letter of Credit under this
Section 2.14.

(e) Each applicable Lender’s Participation Commitment in respect of the Letters
of Credit shall continue until the last to occur of any of the following events:
(x) Issuer ceases to be obligated to issue or cause to be issued Letters of
Credit hereunder; (y) no Letter of Credit issued or created hereunder remains
outstanding and uncancelled; and (z) all Persons (other than the Loan Parties)
have been fully reimbursed for all payments made under or relating to Letters of
Credit.

2.15. Repayment of Participation Advances.

(a) Upon (and only upon) receipt by Agent for the account of Issuer of
immediately available funds from the Loan Parties (i) in reimbursement of any
payment made by Issuer or Agent under the Letter of Credit with respect to which
any Lender has made a Participation Advance to Agent, or (ii) in payment of
interest on such a payment made by Issuer or Agent under such a Letter of
Credit, Agent will pay to each Lender holding a Revolving Commitment, in the
same funds as those received by Agent, the amount of such Lender’s Revolving
Commitment Percentage of such funds, except Agent shall retain the amount of the
Revolving Commitment Percentage of such funds of any Lender holding a Revolving
Commitment that did not make a Participation Advance in respect of such payment
by Agent (and, to the extent that any of the other Lender(s) holding the
Revolving Commitment have funded any portion such Defaulting Lender’s
Participation Advance in accordance with the provisions of Section 2.22, Agent
will pay over to such Non-Defaulting Lenders a pro rata portion of the funds so
withheld from such Defaulting Lender).

(b) If Issuer or Agent is required at any time to return to any Loan Party, or
to a trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by Borrowers or any other Loan
Party to Issuer or Agent pursuant to Section 2.15(a) in reimbursement of a
payment made under the Letter of Credit or interest or fee thereon, each
applicable Lender shall, on demand of Agent, forthwith return to Issuer or Agent
the amount of its Revolving Commitment Percentage of any amounts so returned by
Issuer or Agent plus interest at the Federal Funds Effective Rate (or for any
payment in an Optional Currency, the Overnight Rate).

 

54



--------------------------------------------------------------------------------

2.16. Documentation. Each Loan Party agrees to be bound by the terms of the
Letter of Credit Application and by Issuer’s interpretations of any Letter of
Credit issued on behalf of such Loan Party and by Issuer’s written regulations
and customary practices relating to letters of credit, though Issuer’s
interpretations may be different from such Loan Party’s own. In the event of a
conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
(A) gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable judgment) or (B) the wrongful
dishonor by the Issuer or any of Issuer’s Affiliates of a proper demand for
payment made under any Letter of Credit, except if such dishonor resulted from
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or government authority, the Issuer shall not be
liable for any error, negligence and/or mistakes, whether of omission or
commission, in following Borrowing Agent’s or any Loan Party’s instructions or
those contained in the Letters of Credit or any modifications, amendments or
supplements thereto.

2.17. Determination to Honor Drawing Request. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
Issuer shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.

2.18. Nature of Participation and Reimbursement Obligations. The obligation of
each Lender holding a Revolving Commitment in accordance with this Agreement to
make the Revolving Advances or Participation Advances as a result of a drawing
under a Letter of Credit, and the obligations of Borrowers to reimburse Issuer
upon a draw under a Letter of Credit, shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.18 under all circumstances, including the following
circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender or any Borrower or any other Loan Party, as the case may be, may have
against Issuer, Agent, any Borrower, any other Loan Party, or Lender, as the
case may be, or any other Person for any reason whatsoever;

(ii) the failure of any Borrower or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in this
Agreement for the making of a Revolving Advance, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of Lenders to make Participation Advances under Section 2.14;

(iii) any lack of validity or enforceability of any Letter of Credit;

(iv) any claim of breach of warranty that might be made by any Borrower, any
other Loan Party, Agent, Issuer or any Lender against the beneficiary of a
Letter

 

55



--------------------------------------------------------------------------------

of Credit, or the existence of any claim, set-off, recoupment, counterclaim,
cross-claim, defense or other right which any Borrower, any other Loan Party,
Agent, Issuer or any Lender may have at any time against a beneficiary, any
successor beneficiary or any transferee of any Letter of Credit or assignee of
the proceeds thereof (or any Persons for whom any such transferee or assignee
may be acting), Issuer, Agent or any Lender or any other Person, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Borrower
or any Subsidiaries of such Borrower and the beneficiary for which any Letter of
Credit was procured);

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if Issuer or any of Issuer’s
Affiliates has been notified thereof;

(vi) payment by Issuer under any Letter of Credit against presentation of a
demand, draft or certificate or other document which is forged or does not fully
comply with the terms of such Letter of Credit (provided that the foregoing
shall not excuse Issuer from any obligation under the terms of any applicable
Letter of Credit to require the presentation of documents that on their face
appear to satisfy any applicable requirements for drawing under such Letter of
Credit prior to honoring or paying any such draw);

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by Issuer or any of Issuer’s Affiliates to issue any Letter
of Credit in the form requested by Borrowing Agent, unless Agent and Issuer have
each received written notice from Borrowing Agent of such failure within three
(3) Business Days after Issuer shall have furnished Agent and Borrowing Agent a
copy of such Letter of Credit and such error is material and no drawing has been
made thereon prior to receipt of such notice;

(ix) the occurrence of any Material Adverse Change;

(x) any breach of this Agreement or any Other Document by any party thereto;

(xi) the occurrence or continuance of an insolvency proceeding with respect to
any Borrower or any Guarantor;

(xii) the fact that a Default or an Event of Default shall have occurred and be
continuing;

 

56



--------------------------------------------------------------------------------

(xiii) the fact that the Term shall have expired or this Agreement or the
obligations of Lenders to make Advances have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

2.19. Liability for Acts and Omissions.

(a) As between Borrowers and the other Loan Parties and Issuer, Swing Loan
Lender, Agent and Lenders, each Borrower and Loan Party assumes all risks of the
acts and omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, Issuer shall not be responsible for: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for an issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if Issuer or any of its
Affiliates shall have been notified thereof); (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) the failure of the beneficiary of any such Letter of Credit,
or any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of any Borrower or any other Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Borrower or any other Loan Party and any beneficiary of any
Letter of Credit or any such transferee; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
facsimile, telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of Issuer, including any Governmental Acts, and none of the above shall
affect or impair, or prevent the vesting of, any of Issuer’s rights or powers
hereunder. Nothing in the preceding sentence shall relieve Issuer from liability
for Issuer’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable judgment) in connection with
actions or omissions described in such clauses (i) through (viii) of such
sentence. In no event shall Issuer or Issuer’s Affiliates be liable to any
Borrower or any other Loan Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.

(b) Without limiting the generality of the foregoing, Issuer and each of its
Affiliates: (i) may rely on any oral or other communication believed in good
faith by Issuer or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit; (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise,

 

57



--------------------------------------------------------------------------------

and shall be entitled to reimbursement to the same extent as if such
presentation had initially been honored, together with any interest paid by
Issuer or its Affiliates; (iv) may honor any drawing that is payable upon
presentation of a statement advising negotiation or payment, upon receipt of
such statement (even if such statement indicates that a draft or other document
is being delivered separately), and shall not be liable for any failure of any
such draft or other document to arrive, or to conform in any way with the
relevant Letter of Credit; (v) may pay any paying or negotiating bank claiming
that it rightfully honored under the laws or practices of the place where such
bank is located; and (vi) may settle or adjust any claim or demand made on
Issuer or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a steamship agent or carrier or any document or instrument of like
import (each an “Order”) and honor any drawing in connection with any Letter of
Credit that is the subject of such Order, notwithstanding that any drafts or
other documents presented in connection with such Letter of Credit fail to
conform in any way with such Letter of Credit.

(c) In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by Issuer under or in
connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence (as determined by a court of competent jurisdiction in a final
non-appealable judgment), shall not put Issuer under any resulting liability to
any Borrower, any other Loan Party, Agent or any Lender.

2.20. Reserved.

2.21. Use of Proceeds.

(a) Borrowers shall apply the proceeds of Advances to (i) repay existing
indebtedness, (ii) pay fees and expenses relating to this transaction, and
(iii) for general corporate purposes and to provide for its working capital
needs (including, without limitation, capital expenditures, permitted
acquisitions, permitted dividends, permitted repurchase of stock, permitted
repurchase, retirement or repayment of outstanding indebtedness and
contributions to pension plans and voluntary employee benefit associations) and
reimburse drawings under Letters of Credit.

(b) Without limiting the generality of Section 2.21(a) above, neither the
Borrowers, the Guarantors nor any other Person which may in the future become
party to this Agreement or the Other Documents as a Borrower or Guarantor,
intends to use nor shall they use any portion of the proceeds of the Advances,
directly or indirectly, for any purpose in violation of Applicable Law.

2.22. Defaulting Lender.

(a) Notwithstanding anything to the contrary contained herein, in the event any
Lender is a Defaulting Lender, all rights and obligations hereunder of such
Defaulting Lender and of the other parties hereto shall be modified to the
extent of the express provisions of this Section 2.22 so long as such Lender is
a Defaulting Lender.

 

58



--------------------------------------------------------------------------------

(b) (i) except as otherwise expressly provided for in this Section 2.22,
Revolving Advances shall be made pro rata from Lenders holding Revolving
Commitments which are not Defaulting Lenders based on their respective Revolving
Commitment Percentages, and no Revolving Commitment Percentage of any Lender or
any pro rata share of any Revolving Advances required to be advanced by any
Lender shall be increased as a result of any Lender being a Defaulting Lender.
Amounts received in respect of principal of any type of Revolving Advances shall
be applied to reduce such type of Revolving Advances of each Lender (other than
any Defaulting Lender) holding a Revolving Commitment in accordance with their
Revolving Commitment Percentages; provided, that, Agent shall not be obligated
to transfer to a Defaulting Lender any payments received by Agent for Defaulting
Lender’s benefit, nor shall a Defaulting Lender be entitled to the sharing of
any payments hereunder (including any principal, interest or fees). Amounts
payable to a Defaulting Lender shall instead be paid to or retained by Agent.
Agent may hold and, in its discretion, re-lend to a Borrower the amount of such
payments received or retained by it for the account of such Defaulting Lender.

(ii) fees pursuant to Section 3.3(b) hereof shall cease to accrue in favor of
such Defaulting Lender.

(iii) if any Swing Loans are outstanding or any Letters of Credit (or drawings
under any Letter of Credit for which Issuer has not been reimbursed) are
outstanding or exist at the time any such Lender holding a Revolving Commitment
becomes a Defaulting Lender, then:

(A) Defaulting Lender’s Participation Commitment in the outstanding Swing Loans
and of the Maximum Undrawn Amount of all outstanding Letters of Credit shall be
reallocated among Non-Defaulting Lenders holding Revolving Commitments in
proportion to the respective Revolving Commitment Percentages of such
Non-Defaulting Lenders to the extent (but only to the extent) that (x) such
reallocation does not cause the aggregate sum of outstanding Revolving Advances
made by any such Non-Defaulting Lender holding a Revolving Commitment plus such
Lender’s reallocated Participation Commitment in the outstanding Swing Loans
plus such Lender’s reallocated Participation Commitment in the aggregate Maximum
Undrawn Amount of all outstanding Letters of Credit to exceed the Revolving
Commitment Amount of any such Non-Defaulting Lender, and (y) no Default or Event
of Default has occurred and is continuing at such time;

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by Agent (x) first, prepay any outstanding Swing Loans that cannot be
reallocated, and (y) second, cash collateralize for the benefit of Issuer,
Borrowers’ obligations corresponding to such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit (after giving
effect to any partial reallocation pursuant to clause (A) above) in accordance
with Section 3.2(b) for so long as such Obligations are outstanding;

(C) if Borrowers cash collateralize any portion of such Defaulting Lender’s
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
pursuant to clause (B) above, Borrowers shall not be required to pay any fees to
such Defaulting Lender pursuant to Section 3.2(a) with respect to such
Defaulting Lender’s Revolving

 

59



--------------------------------------------------------------------------------

Commitment Percentage of Maximum Undrawn Amount of all Letters of Credit during
the period such Defaulting Lender’s Participation Commitment in the Maximum
Undrawn Amount of all Letters of Credit are cash collateralized;

(D) if Defaulting Lender’s Participation Commitment in the Maximum Undrawn
Amount of all Letters of Credit is reallocated pursuant to clause (A) above,
then the fees payable to Lenders holding Revolving Commitments pursuant to
Section 3.2(a) shall be adjusted and reallocated to Non-Defaulting Lenders
holding Revolving Commitments in accordance with such reallocation; and

(E) if all or any portion of such Defaulting Lender’s Participation Commitment
in the Maximum Undrawn Amount of all Letters of Credit is neither reallocated
nor cash collateralized pursuant to clauses (A) or (B) above, then, without
prejudice to any rights or remedies of Issuer or any other Lender hereunder, all
Letter of Credit Fees payable under Section 3.2(a) with respect to such
Defaulting Lender’s Revolving Commitment Percentage of the Maximum Undrawn
Amount of all Letters of Credit shall be payable to the Issuer (and not to such
Defaulting Lender) until (and then only to the extent that) such Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit is reallocated
and/or cash collateralized; and

(iv) so long as any Lender holding a Revolving Commitment is a Defaulting
Lender, Swing Loan Lender shall not be required to fund any Swing Loans and
Issuer shall not be required to issue, amend or increase any Letter of Credit,
unless such Issuer is satisfied that the related exposure and Defaulting
Lender’s Participation Commitment in the Maximum Undrawn Amount of all Letters
of Credit and all Swing Loans (after giving effect to any such issuance,
amendment, increase or funding) will be fully allocated to Non-Defaulting
Lenders holding Revolving Commitments and/or cash collateral for such Letters of
Credit will be provided by Borrowers in accordance with clause (A) and
(B) above, and participating interests in any newly made Swing Loan or any newly
issued or increased Letter of Credit shall be allocated among Non-Defaulting
Lenders in a manner consistent with Section 2.22(b)(iii)(A) above (and such
Defaulting Lender shall not participate therein).

(c) A Defaulting Lender shall not be entitled to give instructions to Agent or
to approve, disapprove, consent to or vote on any matters relating to this
Agreement and the Other Documents, and all amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders” and “Supermajority Lenders”, a Defaulting Lender shall not be deemed to
be a Lender, to have any outstanding Advances or a Revolving Commitment
Percentage, provided, that this clause (c) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
described in clauses (i) or (ii) of Section 16.2(b).

(d) Other than as expressly set forth in this Section 2.22, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify Agent)
and the other parties hereto shall remain unchanged. Nothing in this
Section 2.22 shall be deemed to release any Defaulting Lender from its
obligations under this Agreement and the Other Documents, shall alter such
obligations, shall operate as a waiver of any default by such Defaulting Lender
hereunder, or shall prejudice any rights which any Loan Party, Agent or any
Lender may have against any Defaulting Lender as a result of any default by such
Defaulting Lender hereunder.

 

60



--------------------------------------------------------------------------------

(e) In the event that Agent, the Loan Parties, Swing Loan Lender and Issuer
agree in writing that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then Agent will so notify the
parties hereto, and, if such cured Defaulting Lender is a Lender holding a
Revolving Commitment, then Participation Commitments of Lenders holding
Revolving Commitments (including such cured Defaulting Lender) of the Swing
Loans and Maximum Undrawn Amount of all outstanding Letters of Credit shall be
reallocated to reflect the inclusion of such Lender’s Revolving Commitment, and
on such date such Lender shall purchase at par such of the Revolving Advances of
the other Lenders as Agent shall determine may be necessary in order for such
Lender to hold such Revolving Advances in accordance with its Revolving
Commitment Percentage.

(f) If Swing Loan Lender or Issuer has a good faith belief that any Lender
holding a Revolving Commitment has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit,
Swing Loan Lender shall not be required to fund any Swing Loans and Issuer shall
not be required to issue, amend or increase any Letter of Credit, unless Swing
Loan Lender or Issuer, as the case may be, shall have entered into arrangements
with Borrowers or such Lender, satisfactory to Swing Loan Lender or Issuer, as
the case may be, to defease any risk to it in respect of such Lender hereunder.

2.23. Payment of Obligations. Agent may charge to Borrowers’ Account as a
Revolving Advance or, at the discretion of Swing Loan Lender, as a Swing Loan
(i) all payments with respect to any of the Obligations required hereunder
(including without limitation principal payments, payments of interest, payments
of Letter of Credit Fees and all other fees provided for hereunder and payments
under Sections 16.5 and 16.9) as and when each such payment shall become due and
payable (whether as regularly scheduled, upon or after acceleration, upon
maturity or otherwise), (ii) without limiting the generality of the foregoing
clause (i), (a) all amounts expended by Agent or any Lender pursuant to Sections
4.2 or 4.3 hereof and (b) all expenses which Agent incurs in connection with the
forwarding of Advance proceeds and the establishment and maintenance of any
Blocked Accounts or Depository Accounts as provided for in Section 4.8(h), and
(iii) any sums expended by Agent or any Lender due to any Loan Party’s failure
to perform or comply with its obligations under this Agreement or any Other
Document including any Loan Party’s obligations under Sections 3.3 4.4, 4.7,
6.4, 6.11, 6.12 and 6.13 hereof, and all amounts so charged shall be added to
the Obligations and shall be secured by the Collateral. To the extent Revolving
Advances are not actually funded by the other Lenders in respect of any such
amounts so charged, all such amounts so charged shall be deemed to be Revolving
Advances made by and owing to Agent and Agent shall be entitled to all rights
(including accrual of interest) and remedies of a Lender under this Agreement
and the Other Documents with respect to such Revolving Advances.

2.24. Increase in Maximum Revolving Advance Amount.

(a) Prior to the last day of the Term, Borrowers may request that the Maximum
Revolving Advance Amount be increased by (1) one or more of the current Lenders
increasing their Revolving Commitment Amount (any current Lender which elects to
increase its

 

61



--------------------------------------------------------------------------------

Revolving Commitment Amount shall be referred to as an “Increasing Lender”) or
(2) one or more new lenders (each a “New Lender”) joining this Agreement and
providing a Revolving Commitment Amount hereunder (or a combination of
Increasing Lenders and New Lenders), subject to the following terms and
conditions:

(i) No current Lender shall be obligated to increase its Revolving Commitment
Amount and any increase in the Revolving Commitment Amount by any current Lender
shall be in the sole discretion of such current Lender;

(ii) Borrowers may not request the addition of a New Lender unless (and then
only to the extent that) there is insufficient participation on behalf of the
existing Lenders in the increased Revolving Commitments being requested by
Borrowers;

(iii) There shall exist no Event of Default or Default on the effective date of
such increase after giving effect to such increase;

(iv) After giving effect to such increase, the Maximum Revolving Advance Amount
shall not exceed Six Hundred Million and 00/100 Dollars ($600,000,000.00);

(v) Borrowers may not request an increase in the Maximum Revolving Advance
Amount under this Section 2.24 more than four (4) times during the Term, and no
single such increase in the Maximum Revolving Advance Amount shall be for an
amount less than Fifty Million and 00/100 Dollars ($50,000,000.00) and
incremental commitments in excess thereof of not less than Five Million and
00/100 Dollars ($5,000,000.00);

(vi) The Loan Parties shall deliver to Agent on or before the effective date of
such increase the following documents in form and substance satisfactory to
Agent: (1) certifications of their corporate secretaries with attached
resolutions certifying that the increase in the Revolving Commitment Amounts has
been approved by such Loan Parties, (2) certificate dated as of the effective
date of such increase certifying that no Default or Event of Default shall have
occurred and be continuing and certifying that the representations and
warranties made by each Loan Party herein and in the Other Documents are true
and complete in all respects with the same force and effect as if made on and as
of such date (except to the extent any such representation or warranty expressly
relates only to any earlier and/or specified date), (3) such other agreements,
instruments and information (including supplements or modifications to this
Agreement and/or the Other Documents executed by the Loan Parties as Agent
reasonably deems necessary in order to document the increase to the Maximum
Revolving Advance Amount and to protect, preserve and continue the perfection
and priority of the liens, security interests, rights and remedies of Agent and
Lenders hereunder and under the Other Documents in light of such increase, and
(4) an opinion of counsel in form and substance satisfactory to Agent which
shall cover such matters related to such increase as Agent may reasonably
require and each Loan Party hereby authorizes and directs such counsel to
deliver such opinions to Agent and Lenders;

(vii) Borrowers shall execute and deliver (1) to each Increasing Lender a
replacement Note reflecting the new amount of such Increasing Lender’s Revolving
Commitment Amount after giving effect to the increase (and the prior Note issued
to such Increasing Lender shall be deemed to be cancelled) and (2) to each New
Lender a Note reflecting the amount of such New Lender’s Revolving Commitment
Amount;

 

62



--------------------------------------------------------------------------------

(viii) Any New Lender shall be subject to the reasonable approval of Agent and
Issuer;

(ix) Each Increasing Lender shall confirm its agreement to increase its
Revolving Commitment Amount pursuant to an acknowledgement in a form acceptable
to Agent, signed by it and each Borrower and delivered to Agent at least five
(5) days before the effective date of such increase; and

(x) Each New Lender shall execute a lender joinder in substantially the form of
Exhibit 2.24 pursuant to which such New Lender shall join and become a party to
this Agreement and the Other Documents with a Revolving Commitment Amount as set
forth in such lender joinder.

(b) On the effective date of such increase, (i) Borrowers shall repay all
Revolving Advances then outstanding, subject to Borrowers’ obligations under
Sections 3.7, 3.9, or 3.10; provided that subject to the other conditions of
this Agreement, the Borrowing Agent may request new Revolving Advances on such
date and (ii) the Revolving Commitment Percentages of Lenders holding a
Revolving Commitment (including each Increasing Lender and/or New Lender) shall
be recalculated such that each such Lender’s Revolving Commitment Percentage is
equal to (x) the Revolving Commitment Amount of such Lender divided by (y) the
aggregate of the Revolving Commitment Amounts of all Lenders. Each Lender shall
participate in any new Revolving Advances made on or after such date in
accordance with its Revolving Commitment Percentage after giving effect to the
increase in the Maximum Revolving Advance Amount and recalculation of the
Revolving Commitment Percentages contemplated by this Section 2.24.

(c) On the effective date of such increase, each Increasing Lender shall be
deemed to have purchased an additional/increased participation in, and each New
Lender will be deemed to have purchased a new participation in, each then
outstanding Letter of Credit and each drawing thereunder and each then
outstanding Swing Loan in an amount equal to such Lender’s Revolving Commitment
Percentage (as calculated pursuant to Section 2.24(b) above) of the Maximum
Undrawn Amount of each such Letter of Credit (as in effect from time to time)
and the amount of each drawing and of each such Swing Loan, respectively. As
necessary to effectuate the foregoing, each existing Lender holding a Revolving
Commitment Percentage that is not an Increasing Lender shall be deemed to have
sold to each applicable Increasing Lender and/or New Lender, as necessary, a
portion of such existing Lender’s participations in such outstanding Letters of
Credit and drawings and such outstanding Swing Loans such that, after giving
effect to all such purchases and sales, each Lender holding a Revolving
Commitment (including each Increasing Lender and/or New Lender) shall hold a
participation in all Letters of Credit (and drawings thereunder) and all Swing
Loans in accordance with their respective Revolving Commitment Percentages (as
calculated pursuant to Section 2.24(b) above).

(d) On the effective date of such increase, Borrowers shall pay all cost and
expenses incurred by Agent and by each Increasing Lender and New Lender in
connection with

 

63



--------------------------------------------------------------------------------

the negotiations regarding, and the preparation, negotiation, execution and
delivery of all agreements and instruments executed and delivered by any of
Agent, Borrowers and/or Increasing Lenders and New Lenders in connection with,
such increase (including all fees for any supplemental or additional public
filings of any Other Documents necessary to protect, preserve and continue the
perfection and priority of the liens, security interests, rights and remedies of
Agent and Lenders hereunder and under the Other Documents in light of such
increase).

2.25. Currency Fluctuations. If on any Computation Date the aggregate balance of
outstanding Revolving Advances and the Maximum Undrawn Amount of all outstanding
Letters of Credit is in excess of the Maximum Revolving Advances Amount as a
result of a change in exchange rates between one (1) or more Optional Currencies
and Dollars, then the Agent shall notify the Borrowers of the same. The
Borrowers shall pay or prepay the Advances (subject to Borrowers’ indemnity
obligations hereunder) within one (1) Business Day after receiving such notice
such that the aggregate balance of outstanding Revolving Advances and the
Maximum Undrawn Amount of all outstanding Letters of Credit shall not exceed the
Maximum Revolving Advances Amount after giving effect to such payments or
prepayments.

2.26. Periodic Computations of Dollar Equivalent Amount of Letter of Credit
Obligations; Requests for Additional Optional Currencies. The Agent will
determine the Maximum Undrawn Amount of (i) proposed Letters of Credit to be
denominated in an Optional Currency as of the requested date of issuance, as the
case may be, and (ii) all outstanding obligations under Letters of Credit
denominated in an Optional Currency as of the last Business Day of each month,
(each such date under clauses (i) and (ii), a “Computation Date”). The Loan
Parties may deliver to the Agent a written request that Letters of Credit to be
issued hereunder be permitted to be issued in any other lawful currency (other
than Dollars), in addition to the currency specified in the definition of
“Optional Currency” herein, provided that such currency must be freely
convertible into Dollars. The Agent will promptly notify the Lenders of any such
request. The Agent and each Lender may grant or accept such request in its sole
discretion. The Agent will promptly notify the Loan Parties of the acceptance or
rejection by the Agent and each of the Lenders of the Loan Parties’ request. The
requested currency shall be approved as an Optional Currency hereunder only if
the Agent and each of the Lenders approve the Loan Parties’ request.

2.27. Judgment Currency.

(i) Currency Conversion Procedures for Judgments. If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
or under any Other Document in any currency (the “Original Currency”) into
another currency (the “Other Currency”), the parties hereby agree, to the
fullest extent permitted by Law, that the rate of exchange used shall be that at
which in accordance with normal banking procedures each Lender could purchase
the Original Currency with the Other Currency after any premium and costs of
exchange on the Business Day preceding that on which final judgment is given.

(ii) Indemnity in Certain Events. The obligation of the Borrowers in respect of
any sum due from the Borrowers to any Lender hereunder shall, notwithstanding
any judgment in an Other Currency, whether pursuant to a judgment or otherwise,
be discharged only

 

64



--------------------------------------------------------------------------------

to the extent that, on the Business Day following receipt by any Lender of any
sum adjudged to be so due in such Other Currency, such Lender may in accordance
with normal banking procedures purchase the Original Currency with such Other
Currency. If the amount of the Original Currency so purchased is less than the
sum originally due to such Lender in the Original Currency, the Borrowers agree,
as a separate obligation and notwithstanding any such judgment or payment, to
indemnify such Lender against such loss.

2.28. European Monetary Union.

2.29. Payments In Euros Under Certain Circumstances. If (A) any Optional
Currency ceases to be lawful currency of the nation issuing the same and is
replaced by the Euro or (B) any Optional Currency and the Euro are at the same
time recognized by any governmental authority of the nation issuing such
currency as lawful currency of such nation and the Agent or the Issuer shall so
request in a notice delivered to the Loan Parties, then any amount payable
hereunder by any party hereto in such Optional Currency shall instead be payable
in the Euro and the amount so payable shall be determined by translating the
amount payable in such Optional Currency to the Euro at the exchange rate
established by that nation for the purpose of implementing the replacement of
the relevant Optional Currency by the Euro (and the provisions governing
payments in Optional Currencies in this Agreement shall apply to such payment in
the Euro as if such payment in the Euro were a payment in an Optional Currency).
Prior to the occurrence of the event or events described in clause (A) or (B) of
the preceding sentence, each amount payable hereunder in any Optional Currency
will, except as otherwise provided herein, continue to be payable only in that
currency.

2.30. Additional Compensation Under Certain Circumstances. Each Loan Party
agrees, at the request of any Lender, to compensate such Lender for any loss,
cost, expense or reduction in return that such Lender shall reasonably determine
shall be incurred or sustained by such Lender as a result of the replacement of
any Optional Currency by the Euro and that would not have been incurred or
sustained but for the transactions provided for herein. A certificate of any
Lender setting forth such Lender’s determination of the amount or amounts
necessary to compensate such Lender shall be delivered to the Borrowing Agent
and shall be conclusive absent manifest error so long as such determination is
made on a reasonable basis. The Loan Parties shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

 

III. INTEREST AND FEES.

3.1. Interest. Interest on Advances shall be payable quarterly in arrears on the
first day of each fiscal quarter with respect to Domestic Rate Loans and, with
respect to LIBOR Rate Loans, at (a) the end of each Interest Period, and (b) for
LIBOR Rate Loans with an Interest Period in excess of three months, at the end
of each three month period during such Interest Period, provided further that
all accrued and unpaid interest shall be due and payable at the end of the Term.
Interest charges shall be computed on the actual principal amount of Advances
outstanding during the month at a rate per annum equal to (i) with respect to
Revolving Advances, the applicable Revolving Interest Rate and (ii) with respect
to Swing Loans, either the Revolving Interest Rate for Domestic Rate Loans or
the Daily LIBOR Rate, as applicable. Except as expressly provided otherwise in
this Agreement, any Obligations other than the

 

65



--------------------------------------------------------------------------------

Advances that are not paid when due shall accrue interest at the Revolving
Interest Rate for Domestic Rate Loans, subject to the provision of the final
sentence of this Section 3.1 regarding the Default Rate. Whenever, subsequent to
the date of this Agreement, the Alternate Base Rate and/or the Daily LIBOR Rate,
as applicable, is increased or decreased, the applicable Contract Rate for
Domestic Rate Loans and/or Daily LIBOR Rate Loans, as applicable, shall be
similarly changed without notice or demand of any kind by an amount equal to the
amount of such change in the Alternate Base Rate and/or the Daily LIBOR Rate, as
applicable, during the time such change or changes remain in effect. The LIBOR
Rate shall be adjusted with respect to LIBOR Rate Loans without notice or demand
of any kind on the effective date of any change in the Reserve Percentage as of
such effective date. Upon and after the occurrence of an Event of Default, and
during the continuation thereof, at the option of Agent or at the direction of
Required Lenders (or, in the case of any Event of Default under Section 10.7,
immediately and automatically upon the occurrence of any such Event of Default
without the requirement of any affirmative action by any party), the Obligations
shall bear interest at a rate per annum equal to the Alternate Base Rate plus
the Applicable Margin applicable to Level III Domestic Rate Loans plus an
additional two percent (2%) per annum (the “Default Rate”).

3.2. Letter of Credit Fees.

(a) Borrowers shall pay (x) to Agent, for the ratable benefit of Lenders holding
Revolving Commitments, fees for each Letter of Credit (the “Letter of Credit
Fees”) for the period from and excluding the date of issuance of same to and
including the date of expiration or termination, equal to the average Dollar
Equivalent daily face amount of each outstanding Letter of Credit multiplied by
the Applicable Margin applicable to Letter of Credit Fees, such fees to be
calculated on the basis of a 360-day year for the actual number of days elapsed
and to be payable quarterly in arrears on the first day of each calendar quarter
and on the last day of the Term, and (y) to Issuer, a fronting fee of one eighth
of one percent (0.125%) per annum times the average daily face amount of each
outstanding Letter of Credit for the period from and excluding the date of
issuance of same to and including the date of expiration or termination, to be
payable quarterly in arrears on the first day of each calendar quarter and on
the last day of the Term. In addition, Borrowers shall pay to Agent, for the
benefit of Issuer, any and all administrative, issuance, amendment, payment and
negotiation charges with respect to Letters of Credit and all fees and expenses
as agreed upon by Issuer and the Borrowing Agent in connection with any Letter
of Credit, including in connection with the opening, amendment or renewal of any
such Letter of Credit and any acceptances created thereunder, all such charges,
fees and expenses, if any, to be payable on demand. All such charges shall be
deemed earned in full on the date when the same are due and payable hereunder
and shall not be subject to rebate or pro-ration upon the termination of this
Agreement for any reason. Any such charge in effect at the time of a particular
transaction shall be the charge for that transaction, notwithstanding any
subsequent change in Issuer’s prevailing charges for that type of transaction.
Upon and after the occurrence of an Event of Default, and during the
continuation thereof, at the option of Agent or at the direction of Required
Lenders (or, in the case of any Event of Default under Section 10.7, immediately
and automatically upon the occurrence of any such Event of Default without the
requirement of any affirmative action by any party), the Letter of Credit Fees
described in clause (x) of this Section 3.2(a) shall be increased by an
additional two percent (2.0%) per annum.

 

66



--------------------------------------------------------------------------------

(b) Immediately upon the request of the Agent following the occurrence and
during the continuance of an Event of Default, at the option of Agent or at the
direction of Required Lenders (or, in the case of any Event of Default under
Section 10.7, immediately and automatically upon the occurrence of such Event of
Default, without the requirement of any affirmative action by any party), or
upon the expiration of the Term or any other termination of this Agreement
Borrowers will cause cash to be deposited and maintained in an account with
Agent, as cash collateral, in an amount equal to one hundred and five percent
(105%) of the Maximum Undrawn Amount of all outstanding Letters of Credit, and
each Borrower hereby irrevocably authorizes Agent, in its discretion, on such
Borrower’s behalf and in such Borrower’s name, to open such an account and to
make and maintain deposits therein, or in an account opened by such Borrower, in
the amounts required to be made by such Borrower, out of the proceeds of
Receivables or other Collateral or out of any other funds of such Borrower
coming into any Lender’s possession at any time. Agent may, in its discretion,
invest such cash collateral (less applicable reserves) in such short-term
money-market items as to which Agent and such Borrower mutually agree (or, in
the absence of such agreement, as Agent may reasonably select) and the net
return on such investments shall be credited to such account and constitute
additional cash collateral, or Agent may (notwithstanding the foregoing)
establish the account provided for under this Section 3.2(b) as a non-interest
bearing account and in such case Agent shall have no obligation (and Borrowers
hereby waive any claim) under Article 9 of the Uniform Commercial Code or under
any other Applicable Law to pay interest on such cash collateral being held by
Agent. No Borrower may withdraw amounts credited to any such account except upon
the occurrence of (1) the cure or waiver of all Events of Default which resulted
in the requirement to Cash Collateralize, or (2) all of the following:
(x) payment and performance in full of all Obligations; (y) expiration of all
Letters of Credit; and (z) termination of this Agreement. Borrowers hereby
assign, pledge and grant to Agent, for its benefit and the ratable benefit of
Issuer, Lenders and each other Secured Party, a continuing security interest in
and to and Lien on any such cash collateral and any right, title and interest of
Borrowers in any deposit account, securities account or investment account into
which such cash collateral may be deposited from time to time to secure the
Obligations, specifically including all Obligations with respect to any Letters
of Credit. Borrowers agree that upon the coming due of any Reimbursement
Obligations (or any other Obligations, including Obligations for Letter of
Credit Fees) with respect to the Letters of Credit, Agent may use such cash
collateral to pay and satisfy such Obligations.

3.3. Facility Fee. The Borrowers shall pay to Agent, for the ratable benefit of
Lenders holding the Revolving Commitments based on their Revolving Commitment
Percentages, a fee at a rate equal to one quarter of one percent (0.25%)
multiplied by the Average Undrawn Availability for the most recently ended
fiscal quarter (the “Facility Fee”). Such Facility Fee shall be payable to Agent
in arrears on the first day of each fiscal quarter with respect to the previous
fiscal quarter and on the earlier of (i) the termination of this Agreement or
(ii) the last day of the Term.

3.4. Reserved.

3.5. Computation of Interest and Fees. Interest and fees hereunder shall be
computed on the basis of a year of 360 days and for the actual number of days
elapsed; provided that the interest applicable to Domestic Rate Loans shall be
computed upon the basis of a year of

 

67



--------------------------------------------------------------------------------

365/366 days and for the actual number of days elapsed. If any payment to be
made hereunder becomes due and payable on a day other than a Business Day, the
due date thereof shall be extended to the next succeeding Business Day and
interest thereon shall be payable at the applicable Contract Rate during such
extension.

3.6. Maximum Charges. In no event whatsoever shall interest and other charges
charged hereunder exceed the highest rate permissible under Applicable Law. In
the event interest and other charges as computed hereunder would otherwise
exceed the highest rate permitted under Applicable Law: (i) the interest rates
hereunder will be reduced to the maximum rate permitted under Applicable Law;
(ii) such excess amount shall be first applied to any unpaid principal balance
owed by Borrowers; and (iii) if the then remaining excess amount is greater than
the previously unpaid principal balance, Lenders shall promptly refund such
excess amount to Borrowers and the provisions hereof shall be deemed amended to
provide for such permissible rate.

3.7. Increased Costs. In the event that any Applicable Law or any Change in Law
or compliance by any Lender (for purposes of this Section 3.7, the term “Lender”
shall include Agent, Swing Loan Lender, any Issuer or Lender and any corporation
or bank controlling Agent, Swing Loan Lender, any Lender or Issuer and the
office or branch where Agent, Swing Loan Lender, any Lender or Issuer (as so
defined) makes or maintains any LIBOR Rate Loans) with any request or directive
(whether or not having the force of law) from any central bank or other
financial, monetary or other authority, shall:

(a) subject Agent, Swing Loan Lender, any Lender or Issuer to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan, or change the basis
of taxation of payments to Agent, Swing Loan Lender, such Lender or Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.10 and the imposition of, or any change in the rate of, any Excluded
Tax payable by Agent, Swing Loan Lender, such Lender or the Issuer);

(b) impose, modify or deem applicable any reserve, special deposit, assessment,
special deposit, compulsory loan, insurance charge or similar requirement
against assets held by, or deposits in or for the account of, advances or loans
by, or other credit extended by, any office of Agent, Swing Loan Lender, Issuer
or any Lender, including pursuant to Regulation D of the Board of Governors of
the Federal Reserve System; or

(c) impose on Agent, Swing Loan Lender, any Lender or Issuer or the London
interbank LIBOR market any other condition, loss or expense (other than Taxes)
affecting this Agreement or any Other Document or any Advance made by any
Lender, or any Letter of Credit or participation therein;

and the result of any of the foregoing is to increase the cost to Agent, Swing
Loan Lender, any Lender or Issuer of making, converting to, continuing, renewing
or maintaining its Advances hereunder by an amount that Agent, Swing Loan
Lender, such Lender or Issuer deems to be material or to reduce the amount of
any payment (whether of principal, interest or otherwise) in respect of any of
the Advances by an amount that Agent, Swing Loan Lender or such Lender or Issuer
deems to be material, then, in any case Borrowers shall promptly pay

 

68



--------------------------------------------------------------------------------

Agent, Swing Loan Lender, such Lender or Issuer, upon its demand, such
additional amount as will compensate Agent, Swing Loan Lender or such Lender or
Issuer for such additional cost or such reduction, as the case may be, provided
that the foregoing shall not apply to increased costs which are reflected in the
LIBOR Rate, as the case may be. Agent, Swing Loan Lender, such Lender or Issuer
shall certify the amount of such additional cost or reduced amount to Borrowing
Agent, and such certification shall be conclusive absent manifest error.

3.8. Basis For Determining Interest Rate Inadequate or Unfair. In the event that
Agent or any Lender shall have determined that:

(a) reasonable means do not exist for ascertaining the LIBOR Rate for any
Interest Period; or

(b) Dollar deposits in the relevant amount and for the relevant maturity are not
available in the London interbank LIBOR market, with respect to an outstanding
LIBOR Rate Loan, a proposed LIBOR Rate Loan, or a proposed conversion of a
Domestic Rate Loan into a LIBOR Rate Loan; or

(c) the making, maintenance or funding of any LIBOR Rate Loan has been made
impracticable or unlawful by compliance by Agent or such Lender in good faith
with any Applicable Law or any interpretation or application thereof by any
Governmental Body or with any request or directive of any such Governmental Body
(whether or not having the force of law),

then Agent shall give Borrowing Agent prompt written or telephonic notice of
such determination. If such notice is given, (i) any such requested LIBOR Rate
Loan shall be made as a Domestic Rate Loan, unless Borrowing Agent shall notify
Agent no later than 1:00 p.m. two (2) Business Days prior to the date of such
proposed borrowing, that its request for such borrowing shall be cancelled or
made as an unaffected type of LIBOR Rate Loan, (ii) any Domestic Rate Loan or
LIBOR Rate Loan which was to have been converted to an affected type of LIBOR
Rate Loan shall be continued as or converted into a Domestic Rate Loan, or, if
Borrowing Agent shall notify Agent, no later than 1:00 p.m. two (2) Business
Days prior to the proposed conversion, shall be maintained as an unaffected type
of LIBOR Rate Loan, and (iii) any outstanding affected LIBOR Rate Loans shall be
converted into a Domestic Rate Loan, or, if Borrowing Agent shall notify Agent,
no later than 1:00 p.m. two (2) Business Days prior to the last Business Day of
the then current Interest Period applicable to such affected LIBOR Rate Loan,
shall be converted into an unaffected type of LIBOR Rate Loan, on the last
Business Day of the then current Interest Period for such affected LIBOR Rate
Loans (or sooner, if any Lender cannot continue to lawfully maintain such
affected LIBOR Rate Loan). Until such notice has been withdrawn, Lenders shall
have no obligation to make an affected type of LIBOR Rate Loan or maintain
outstanding affected LIBOR Rate Loans and no Borrower shall have the right to
convert a Domestic Rate Loan or an unaffected type of LIBOR Rate Loan into an
affected type of LIBOR Rate Loan.

 

69



--------------------------------------------------------------------------------

3.9. Capital Adequacy.

(a) In the event that Agent, Swing Loan Lender or any Lender shall have
determined that any Applicable Law or guideline regarding capital adequacy, or
any Change in Law or any change in the interpretation or administration thereof
by any Governmental Body, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Agent, Swing Loan
Lender, Issuer or any Lender (for purposes of this Section 3.9, the term
“Lender” shall include Agent, Swing Loan Lender, Issuer or any Lender and any
corporation or bank controlling Agent, Swing Loan Lender or any Lender and the
office or branch where Agent, Swing Loan Lender or any Lender (as so defined)
makes or maintains any LIBOR Rate Loans) with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on Agent, Swing Loan Lender or any Lender’s capital as a
consequence of its obligations hereunder (including the making of any Swing
Loans) to a level below that which Agent, Swing Loan Lender or such Lender could
have achieved but for such adoption, change or compliance (taking into
consideration Agent’s, Swing Loan Lender’s and each Lender’s policies with
respect to capital adequacy) by an amount deemed by Agent, Swing Loan Lender or
any Lender to be material, then, from time to time, Borrowers shall pay upon
demand to Agent, Swing Loan Lender or such Lender such additional amount or
amounts as will compensate Agent, Swing Loan Lender or such Lender for such
reduction. In determining such amount or amounts, Agent, Swing Loan Lender or
such Lender may use any reasonable averaging or attribution methods. The
protection of this Section 3.9 shall be available to Agent, Swing Loan Lender
and each Lender regardless of any possible contention of invalidity or
inapplicability with respect to the Applicable Law, rule, regulation, guideline
or condition.

(b) A certificate of Agent, Swing Loan Lender or such Lender setting forth such
amount or amounts as shall be necessary to compensate Agent, Swing Loan Lender
or such Lender with respect to Section 3.9(a) hereof when delivered to Borrowing
Agent shall be conclusive absent manifest error.

3.10. Taxes.

(a) Any and all payments by or on account of any Obligations hereunder or under
any Other Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes; provided that if the Loan
Parties shall be required by Applicable Law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
Agent, Swing Loan Lender, Lender, Issuer or Participant, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Loan Parties shall make such deductions and
(iii) the Loan Parties shall timely pay the full amount deducted to the relevant
Governmental Body in accordance with Applicable Law.

(b) Without limiting the provisions of Section 3.10(a) above, Borrowers shall
timely pay any Other Taxes to the relevant Governmental Body in accordance with
Applicable Law.

 

70



--------------------------------------------------------------------------------

(c) Each Loan Party shall indemnify Agent, Swing Loan Lender, each Lender,
Issuer and any Participant, within ten (10) days after demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) paid by Agent, Swing Loan Lender, such Lender, Issuer, or such
Participant, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Body. A certificate as to the amount of such
payment or liability delivered to the Loan Parties by any Lender, Swing Loan
Lender, Participant, or Issuer (with a copy to Agent), or by Agent on its own
behalf or on behalf of Swing Loan Lender, a Lender or Issuer, shall be
conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Loan Party to a Governmental Body, the Loan Parties shall deliver to
Agent the original or a certified copy of a receipt issued by such Governmental
Body evidencing such payment, a copy of the return reporting such payment or
other evidence of such payment reasonably satisfactory to Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Loan Party is
resident for tax purposes, or under any treaty to which such jurisdiction is a
party, with respect to payments hereunder or under any Other Document shall
deliver to the Loan Parties (with a copy to Agent), at the time or times
prescribed by Applicable Law or reasonably requested by the Loan Parties or
Agent, such properly completed and executed documentation prescribed by
Applicable Law as will permit such payments to be made without withholding or at
a reduced rate of withholding. Notwithstanding the submission of such
documentation claiming a reduced rate of or exemption from U.S. withholding tax,
Agent shall be entitled to withhold United States federal income taxes at the
full 30% withholding rate if in its reasonable judgment it is required to do so
under the due diligence requirements imposed upon a withholding agent under §
1.1441-7(b) of the United States Income Tax Regulations or other Applicable Law.
Further, Agent is indemnified under § 1.1461-1(e) of the United States Income
Tax Regulations against any claims and demands of any Lender, Issuer or assignee
or participant of a Lender or Issuer for the amount of any tax it deducts and
withholds in accordance with regulations under § 1441 of the Code. In addition,
any Lender, if requested by the Loan Parties or Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the Loan
Parties or Agent as will enable the Loan Parties or Agent to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements. Without limiting the generality of the foregoing, in the event
that any Loan Party is resident for tax purposes in the United States of
America, any Foreign Lender (or other Lender) shall deliver to the Loan Parties
and Agent (in such number of copies as shall be requested by the recipient) on
or prior to the date on which such Foreign Lender (or other Lender) becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Loan Parties or Agent, but only if such Foreign Lender (or other Lender)
is legally entitled to do so), whichever of the following is applicable: two
(2) duly completed valid originals of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party,

(i) two (2) duly completed valid originals of IRS Form W-8ECI,

 

71



--------------------------------------------------------------------------------

(ii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of a Loan Party
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) two
duly completed valid originals of IRS Form W-8BEN,

(iii) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Loan Parties to determine the withholding or
deduction required to be made, or

(iv) To the extent that any Lender is not a Foreign Lender, such Lender shall
submit to Agent two (2) originals of an IRS Form W-9 or any other form
prescribed by Applicable Law demonstrating that such Lender is not a Foreign
Lender.

(f) If a payment made to a Lender, Swing Loan Lender, Participant, Issuer, or
Agent under this Agreement or any Other Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Person fails to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender, Swing Loan
Lender, Participant, Issuer, or Agent shall deliver to the Agent (in the case of
Swing Loan Lender, a Lender, Participant or Issuer) and the Loan Parties (A) a
certification signed by the chief financial officer, principal accounting
officer, treasurer or controller of such Person, and (B) other documentation
reasonably requested by Agent or any Loan Party sufficient for Agent and the
Loan Parties to comply with their obligations under FATCA and to determine that
Swing Loan Lender, such Lender, Participant, Issuer, or Agent has complied with
such applicable reporting requirements.

(g) If Agent, Swing Loan Lender, a Lender, a Participant or Issuer determines,
in its sole discretion, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by the Loan Parties or with
respect to which the Loan Parties have paid additional amounts pursuant to this
Section, it shall pay to the Loan Parties an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Loan Parties under this Section with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund); net of all out-of-pocket expenses of
the Agent, Swing Loan Lender, such Lender, Participant, or the Issuer, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Body with respect to such refund), provided that the Loan Parties,
upon the request of Agent, Swing Loan Lender, such Lender, Participant, or
Issuer, agrees to repay the amount paid over to the Loan Parties (plus any
penalties, interest or other charges imposed by the relevant Governmental Body)
to Agent, Swing Loan Lender, such Lender, Participant or the Issuer in the event
Agent, Swing Loan Lender, such Lender, Participant or the Issuer is required to
repay such refund to such Governmental Body. This Section shall not be construed
to require Agent, Swing Loan Lender, any Lender, Participant, or Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Loan Parties or any other Person.

 

72



--------------------------------------------------------------------------------

3.11. Replacement of Lenders. If any Lender (an “Affected Lender”) (a) makes
demand upon Borrowers for (or if Borrowers are otherwise required to pay)
amounts pursuant to Section 3.7 or 3.9 hereof, (b) is unable to make or maintain
LIBOR Rate Loans as a result of a condition described in Section 2.2(h) hereof,
(c) is a Defaulting Lender, or (d) denies any consent requested by the Agent
pursuant to Section 16.2(b) hereof, Borrowers may, within ninety (90) days of
receipt of such demand, notice (or the occurrence of such other event causing
Borrowers to be required to pay such compensation or causing Section 2.2(h)
hereof to be applicable), or such Lender becoming a Defaulting Lender or denial
of a request by Agent pursuant to Section 16.2(b) hereof, as the case may be, by
notice in writing to the Agent and such Affected Lender (i) request the Affected
Lender to cooperate with Borrowers in obtaining a replacement Lender
satisfactory to Agent and Borrowers (the “Replacement Lender”); (ii) request the
non-Affected Lenders to acquire and assume all of the Affected Lender’s Advances
and its Revolving Commitment Percentage, as provided herein, but none of such
Lenders shall be under any obligation to do so; or (iii) propose a Replacement
Lender subject to approval by Agent in its good faith business judgment. If any
satisfactory Replacement Lender shall be obtained, and/or if any one or more of
the non-Affected Lenders shall agree to acquire and assume all of the Affected
Lender’s Advances and its Revolving Commitment Percentage, then such Affected
Lender shall assign, in accordance with Section 16.3 hereof, all of its Advances
and its Revolving Commitment Percentage, and other rights and obligations under
this Loan Agreement and the Other Documents to such Replacement Lender or
non-Affected Lenders, as the case may be, in exchange for payment of the
principal amount so assigned and all interest and fees accrued on the amount so
assigned, plus all other Obligations then due and payable to the Affected
Lender.

 

IV. COLLATERAL: GENERAL TERMS

4.1. Security Interest in the Collateral. To secure the prompt payment and
performance to Agent, Issuer and each Lender (and each other holder of any
Obligations) of the Obligations, each Loan Party hereby assigns, pledges and
grants to Agent for its benefit and for the ratable benefit of each Lender,
Issuer and each other Secured Party, a continuing security interest in and to
and Lien on all of its Collateral, whether now owned or existing or hereafter
created, acquired or arising and wheresoever located. Each Loan Party shall
provide Agent with prompt written notice of all Commercial Tort Claims related
to the Collateral for which the amount of damages sought exceeds Five Million
and 00/100 Dollars ($5,000,000.00) upon the occurrence of any events giving rise
to any such claim(s) (regardless of whether legal proceedings have yet been
commenced), such notice to contain a brief description of the claim(s), the
events out of which such claim(s) arose and the parties against which such
claims may be asserted and, if applicable in any case where legal proceedings
regarding such claim(s) have been commenced, the case title together with the
applicable court and docket number. Upon delivery of each such notice, such Loan
Party shall be deemed to thereby grant to Agent a security interest and lien in
and to such Commercial Tort Claims related to the Collateral described therein
and all proceeds thereof. Each Loan Party shall provide Agent with written
notice promptly upon becoming the beneficiary under any letter of credit or
otherwise obtaining any right, title or interest in any letter of credit rights,
and at Agent’s request shall take such actions as Agent may reasonably request
for the perfection of Agent’s security interest therein.

 

73



--------------------------------------------------------------------------------

4.2. Perfection of Security Interest. Each Loan Party shall take all action that
may be necessary or desirable, or that Agent may reasonably request, so as at
all times to maintain the validity, perfection, enforceability and priority of
Agent’s security interest in and Lien on the Collateral or to enable Agent to
protect, exercise or enforce its rights hereunder and in the Collateral,
including, but not limited to, (i) immediately discharging all Liens other than
Permitted Encumbrances, (ii) using commercially reasonable efforts to obtain
Lien Waiver Agreements as Agent may reasonably request (it being understood
that, in each case, notwithstanding the use of or failure to use commercially
reasonable efforts to obtain any such Lien Waiver Agreements, the failure to so
obtain any such Lien Waiver Agreement shall entitle the Agent to institute an
appropriate rent reserve as determined in the Agent’s Permitted Discretion with
respect to any such location (provided that the Loan Parties shall not be
required to obtain Lien Waiver Agreements with respect to those locations of the
Loan Parties identified on Schedule 4.4 at which less than Five Hundred Thousand
and 00/100 Dollars ($500,000.00) of Collateral is located)), (iii) delivering to
Agent, endorsed or accompanied by such instruments of assignment as Agent may
specify, and stamping or marking, in such manner as Agent may specify, any and
all chattel paper, instruments, letters of credits and advices thereof and
documents evidencing or forming a part of the Collateral, (iv) entering into
warehousing, lockbox, customs and freight agreements and other custodial
arrangements satisfactory to Agent, and (v) executing and delivering financing
statements, control agreements, instruments of pledge, mortgages, notices and
assignments, in each case in form and substance satisfactory to Agent, relating
to the creation, validity, perfection, maintenance or continuation of Agent’s
security interest and Lien under the Uniform Commercial Code or other Applicable
Law. By its signature hereto, each Loan Party hereby authorizes Agent to file
against such Loan Party, one or more financing, continuation or amendment
statements pursuant to the Uniform Commercial Code in form and substance
satisfactory to Agent. All charges, expenses and fees Agent may incur in doing
any of the foregoing, and any local taxes relating thereto, shall be charged to
the Borrowers’ Account as a Revolving Advance of a Domestic Rate Loan and added
to the Obligations, or, at Agent’s option, shall be paid by Loan Parties to
Agent for its benefit and for the ratable benefit of Lenders immediately upon
demand.

4.3. Preservation of Collateral. Following the occurrence and during the
continuation of a Default or Event of Default in addition to the rights and
remedies set forth in Section 11.1 hereof, Agent: (a) may at any time take such
steps as Agent deems necessary to protect Agent’s interest in and to preserve
the Collateral, including the hiring of such security guards or the placing of
other security protection measures as Agent may deem appropriate; (b) may employ
and maintain at any of any Loan Party’s premises a custodian who shall have full
authority to do all acts necessary to protect Agent’s interests in the
Collateral; (c) may lease warehouse facilities to which Agent may move all or
part of the Collateral; (d) may use any Loan Party’s owned or leased lifts,
hoists, trucks and other facilities or equipment for handling or removing the
Collateral; and (e) shall have, and is hereby granted, a right of ingress and
egress to the places where the Collateral is located, and may proceed over and
through any of the Loan Parties’ owned or leased property. Each Loan Party shall
cooperate fully with all of Agent’s efforts to preserve the Collateral and will
take such actions to preserve the Collateral as Agent may direct. All of Agent’s
expenses of preserving the Collateral, including any expenses relating to the
bonding of a custodian, shall be charged to Borrowers’ Account as a Revolving
Advance maintained as a Domestic Rate Loan and added to the Obligations.

 

74



--------------------------------------------------------------------------------

4.4. Ownership and Location of Collateral.

(a) With respect to the Collateral, at the time the Collateral becomes subject
to Agent’s security interest: (i) each Loan Party shall be the sole owner of and
fully authorized and able to sell, transfer, pledge and/or grant a first
priority security interest in each and every item of its respective Collateral
to Agent; and, except for Permitted Encumbrances the Collateral shall be free
and clear of all Liens and encumbrances whatsoever; (ii) each document and
agreement executed by each Loan Party or delivered to Agent or any Lender in
connection with this Agreement shall be true and correct in all material
respects; (iii) all signatures and endorsements of each Loan Party that appear
on such documents and agreements shall be genuine and each Loan Party shall have
full capacity to execute same; and (iv) each Loan Party’s Inventory shall be
located (y) as set forth on Schedule 4.4 (as updated from time to time) or
(z) at such other location as permitted under Section 4.4(b)(i), and shall not
be removed from such location(s) without the prior written consent of Agent
except with respect to the sale of Inventory in the Ordinary Course of Business
and with respect to Inventory either in transit from one location identified on
Schedule 4.4 to another location identified on Schedule 4.4 or located at
third-party suppliers or processors or Subsidiaries of Loan Parties in the
Ordinary Course of Business.

(b) (i) There is no location at which any Loan Party has any Inventory (except
for (1) Inventory in transit in the Ordinary Course of Business, (2) Inventory
located at third-party suppliers or processors or at Loan Parties or
Subsidiaries of Loan Parties in the Ordinary Course of Business, or (3) to the
extent the book value of such Inventory does not exceed Fifty Million and 00/100
Dollars ($50,000,000.00)) other than those locations listed on Schedule 4.4;
(ii) Schedule 4.4 hereto contains a correct and complete list, as of the Closing
Date, of the legal names and addresses of each warehouse at which Inventory of
any Loan Party is stored; none of the receipts received by any Loan Party from
any warehouse states that the goods covered thereby are to be delivered to
bearer or to the order of a named Person or to a named Person and such named
Person’s assigns; (iii) Schedule 4.4 hereto sets forth a correct and complete
list as of the Closing Date of (A) each place of business of each Loan Party and
(B) the chief executive office of each Loan Party; and (iv) Schedule 4.4 hereto
sets forth a correct and complete list as of the Closing Date of the location,
by state and street address, of all Real Property owned or leased by each Loan
Party, identifying which properties are owned and which are leased, together
with the names and addresses of any landlords.

4.5. Defense of Agent’s and Lenders’ Interests. Until (a) payment and
performance in full of all of the Obligations and (b) termination of this
Agreement, Agent’s interests in the Collateral shall continue in full force and
effect. During such period no Loan Party shall, without Agent’s prior written
consent, pledge, sell (except for sales or other dispositions otherwise
permitted in Section 7.1(b) hereof), assign, transfer, create or suffer to exist
a Lien upon or encumber or allow or suffer to be encumbered in any way except
for Permitted Encumbrances, any part of the Collateral. Each Loan Party shall
defend Agent’s interests in the Collateral against any and all Persons
whatsoever. At any time following demand by Agent for payment of all
Obligations, Agent shall have the right to take possession of the indicia of the
Collateral and the Collateral in whatever physical form contained, including:
labels, stationery, documents, instruments and advertising materials. If Agent
exercises this right to take possession of the Collateral, the Loan Parties
shall, upon demand, assemble it in the best manner

 

75



--------------------------------------------------------------------------------

possible and make it available to Agent at a place reasonably convenient to
Agent. In addition, with respect to all Collateral, Agent and Lenders shall be
entitled to all of the rights and remedies set forth herein and further provided
by the Uniform Commercial Code or other Applicable Law. Each Loan Party shall,
and Agent may, at its option, during the continuance of an Event of Default,
instruct all suppliers, carriers, forwarders, warehousers or others receiving or
holding cash, checks, Inventory, documents or instruments in which Agent holds a
security interest to deliver same to Agent and/or subject to Agent’s order and
if they shall come into any Loan Party’s possession, they, and each of them,
shall be held by such Loan Party in trust as Agent’s trustee, and such Loan
Party will, during the continuance of an Event of Default, immediately deliver
them to Agent in their original form together with any necessary endorsement.

4.6. Inspection of Premises. Agent shall have, at any time after the Closing
Date and from time to time but no more than one (1) time per fiscal year, full
access to and the right to inspect the Collateral and all records pertaining
thereto and to audit, check, inspect and make abstracts and copies from each
Loan Party’s books, records, audits, correspondence and all other papers
relating to the Collateral and the operation of each Loan Party’s business at
the Loan Party’s expense; provided that (A) there shall be no limitation on the
number or frequency of such field examinations at the Loan Parties’ expense if
an Event of Default has occurred and is continuing; and (B) the frequency of
such field examinations at the Loan Parties’ expense may be increased by an
additional one (1) time per year if the Undrawn Availability shall at any time
be less than fifteen percent (15%) of the Maximum Revolving Advances Amount for
any one day and thereafter until the Undrawn Availability is equal to or greater
than fifteen percent (15%) of the Maximum Revolving Advances Amount for a period
of thirty (30) consecutive days.

4.7. Appraisals. Agent may, at any time after the Closing Date and from time to
time but no more than one (1) time per fiscal year, engage the services of an
independent appraisal firm or firms of reputable standing, satisfactory to
Agent, at the Loan Party’s expense, for the purpose of appraising the then
current values of Loan Parties’ assets. Absent the occurrence and continuance of
an Event of Default at such time, Agent shall consult with Loan Parties as to
the identity of any such firm. Notwithstanding the foregoing, (A) if an Event of
Default has occurred and is continuing, there shall be no limitation on the
number or frequency of the Inventory appraisals at the Loan Parties’ expense;
and (B) the frequency of Inventory appraisals at the Loan Parties’ expense may
be increased by an additional one (1) time per year if Undrawn Availability
shall at any time be less than 15% of the Maximum Revolving Advances Amount for
any one day and thereafter until the Undrawn Availability is equal to or greater
than fifteen percent (15%) of the Maximum Revolving Advances Amount for a period
of thirty (30) consecutive days. In the event the value of Loan Parties’
Inventory, as so determined pursuant to any appraisal, is less than anticipated
by Agent or Lenders, such that the Revolving Advances are in excess of such
Advances permitted hereunder, then, promptly upon Agent’s demand for same, Loan
Parties shall make mandatory prepayments of the then outstanding Revolving
Advances so as to eliminate the excess Advances.

4.8. Receivables; Blocked Accounts and Deposit Accounts.

(a) Each of the Receivables shall be a bona fide and valid account representing
a bona fide indebtedness incurred by the Customer therein named, for a fixed sum

 

76



--------------------------------------------------------------------------------

as set forth in the invoice relating thereto (provided immaterial or
unintentional invoice errors shall not be deemed to be a breach hereof) with
respect to an absolute sale or lease and delivery of goods upon stated terms of
a Loan Party, or work, labor or services theretofore rendered by a Loan Party as
of the date each Receivable is created. Same shall be due and owing in
accordance with the applicable Loan Party’s standard terms of sale without
dispute, setoff or counterclaim except as may be stated on the accounts
receivable schedules delivered by the Loan Parties to Agent.

(b) Each Customer, to the best of each Loan Party’s knowledge, as of the date
each Receivable is created, is and will be solvent and able to pay all
Receivables on which the Customer is obligated in full when due. With respect to
such Customers of any Loan Party who are not solvent, such Loan Party has set up
on its books and in its financial records bad debt reserves adequate to cover
such Receivables.

(c) Each Loan Party’s books and records are located as set forth on
Schedule 4.4. Until written notice is given to Agent by Borrowing Agent of any
other office at which any Loan Party keeps its records pertaining to
Receivables, all such records shall be kept at such location as specified in
Schedule 4.4.

(d) Upon the occurrence of a Trigger Event (until any Loan Party’s authority to
do so is terminated by Agent in accordance with the terms of this Agreement
(which notice Agent may give at any time following the occurrence of an Event of
Default or a Default)), each Loan Party shall, at such Loan Party’s cost and
expense, but on Agent’s behalf and for Agent’s account (1) collect as Agent’s
property and in trust for Agent all amounts due and/or received on Receivables,
and shall not commingle such collections with any Loan Party’s funds or use the
same except to pay Obligations, and (2) as soon as possible and in any event no
later than one (1) Business Day after the receipt thereof (A) in the case of
remittances paid by check, deposit all such remittances in their original form
(after supplying any necessary endorsements) and (B) in the case of remittances
paid by wire transfer of funds, transfer all such remittances, in each case,
into such Blocked Accounts(s) and/or Depository Account(s).

(e) At any time following the occurrence and during the continuance of an Event
of Default or a Default, Agent shall have the right to send notice of the
assignment of, and Agent’s security interest in, the Receivables to any and all
Customers or any third party holding or otherwise concerned with any of the
Collateral. Thereafter, during the continuance of such Event of Default, Agent
shall have the sole right to collect the Receivables, take possession of the
Collateral, or both. Agent’s actual collection expenses, including, but not
limited to, stationery and postage, telephone and telegraph, secretarial and
clerical expenses and the salaries of any collection personnel used for
collection, may be charged to Borrowers’ Account and added to the Obligations.

(f) Agent shall have the right, at any time after the occurrence and during the
continuance of a Default or an Event of Default, to receive, endorse, assign
and/or deliver in the name of Agent or any Loan Party any and all checks, drafts
and other instruments for the payment of money relating to the Receivables, and
each Loan Party hereby waives notice of presentment, protest and non-payment of
any instrument so endorsed. Each Loan Party hereby constitutes Agent or Agent’s
designee as such Loan Party’s attorney with power at any time after

 

77



--------------------------------------------------------------------------------

the occurrence and during the continuance of an Event of Default or Default
(i) to endorse such Loan Party’s name upon any notes, acceptances, checks,
drafts, money orders or other evidences of payment or Collateral; (ii) to sign
such Loan Party’s name on any invoice or bill of lading relating to any of the
Receivables, drafts against Customers, assignments and verifications of
Receivables; (iii) to send verifications of Receivables to any Customer; (iv) to
sign such Loan Party’s name on all financing statements or any other documents
or instruments deemed necessary or appropriate by Agent to preserve, protect, or
perfect Agent’s interest in the Collateral and to file same; (v) to demand
payment of the Receivables; (vi) to enforce payment of the Receivables by legal
proceedings or otherwise; (vii) to exercise all of Loan Parties’ rights and
remedies with respect to the collection of the Receivables and any other
Collateral; (viii) to settle, adjust, compromise, extend or renew the
Receivables; (ix) to settle, adjust or compromise any legal proceedings brought
to collect Receivables; (x) to prepare, file and sign such Loan Party’s name on
a proof of claim in bankruptcy or similar document against any Customer; (xi) to
prepare, file and sign such Loan Party’s name on any notice of Lien, assignment
or satisfaction of Lien or similar document in connection with the Receivables;
and (xii) to do all other acts and things necessary to carry out this Agreement.
All acts of said attorney or designee are hereby ratified and approved, and said
attorney or designee shall not be liable for any acts of omission or commission
nor for any error of judgment or mistake of fact or of law, unless done
maliciously or with gross (not mere) negligence or willful misconduct; this
power being coupled with an interest is irrevocable while any of the Obligations
remain unpaid. Agent shall have the right at any time following the occurrence
of an Event of Default or Default which is continuing, to change the address for
delivery of mail addressed to any Loan Party to such address as Agent may
designate and to receive, open and dispose of all mail addressed to any Loan
Party.

(g) Except as provided in subsection (f) above, neither Agent nor any Lender
shall, under any circumstances or in any event whatsoever, have any liability
for any error or omission or delay of any kind occurring in the settlement,
collection or payment of any of the Receivables or any instrument received in
payment thereof, or for any damage resulting therefrom.

(h) Upon the occurrence of a Trigger Event, all proceeds of Collateral of the
Borrowers shall be deposited by Borrowers into a lockbox account, dominion
account or such other “blocked account” (“Blocked Accounts”) as Agent may
require pursuant to a Blocked Account Agreement. Borrowers shall issue to any
such bank, an irrevocable letter of instruction directing said bank to transfer
such funds so deposited to Agent, either to any account maintained by Agent at
said bank or by wire transfer to appropriate account(s) of Agent. All funds
deposited in such Blocked Account shall immediately become the property of Agent
and Borrowers shall obtain the agreement by such bank to waive any offset rights
against the funds so deposited. Neither Agent nor any Lender assumes any
responsibility for such blocked account arrangement, including without
limitation, any claim of accord and satisfaction or release with respect to
deposits accepted by any bank thereunder. Alternatively, upon the occurrence of
a Trigger Event, Agent may establish depository accounts (“Depository Accounts”)
in the name of Agent at a bank or banks for the deposit of such funds and
Borrowers shall deposit all proceeds of Collateral or cause same to be
deposited, in kind, in such Depository Accounts of Agent in lieu of depositing
same to the Blocked Accounts.

 

78



--------------------------------------------------------------------------------

(i) Notwithstanding anything that may be contained herein to the contrary,
following the occurrence of a Trigger Event, if an Authorized Officer of the
Borrowing Agent certifies to the Agent in writing that a Trigger Satisfaction
Event has occurred (and the Borrowing Agent has provided the Agent with all
calculations and documentation reasonably requested by Agent in connection
therewith), (i) the requirements of Sections 4.8(d) and 4.8(h) shall be
suspended until the next Trigger Event occurs, and (ii) the Agent shall provide
written notice to the Borrowing Agent that the requirements of Sections 4.8(d)
and 4.8(h) will be suspended until the occurrence of the next Trigger Event.

(j) No Loan Party will, without Agent’s consent, compromise or adjust any
Receivables (or extend the time for payment thereof) or accept any returns of
merchandise or grant any additional discounts, allowances or credits thereon
except for those compromises, adjustments, returns, discounts, credits and
allowances as have been heretofore customary in the Ordinary Course of Business
of such Loan Party.

(k) All deposit accounts (including all Blocked Accounts and Depository
Accounts), securities accounts and investment accounts of each Loan Party as of
the Closing Date are set forth on Schedule 4.8(k). No Borrower shall open any
new deposit account, securities account or investment account unless (i) the
Borrowing Agent shall have given at least thirty (30) days prior written notice
to Agent and (ii) if such account is to be maintained with a bank, depository
institution or securities intermediary that is not the Agent, such bank,
depository institution or securities intermediary, each applicable Borrower and
Agent shall first have entered into an account control agreement in form and
substance satisfactory to Agent sufficient to give Agent “control” (for purposes
of Articles 8 and 9 of the Uniform Commercial Code) over such account.

4.9. Inventory. To the extent Inventory held for sale or lease has been produced
by any Loan Party, it has been and will be produced by such Loan Party in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder.

4.10. Reserved.

4.11. Exculpation of Liability. Nothing herein contained shall be construed to
constitute Agent or any Lender as any Loan Party’s agent for any purpose
whatsoever, nor shall Agent or any Lender be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof. Neither
Agent nor any Lender, whether by anything herein or in any assignment or
otherwise, assume any of any Loan Party’s obligations under any contract or
agreement assigned to Agent or such Lender, and neither Agent nor any Lender
shall be responsible in any way for the performance by any Loan Party of any of
the terms and conditions thereof.

4.12. Financing Statements. Except with respect to the financing statements
filed by Agent and financing statements permitted to be filed hereunder, no
financing statement covering any of the Collateral or any proceeds thereof is or
will be on file in any public office.

 

79



--------------------------------------------------------------------------------

V. REPRESENTATIONS AND WARRANTIES.

Each Loan Party jointly and severally represents and warrants as follows:

5.1. Authority. Each Loan Party has full power, authority and legal right to
enter into this Agreement and the Other Documents to which it is a party and to
perform all its respective Obligations hereunder and thereunder. This Agreement
and the Other Documents to which it is a party have been duly executed and
delivered by each Loan Party, and this Agreement and the Other Documents to
which it is a party constitute the legal, valid and binding obligation of such
Loan Party enforceable in accordance with their terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally. The execution,
delivery and performance of this Agreement and of the Other Documents to which
it is a party (a) are within such Loan Party’s corporate or limited liability
company powers, as applicable, have been duly authorized by all necessary
corporate or limited liability company action, as applicable, are not in
contravention of law or the terms of such Loan Party’s Organizational Documents
or to the conduct of such Loan Party’s business or of any Material Contract or
undertaking to which such Loan Party is a party or by which such Loan Party is
bound, (b) will not conflict with or violate any law or regulation, or any
judgment, order or decree of any Governmental Body, (c) will not require the
Consent of any Governmental Body, any party to a Material Contract or any other
Person, except those Consents set forth on Schedule 5.1 hereto, all of which
will have been duly obtained, made or compiled prior to the Closing Date and
which are in full force and effect, except where the failure to obtain such
Consents would not reasonably be expected to result in a Material Adverse
Change, and (d) will not conflict with, nor result in any breach in any of the
provisions of or constitute a default under or result in the creation of any
Lien except Permitted Encumbrances upon any asset of such Loan Party under the
provisions of any agreement, instrument, or other document to which such Loan
Party is a party or by which it or its property is a party or by which it may be
bound.

5.2. Formation and Qualification.

(a) Each Loan Party and each Domestic Subsidiary of a Loan Party is duly
incorporated or formed, as applicable, and in good standing under the laws of
the state listed on Schedule 5.2(a) and is qualified to do business and is in
good standing in the states listed on Schedule 5.2(a) which constitute all
states in which qualification and good standing are necessary for such Loan
Party to conduct its business and own its property and where the failure to so
qualify could reasonably be expected to result in a Material Adverse Change.
Each Loan Party has delivered to Agent true and complete copies of its
Organizational Documents and will promptly notify Agent of any material
amendment or changes thereto.

(b) The only Domestic Subsidiaries of the Loan Parties as of the Closing Date
are listed on Schedule 5.2(b).

5.3. Survival of Representations and Warranties. All representations and
warranties of such Loan Party contained in this Agreement and the Other
Documents to which it is a party shall be true at the time of such Loan Party’s
execution of this Agreement and the Other Documents to which it is a party, and
shall survive the execution, delivery and acceptance thereof by the parties
thereto and the closing of the transactions described therein or related
thereto.

 

80



--------------------------------------------------------------------------------

5.4. Tax Returns. Each Loan Party’s federal tax identification number is set
forth on Schedule 5.4. Each Loan Party has filed all material federal, state and
local tax returns and other reports each is required by law to file and has paid
all taxes, assessments, fees and other governmental charges that are due and
payable. The provision for taxes on the books of each Loan Party is adequate for
all years not closed by applicable statutes, and for its current fiscal year,
and no Loan Party has any knowledge of any deficiency or additional assessment
in connection therewith not provided for on its books.

5.5. Financial Statements.

(a) ATI has delivered to the Agent copies of its audited year-end financial
statements on a consolidated basis for and as of the end of the fiscal year
ended December 31, 2014. In addition, ATI has delivered to the Agent copies of
its unaudited consolidated interim financial statements as of the end of the
fiscal quarter ended June 30, 2015 (all such annual and interim statements being
collectively referred to as the “Statements”). The Statements were compiled from
the books and records maintained by ATI’s management, are correct and complete
and fairly represent the consolidated financial condition of ATI and its
Subsidiaries as of their dates and the results of operations for the fiscal
periods then ended and have been prepared in accordance with GAAP consistently
applied, subject (in the case of the interim statements) to normal year-end
audit adjustments.

(b) The pro forma projections (including a pro forma closing balance sheet and
pro forma statements of operations and cash flow) of ATI and its Subsidiaries on
a consolidated basis for the fiscal years 2015 through 2019 and quarterly
projections through December 31, 2016, copies of which have been delivered to
the Agent and the Lenders (the “Projections”) were approved by the Chief
Financial Officer of ATI, are based on underlying assumptions which as of the
Closing Date provide a reasonable basis for the projections contained therein
and as of the Closing Date reflect Loan Parties’ judgment based on present
circumstances of the most likely set of conditions and course of action for the
projected period (it being understood that such projections are subject to
significant uncertainties and contingencies, many of which are beyond the Loan
Parties’ control, and that no assurance can be given that the projections will
be realized).

(c) Neither ATI nor any Subsidiary of ATI has any liabilities, contingent or
otherwise, or forward or long-term commitments required to be disclosed in
financial statements prepared under GAAP that are not disclosed in the
Statements or in the notes thereto, and except as disclosed therein there are no
unrealized or anticipated losses from any commitments of ATI or any Subsidiary
of ATI required to be disclosed in the Statements under GAAP which would
constitute a Material Adverse Change. Since December 31, 2014, no Material
Adverse Change has occurred.

5.6. Entity Names. Except as set forth on Schedule 5.6 hereto no Loan Party has
been known by any other company or corporate name (excluding any trade names of
any such Loan Party), as applicable, in the past five (5) years, nor has any
Loan Party been the surviving corporation or company, as applicable, of a merger
or consolidation or acquired all or substantially all of the assets of any
Person during the preceding five (5) years.

 

81



--------------------------------------------------------------------------------

5.7. O.S.H.A. Environmental Compliance.

(a) Except as set forth on Schedule 5.7 hereto, each Loan Party is in compliance
with, and its facilities, business, assets, property, leaseholds, Real Property
and Equipment are in compliance with the Federal Occupational Safety and Health
Act, and Environmental Laws except to the extent such failure to comply would
not reasonably be expected to result in a Material Adverse Change, and there are
no outstanding citations, notices or orders of non-compliance issued to any Loan
Party or relating to its business, assets, property, leaseholds or Equipment
under any such laws, rules or regulations, except to the extent such citations,
notices or orders would not reasonably be expected to result in a Material
Adverse Change.

(b) Except as set forth on Schedule 5.7 hereto, each Loan Party has been issued
all required federal, state and local licenses, certificates or permits
(collectively, “Approvals”) relating to all applicable Environmental Laws except
to the extent the failure to obtain such licenses, certificates or permits would
not reasonably be expected to result in a Material Adverse Change and all such
Approvals are current and in full force and effect.

5.8. Solvency; No Litigation, Violation, Indebtedness or Default; ERISA
Compliance.

(a) (i) After giving effect to the transactions contemplated by this Agreement,
each Loan Party will be solvent, able to pay its debts as they mature, will have
capital sufficient to carry on its business and all businesses in which it is
about to engage, (ii) as of the Closing Date, the fair present saleable value of
its assets, calculated on a going concern basis, is in excess of the amount of
its liabilities, and (iii) subsequent to the Closing Date, the fair saleable
value of its assets (calculated on a going concern basis) will be in excess of
the amount of its liabilities.

(b) Except as disclosed on Schedule 5.8(b)(i), no Loan Party has any pending or
threatened litigation, arbitration, actions or proceedings which would
reasonably be expected to constitute a Material Adverse Change. No Loan Party
has any outstanding Indebtedness other than the Obligations, except for
(i) Indebtedness disclosed in Schedule 5.8(b)(ii) and (ii) Indebtedness
otherwise permitted under Section 7.8 hereof.

(c) No Loan Party is in violation of any applicable statute, law, rule,
regulation or ordinance in any respect which could reasonably be expected to
result in a Material Adverse Change, nor is any Loan Party in violation of any
order of any court, Governmental Body or arbitration board or tribunal except to
the extent such violation would not reasonably be expected to result in a
Material Adverse Change. Each Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other federal or state
laws.

(d) No Loan Party or any member of the Controlled Group maintains or is required
to contribute to any Plan other than those listed on Schedule 5.8(d) hereto.
(i) Each Loan Party and each member of the Controlled Group has met all
applicable minimum funding requirements under Section 302 of ERISA and
Section 412 of the Code in respect of each Plan,

 

82



--------------------------------------------------------------------------------

and each Plan is in compliance with Sections 412, 430 and 436 of the Code and
Sections 206(g), 302 and 303 of ERISA, without regard to waivers and variances;
(ii) each Plan which is intended to be a qualified plan under Section 401(a) of
the Code as currently in effect has been determined by the Internal Revenue
Service to be qualified under Section 401(a) of the Code and the trust related
thereto is exempt from federal income tax under Section 501(a) of the Code or an
application for such a determination is currently being processed by the
Internal Revenue Code; (iii) neither any Loan Party nor any member of the
Controlled Group has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
which are unpaid; (iv) no Plan has been terminated by the plan administrator
thereof nor by the PBGC, and there is no occurrence which would cause the PBGC
to institute proceedings under Title IV of ERISA to terminate any Plan;
(v) except as set forth on Schedule 5.8(d), the current value of the assets of
each Plan exceeds the present value of the accrued benefits and other
liabilities of such Plan and neither any Loan Party nor any member of the
Controlled Group knows of any facts or circumstances which would materially
change the value of such assets and accrued benefits and other liabilities;
(vi) neither any Loan Party nor any member of the Controlled Group has breached
any of the responsibilities, obligations or duties imposed on it by ERISA with
respect to any Plan; (vii) neither any Loan Party nor any member of a Controlled
Group has incurred any liability for any excise tax arising under Section 4971,
4972 or 4980B of the Code, and no fact exists which could give rise to any such
liability; (viii) neither any Loan Party nor any member of the Controlled Group
nor, to the knowledge of the Loan Parties, any fiduciary of, nor any trustee to,
any Plan, has engaged in a “prohibited transaction” described in Section 406 of
the ERISA or Section 4975 of the Code nor taken any action which would
constitute or result in a Termination Event with respect to any such Plan which
is subject to ERISA; (ix) no Termination Event has occurred or is reasonably
expected to occur; (x) there exists no event described in Section 4043 of ERISA,
for which the thirty (30) day notice period has not been waived; (xi) neither
any Loan Party nor any member of the Controlled Group has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA;
(xii) except as set forth on Schedule 5.8(d) or as provided in various labor
contracts to which one or more of the Loan Parties is a party and in effect from
time to time neither any Loan Party nor any member of the Controlled Group
maintains or is required to contribute to any Plan which provides health,
accident or life insurance benefits to former employees, their spouses or
dependents, other than in accordance with Section 4980B of the Code;
(xiii) neither any Loan Party nor any member of the Controlled Group has
withdrawn, completely or partially, within the meaning of Section 4203 or 4205
of ERISA, from any Multiemployer Plan so as to incur liability under the
Multiemployer Pension Plan Amendments Act of 1980 and there exists no fact which
would reasonably be expected to result in any such liability; and (xiv) to the
knowledge of the Loan Parties, no Plan fiduciary (as defined in Section 3(21) of
ERISA) has any liability for breach of fiduciary duty or for any failure in
connection with the administration or investment of the assets of a Plan.

5.9. Patents, Trademarks, Copyrights and Licenses. Each Loan Party and each
Domestic Subsidiary of each Loan Party owns or possesses all United States
patents, United States registered trademarks, service marks trade names,
registered United States copyrights, licenses and registrations (the
“Intellectual Property”) reasonably necessary to own and operate its properties
and to carry on its business as presently conducted and planned to be conducted
by such Loan Party or Domestic Subsidiary, except where such failure would not
constitute a

 

83



--------------------------------------------------------------------------------

Material Adverse Change. The Loan Parties are not aware of any actual or alleged
objections or challenges to the Intellectual Property, except where such
objections, challenges or alleged infringement would not result in a Material
Adverse Change.

5.10. Licenses and Permits. Except as set forth in Schedule 5.10, each Loan
Party (a) is in compliance with and (b) has procured and is now in possession
of, all material licenses or permits required by any applicable federal, state,
or local law, rule or regulation for the operation of its business in each
jurisdiction wherein it is now conducting or proposes to conduct business and
where the failure to comply with procure such licenses or permits would
reasonably be expected to result in a Material Adverse Change.

5.11. Reserved.

5.12. No Default. No Loan Party is in default in the payment or performance of
any of its contractual obligations and no Default or Event of Default has
occurred.

5.13. No Burdensome Restrictions. No Loan Party or Domestic Subsidiary of a Loan
Party is party to any contract or agreement the performance of which could
reasonably be expected to result in a Material Adverse Change. No Loan Party or
Domestic Subsidiary of a Loan Party has agreed or consented to cause or permit
in the future (upon the happening of a contingency or otherwise) any of the
Collateral, whether now owned or hereafter acquired, to be subject to a Lien
which is not a Permitted Encumbrance.

5.14. No Labor Disputes. Except as set forth in Schedule 5.14, no Loan Party is
involved in any material labor dispute; there are no strikes or walkouts by
employees of any Loan Party.

5.15. Margin Regulations. No Loan Party and no Domestic Subsidiary of a Loan
Party is engaged, nor will it engage, principally or as one of its important
activities, in the business of extending credit for the purpose of “purchasing”
or “carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U of the Board of Governors of the Federal Reserve
System as now and from time to time hereafter in effect. No part of the proceeds
of any Advance will be used for “purchasing” or “carrying” “margin stock” as
defined in Regulation U of such Board of Governors.

5.16. Investment Company Act. No Loan Party is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, nor is it controlled by such a company.

5.17. Disclosure. No representation or warranty made by any Loan Party in this
Agreement or in any financial statement, report, certificate or any other
document furnished in connection herewith contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements herein or therein, in light of the circumstance in which made, not
misleading. There is no fact known to any Loan Party or which reasonably should
be known to such Loan Party which such Loan Party has not disclosed to Agent in
writing with respect to the transactions contemplated by this Agreement which
could reasonably be expected to result in a Material Adverse Change.

 

84



--------------------------------------------------------------------------------

5.18. Reserved.

5.19. Reserved.

5.20. Reserved.

5.21. Business and Property of Loan Parties. Upon and after the Closing Date,
the Loan Parties do not engage in any business other than the manufacture, sale,
processing, distribution or finishing of specialty materials and components, and
related lines of business, substantially as conducted and operated by such Loan
Party or Subsidiary during the present fiscal year.

5.22. Ineligible Securities. The Loan Parties do not intend to use and shall not
use any portion of the proceeds of the Advances, directly or indirectly, to
purchase during the underwriting period, or for 30 days thereafter, Ineligible
Securities being underwritten by a securities Affiliate of Agent or any Lender.

5.23. Reserved.

5.24. Equity Interests. All of the Equity Interests of each Loan Party have been
duly and validly authorized and issued and are fully paid and non-assessable and
have been sold and delivered to the holders hereof in compliance with, or under
valid exemption from, all federal and state laws and the rules and regulations
of each Governmental Body governing the sale and delivery of securities. Except
for the rights and obligations set forth on Schedule 5.24, there are no
subscriptions, warrants, options, calls, commitments, rights or agreement by
which any Loan Party or any of the shareholders of any Loan Party is bound
relating to the issuance, transfer, voting or redemption of shares of its Equity
Interests or any pre-emptive rights held by any Person with respect to the
Equity Interests of any Loan Party. Except as set forth on Schedule 5.24(c), no
Loan Party has issued any securities convertible into or exchangeable for shares
of its Equity Interests or any options, warrants or other rights to acquire such
shares or securities convertible into or exchangeable for such shares other than
stock options, stock plans and other equity based compensation with respect to
the stock of ATI.

5.25. Commercial Tort Claims. No Loan Party has any Commercial Tort Claims
related to the Collateral.

5.26. Letter of Credit Rights. As of the Closing Date, no Loan Party has any
letter of credit rights securing the payment of Eligible Receivables.

5.27. Material Contracts. All Material Contracts of the Loan Parties are in full
force and effect and no material defaults currently exist thereunder.

5.28. Designated Customers. Schedule 5.28 sets forth all Designated Customers of
the Borrowers as of the Closing Date (which Schedule 5.28 shall be updated from
time to time in accordance with Section 9.17 hereof).

5.29. Senior Debt Status. The Obligations of each Loan Party under this
Agreement and the Other Documents to which any Loan Party is a party do rank and
will rank at least pari passu in priority of payment with all other Indebtedness
of such Loan Party except Indebtedness of such Loan Party to the extent secured
by Permitted Liens.

 

85



--------------------------------------------------------------------------------

VI. AFFIRMATIVE COVENANTS.

Each Loan Party jointly and severally covenant and agree that until the
indefeasible payment in full of the Obligations and termination of this
Agreement, each such Loan Party shall, and shall cause each Domestic Subsidiary
of each Loan Party to:

6.1. Compliance with Laws. Comply with all applicable Laws, including all
Environmental Laws, in all respects; provided that it shall not be deemed to be
a violation of this Section 6.1 if any failure to comply with any Law would not
result in fines, penalties, remediation costs, other similar liabilities or
injunctive relief which in the aggregate would constitute a Material Adverse
Change.

6.2. Conduct of Business and Maintenance of Existence and Assets. (a) Conduct
continuously and operate actively its business according to good business
practices and maintain all of its properties useful or necessary in its business
in good working order and condition (reasonable wear and tear excepted and
except as may be disposed of in accordance with the terms of this Agreement),
including all Intellectual Property and take all actions reasonably necessary to
enforce and protect the validity of any intellectual property right or other
right included in the Collateral; (b) keep in full force and effect its
existence and comply in all material respects with the laws and regulations
governing the conduct of its business where the failure to do so could
reasonably be expected to result in a Material Adverse Change; and (c) make all
such reports and pay all such franchise and other taxes and license fees and do
all such other acts and things as may be lawfully required to maintain its
rights, licenses, leases, powers and franchises under the laws of the United
States or any political subdivision thereof where the failure to do so could
reasonably be expected to result in a Material Adverse Change.

6.3. Books and Records. Keep proper books of record and account in which full,
true and correct entries will be made of all dealings or transactions of or in
relation to its business and affairs (including without limitation accruals for
taxes, assessments, Charges, levies and claims, allowances against doubtful
Receivables and accruals for depreciation, obsolescence or amortization of
assets), all in accordance with, or as required by, GAAP consistently applied in
the opinion of such independent public accountant as shall then be regularly
engaged by Loan Parties.

6.4. Payment of Taxes. Pay, when due, all taxes, assessments and other Charges
lawfully levied or assessed upon such Loan Party or any of the Collateral,
including real and personal property taxes, assessments and charges and all
franchise, income, employment, social security benefits, withholding, and sales
taxes, except (a) to the extent any such tax, assessment or other charge is the
subject of a good faith dispute that is being diligently prosecuted and for
which such Loan Party is maintaining adequate reserves therefor in accordance
with GAAP and otherwise which does not result in any Lien with any priority over
the security interest of the Agent or (b) to the extent the failure to do so
could not reasonably be expected to result in a Material Adverse Change. If any
tax by any Governmental Body is or may be imposed on or as a result of any
transaction between any Loan Party and Agent or any Lender which Agent or any

 

86



--------------------------------------------------------------------------------

Lender may be required to withhold or pay or if any taxes, assessments, or other
Charges remain unpaid after the date fixed for their payment, or if any claim
shall be made which, in Agent’s or any Lender’s opinion, may possibly create a
valid Lien on the Collateral, Agent may without notice to any Loan Party pay the
taxes, assessments or other Charges and each Loan Party hereby indemnifies and
holds Agent and each Lender harmless in respect thereof. The amount of any
payment by Agent under this Section 6.4 shall be charged to Borrowers’ Account
as a Revolving Advance maintained as a Domestic Rate Loan and added to the
Obligations and, until Borrowers shall furnish Agent with an indemnity therefor
(or supply Agent with evidence satisfactory to Agent that due provision for the
payment thereof has been made), Agent may hold without interest any balance
standing to Borrowers’ credit and Agent shall retain its security interest in
and Lien on any and all Collateral held by Agent.

6.5. Preservation of Existence, Etc. (a) Maintain its legal existence as a
corporation, partnership or limited liability company, as the case may be, and
(b) maintain its license or qualification and good standing in each jurisdiction
in which its ownership or lease of property or the nature of its business makes
such license or qualification necessary, except as otherwise expressly permitted
by this Agreement or to the extent the failure to do so could not reasonably be
expected to result in a Material Adverse Change.

6.6. Maintenance of Properties, Leases and Equipment. Maintain in good repair,
working order and condition (ordinary wear and tear excepted) in accordance with
the general practice of other businesses of similar character and size, all of
those properties or equipment useful or necessary to its business, and from time
to time, such Loan Party will make or cause to be made all appropriate repairs,
renewals or replacements thereof as determined by the Loan Parties in good
faith.

6.7. Visitation Rights. Subject to the limitations of Section 4.6 and 4.7,
permit any of the officers or authorized employees or representatives of the
Agent or any of the Lenders to visit and inspect any of its properties and to
examine and make excerpts from its books and records and discuss its business
affairs, finances and accounts with its officers, all in such detail and at such
times and as often as any of the Agent or the Lenders may reasonably request
(provided, however, that prior to the occurrence of an Event of Default or
Default that is continuing, such visits or inspections shall not exceed once per
calendar year), provided that each Lender shall provide the Loan Parties and the
Agent with reasonable written notice prior to any visit or inspection. In the
event any Lender desires to conduct an audit of any Loan Party, such Lender
shall make a reasonable effort to conduct such audit contemporaneously with any
audit to be performed by the Agent.

6.8. Use of Proceeds. Use the Letters of Credit and the proceeds of the
Revolving Advances only in accordance with Section 2.21 hereof.

6.9. Anti-Terrorism Laws. Shall not be (i) a Person with whom any Lender is
restricted from doing business under Executive Order No. 13224 or any other
Anti-Terrorism Law, (ii) engaged in any business involved in making or receiving
any contribution of funds, goods or services to or for the benefit of such a
Person or in any transaction that evades or avoids, or has the purpose of
evading or avoiding, the prohibitions set forth in any Anti-Terrorism Law, or
(iii) otherwise in violation of any Anti-Terrorism Law. The Loan Parties shall
provide to the Lenders any certifications or information that a Lender requests
to confirm compliance by the Loan Parties with Anti-Terrorism Laws.

 

87



--------------------------------------------------------------------------------

6.10. Financial Covenants.

(a) Fixed Charge Coverage Ratio. At any time a Trigger Event has occurred and
until the occurrence of a Trigger Satisfaction Event, the Loan Parties shall
maintain a Fixed Charge Coverage Ratio of not less than 1.00 to 1.00, calculated
as of the end of the fiscal quarter most recently ended prior to the occurrence
of such Trigger Event, and measured thereafter as of the end of each fiscal
quarter, in each case for the four (4) consecutive fiscal quarters then ended.

(b) Minimum Liquidity. Ninety-one (91) days prior to the stated maturity date of
the 9.375% Senior Notes due 2019 and at all times thereafter until such 9.375%
Senior Notes due 2019 have been paid in full or otherwise successfully
refinanced, the Borrowers’ Liquidity shall be not be less than Five Hundred
Million and 00/100 Dollars ($500,000,000.00).

6.11. Insurance.

(a) Insure its properties and assets against loss or damage by fire and such
other insurable hazards as such assets are commonly insured (including fire,
extended coverage, property damage, workers’ compensation, public liability and
business interruption insurance) and against other risks (including errors and
omissions) in such amounts as similar properties and assets are insured by
prudent companies in similar circumstances carrying on similar businesses, and
with reputable and financially sound insurers, including self-insurance to the
extent customary, all as reasonably determined by the Agent. The Loan Parties
shall comply with the covenants of such insurance policies. Risk of loss of,
damage to, or destruction of the applicable Collateral is on the Loan Parties.
If the Loan Parties fail to effect and keep in full force and effect such
insurance, or fail to pay the premiums when due, the Agent may (but shall not be
obligated to) do so for the account of the Loan Parties and add the cost thereof
to the Obligations. Each Loan Party agrees to cause the Agent to be added by
endorsement, in form and substance reasonably satisfactory to the Agent, as a
lenders’ loss payee (for itself and the benefit of the Lenders) to all
applicable policies of commercial property insurance of any Loan Party, as the
Agent’s interests may appear, or otherwise assign and set over to the Agent all
monies which may become payable on account of such insurance with respect to any
loss event(s) involving Inventory to the extent both the insurance proceeds with
respect to such Inventory exceed Twenty-Five Million and 00/100 Dollars
($25,000,000.00) and no Event of Default has occurred and is continuing and
agrees to pay over any such amounts to the Agent to the extent such Loan Party
or Loan Parties have not used such proceeds to purchase or produce replacement
Inventory during the one hundred eighty (180) day period commencing on the date
such insurance proceeds become available to the such Loan Party or Loan Parties.
In the event any such insurance proceeds are not eligible hereunder to be paid
directly to the applicable Loan Party or Loan Parties as provided for above,
each such Loan Party or Loan Parties shall direct the applicable insurer(s) to
pay the Agent any such amount so due. Upon the occurrence and continuance of an
Event of Default, the Agent shall be automatically and irrevocably appointed the
attorney-in-fact of each Loan Party to, following the occurrence and continuance
of an Event of Default, endorse any draft or check that may be payable to such
Loan Party in order to collect the proceeds of such insurance. Any balance of
insurance proceeds remaining in the possession of the Agent after payment in
full of the Obligations shall be paid over to such Loan Party or its order.

 

88



--------------------------------------------------------------------------------

6.12. Payment of Indebtedness and Leasehold Obligations. Pay, discharge or
otherwise satisfy (i) at or before maturity (subject, where applicable, to
specified grace periods, all its Indebtedness, except when the failure to do so
could not reasonably be expected to result in a Material Adverse Change or when
the amount or validity thereof is currently being Properly Contested, subject at
all times to any applicable subordination arrangement in favor of Lenders and
(ii) when due its rental obligations under all leases under which it is a
tenant, and shall otherwise comply, in all material respects, with all other
terms of such leases and keep them in full force and effect except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Change or when the amount or validity thereof is currently being
Properly Contested.

6.13. Environmental Matters.

(a) Ensure that the Real Property and all operations and businesses conducted
thereon are in compliance and remain in compliance with all Environmental Laws
and it shall manage any and all Hazardous Materials on any Real Property in
compliance with Environmental Laws except to the extent the failure to so comply
could not reasonably be expected to result in a Material Adverse Change.

(b) Establish and maintain an environmental management and compliance system to
assure and monitor continued compliance with all applicable Environmental Laws.
All potential violations and violations of Environmental Laws shall be reviewed
with in house or external legal counsel to determine any required reporting to
applicable Governmental Bodies and any required corrective actions to address
such potential violations or violations.

(c) Respond promptly to any Hazardous Discharge or Environmental Complaint and
take all necessary action in order to safeguard the health of any Person and to
avoid subjecting the Collateral or Real Property to any Lien.

6.14. Standards of Financial Statements. Cause all financial statements referred
to in Sections 9.7 and 9.8, as to which GAAP is applicable to be complete and
correct in all material respects (subject, in the case of interim financial
statements, to normal year-end audit adjustments) and to be prepared in
reasonable detail and in accordance with GAAP applied consistently throughout
the periods reflected therein (except as disclosed therein and agreed to by such
reporting accountants or officer, as applicable).

6.15. Reserved.

6.16. Execution of Supplemental Instruments. Execute and deliver to Agent from
time to time, upon demand, such supplemental agreements, statements, assignments
and transfers, or instructions or documents relating to the Collateral, and such
other instruments as Agent may request, in order that the full intent of this
Agreement may be carried into effect.

 

89



--------------------------------------------------------------------------------

6.17. Government Receivables. To the extent that the Loan Parties desire to
include such Receivables in Eligible Receivables, take all steps necessary to
protect Agent’s interest in the Collateral under the Federal Assignment of
Claims Act, the Uniform Commercial Code and all other applicable state or local
statutes or ordinances and deliver to Agent appropriately endorsed, any
instrument or chattel paper connected with any Receivable arising out of any
contract between any Loan Party and the United States, any state or any
department, agency or instrumentality of any of them which the Loan Parties
desire to include in Eligible Receivables.

6.18. Depository Accounts; Blocked Account Agreements. Within sixty (60) days of
the Closing Date or such later date as the Agent shall reasonably determine, the
Borrowers shall have opened Depository Accounts with Agent or Agent shall have
received duly executed agreements establishing the Blocked Accounts with
financial institutions acceptable to Agent for the collection or servicing of
the Receivables and proceeds of the Collateral and Agent shall have entered into
Blocked Account Agreements or other similar agreements with the applicable
financial institutions, in each case, in form and substance satisfactory to
Agent, with respect to such Blocked Accounts.

6.19. Keepwell. If it is a Qualified ECP Loan Party, then jointly and severally,
together with each other Qualified ECP Loan Party, hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non-Qualifying Party’s obligations under this Agreement or any Other Document in
respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party shall only be liable under this Section 6.19 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 6.19, or otherwise under this Agreement or any Other
Document, voidable under applicable law, including applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Loan Party under this Section 6.19 shall
remain in full force and effect until payment in full of the Obligations and
termination of this Agreement and the Other Documents. Each Qualified ECP Loan
Party intends that this Section 6.19 constitute, and this Section 6.19 shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of each other Borrower and
Guarantor for all purposes of Section 1a(18(A)(v)(II) of the CEA.

 

90



--------------------------------------------------------------------------------

VII. NEGATIVE COVENANTS.

No Loan Party shall, until satisfaction in full of the Obligations and
termination of this Agreement:

7.1. Merger, Consolidation, Acquisition and Sale of Assets.

(a) Enter into any merger, consolidation or other reorganization with or into
any other Person or acquire all or a substantial portion of the assets or Equity
Interests of any Person or permit any other Person to consolidate with or merge
with it, provided that:

(i) (A) any Borrower may merge or consolidate into another Borrower, (B) any
Loan Party that is not a Borrower may merge into another Loan Party that is not
a Borrower, (C) any Loan Party that is not a Borrower may merge or consolidate
into a Borrower so long as the Borrower survives such consolidation or merger,
and (D) a Loan Party may merge or consolidate into a Subsidiary that is not a
Loan Party, so long as the Loan Party survives such consolidation or merger;
provided that in each of the foregoing cases, the Loan Parties shall provide
Agent with ten (10) days prior written notice of such merger, consolidation or
reorganization and shall deliver all of the relevant documents evidencing such
merger, consolidation or reorganization; and

(ii) subject to compliance with the Restricted Action Requirements, any Loan
Party may enter into a Permitted Acquisition.

(b) Sell, lease, transfer or otherwise dispose of any of its properties or
assets, except:

(i) transactions involving the sale of inventory in the Ordinary Course of
Business;

(ii) any sale, transfer or lease of assets in the Ordinary Course of Business
which are no longer necessary or required in the conduct of such Loan Party’s or
such Subsidiary’s business;

(iii) subject to compliance with the Restricted Action Requirements, any sale,
transfer or lease of assets by any Loan Party (or by any Domestic Subsidiary
that is wholly owned, directly or indirectly, by one or more Loan Parties) to
any other Loan Party;

(iv) any sale, transfer or lease of assets in the Ordinary Course of Business
which are replaced by substitute assets;

(v) the transfer of the HRPF and other non-material assets necessary or required
in the conduct of the HRPF Venture’s business to the HRPF Venture so long as
(a) there shall not exist any Event of Default or Default immediately prior to
and after giving effect to any such transfer, and (b) all Inventory owned by any
Loan Party to be processed by the HRPF Venture at the HRPF shall remain
Inventory of such Loan Party at all times; or

(vi) subject to compliance with the Restricted Action Requirements any sale,
transfer or lease of properties or assets, other than those specifically
excepted pursuant to clauses (i) through (v) above, provided that:

 

  (a) there shall not exist any Event of Default or Default immediately prior to
and after giving effect to such sale; and

 

  (b) the aggregate value of such assets sold, transferred or leased by the Loan
Parties and their Subsidiaries during the term of this Agreement shall not
exceed twenty percent (20%) of Consolidated Tangible Assets during the term of
this Agreement or ten percent (10%) of Consolidated Tangible Assets in any
fiscal year.

 

91



--------------------------------------------------------------------------------

7.2. Creation of Liens. Create or suffer to exist any Lien or transfer upon or
against any of its property or assets now owned or hereafter created or
acquired, except Permitted Encumbrances.

7.3. Guarantees. Become liable upon the obligations or liabilities of any Person
by assumption, endorsement or guaranty thereof or otherwise (other than to
Lenders) except (a) as disclosed on Schedule 7.3, (b) guarantees made in the
Ordinary Course of Business up to an aggregate amount of Twenty Million and
00/100 Dollars ($20,000,000.00), (c) guarantees by one or more Loan Parties of
the Indebtedness, obligations or performance of any other Loan Parties or
Subsidiaries of Loan Parties to the extent such Indebtedness, obligations or
performance of such Loan Parties or Subsidiaries of Loan Parties are permitted
to be incurred and/or outstanding pursuant to the provisions of this Agreement
and (d) the endorsement of checks in the Ordinary Course of Business.

7.4. Investments. Purchase or acquire obligations or Equity Interests of, or any
other interest in, any Person, other than Permitted Investments.

7.5. Loans. Make advances, loans or extensions of credit to any Person,
including any Parent, Subsidiary or Affiliate other than Permitted Loans.

7.6. Reserved.

7.7. Dividends and Restricted Payments. (i) Declare, pay or make any dividend or
distribution on any Equity Interests of any Loan Party (other than dividends or
distributions payable in its stock, or split-ups or reclassifications of its
stock) or apply any of its funds, property or assets to the purchase, redemption
or other retirement of any Equity Interest, or of any options to purchase or
acquire any Equity Interest of any Loan Party; or (ii) make any Restricted
Payment, except that the following shall be permitted: (A) any Loan Party may
pay or make any such dividend or distribution to its respective equity holder so
long as such equity holder is a Loan Party; and (B) if the Restricted Action
Requirements have been met, the Loan Parties shall be permitted to make such
dividends or distributions or Restricted Payments. With respect to tax
distributions permitted pursuant to this Section, in the event (x) the actual
distribution to members made pursuant to this Section exceeds the actual income
tax liability of any member due to such Loan Party’s status as a limited
liability company, or (y) if such Loan Party was a subchapter C corporation,
such Loan Party would be entitled to a refund of income taxes previously paid as
a result of a tax loss during a year in which such Loan Party is a limited
liability company, then the members shall repay such Loan Party the amount of
such excess or refund, as the case may be, no later than the date the annual tax
return must be filed by such Loan Party (without giving effect to any filing
extensions). In the event such amounts are not repaid in a timely manner by any
member, then such Loan Party shall not pay or make any

 

92



--------------------------------------------------------------------------------

distribution with respect to, or purchase, redeem or retire, any membership
interest of such Loan Party held or controlled by, directly or indirectly, such
member until such payment has been made.

7.8. Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
other than Permitted Indebtedness.

7.9. Nature of Business. Substantially change the nature of the business in
which it is presently engaged and all businesses reasonably related thereto, nor
except as specifically permitted hereby purchase or invest, directly or
indirectly, in any assets or property other than in the Ordinary Course of
Business for assets or property which are useful in, necessary for and are to be
used in its business as presently conducted and all businesses reasonably
related thereto.

7.10. Transactions with Affiliates. Directly or indirectly, purchase, acquire or
lease any property from, or sell, transfer or lease any property to, or
otherwise enter into any transaction or deal with, any Affiliate (other than
Loan Parties and Subsidiaries of Loan Parties), except (A) as set forth on
Schedule 7.10, and (B) transactions entered into in the Ordinary Course of
Business on an arm’s length basis on terms no less favorable than term which
would have been obtainable from a Person other than an Affiliate.

7.11. Reserved.

7.12. Subsidiaries and Partnerships.

(a) Subject to Section 7.1, form, acquire or otherwise create, on or after the
date of this Agreement, directly or indirectly, any Subsidiary (except entities
described in Section 7.12(b) below) other than:

(i) Foreign Subsidiaries of the Loan Parties;

(ii) Wholly-owned Domestic Subsidiaries of the Loan Parties if, as determined by
the Agent, (A) (1) such Subsidiary expressly becomes a Borrower and becomes
jointly and severally liable for the obligations of Borrowers hereunder, under
the Notes and under any other agreement between any Borrower and Lenders, by
delivering to the Agent a Borrower Joinder and such other documents reasonably
required by the Agent to join this Agreement and the Other Documents as a
Borrower, or (2) such Subsidiary becomes a Guarantor for the Obligations by,
among other things, delivering to the Agent a Guarantor Joinder and such other
documents reasonably required by the Agent to join this Agreement and the Other
Documents as a Guarantor, (B) Agent shall have received all documents, including
Organizational Documents, legal opinions and all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, in each case, as it
may reasonably require in connection therewith, and (C) such Subsidiary shall
grant first priority, perfected Liens in its assets to the Agent for the benefit
of the Lenders covering the same type of assets as the Collateral, provided,
however, to the extent such Subsidiary becomes a Borrower, none of such assets
which become Collateral shall be included in the Formula Amount in accordance
with the terms of this Agreement until such time as Agent makes such
determination in its sole reasonable discretion based upon the field examination
and/or appraisal of such assets in form and substance acceptable to the Agent;
and

(iii) The HRPF Venture so long as (a) there shall not exist any Event of Default
or Potential Default immediately prior to and after giving effect to the
formation of the HRPF Venture; (b) ATI beneficially owns or holds greater than
fifty percent (50%) of any class of the voting equity interests of the HRPF
Venture at all times; and (c) all Inventory owned by any Loan Party to be
processed by the HRPF Venture at the HRPF shall remain Inventory of such Loan
Party at all times (for purposes of clarity, the Restricted Action Requirements
shall not apply to the HRPF Venture).

(b) Except to the extent the Loan Parties are in compliance with the Restricted
Action Requirements, enter into any other partnership, joint venture or similar
arrangement.

 

93



--------------------------------------------------------------------------------

7.13. Fiscal Year and Accounting Changes. Change its fiscal year from a
fifty-two (52)/fifty-three (53) week fiscal year beginning on the Monday closest
to December 31st of the preceding calendar year and ending on the Sunday closest
to December 31st of each calendar year; or make any material change (i) in
accounting treatment and reporting practices except as required by GAAP or in
accordance with SAB Topic 6.G(2)(b)1, Reporting Requirements for Accounting
Changes (codified in ASC 250-10-S99-4) affirmatively meeting the SEC
preferability requirements or (ii) in tax reporting treatment except as required
or permitted by law.

7.14. Reserved.

7.15. Amendment of Organizational Documents. (i) Change its legal name,
(ii) change its form of legal entity (e.g., converting from a corporation to a
limited liability company or vice versa), (iii) change its jurisdiction of
organization or become (or attempt or purport to become) organized in more than
one jurisdiction, or (iv) otherwise amend, modify or waive any term or material
provision of its Organizational Documents unless required by law, in any such
case without (x) giving at least five (5) days prior written notice of such
intended change to Agent, (y) having received from Agent confirmation that Agent
has taken all steps necessary for Agent to continue the perfection of and
protect the enforceability and priority of its Liens in the Collateral belonging
to such Loan Party and in the Equity Interests of such Loan Party and (z) in any
case under clause (iv), having received the prior written consent of Agent and
Required Lenders to such amendment, modification or waiver.

7.16. Compliance with ERISA. (i) (x) Maintain, or permit any member of the
Controlled Group to maintain, or (y) become obligated to contribute, or permit
any member of the Controlled Group to become obligated to contribute, to any
Plan, other than those Plans disclosed on Schedule 5.8(d), (ii) engage, or
permit any member of the Controlled Group to engage, in any non-exempt
“prohibited transaction”, as that term is defined in Section 406 of ERISA or
Section 4975 of the Code which is not correctable under EPCRS or VFCP and could
not reasonably be expected to result in a Material Adverse Change,
(iii) terminate, or permit any member of the Controlled Group to terminate, any
Plan where such event could result in any liability of any Loan Party or any
member of the Controlled Group or the imposition of a lien on the property of
any Loan Party or any member of the Controlled Group pursuant to Section 4068

 

94



--------------------------------------------------------------------------------

of ERISA, (iv) incur, or permit any member of the Controlled Group to incur, any
withdrawal liability to any Multiemployer Plan; (v) fail promptly to notify
Agent of the occurrence of any Termination Event, (vi) fail to comply, or permit
a member of the Controlled Group to fail to comply, with the requirements of
ERISA or the Code or other Applicable Laws in respect of any Plan, (vii) fail to
meet, permit any member of the Controlled Group to fail to meet, or permit any
Plan to fail to meet all minimum funding requirements under ERISA and the Code,
without regard to any waivers or variances, or postpone or delay or allow any
member of the Controlled Group to postpone or delay any funding requirement with
respect of any Plan, or (viii) cause, or permit any member of the Controlled
Group to cause, a representation or warranty in Section 5.8(d) to cease to be
true and correct.

 

VIII. CONDITIONS PRECEDENT.

8.1. Conditions to Initial Advances. The agreement of Lenders to make the
initial Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Agent, immediately prior to or concurrently with the
making of such Advances, of the following conditions precedent:

(a) The Agent shall have received a certificate of each of the Loan Parties
signed by an Authorized Officer, dated the Closing Date stating that the Loan
Parties are in compliance with each of their representations, warranties,
covenants and conditions hereunder and no Event of Default or Default exists and
no Material Adverse Change has occurred since the date of the last audited
financial statements of ATI and its Subsidiaries delivered to the Agent;

(b) The Agent shall have received a certificate dated the Closing Date and
signed by the Secretary, an Assistant Secretary, Officer or Manager, as the case
may be, of each of the Loan Parties, certifying as appropriate as to: (a) all
action taken by each Loan Party in connection with this Agreement and the Other
Documents; (b) the names of the Authorized Officers authorized to sign this
Agreement and the Other Documents and their true signatures; and (c) copies of
its Organizational Documents as in effect on the Closing Date certified by the
appropriate state official where such documents are filed in a state office
together with certificates from the appropriate state officials as to the
continued existence and good standing of each Loan Party in each state where
organized or qualified to do business;

(c) The Agent shall have received good standing certificates, or similar
certifications, for each Loan Party dated not more than sixty (60) days prior to
the Closing Date, issued by the Secretary of State or other appropriate official
of each Loan Party’s jurisdiction of incorporation or formation, as the case may
be, and each jurisdiction where the conduct of each entity’s business activities
or the ownership of each such entity’s properties necessitates qualification;

 

95



--------------------------------------------------------------------------------

(d) The Agent shall have received this Agreement and each of the Other Documents
signed by an Authorized Officer;

(e) The Agent shall have received written opinion(s) of counsel for the Loan
Parties, dated the Closing Date for the benefit of the Agent and each Lender and
in form and substance satisfactory to the Agent and its counsel;

(f) The Agent shall have received, in form and substance satisfactory to Agent,
(i) evidence that insurance required to be maintained under this Agreement is in
full force and effect, (ii) insurance certificates issued by the Loan Parties’
insurance broker containing such information regarding the Loan Parties’
casualty and liability insurance policies as Agent shall request and naming
Agent as an additional insured and lenders loss payee as provided herein, and
(iii) lender loss payable endorsements issued by the Loan Parties’ insurer
naming Agent as lenders loss payee to the extent provided herein;

(g) The Agent shall have received from the Borrowers a Borrowing Base
Certificate as of June 28, 2015 demonstrating that (1) the aggregate amount of
Eligible Receivables and Eligible Inventory is sufficient in value and amount to
support Advances in the amount requested by Borrowers on the Closing Date,
(2) after giving effect to the initial Advances hereunder, Borrowers shall have
Undrawn Availability of at least Two Hundred and Fifty Million and 00/100
Dollars ($250,000,000.00), and (3) the Average Undrawn Availability as of the
Closing Date after giving effect to the initial Advances hereunder;

(h) The Agent shall have received any and all Consents necessary to permit the
effectuation of the transactions contemplated by this Agreement and the Other
Documents; and, Agent shall have received such Consents and waivers of such
third parties as might assert claims with respect to the Collateral, as Agent
and its counsel shall deem necessary;

(i) The Agent shall have received a copy of the Projections in form and
substance satisfactory to the Agent;

(j) Lien searches for each of the Loan Parties in acceptable scope and with
results acceptable to the Agent;

(k) The Agent shall have received (i) evidence acceptable to the Agent that all
existing Indebtedness that is to be paid by initial Advances hereunder will be
paid in full, and (ii) evidence satisfactory to Agent that all necessary
termination statements, satisfaction documents and any other applicable releases
in connection with any such existing Indebtedness and all other Liens with
respect to Loan Parties that are not Permitted Encumbrances have been filed or
arrangements satisfactory to Agent have been made for such filing;

(l) The Agent shall have received evidence satisfactory to the Agent of the
amount and nature of all contingent liabilities of the Loan Parties including
tax, ERISA, employee retirement benefit and other contingent liabilities;

(m) The Agent shall have received evidence satisfactory to the Agent (i) no
litigation, investigation or proceeding before or by any arbitrator or
Governmental Body shall be

 

96



--------------------------------------------------------------------------------

continuing or threatened against any Loan Party or against the officers or
directors of any Loan Party (A) in connection with this Agreement or the Other
Documents or any of the transactions contemplated thereby and which, in the
reasonable opinion of Agent, is deemed material or (B) which could, in the
reasonable opinion of Agent, constitute a Material Adverse Change; and (ii) no
injunction, writ, restraining order or other order of any nature materially
adverse to any Loan Party or the conduct of its business or inconsistent with
the due consummation of the transactions contemplated by this Agreement shall
have been issued by any Governmental Body;

(n) Each document (including any Uniform Commercial Code financing statement)
required by this Agreement, any related agreement or under law or reasonably
requested by Agent to be filed, registered or recorded in order to create, in
favor of Agent, a perfected security interest in or lien upon the Collateral
shall have been properly filed, registered or recorded in each jurisdiction in
which the filing, registration or recordation thereof is so required or
requested, and Agent shall have received an acknowledgment copy, or other
evidence satisfactory to it, of each such filing, registration or recordation
and satisfactory evidence of the payment of any necessary fee, tax or expense
relating thereto;

(o) The Agent shall have received Lien Waiver Agreements in form and substance
satisfactory to the Agent (or the Agent shall have implemented appropriate rent
reserves as determined by the Agent in its Permitted Discretion), with respect
to all locations or places at which Inventory and books and records are located
as set forth on Schedule 4.4 hereto other than those locations of the Loan
Parties identified on Schedule 4.4 at which less than Five Hundred Thousand and
00/100 Dollars ($500,000.00) of Collateral is located;

(p) The Agent shall have completed a Collateral examination and received an
Inventory appraisal, the results of which shall be satisfactory in form and
substance to Lenders;

(q) The Agent shall have received all fees payable to Agent and Lenders on or
prior to the Closing Date hereunder, including pursuant to Article III hereof;

(r) (i) Since December 31, 2014 there shall not have occurred any event,
condition or state of facts which could reasonably be expected to result in a
Material Adverse Change and (ii) no representations made or information supplied
to Agent or Lenders shall have been proven to be inaccurate or misleading in any
material respect;

(s) The Agent shall be reasonably satisfied that each Loan Party is in
compliance with all pertinent federal, state, local or territorial regulations,
including those with respect to the Federal Occupational Safety and Health Act,
the Environmental Protection Act, ERISA and the Anti-Terrorism Laws; and

(t) All corporate and other proceedings, and all documents, instruments and
other legal matters in connection with the transactions contemplated by this
Agreement shall be satisfactory in form and substance to Agent and its counsel.

 

97



--------------------------------------------------------------------------------

8.2. Conditions to Each Advance. The agreement of Lenders to make any Advance
requested to be made on any date (including the initial Advance), is subject to
the satisfaction of the following conditions precedent as of the date such
Advance is made:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to this Agreement, the Other Documents and
any related agreements to which it is a party, and each of the representations
and warranties contained in any certificate, document or financial or other
statement furnished at any time under or in connection with this Agreement, the
Other Documents or any related agreement shall be true and correct in all
respects on and as of such date as if made on and as of such date (except to the
extent any such representation or warranty expressly relates only to any earlier
and/or specified date);

(b) No Default. No Event of Default or Default shall have occurred and be
continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date; provided, however that Agent, in its sole
discretion, may continue to make Advances notwithstanding the existence of an
Event of Default or Default and that any Advances so made shall not be deemed a
waiver of any such Event of Default or Default;

(c) Maximum Advances. In the case of any type of Advance requested to be made,
after giving effect thereto, the aggregate amount of such type of Advance shall
not exceed the maximum amount of such type of Advance permitted under this
Agreement; and

(d) Optional Currency Letters of Credit. In the case of any Letter of Credit to
be denominated in an Optional Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Agent or the Issuer would make it impracticable for such Letter of Credit to
be denominated in the relevant Optional Currency.

Each request for an Advance by any Loan Party hereunder shall constitute a
representation and warranty by each Loan Party as of the date of such Advance
that the conditions contained in this subsection shall have been satisfied.

 

IX. INFORMATION AS TO LOAN PARTIES.

Each Loan Party shall, or shall cause Borrowing Agent on its behalf to, until
satisfaction in full of the Obligations and the termination of this Agreement:

9.1. Disclosure of Material Matters. Promptly upon learning thereof, report to
Agent all matters materially affecting the value, enforceability or
collectability of any portion of the Collateral, including any Loan Party’s
reclamation or repossession of, or the return to any Loan Party of, a material
amount of goods or claims or material disputes asserted by any Customer or other
obligor.

9.2. Schedules. Deliver to Agent (i) concurrently with the delivery of each
Borrowing Base Certificate required pursuant to Section 9.9 hereof, supporting
documentation, supplemental reporting and such other information as the Agent
shall request in its Permitted Discretion; and (ii) on a weekly basis,
commencing on the Thursday following a Weekly Borrowing Base Trigger Event and
on each Thursday thereafter until a Weekly Borrowing Base Trigger Satisfaction
Event occurs, (a) a sales report, including sales journals and credit listings,
and (b) a cash receipts journal. In addition, each Loan Party will deliver to
Agent at such

 

98



--------------------------------------------------------------------------------

intervals as Agent may require: (i) confirmatory assignment schedules;
(ii) copies of Customer’s invoices; (iii) evidence of shipment or delivery; and
(iv) such further schedules, documents and/or information regarding the
Collateral as Agent may require including trial balances and test verifications.
Agent shall have the right to confirm and verify all Receivables by any manner
and through any medium it considers advisable and do whatever it may deem
reasonably necessary to protect its interests hereunder. The items to be
provided under this Section are to be in form satisfactory to Agent and executed
by each Loan Party and delivered to Agent from time to time solely for Agent’s
convenience in maintaining records of the Collateral, and any Loan Party’s
failure to deliver any of such items to Agent shall not affect, terminate,
modify or otherwise limit Agent’s Lien with respect to the Collateral. Unless
otherwise agreed to by Agent, the items to be provided under this Section 9.2
shall be delivered to Agent by the specific method of Approved Electronic
Communication designated by Agent.

9.3. Environmental Reports.

(a) In the event any Loan Party obtains, gives or receives notice of any Release
or threat of Release of a reportable quantity of any Hazardous Materials at the
Real Property (any such event being hereinafter referred to as a “Hazardous
Discharge”) or receives any notice of violation, request for information or
notification that it is potentially responsible for investigation or cleanup of
environmental conditions at the Real Property, demand letter or complaint,
order, citation, or other written notice with regard to any Hazardous Discharge
or violation of Environmental Laws affecting the Real Property or any Loan
Party’s interest therein or the operations or the business (any of the foregoing
is referred to herein as an “Environmental Complaint”) from any Person,
including any Governmental Body, in each case where the facts underlying such
occurrence described in the preceding clause would reasonably be expected to
result in a Material Adverse Change, then Borrowing Agent shall, within five
(5) Business Days, give written notice of same to Agent detailing facts and
circumstances of which any Loan Party is aware giving rise to the Hazardous
Discharge or Environmental Complaint. Such information is to be provided to
allow Agent to protect its security interest in and Lien on the Collateral and
is not intended to create nor shall it create any obligation upon Agent or any
Lender with respect thereto.

9.4. Litigation. Promptly notify Agent in writing of any claim, litigation, suit
or administrative proceeding affecting any Loan Party, whether or not the claim
is covered by insurance, and of any litigation, suit or administrative
proceeding, which in any such case materially affects the Collateral or which
could reasonably be expected to result in a Material Adverse Change.

9.5. Material Occurrences. Immediately notify Agent in writing upon the
occurrence of: (a) any Event of Default or Default, (b) any event, development
or circumstance whereby any financial statements or other reports furnished to
Agent fail in any material respect to present fairly, in accordance with GAAP
consistently applied, the financial condition or operating results of any Loan
Party as of the date of such statements; (c) any accumulated retirement plan
funding deficiency which, if such deficiency continued for two plan years and
was not corrected as provided in Section 4971 of the Code, could subject any
Loan Party to a tax imposed by Section 4971 of the Code; (d) each and every
default by any Loan Party which might result in the acceleration of the maturity
of any Indebtedness, including the names and addresses of the

 

99



--------------------------------------------------------------------------------

holders of such Indebtedness with respect to which there is a default existing
or with respect to which the maturity has been or could be accelerated, and the
amount of such Indebtedness; and (e) any other development in the business or
affairs of any Loan Party, which could reasonably be expected to result in a
Material Adverse Change; in each case describing the nature thereof and the
action Loan Parties propose to take with respect thereto.

9.6. Reserved.

9.7. Annual Financial Statements. Furnish Agent and Lenders within ninety
(90) days after the end of each fiscal year of ATI and its Subsidiaries,
financial statements of ATI and its Subsidiaries on a consolidated basis
including, but not limited to, statements of income and stockholders’ equity and
cash flow from the beginning of the current fiscal year to the end of such
fiscal year and the balance sheet as at the end of such fiscal year, all
prepared in accordance with GAAP applied on a basis consistent with prior
practices, and in reasonable detail and reported upon without qualification by
an independent certified public accounting firm selected by ATI and the
Borrowers and satisfactory to Agent (the “Accountants”). In addition, the
reports shall be accompanied by a Compliance Certificate from an Authorized
Officer of ATI which shall include, among other things, reasonably detailed
calculations of the Fixed Charge Coverage Ratio as of the end of each fiscal
quarter (regardless of whether a Trigger Event has occurred and is continuing),
in each case for the four (4) consecutive fiscal quarters then ending.

9.8. Quarterly Financial Statements. Furnish Agent and Lenders within forty-five
(45) days after the end of each fiscal quarter, an unaudited balance sheet of
ATI and its Subsidiaries and unaudited statements of income, retained earnings
and stockholders’ equity and cash flow of ATI and its Subsidiaries on a
consolidated basis reflecting results of operations from the beginning of the
fiscal year to the end of such quarter and for such quarter, prepared on a basis
consistent with prior practices and complete and correct in all material
respects, subject to normal and recurring year-end adjustments that individually
and in the aggregate are not material to the Loan Parties’ business operations
and setting forth in comparative form the respective financial statements for
the corresponding date and period in the previous fiscal year. The reports shall
be accompanied by a Compliance Certificate from an Authorized Officer of ATI
which shall include, among other things, reasonably detailed calculations of the
Fixed Charge Coverage Ratio as of the end of each fiscal quarter (regardless of
whether a Trigger Event has occurred and is continuing), in each case for the
four (4) consecutive fiscal quarters then ending.

Information required to be delivered pursuant to Sections 9.7 and 9.8 above,
shall be deemed to have been delivered to the Agent and each Lender on the date
on which such information is available on the website of the SEC at
http://www.sec.gov without charge (to the extent such information has been
posted or is available as described in such notice).

9.9. Borrowing Base Certificates. Furnish Agent and Lenders within thirty
(30) days after the end of each month as and for the prior fiscal month a
Borrowing Base Certificate in form and substance satisfactory to Agent (which
shall be calculated as of the last day of the prior fiscal month and which shall
not be binding upon Agent or restrictive of Agent’s rights under this
Agreement). If a Weekly Borrowing Base Trigger Event occurs, (i) within three
(3) Business Days of such applicable Weekly Borrowing Base Trigger Event, a
Borrowing Base Certificate shall be furnished to the Agent and the Lenders based
on the most recent fiscal week

 

100



--------------------------------------------------------------------------------

ended five (5) days or more prior to the date of such applicable Weekly
Borrowing Base Trigger Event, and (ii) thereafter, within three (3) Business
Days after each fiscal week until such time as a Weekly Borrowing Base Trigger
Satisfaction Event occurs, a Borrowing Base Certificate shall be furnished to
the Agent and the Lenders based on the most recently ended fiscal week.

9.10. SEC Reports; Shareholder Communications. Furnish Agent promptly as soon as
available, reports including Form 8-K, registration statements and prospectuses
and other shareholder communications, filed by ATI with the SEC and not posted
to the EDGAR website.

9.11. Additional Information. Furnish Agent with such additional information as
Agent shall reasonably request in order to enable Agent to determine whether the
terms, covenants, provisions and conditions of this Agreement and the Other
Documents have been complied with by Loan Parties party thereto including,
without the necessity of any request by Agent, (a) at least twenty (20) days
prior thereto, notice of any Loan Party’s opening of any new office or place of
business or any Loan Party’s closing of any existing office or place of business
where Collateral is located, (c) promptly upon any Loan Party’s learning
thereof, notice of any labor dispute to which any Loan Party may become a party,
any strikes or walkouts relating to any of its plants or other facilities, and
the expiration of any labor contract to which any Loan Party is a party or by
which any Loan Party is bound where such events would reasonably be expected to
result in a Material Adverse Change, and (d) promptly upon any Loan Party’s
learning thereof, notice of any Designated Customer’s failure to maintain a
rating of either “Baa3” or higher from Moody’s, “BBB-” or higher from Standard &
Poor’s, or “BBB-” or higher from Fitch.

9.12. Projected Operating Budget. Furnish Agent and Lenders, no later than
January 31st of each fiscal year a fiscal quarter by fiscal quarter projected
operating budget and cash flow of ATI on a consolidated basis for such fiscal
year (including an income statement for each fiscal quarter and a balance sheet
as at the end of the last month in each fiscal quarter), such projections to be
accompanied by a certificate signed by an Authorized Officer of ATI to the
effect that such projections have been prepared on the basis of sound financial
planning practice consistent with past budgets and financial statements and that
such officer has no reason to question the reasonableness of any material
assumptions on which such projections were prepared (it being understood that
such projections are and will be subject to significant uncertainties and
contingencies, many of which are beyond the Loan Parties’ control, and that no
assurance can be given that the projections will be realized).

9.13. Reserved.

9.14. Notice of Suits, Adverse Events. Furnish Agent with prompt written notice
of (i) any lapse or other termination of any material Consent issued to any Loan
Party by any Governmental Body or any other Person that is material to the
operation of any Loan Party’s business, and (ii) any refusal by any Governmental
Body or any other Person to renew or extend any such Consent.

9.15. ERISA Notices and Requests. Furnish Agent with immediate written notice in
the event that (i) any Loan Party or any member of the Controlled Group knows or
has reason to know that a Termination Event has occurred, together with a
written statement describing such Termination Event and the action, if any,
which such Loan Party or any member of the

 

101



--------------------------------------------------------------------------------

Controlled Group has taken, is taking, or proposes to take with respect thereto
and, when known, any action taken or threatened by the Internal Revenue Service,
Department of Labor or PBGC with respect thereto, (ii) except for actions or
omissions correctable under EPCRS or VFCP and which could not reasonably be
expected to result in a Material Adverse Change, any Loan Party or any member of
the Controlled Group knows or has reason to know that a prohibited transaction
(as defined in Sections 406 of ERISA and 4975 of the Code) has occurred together
with a written statement describing such transaction and the action which such
Loan Party or any member of the Controlled Group has taken, is taking or
proposes to take with respect thereto, (iii) a funding waiver request has been
filed with respect to any Plan together with all communications received by any
Loan Party or any member of the Controlled Group with respect to such request,
(iv) subject to the impacts of plan terminations and consolidations and the
impact of labor contracts, any material increase in the benefits of any existing
Plan or the establishment of any new Plan or the commencement of contributions
to any Plan to which any Loan Party or any member of the Controlled Group was
not previously contributing shall occur, (v) any Loan Party or any member of the
Controlled Group shall receive from the PBGC a notice of intention to terminate
a Plan or to have a trustee appointed to administer a Plan, together with copies
of each such notice, (vi) any Loan Party or any member of the Controlled Group
shall receive an unfavorable determination letter or any other notice from the
Internal Revenue Service revoking the qualified status of any Plan that is
intended to be qualified under Section 401(a) of the Code, together with copies
of each such letter or notice; (vii) any Loan Party or any member of the
Controlled Group shall receive a notice regarding the imposition of withdrawal
liability, together with copies of each such notice; (vii) any Loan Party or any
member of the Controlled Group shall fail to make a required installment or any
other required payment under the Code or ERISA on or before the due date for
such installment or payment; or (ix) any Loan Party or any member of the
Controlled Group knows that (a) a Multiemployer Plan has been terminated,
(b) the administrator or plan sponsor of a Multiemployer Plan intends to
terminate a Multiemployer Plan, (c) the PBGC has instituted or will institute
proceedings under Section 4042 of ERISA to terminate a Multiemployer Plan or
(d) a Multiemployer Plan is subject to Section 432 of the Code or Section 305 of
ERISA.

9.16. Additional Documents. Execute and deliver to Agent, upon request, such
documents and agreements as Agent may, from time to time, reasonably request to
carry out the purposes, terms or conditions of this Agreement.

9.17. Updates to Certain Schedules. Promptly deliver to the Agent updates to the
Schedules to this Agreement as shall be required to maintain the related
representations and warranties as true and correct; provided that, absent the
occurrence and continuance of any Event of Default, Loan Parties shall only be
required to provide updates to the list of Designated Customers set forth on
Schedule 5.28 from time to time but not less than on a quarterly basis. Any such
updated Schedules delivered by Loan Parties to Agent in accordance with this
Section 9.17 shall automatically and immediately be deemed to amend and restate
the prior version of such Schedule previously delivered to Agent and attached to
and made part of this Agreement.

9.18. Financial Disclosure. Each Loan Party hereby irrevocably authorizes and
directs all accountants and auditors employed by such Loan Party at any time
during the Term to exhibit and deliver to Agent and each Lender copies of any of
such Loan Party’s financial statements, trial balances or other accounting
records of any sort in the independent accountant’s or auditor’s possession, and
to disclose to Agent and each Lender any information such accountants may have
concerning such Loan Party’s financial status and business operations.

 

102



--------------------------------------------------------------------------------

X. EVENTS OF DEFAULT.

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

10.1. Nonpayment. Failure by any Borrower to pay when due (a) any principal or
interest on the Obligations (including without limitation pursuant to
Section 2.9), or (b) any other fee, charge, amount or liability provided for
herein or in any Other Document, in each case whether at maturity, by reason of
acceleration pursuant to the terms of this Agreement, by notice of intention to
prepay or by required prepayment.

10.2. Breach of Representation. Any representation or warranty made or deemed
made by any Borrower or any Guarantor in this Agreement, any Other Document or
any related agreement or in any certificate, document or financial or other
statement furnished at any time in connection herewith or therewith shall prove
to have been incorrect or misleading in any material respect on the date when
made or deemed to have been made;

10.3. Financial Information. Failure by any Loan Party to (i) furnish financial
information required to be provided under Section 9.7 and/or Section 9.8, as
applicable, hereof when due or within fifteen (15) days after receipt of a
request, or (ii) permit the inspection of its books or records or access to its
premises for audits and appraisals in accordance with the terms hereof;

10.4. Reserved.

10.5. Noncompliance. Except as otherwise provided for in Sections 10.1, 10.3 and
10.5(ii), (i) failure or neglect of any Borrower, any Guarantor or any Person to
perform, keep or observe any term, provision, condition, covenant herein
contained, or contained in any Other Document or any other agreement or
arrangement, now or hereafter entered into between any Borrower, any Guarantor
or such Person, and Agent or any Lender, or (ii) failure or neglect of any Loan
Party to perform, keep or observe any term, provision, condition or covenant,
contained in Sections 4.5, 6.1, 6.3, 6.11, 6.17, 9.4 or 9.6 hereof which is not
cured within ten (10) days from the occurrence of such failure or neglect;

10.6. Judgments. Any (a) judgment or judgments, writ(s), order(s) or decree(s)
for the payment of money are rendered against any and/or all Borrowers or
Guarantors in excess of available insurance for an aggregate amount in excess of
Seventy Five Million and 00/100 Dollars ($75,000,000.00) and (b) (i) action
shall be legally taken by any judgment creditor to levy upon assets or
properties of any Borrower or any Guarantor to enforce any such judgment,
(ii) such judgment shall remain undischarged for a period of thirty
(30) consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, shall not be in effect, or (iii) any
Liens (subject only to Permitted Encumbrances) arising by virtue of the
rendition, entry or issuance of such judgment upon the Collateral shall be
senior to any Liens in favor of Agent on such Collateral;

 

103



--------------------------------------------------------------------------------

10.7. Bankruptcy. Any Loan Party or Domestic Subsidiary of a Loan Party shall
(i) apply for, consent to or suffer the appointment of, or the taking of
possession by, a receiver, custodian, trustee, liquidator or similar fiduciary
of itself or of all or a substantial part of its property, (ii) admit in writing
its inability, or be generally unable, to pay its debts as they become due or
cease operations of its present business, (iii) make a general assignment for
the benefit of creditors, (iv) commence a voluntary case under any state or
federal bankruptcy or receivership laws (as now or hereafter in effect), (v) be
adjudicated a bankrupt or insolvent (including by entry of any order for relief
in any involuntary bankruptcy or insolvency proceeding commenced against it),
(vi) file a petition seeking to take advantage of any other law providing for
the relief of debtors, (vii) acquiesce to, or fail to have dismissed, within
thirty (30) days, any petition filed against it in any involuntary case under
such bankruptcy laws, or (viii) take any action for the purpose of effecting any
of the foregoing;

10.8. Reserved.

10.9. Lien Priority. Any Lien created hereunder or provided for hereby or under
any related agreement for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest (subject only to Permitted
Encumbrances);

10.10. Reserved.

10.11. Cross Default. Either (x) any specified “event of default” under any
Indebtedness (other than the Obligations) of any Loan Party with a
then-outstanding principal balance (or, in the case of any Indebtedness not so
denominated, with a then-outstanding total obligation amount) of One Hundred
Million and 00/100 Dollars ($100,000,000.00) or more, or any other event or
circumstance which would permit the holder of any such Indebtedness of any Loan
Party to accelerate such Indebtedness (and/or the obligations of Loan Party
thereunder) prior to the scheduled maturity or termination thereof, shall occur
(regardless of whether the holder of such Indebtedness shall actually
accelerate, terminate or otherwise exercise any rights or remedies with respect
to such Indebtedness) or (y) a default of the obligations of any Loan Party
under any other agreement to which it is a party shall occur which has or is
reasonably likely to result in a Material Adverse Change;

10.12. Breach of Guaranty. Termination or breach of any Guaranty or similar
agreement executed and delivered to Agent in connection with the Obligations of
any Borrower, or if any Guarantor or pledgor attempts to terminate, challenges
the validity of, or its liability under, any such Guaranty or similar agreement;

10.13. Change of Control. Any Change of Control shall occur;

10.14. Invalidity. Any material provision of this Agreement or any Other
Document shall, for any reason, cease to be valid and binding on any Borrower or
any Guarantor, or any Borrower or any Guarantor shall so claim in writing to
Agent or any Lender or any Loan Party challenges the validity of or its
liability under this Agreement or any Other Document;

10.15. Seizures. (a) Any portion of the Collateral shall be seized, garnished or
taken by a Governmental Body, or any Borrower or any Guarantor, or (b) the title
and rights of any

 

104



--------------------------------------------------------------------------------

Borrower or any Guarantor which is the owner of any material portion of the
Collateral shall have become the subject matter of claim, litigation, suit,
garnishment or other proceeding which might, in the opinion of Agent, upon final
determination, result in impairment or loss of the security provided by this
Agreement or the Other Documents.

10.16. Operations. The operations of any Borrower’s or any Guarantor’s
manufacturing facility are interrupted at any time for more than thirty
(30) consecutive days, which interruption would reasonably be expected to result
in a Material Adverse Change.

10.17. Pension Plans. An event or condition specified in Sections 7.16 or 9.15
hereof shall occur or exist with respect to any Plan and, as a result of such
event or condition, together with all other such events or conditions, any Loan
Party or any member of the Controlled Group shall incur, or in the opinion of
Agent be reasonably likely to incur, a liability to a Plan or the PBGC (or both)
which, in the reasonable judgment of Agent, would result in a Material Adverse
Change; or the occurrence of any Termination Event, or any Loan Party’s failure
to immediately report a Termination Event in accordance with Section 9.15
hereof.

10.18. Anti-Money Laundering/International Trade Law Compliance. Any
representation or warranty contained in Section 16.18 is or becomes false or
misleading at any time.

 

XI. LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.

11.1. Rights and Remedies.

(a) Upon the occurrence of: (i) an Event of Default pursuant to Section 10.7
(other than Section 10.7(vii)), all Obligations shall be immediately due and
payable and this Agreement and the obligation of Lenders to make Advances shall
be deemed terminated, (ii) any of the other Events of Default and at any time
thereafter, at the option of Agent or at the direction of Required Lenders all
Obligations shall be immediately due and payable and Agent or Required Lenders
shall have the right to terminate this Agreement and to terminate the obligation
of Lenders to make Advances; and (iii) without limiting Section 8.2 hereof, any
Default under Sections 10.7(vii) hereof, the obligation of Lenders to make
Advances hereunder shall be suspended until such time as such involuntary
petition shall be dismissed. Upon the occurrence of any Event of Default, Agent
shall have the right to exercise any and all rights and remedies provided for
herein, under the Other Documents, under the Uniform Commercial Code and at law
or equity generally, including the right to foreclose the security interests
granted herein and to realize upon any Collateral by any available judicial
procedure and/or to take possession of and sell any or all of the Collateral
with or without judicial process. Agent may enter any of any Loan Party’s
premises or other premises without legal process and without incurring liability
to any Loan Party therefor, and Agent may thereupon, or at any time thereafter,
in its discretion without notice or demand, take the Collateral and remove the
same to such place as Agent may deem advisable and Agent may require Loan
Parties to make the Collateral available to Agent at a convenient place. With or
without having the Collateral at the time or place of sale, Agent may sell the
Collateral, or any part thereof, at public or private sale, at any time or
place, in one or more sales, at such price or prices, and upon such terms,
either for cash, credit or future delivery, as Agent may elect. Except as to
that part of the Collateral which is perishable or threatens to

 

105



--------------------------------------------------------------------------------

decline speedily in value or is of a type customarily sold on a recognized
market, Agent shall give Loan Parties reasonable notification of such sale or
sales, it being agreed that in all events written notice mailed to Borrowing
Agent at least ten (10) days prior to such sale or sales is reasonable
notification. At any public sale Agent or any Lender may bid (including credit
bid) for and become the purchaser, and Agent, any Lender or any other purchaser
at any such sale thereafter shall hold the Collateral sold absolutely free from
any claim or right of whatsoever kind, including any equity of redemption and
all such claims, rights and equities are hereby expressly waived and released by
each Loan Party. In connection with the exercise of the foregoing remedies,
including the sale of Inventory, Agent is granted a perpetual nonrevocable,
royalty free, nonexclusive license and Agent is granted permission to use all of
each Loan Party’s (a) Intellectual Property which is necessary in connection
with Inventory for the purpose of marketing, advertising for sale and selling or
otherwise disposing of such Inventory and (b) equipment for the purpose of
completing the manufacture of unfinished goods. The cash proceeds realized from
the sale of any Collateral shall be applied to the Obligations in the order set
forth in Section 11.5 hereof. Noncash proceeds will only be applied to the
Obligations as they are converted into cash. If any deficiency shall arise, Loan
Parties shall remain liable to Agent and Lenders therefor.

(b) To the extent that Applicable Law imposes duties on Agent to exercise
remedies in a commercially reasonable manner, each Loan Party acknowledges and
agrees that it is not commercially unreasonable for Agent: (i) to fail to incur
expenses reasonably deemed significant by Agent to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition; (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of; (iii) to fail to exercise collection remedies against Customers
or other Persons obligated on Collateral or to remove Liens on or any adverse
claims against Collateral; (iv) to exercise collection remedies against
Customers and other Persons obligated on Collateral directly or through the use
of collection agencies and other collection specialists; (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature; (vi) to contact other
Persons, whether or not in the same business as any Loan Party, for expressions
of interest in acquiring all or any portion of such Collateral; (vii) to hire
one or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature; (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets; (ix) to dispose of assets
in wholesale rather than retail markets; (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure Agent against risks of loss, collection or
disposition of Collateral or to provide to Agent a guaranteed return from the
collection or disposition of Collateral; or (xii) to the extent deemed
appropriate by the Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Agent in the collection
or disposition of any of the Collateral. Each Loan Party acknowledges that the
purpose of this Section 11.1(b) is to provide non-exhaustive indications of what
actions or omissions by Agent would not be commercially unreasonable in Agent’s
exercise of remedies against the Collateral and that other actions or omissions
by Agent shall not be deemed

 

106



--------------------------------------------------------------------------------

commercially unreasonable solely on account of not being indicated in this
Section 11.1(b). Without limitation upon the foregoing, nothing contained in
this Section 11.1(b) shall be construed to grant any rights to any Loan Party or
to impose any duties on Agent that would not have been granted or imposed by
this Agreement or by Applicable Law in the absence of this Section 11.1(b).

11.2. Agent’s Discretion. Agent shall have the right in its sole discretion to
determine which rights, Liens, security interests or remedies Agent may at any
time pursue, relinquish, subordinate, or modify, which procedures, timing and
methodologies to employ, and what any other action to take with respect to any
or all of the Collateral and in what order, thereto and such determination will
not in any way modify or affect any of Agent’s or Lenders’ rights hereunder as
against Loan Parties or each other.

11.3. Setoff. Subject to Section 14.13, in addition to any other rights which
Agent or any Lender may have under Applicable Law, upon the occurrence of an
Event of Default hereunder, Agent and such Lender shall have a right,
immediately and without notice of any kind, to apply any Loan Party’s property
held by Agent and such Lender or any of their Affiliates to reduce the
Obligations and to exercise any and all rights of setoff which may be available
to Agent and such Lender with respect to any deposits held by Agent or such
Lender.

11.4. Rights and Remedies not Exclusive. The enumeration of the foregoing rights
and remedies is not intended to be exhaustive and the exercise of any rights or
remedy shall not preclude the exercise of any other right or remedies provided
for herein or otherwise provided by law, all of which shall be cumulative and
not alternative.

11.5. Allocation of Payments After Event of Default. Notwithstanding any other
provisions of this Agreement to the contrary, after the occurrence and during
the continuance of an Event of Default, all amounts collected or received by
Agent on account of the Obligations (including without limitation any amounts on
account of any of Commodity Hedge Liabilities, Hedge Liabilities and any Other
Lender Provided Financial Service Product Liabilities), or in respect of the
Collateral shall be paid over or delivered as follows:

FIRST, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Agent in its capacity as such, the Issuer in its capacity as such and PNC in its
capacity as a lender of Swing Loans, ratably among the Agent, the Issuer and PNC
(as the lender of Swing Loans) in proportion to the respective amounts described
in this clause First payable to them;

SECOND, to the payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under this Agreement and the Other Documents, including attorney fees,
ratably among the Lenders in proportion to the respective amounts described in
this clause Second payable to them;

THIRD, to the payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and Reimbursement Obligations, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;

 

107



--------------------------------------------------------------------------------

FOURTH, to the payment of that portion of the Obligations constituting unpaid
principal of the Loans and Reimbursement Obligations, ratably among the Lenders
in proportion to the respective amounts described in this clause Fourth payable
to them and payment to the Agent for the account of the Issuer, to cash
collateralize any undrawn amounts under outstanding Letters of Credit;

FIFTH, to the payment obligations then owing under Lender Provided Interest Rate
Hedges, Lender Provided Foreign Currency Hedges, Lender Provided Commodity
Hedges, and Other Lender Provided Financial Service Products, ratably among the
Lenders, the Issuer, and the Lenders or Affiliates of Lenders which provide
Lender Provided Interest Rate Hedges, Lender Provided Foreign Currency Hedges,
Lender Provided Commodity Hedges, and Other Lender Provided Financial Service
Products, in proportion to the respective amounts described in this clause Fifth
held by them; and

LAST, the balance, if any, to the Loan Parties or as required by Law.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances, Commodity Hedge Liabilities,
Hedge Liabilities and any Other Lender Provided Financial Service Product
Liabilities held by such Lender bears to the aggregate then outstanding
Advances, Commodity Hedge Liabilities, Hedge Liabilities and any Other Lender
Provided Financial Service Product Liabilities) of amounts available to be
applied pursuant to this Section 11.5; and (iii) notwithstanding anything to the
contrary in this Section 11.5, no Swap Obligations of any Non-Qualifying Party
shall be paid with amounts received from such Non-Qualifying Party under its
Guaranty (including sums received as a result of the exercise of remedies with
respect to such Guaranty) or from the proceeds of such Non-Qualifying Party’s
Collateral if such Swap Obligations would constitute Excluded Hedge Liabilities,
provided, however, that to the extent possible appropriate adjustments shall be
made with respect to payments and/or the proceeds of Collateral from other
Borrowers and/or Guarantors that are Eligible Contract Participants with respect
to such Swap Obligations to preserve the allocation to Obligations otherwise set
forth above in this Section 11.5.

 

XII. WAIVERS AND JUDICIAL PROCEEDINGS.

12.1. Waiver of Notice. Each Loan Party hereby waives notice of non-payment of
any of the Receivables, demand, presentment, protest and notice thereof with
respect to any and all instruments, notice of acceptance hereof, notice of loans
or advances made, credit extended, Collateral received or delivered, or any
other action taken in reliance hereon, and all other demands and notices of any
description, except such as are expressly provided for herein.

12.2. Delay. No delay or omission on Agent’s or any Lender’s part in exercising
any right, remedy or option shall operate as a waiver of such or any other
right, remedy or option or of any Default or Event of Default.

 

108



--------------------------------------------------------------------------------

12.3. Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (A) ARISING UNDER THIS AGREEMENT, ANY OTHER DOCUMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, ANY OTHER DOCUMENT
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM,
COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

XIII. EFFECTIVE DATE AND TERMINATION.

13.1. Term. This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Loan Party,
Agent and each Lender, shall become effective on the date hereof and shall
continue in full force and effect until September 23, 2020 (the “Term”) unless
sooner terminated as herein provided. The Loan Parties may terminate this
Agreement at any time upon ninety (90) days prior written notice to Agent upon
payment in full of the Obligations.

13.2. Termination. The termination of the Agreement shall not affect Agent’s or
any Lender’s rights, or any of the Obligations having their inception prior to
the effective date of such termination or any Obligations which pursuant to the
terms hereof continue to accrue after such date, and the provisions hereof shall
continue to be fully operative until all transactions entered into, rights or
interests created and Obligations have been fully and indefeasibly paid,
disposed of, concluded or liquidated. The security interests, Liens and rights
granted to Agent and Lenders hereunder and the financing statements filed
hereunder shall continue in full force and effect, notwithstanding the
termination of this Agreement or the fact that Borrowers’ Account may from time
to time be temporarily in a zero or credit position, until all of the
Obligations of each Borrower have been indefeasibly paid and performed in full
after the termination of this Agreement or each Loan Party has furnished Agent
and Lenders with an indemnification satisfactory to Agent and Lenders with
respect thereto. Accordingly, each Loan Party waives any rights which it may
have under the Uniform Commercial Code to demand the filing of termination
statements with respect to the Collateral, and Agent shall not be required to
send such termination statements to each Loan Party, or to file them with any
filing office, unless and until this Agreement shall have been terminated in
accordance with its terms and all Obligations have been indefeasibly paid in
full in immediately available funds. Upon the occurrence of (a) payment and
performance in full of the Obligations, (b) expiration of all Letters of Credit
and (c) termination of this Agreement, the Agent shall, at the sole expense of
the Loan Parties, promptly but in any event within thirty (30) days of such
occurrence, take such action as

 

109



--------------------------------------------------------------------------------

is reasonably necessary to file UCC-3 termination statements or other
termination documents, as applicable, with respect to filings made by or on
behalf of the Agent hereunder and, in the event the Agent shall not have taken
such action as required hereunder, each Loan Party shall be authorized by the
Agent (for itself and on behalf of the Lenders) to file such UCC-3 termination
statements or such other termination documents with respect to such filings. All
representations, warranties, covenants, waivers and agreements contained herein
shall survive termination hereof until all Obligations are indefeasibly paid and
performed in full.

 

XIV. REGARDING AGENT.

14.1. Appointment. Each Lender hereby designates PNC to act as Agent for such
Lender under this Agreement and the Other Documents. Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees (except the fees set forth in Sections
2.8(b) and 3.3) charges and collections received pursuant to this Agreement, for
the ratable benefit of Lenders. Agent may perform any of its duties hereunder by
or through its agents or employees. As to any matters not expressly provided for
by this Agreement (including collection of the Notes) Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of Required Lenders, and such
instructions shall be binding; provided, however, that Agent shall not be
required to take any action which, in Agent’s discretion, exposes Agent to
liability or which is contrary to this Agreement or the Other Documents or
Applicable Law unless Agent is furnished with an indemnification reasonably
satisfactory to Agent with respect thereto.

14.2. Nature of Duties. Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement and the Other Documents. Neither
Agent nor any of its officers, directors, employees or agents shall be
(i) liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment), or (ii) responsible in any manner for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement, or in any of the Other
Documents or in any certificate, report, statement or other document referred to
or provided for in, or received by Agent under or in connection with, this
Agreement or any of the Other Documents or for the value, validity,
effectiveness, genuineness, due execution, enforceability or sufficiency of this
Agreement, or any of the Other Documents or for any failure of any Loan Party to
perform its obligations hereunder. Agent shall not be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any of the
Other Documents, or to inspect the properties, books or records of any Loan
Party. The duties of Agent as respects the Advances to Loan Parties shall be
mechanical and administrative in nature; Agent shall not have by reason of this
Agreement a fiduciary relationship in respect of any Lender; and nothing in this
Agreement, expressed or implied, is intended to or shall be so construed as to
impose upon Agent any obligations in respect of this Agreement or the
transactions described herein except as expressly set forth herein.

 

110



--------------------------------------------------------------------------------

14.3. Lack of Reliance on Agent. Independently and without reliance upon Agent
or any other Lender, each Lender has made and shall continue to make (i) its own
independent investigation of the financial condition and affairs of each
Borrower and each Guarantor in connection with the making and the continuance of
the Advances hereunder and the taking or not taking of any action in connection
herewith, and (ii) its own appraisal of the creditworthiness of each Borrower
and each Guarantor. Agent shall have no duty or responsibility, either initially
or on a continuing basis, to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before
making of the Advances or at any time or times thereafter except as shall be
provided by any Loan Party pursuant to the terms hereof. Agent shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties herein or in any agreement, document, certificate
or a statement delivered in connection with or for the execution, effectiveness,
genuineness, validity, enforceability, collectability or sufficiency of this
Agreement or any Other Document, or of the financial condition of any Loan
Party, or be required to make any inquiry concerning either the performance or
observance of any of the terms, provisions or conditions of this Agreement, the
Notes, the Other Documents or the financial condition or prospects of any Loan
Party, or the existence of any Event of Default or any Default.

14.4. Resignation of Agent; Successor Agent. Agent may resign on sixty (60) days
written notice to each Lender and Borrowing Agent and upon such resignation,
Required Lenders will promptly designate a successor Agent reasonably
satisfactory to Loan Parties (provided that no such approval by Loan Parties
shall be required (i) in any case where the successor Agent is one of the
Lenders or (ii) after the occurrence and during the continuance of any Event of
Default). Any such successor Agent shall succeed to the rights, powers and
duties of Agent, and shall in particular succeed to all of Agent’s right, title
and interest in and to all of the Liens in the Collateral securing the
Obligations created hereunder or any Other Document (including all account
control agreements), and the term “Agent” shall mean such successor agent
effective upon its appointment, and the former Agent’s rights, powers and duties
as Agent shall be terminated, without any other or further act or deed on the
part of such former Agent. However, notwithstanding the foregoing, if at the
time of the effectiveness of the new Agent’s appointment, any further actions
need to be taken in order to provide for the legally binding and valid transfer
of any Liens in the Collateral from former Agent to new Agent and/or for the
perfection of any Liens in the Collateral as held by new Agent or it is
otherwise not then possible for new Agent to become the holder of a fully valid,
enforceable and perfected Lien as to any of the Collateral, former Agent shall
continue to hold such Liens solely as agent for perfection of such Liens on
behalf of new Agent until such time as new Agent can obtain a fully valid,
enforceable and perfected Lien on all Collateral, provided that Agent shall not
be required to or have any liability or responsibility to take any further
actions after such date as such agent for perfection to continue the perfection
of any such Liens (other than to forego from taking any affirmative action to
release any such Liens). After any Agent’s resignation as Agent, the provisions
of this Article XIV, and any indemnification rights under this Agreement,
including without limitation, rights arising under Section 16.5 hereof, shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement (and in the

 

111



--------------------------------------------------------------------------------

event resigning Agent continues to hold any Liens pursuant to the provisions of
the immediately preceding sentence, the provisions of this Article XIV and any
indemnification rights under this Agreement, including without limitation,
rights arising under Section 16.5 hereof, shall inure to its benefit as to any
actions taken or omitted to be taken by it in connection with such Liens).

14.5. Certain Rights of Agent. If Agent shall request instructions from Lenders
with respect to any act or action (including failure to act) in connection with
this Agreement or any Other Document, Agent shall be entitled to refrain from
such act or taking such action unless and until Agent shall have received
instructions from Required Lenders; and Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, Lenders shall
not have any right of action whatsoever against Agent as a result of its acting
or refraining from acting hereunder in accordance with the instructions of
Required Lenders.

14.6. Reliance. Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, statement, certificate,
email, facsimile, telex, teletype or telecopier message, cablegram, order or
other document or telephone message believed by it to be genuine and correct and
to have been signed, sent or made by the proper person or entity, and, with
respect to all legal matters pertaining to this Agreement and the Other
Documents and its duties hereunder, upon advice of counsel selected by it. Agent
may employ agents and attorneys-in-fact and shall not be liable for the default
or misconduct of any such agents or attorneys-in-fact selected by Agent with
reasonable care.

14.7. Notice of Default. Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder or under the
Other Documents, unless Agent has received notice from a Lender or Borrowing
Agent referring to this Agreement or the Other Documents, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that Agent receives such a notice, Agent shall give
notice thereof to Lenders. Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by Required Lenders;
provided, that, unless and until Agent shall have received such directions,
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of Lenders.

14.8. Indemnification. To the extent Agent is not reimbursed and indemnified by
Loan Parties, each Lender will reimburse and indemnify Agent in proportion to
its respective portion of the outstanding Advances and its respective
Participation Commitments in the outstanding Letters of Credit and outstanding
Swing Loans (or, if no Advances are outstanding, pro rata according to the
percentage that its Revolving Commitment Amount constitutes of the total
aggregate Revolving Commitment Amounts from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against Agent in performing its duties hereunder, or
in any way relating to or arising out of this Agreement or any Other Document;
provided that Lenders shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from Agent’s gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment).

 

112



--------------------------------------------------------------------------------

14.9. Agent in its Individual Capacity. With respect to the obligation of Agent
to lend under this Agreement, the Advances made by it shall have the same rights
and powers hereunder as any other Lender and as if it were not performing the
duties as Agent specified herein; and the term “Lender” or any similar term
shall, unless the context clearly otherwise indicates, include Agent in its
individual capacity as a Lender. Agent may engage in business with any Loan
Party as if it were not performing the duties specified herein, and may accept
fees and other consideration from any Loan Party for services in connection with
this Agreement or otherwise without having to account for the same to Lenders.

14.10. Delivery of Documents. To the extent Agent receives financial statements
required under Sections 9.7 and 9.8 or Borrowing Base Certificates from any Loan
Party pursuant to the terms of this Agreement which any Loan Party is not
obligated to deliver to each Lender, Agent will promptly furnish such documents
and information to Lenders.

14.11. Loan Parties’ Undertaking to Agent. Without prejudice to their respective
obligations to Lenders under the other provisions of this Agreement, each Loan
Party hereby undertakes with Agent to pay to Agent from time to time on demand
all amounts from time to time due and payable by it for the account of Agent or
Lenders or any of them pursuant to this Agreement to the extent not already
paid. Any payment made pursuant to any such demand shall pro tanto satisfy the
relevant Loan Party’s obligations to make payments for the account of Lenders or
the relevant one or more of them pursuant to this Agreement.

14.12. No Reliance on Agent’s Customer Identification Program. To the extent the
Advances or this Agreement is, or becomes, syndicated in cooperation with other
Lenders, each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on Agent to carry out
such Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
PATRIOT Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any of the Loan Parties, their
Affiliates or their agents, the Other Documents or the transactions hereunder or
contemplated hereby: (i) any identity verification procedures, (ii) any
recordkeeping, (iii) comparisons with government lists, (iv) customer notices or
(v) other procedures required under the CIP Regulations or such Anti-Terrorism
Laws.

14.13. Other Agreements. Each of the Lenders agrees that it shall not, without
the express consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the request of Agent, set off against the Obligations,
any amounts owing by such Lender to any Loan Party or any deposit accounts of
any Loan Party now or hereafter maintained with such Lender. Anything in this
Agreement to the contrary notwithstanding, each of the Lenders further agrees
that it shall not, unless specifically requested to do so by Agent, take any
action to protect or enforce its rights arising out of this Agreement or the
Other Documents, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the Other Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders.

 

113



--------------------------------------------------------------------------------

XV. BORROWING AGENCY.

15.1. Borrowing Agency Provisions.

(a) Each Loan Party hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity to (i) borrow, (ii) request advances,
(iii) request the issuance of Letters of Credit, (iv) sign and endorse notes,
(v) execute and deliver all instruments, documents, applications, security
agreements, reimbursement agreements and letter of credit agreements for Letters
of Credit and all other certificates, notice, writings and further assurances
now or hereafter required hereunder, (vi) make elections regarding interest
rates, (vii) give instructions regarding Letters of Credit and agree with Issuer
upon any amendment, extension or renewal of any Letter of Credit and
(viii) otherwise take action under and in connection with this Agreement and the
Other Documents, all on behalf of and in the name such Loan Party or Loan
Parties, and hereby authorizes Agent to pay over or credit all loan proceeds
hereunder in accordance with the request of Borrowing Agent.

(b) The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Loan Parties and at their request. Neither Agent nor any Lender
shall incur liability to Loan Parties as a result thereof. To induce Agent and
Lenders to do so and in consideration thereof, each Loan Party hereby
indemnifies Agent and each Lender and holds Agent and each Lender harmless from
and against any and all liabilities, expenses, losses, damages and claims of
damage or injury asserted against Agent or any Lender by any Person arising from
or incurred by reason of the handling of the financing arrangements of Loan
Parties as provided herein, reliance by Agent or any Lender on any request or
instruction from Borrowing Agent or any other action taken by Agent or any
Lender with respect to this Section 15.1 except due to willful misconduct or
gross (not mere) negligence by the indemnified party (as determined by a court
of competent jurisdiction in a final and non-appealable judgment).

(c) All Obligations shall be joint and several, and each Loan Party shall make
payment upon the maturity of the Obligations by acceleration or otherwise, and
such obligation and liability on the part of each Loan Party shall in no way be
affected by any extensions, renewals and forbearance granted by Agent or any
Lender to any Loan Party, failure of Agent or any Lender to give any Loan Party
notice of borrowing or any other notice, any failure of Agent or any Lender to
pursue or preserve its rights against any Loan Party, the release by Agent or
any Lender of any Collateral now or thereafter acquired from any Loan Party, and
such agreement by each Loan Party to pay upon any notice issued pursuant thereto
is unconditional and unaffected by prior recourse by Agent or any Lender to the
other Loan Parties or any Collateral for such Loan Party’s Obligations or the
lack thereof. Each Loan Party waives all suretyship defenses.

(d) Notwithstanding any provisions regarding joint and several liability
contained in this Agreement or in any agreements related hereto, this Agreement
and such other agreements shall not constitute and shall not be construed as a
guaranty by any Loan Party of any obligations which ATI may have hereunder,
under any separate Guaranty executed by ATI or any other agreement related
hereto to which ATI is a party.

15.2. Waiver of Subrogation. Each Loan Party expressly waives any and all rights
of subrogation, reimbursement, indemnity, exoneration, contribution of any other
claim which such Loan Party may now or hereafter have against the other Loan
Parties or any other Person directly or contingently liable for the Obligations
hereunder, or against or with respect to any other Loan Parties’ property
(including, without limitation, any property which is Collateral for the
Obligations), arising from the existence or performance of this Agreement, until
termination of this Agreement and repayment in full of the Obligations.

 

114



--------------------------------------------------------------------------------

XVI. MISCELLANEOUS.

16.1. Governing Law. This Agreement and each Other Document (unless and except
to the extent expressly provided otherwise in any such Other Document), and all
matters relating hereto or thereto or arising herefrom or therefrom (whether
arising under contract law, tort law or otherwise) shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania. Any
judicial proceeding brought by or against any Loan Party with respect to any of
the Obligations, this Agreement, the Other Documents or any related agreement
may be brought in any court of competent jurisdiction in the Commonwealth of
Pennsylvania, United States of America, and, by execution and delivery of this
Agreement, each Loan Party accepts for itself and in connection with its
properties, generally and unconditionally, the non-exclusive jurisdiction of the
aforesaid courts, and irrevocably agrees to be bound by any judgment rendered
thereby in connection with this Agreement. Each Loan Party hereby waives
personal service of any and all process upon it and consents that all such
service of process may be made by certified or registered mail (return receipt
requested) directed to Borrowing Agent at its address set forth in Section 16.6
and service so made shall be deemed completed five (5) days after the same shall
have been so deposited in the mail of the United States of America, or, at
Agent’s option, by service upon Borrowing Agent which each Loan Party
irrevocably appoints as such Loan Party’s agent for the purpose of accepting
service within the Commonwealth of Pennsylvania. Nothing herein shall affect the
right to serve process in any manner permitted by law or shall limit the right
of Agent or any Lender to bring proceedings against any Loan Party in the courts
of any other jurisdiction. Each Loan Party waives any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens. Each
Loan Party waives the right to remove any judicial proceeding brought against
such Loan Party in any state court to any federal court. Any judicial proceeding
by any Loan Party against Agent or any Lender involving, directly or indirectly,
any matter or claim in any way arising out of, related to or connected with this
Agreement or any related agreement, shall be brought only in a federal or state
court located in the County of Allegheny, Commonwealth of Pennsylvania.

16.2. Entire Understanding.

(a) This Agreement and the documents executed concurrently herewith contain the
entire understanding between each Loan Party, Agent and each Lender and
supersedes all prior agreements and understandings, if any, relating to the
subject matter hereof. Any promises, representations, warranties or guarantees
not herein contained and hereinafter made shall have no force and effect unless
in writing, signed by each Loan Party’s, Agent’s and each Lender’s respective
officers. Neither this Agreement nor any portion or provisions hereof may be
changed, modified, amended, waived, supplemented, discharged, cancelled or
terminated

 

115



--------------------------------------------------------------------------------

orally or by any course of dealing, or in any manner other than by an agreement
in writing, signed by the party to be charged. Notwithstanding the foregoing,
Agent may modify this Agreement or any of the Other Documents for the purposes
of completing missing content or correcting erroneous content of an
administrative nature, without the need for a written amendment, provided that
the Agent shall send a copy of any such modification to the Loan Parties and
each Lender (which copy may be provided by electronic mail). Each Loan Party
acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and Other Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement.

(b) Required Lenders, Agent with the consent in writing of Required Lenders, and
Loan Parties may, subject to the provisions of this Section 16.2(b), from time
to time enter into written supplemental agreements to this Agreement or the
Other Documents executed by Loan Parties, for the purpose of adding or deleting
any provisions or otherwise changing, varying or waiving in any manner the
rights of Lenders, Agent or Loan Parties thereunder or the conditions,
provisions or terms thereof or waiving any Event of Default thereunder, but only
to the extent specified in such written agreements; provided, however, that no
such supplemental agreement shall:

(i) increase the Revolving Commitment Amount of any Lender without the consent
of such Lender;

(ii) whether or not any Advances are outstanding, extend the Term or the time
for payment of principal or interest of any Advance (excluding the due date of
any mandatory prepayment of an Advance), or any fee payable to any Lender, or
reduce the principal amount of or the rate of interest borne by any Advances or
reduce any fee payable to any Lender, without the consent of each Lender
directly affected thereby (except that Required Lenders may elect to waive or
rescind any imposition of the Default Rate under Section 3.1 or of default rates
of Letter of Credit fees under Section 3.2 (unless imposed by Agent));

(iii) alter the definition of the term Required Lenders or Supermajority Lenders
or alter, amend or modify this Section 16.2(b) or any other provision hereof
relating to the pro rata treatment of the Lenders without the consent of all
Lenders;

(iv) alter, amend or modify the provisions of Section 11.5 without the consent
of all Lenders;

(v) release any Collateral during any calendar year (other than in connection
with a disposition of such Collateral permitted under Section 7.1 or otherwise
in accordance with the provisions of this Agreement) having an aggregate value
in excess of Twenty Million and 00/100 Dollars ($20,000,000.00) without consent
of all Lenders (other than in connection with a disposition of such Collateral
permitted under Section 7.1 or otherwise in accordance with the provisions of
this Agreement);

(vi) change the rights and duties of Agent without the consent of all Lenders;

 

116



--------------------------------------------------------------------------------

(vii) subject to clause (e) below, permit any Revolving Advance to be made if,
after giving effect thereto, the total of Revolving Advances outstanding
hereunder would exceed the Formula Amount for more than sixty (60) consecutive
Business Days or exceed one hundred and ten percent (110%) of the Formula Amount
without the consent of all Lenders;

(viii) increase the Advance Rates above the Advance Rates in effect on the
Closing Date or change any of the other definitions used in the calculation of
the Formula Amount in a manner that could increase the availability of any
Revolving Advances under Section 2.1 without the consent of the Supermajority
Lenders; provided that the use by the Agent of its Permitted Discretion to make
adjustments to eligibility criteria or to impose or remove reserves, in each
case in accordance with the terms of this Agreement, shall not require the
consent of any Lender; or

(ix) release any Guarantor or Borrower without the consent of all Lenders except
any Guarantor or Borrower, the ownership interests of which are sold or
otherwise disposed of or transferred to Persons other than Loan Parties or
Subsidiaries of Loan Parties in a transaction permitted under Section 7.1.

(c) Any such supplemental agreement shall apply equally to each Lender and shall
be binding upon Loan Parties, Lenders and Agent and all future holders of the
Obligations. In the case of any waiver, Loan Parties, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.

(d) In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such consent is denied, then Agent may, at its option, require
such Lender to assign its interest in the Advances to Agent or to another Lender
or to any other Person designated by Agent (the “Designated Lender”), for a
price equal to (i) the then outstanding principal amount thereof plus
(ii) accrued and unpaid interest and fees due such Lender, which interest and
fees shall be paid when collected from Borrowers. In the event Agent elects to
require any Lender to assign its interest to Agent or to the Designated Lender,
Agent will so notify such Lender in writing within forty five (45) days
following such Lender’s denial, and such Lender will assign its interest to
Agent or the Designated Lender no later than five (5) days following receipt of
such notice pursuant to a Commitment Transfer Supplement executed by such
Lender, Agent or the Designated Lender, as appropriate, and Agent.

(e) Notwithstanding (i) the existence of a Default or an Event of Default,
(ii) that any of the other applicable conditions precedent set forth in
Section 8.2 hereof have not been satisfied or the commitments of Lenders to make
Revolving Advances hereunder have been terminated for any reason, or (iii) any
other contrary provision of this Agreement, Agent may at its discretion and
without the consent of any Lender, voluntarily permit the outstanding Revolving
Advances at any time to exceed the Formula Amount at such time by up to ten
percent (10%) of the Formula Amount for up to sixty (60) consecutive Business
Days (the “Out-of-Formula Loans”). If Agent is willing in its sole and absolute
discretion to permit such Out-of-Formula

 

117



--------------------------------------------------------------------------------

Loans, Lenders holding the Revolving Commitments shall be obligated to fund such
Out-of-Formula Loans in accordance with their respective Revolving Commitment
Percentages, and such Out-of-Formula Loans shall be payable on demand and shall
bear interest at the Default Rate; provided that, if Agent does permit
Out-of-Formula Loans, neither Agent nor Lenders shall be deemed thereby to have
changed the limits of Section 2.1(a) nor shall any Lender be obligated to fund
Revolving Advances in excess of its Revolving Commitment Amount. For purposes of
this paragraph, the discretion granted to Agent hereunder shall not preclude
involuntary overadvances that may result from time to time due to the fact that
the Formula Amount was unintentionally exceeded for any reason, including, but
not limited to, Collateral previously deemed to be either “Eligible Receivables”
or “Eligible Inventory”, as applicable, becomes ineligible, collections of
Receivables applied to reduce outstanding Revolving Advances are thereafter
returned for insufficient funds or overadvances are made to protect or preserve
the Collateral. In the event Agent involuntarily permits the outstanding
Revolving Advances to exceed the Formula Amount by more than ten percent (10%),
Agent shall use its efforts to have Borrowers decrease such excess in as
expeditious a manner as is practicable under the circumstances and not
inconsistent with the reason for such excess. Revolving Advances made after
Agent has determined the existence of involuntary overadvances shall be deemed
to be involuntary overadvances and shall be decreased in accordance with the
preceding sentence. To the extent any Out-of-Formula Loans are not actually
funded by the other Lenders as provided for in this Section 16.2(e), Agent may
elect in its discretion to fund such Out-of-Formula Loans and any such
Out-of-Formula Loans so funded by Agent shall be deemed to be Revolving Advances
made by and owing to Agent, and Agent shall be entitled to all rights (including
accrual of interest) and remedies of a Lender holding a Revolving Commitment
under this Agreement and the Other Documents with respect to such Revolving
Advances.

(f) In addition to (and not in substitution of) the discretionary Revolving
Advances permitted above in this Section 16.2, Agent is hereby authorized by
Loan Parties and Lenders, at any time in Agent’s sole discretion, regardless of
(i) the existence of a Default or an Event of Default, (ii) whether any of the
other applicable conditions precedent set forth in Section 8.2 hereof have not
been satisfied or the commitments of Lenders to make Revolving Advances
hereunder have been terminated for any reason, or (iii) any other contrary
provision of this Agreement, to make Revolving Advances (“Protective Advances”)
to Loan Parties on behalf of Lenders which Agent, in its reasonable business
judgment, deems necessary or desirable (a) to preserve or protect the
Collateral, or any portion thereof, (b) to enhance the likelihood of, or
maximize the amount of, repayment of the Advances and other Obligations, or
(c) to pay any other amount chargeable to Loan Parties pursuant to the terms of
this Agreement (the “Protective Advances”); provided, that the Protective
Advances plus all Out-of-Formula Loans made hereunder shall not exceed ten
percent (10%) of the Maximum Revolving Advance Amount in the aggregate and
provided further that at any time after giving effect to any such Protective
Advances, the outstanding Revolving Advances, Swing Loans, and the Maximum
Undrawn Amount of all outstanding Letters of Credit do not exceed the Maximum
Revolving Advance Amount. Agent’s authorization to make Protective Advances in
accordance with this Section 16.2(f) may be revoked at any time by the Required
Lenders and any such revocation must be in writing and shall become effective
prospectively upon the Agent’s receipt thereof. Lenders holding the Revolving
Commitments shall be obligated to fund such Protective Advances and effect a
settlement with Agent therefor upon demand of Agent in accordance with their

 

118



--------------------------------------------------------------------------------

respective Revolving Commitment Percentages and such Protective Advances shall
bear interest at the Default Rate. To the extent any Protective Advances are not
actually funded by the other Lenders as provided for in this Section 16.2(f),
any such Protective Advances funded by Agent shall be deemed to be Revolving
Advances made by and owing to Agent, and Agent shall be entitled to all rights
(including accrual of interest) and remedies of a Lender holding a Revolving
Commitment under this Agreement and the Other Documents with respect to such
Revolving Advances.

16.3. Successors and Assigns; Participations; New Lenders.

(a) This Agreement shall be binding upon and inure to the benefit of the Loan
Parties, Agent, each Lender, all future holders of the Obligations and their
respective successors and assigns, except that no Loan Party may assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of Agent and each Lender.

(b) Each Loan Party acknowledges that in the regular course of commercial
banking business one or more Lenders may at any time and from time to time sell
participating interests in the Advances to other Persons (each such transferee
or purchaser of a participating interest, a “Participant”). Each Participant may
exercise all rights of payment (including rights of set-off) with respect to the
portion of such Advances held by it or other Obligations payable hereunder as
fully as if such Participant were the direct holder thereof provided that
(i) the Loan Parties shall not be required to pay to any Participant more than
the amount which it would have been required to pay to Lender which granted an
interest in its Advances or other Obligations payable hereunder to such
Participant had such Lender retained such interest in the Advances hereunder or
other Obligations payable hereunder unless the sale of the participation to such
Participant is made with Loan Party’s prior written consent, and (ii) in no
event shall Loan Parties be required to pay any such amount arising from the
same circumstances and with respect to the same Advances or other Obligations
payable hereunder to both such Lender and such Participant. Each Loan Party
hereby grants to any Participant a continuing security interest in any deposits,
moneys or other property actually or constructively held by such Participant as
security for the Participant’s interest in the Advances.

(c) Any Lender, with the consent of Agent, may sell, assign or transfer all or
any part of its rights and obligations under or relating to Revolving Advances
under this Agreement and the Other Documents to one or more additional Persons
and one or more additional Persons may commit to make Advances hereunder (each a
“Purchasing Lender”), in minimum amounts of not less than Five Million and
00/100 Dollars ($5,000,000.00), pursuant to a Commitment Transfer Supplement,
executed by a Purchasing Lender, the transferor Lender, and Agent and delivered
to Agent for recording. Upon such execution, delivery, acceptance and recording,
from and after the transfer effective date determined pursuant to such
Commitment Transfer Supplement, (i) Purchasing Lender thereunder shall be a
party hereto and, to the extent provided in such Commitment Transfer Supplement,
have the rights and obligations of a Lender thereunder with a Revolving
Commitment Percentage as set forth therein, and (ii) the transferor Lender
thereunder shall, to the extent provided in such Commitment Transfer Supplement,
be released from its obligations under this Agreement, the Commitment Transfer
Supplement creating a novation for that purpose. Such Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of

 

119



--------------------------------------------------------------------------------

such Purchasing Lender and the resulting adjustment of the Revolving Commitment
Percentages arising from the purchase by such Purchasing Lender of all or a
portion of the rights and obligations of such transferor Lender under this
Agreement and the Other Documents. Each Loan Party hereby consents to the
addition of such Purchasing Lender and the resulting adjustment of the Revolving
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents.

(d) Any Lender, with the consent of Agent which shall not be unreasonably
withheld or delayed, may directly or indirectly sell, assign or transfer all or
any portion of its rights and obligations under or relating to Revolving
Advances under this Agreement and the Other Documents to an entity, whether a
corporation, partnership, trust, limited liability company or other entity that
(i) is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and (ii) is administered, serviced or managed by the assigning Lender or an
Affiliate of such Lender (a “Purchasing CLO” and together with each Participant
and Purchasing Lender, each a “Transferee” and collectively the “Transferees”),
pursuant to a Commitment Transfer Supplement modified as appropriate to reflect
the interest being assigned (“Modified Commitment Transfer Supplement”),
executed by any intermediate purchaser, the Purchasing CLO, the transferor
Lender, and Agent as appropriate and delivered to Agent for recording. Upon such
execution and delivery, from and after the transfer effective date determined
pursuant to such Modified Commitment Transfer Supplement, (i) Purchasing CLO
thereunder shall be a party hereto and, to the extent provided in such Modified
Commitment Transfer Supplement, have the rights and obligations of a Lender
thereunder and (ii) the transferor Lender thereunder shall, to the extent
provided in such Modified Commitment Transfer Supplement, be released from its
obligations under this Agreement, the Modified Commitment Transfer Supplement
creating a novation for that purpose. Such Modified Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing CLO.

(e) The Loan Parties shall, with respect each of clause (c) and (d) above,
execute and deliver such further documents and do such further acts and things
in order to effectuate the transactions contemplated by clause (c) or (d), as
applicable; provided, however, that the consent of Borrowers (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Permitted Assignee; provided, further, that
Borrowers shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to Agent within five (5) Business Days
after having received prior notice thereof.

(f) Agent shall maintain at its address a copy of each Commitment Transfer
Supplement and Modified Commitment Transfer Supplement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of each
Lender and the outstanding principal, accrued and unpaid interest and other fees
due hereunder. The entries in the Register shall be conclusive, in the absence
of manifest error, and each Borrower, Agent and Lenders may treat each Person
whose name is recorded in the Register as the owner of the Advance recorded
therein for the purposes of this Agreement. The Register shall be available for
inspection by Borrowing Agent or any Lender at any reasonable time and from time
to time upon reasonable

 

120



--------------------------------------------------------------------------------

prior notice. Agent shall receive a fee in the amount of Three Thousand Five
Hundred and 00/100 Dollars ($3,500.00) payable by the applicable Purchasing
Lender and/or Purchasing CLO upon the effective date of each transfer or
assignment (other than to an intermediate purchaser) to such Purchasing Lender
and/or Purchasing CLO.

(g) Each Borrower authorizes each Lender to disclose to any Transferee and any
prospective Transferee any and all financial information in such Lender’s
possession concerning such Borrower which has been delivered to such Lender by
or on behalf of such Borrower pursuant to this Agreement or in connection with
such Lender’s credit evaluation of such Borrower.

(h) Notwithstanding anything to the contrary contained in this Agreement, any
Lender may at any time and from time to time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

16.4. Application of Payments. Agent shall have the continuing and exclusive
right to apply or reverse and re-apply any payment and any and all proceeds of
Collateral to any portion of the Obligations. To the extent that any Loan Party
makes a payment or Agent or any Lender receives any payment or proceeds of the
Collateral for any Loan Party’s benefit, which are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver, custodian or any other party under
any bankruptcy law, common law or equitable cause, then, to such extent, the
Obligations or part thereof intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Agent or such
Lender.

16.5. Indemnity. Each Loan Party shall defend, protect, indemnify, pay and save
harmless Agent, Issuer, each Lender and each of their respective officers,
directors, Affiliates, attorneys, employees and agents (each an “Indemnified
Party”) for and from and against any and all claims, demands, liabilities,
obligations, losses, damages, penalties, fines, actions, judgments, suits,
costs, charges, expenses and disbursements of any kind or nature whatsoever
(including fees and disbursements of counsel (including allocated costs of
internal counsel)) (collectively, “Claims”) which may be imposed on, incurred
by, or asserted against any Indemnified Party in arising out of or in any way
relating to or as a consequence, direct or indirect, of: (i) this Agreement, the
Other Documents, the Advances and other Obligations and/or the transactions
contemplated hereby including the transactions contemplated by this Agreement,
(ii) any action or failure to act or action taken only after delay or the
satisfaction of any conditions by any Indemnified Party in connection with
and/or relating to the negotiation, execution, delivery or administration of the
Agreement and the Other Documents, the credit facilities established hereunder
and thereunder and/or the transactions contemplated hereby, (iii) any Borrower’s
or any Guarantor’s failure to observe, perform or discharge any of its
covenants, obligations, agreements or duties under or breach of any of the
representations or warranties made in this Agreement and the Other Documents,
(iv) the enforcement of any of the rights and remedies of Agent, Issuer or any
Lender under the Agreement and the Other Documents, (v) any threatened or actual
imposition of fines or penalties, or disgorgement of benefits, for violation of
any Anti-Terrorism

 

121



--------------------------------------------------------------------------------

Law by any Borrower, any Affiliate or Subsidiary of any Borrowers, or any
Guarantor, and (vi) any claim, litigation, proceeding or investigation
instituted or conducted by any Governmental Body or instrumentality or any other
Person with respect to any aspect of, or any transaction contemplated by, or
referred to in, or any matter related to, this Agreement or the Other Documents,
whether or not Agent or any Lender is a party thereto. Without limiting the
generality of any of the foregoing, each Loan Party shall defend, protect,
indemnify, pay and save harmless each Indemnified Party from any Claims which
may be imposed on, incurred by, or asserted against any Indemnified Party
arising out of or in any way relating to or as a consequence, direct or
indirect, of the issuance of any Letter of Credit hereunder. Additionally, if
any taxes (excluding taxes imposed upon or measured solely by the net income of
Agent and Lenders, but including any intangibles taxes, stamp tax, recording tax
or franchise tax) shall be payable by Agent, Lenders or Loan Parties on account
of the execution or delivery of this Agreement, or the execution, delivery,
issuance or recording of any of the Other Documents, or the creation or
repayment of any of the Obligations hereunder, by reason of any Applicable Law
now or hereafter in effect, Loan Parties will pay (or will promptly reimburse
Agent and Lenders for payment of) all such taxes, including interest and
penalties thereon, and will indemnify and hold the Indemnified Parties harmless
from and against all liability in connection therewith.

16.6. Notice. Any notice or request hereunder may be given to Borrowing Agent or
any Loan Party or to Agent or any Lender at their respective addresses set forth
below or at such other address as may hereafter be specified in a notice
designated as a notice of change of address under this Section. Any notice,
request, demand, direction or other communication (for purposes of this
Section 16.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone or in
writing (which includes by means of electronic transmission (i.e., “e-mail”) or
facsimile transmission or by setting forth such Notice on a website to which the
Loan Parties are directed (an “Internet Posting”) if Notice of such Internet
Posting (including the information necessary to access such site) has previously
been delivered to the applicable parties hereto by another means set forth in
this Section 16.6) in accordance with this Section 16.6. Any such Notice must be
delivered to the applicable parties hereto at the addresses and numbers set
forth under their respective names on Section 16.6 hereof or in accordance with
any subsequent unrevoked Notice from any such party that is given in accordance
with this Section 16.6. Any Notice shall be effective:

(a) In the case of hand-delivery, when delivered;

(b) If given by mail, four (4) days after such Notice is deposited with the
United States Postal Service, with first-class postage prepaid, return receipt
requested;

(c) In the case of a telephonic Notice, when a party is contacted by telephone,
if delivery of such telephonic Notice is confirmed no later than the next
Business Day by hand delivery, a facsimile or electronic transmission, an
Internet Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);

(d) In the case of a facsimile transmission, when sent to the applicable party’s
facsimile machine’s telephone number, if the party sending such Notice receives
confirmation of the delivery thereof from its own facsimile machine;

 

122



--------------------------------------------------------------------------------

(e) In the case of electronic transmission, when actually received;

(f) In the case of an Internet Posting, upon delivery of a Notice of such
posting (including the information necessary to access such site) by another
means set forth in this Section 16.6; and

(g) If given by any other means (including by overnight courier), when actually
received.

Any Lender giving a Notice to Borrowing Agent or any Loan Party shall
concurrently send a copy thereof to Agent, and Agent shall promptly notify the
other Lenders of its receipt of such Notice.

 

  (A) If to Agent or PNC at:

PNC Bank, National Association

Three PNC Plaza, Sixth Floor

225 Fifth Avenue

Pittsburgh, Pennsylvania 15222

Attention:      Douglas Hoffman, Vice President Telephone:      (412) 768-1333
Facsimile:      (412) 768-4369

with a copy to:

PNC Bank, National Association

PNC Agency Services

PNC Firstside Center

500 First Avenue, 4th Floor

Pittsburgh, Pennsylvania 15219

Attention: Lisa Pierce

Telephone: (412) 762-6442

Facsimile: (412) 762-8672

with an additional copy to:

Clark Hill PLC

One Oxford Centre

301 Grant Street, 14th Floor

Pittsburgh, Pennsylvania 15219-1425

Attention: Jeffrey J. Conn, Esquire

Telephone:      (412) 394-2324 Telecopier:      (412) 394-2555

 

  (B) If to a Lender other than Agent, as specified on the signature pages
hereof

 

123



--------------------------------------------------------------------------------

  (C) If to Borrowing Agent or any Loan Party:

Allegheny Technologies Incorporated

1000 Six PPG Place

Pittsburgh, Pennsylvania 15222-5479

Attention: Rose Marie Manley, Vice President and Treasurer

Telephone: (412) 394-3047

Facsimile:                     

with a copy to:

Allegheny Technologies Incorporated

1000 Six PPG Place

Pittsburgh, Pennsylvania 15222-5479

Attention: Elliot S. Davis, Senior Vice President, General Counsel, Chief
Compliance Officer and Corporate Secretary

Telephone: (412) 394-2835

Facsimile: (412) 394-3010

16.7. Survival. The obligations of Loan Parties under Sections 2.2(f), 2.2(g),
2.2(h), 3.7, 3.8, 3.9, 3.10, 16.5 and 16.9 and the obligations of Lenders under
Sections 2.2, 2.15(b), 2.16, 2.18, 2.19, 14.8 and 16.5, shall survive
termination of this Agreement and the Other Documents and payment in full of the
Obligations.

16.8. Severability. If any part of this Agreement is contrary to, prohibited by,
or deemed invalid under Applicable Laws, such provision shall be inapplicable
and deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given effect so
far as possible.

16.9. Expenses. The Loan Parties shall pay (i) all out-of-pocket expenses
incurred by Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for Agent), and shall pay all fees and time charges and
disbursements for attorneys who may be employees of Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
Other Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all out-of-pocket expenses incurred by
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (iii) all out-of-pocket
expenses incurred by Agent, any Lender or Issuer (including the fees, charges
and disbursements of any counsel for Agent, any Lender or Issuer), and shall pay
all fees and time charges for attorneys who may be employees of Agent, any
Lender or Issuer, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the Other Documents, including its
rights under this Section, or (B) in connection with the Advances made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit, and (iv) all reasonable out-of-pocket expenses of
Agent’s regular employees and agents engaged periodically to perform audits of
the any Loan Party’s or any Loan Party’s Affiliate’s or Subsidiary’s books,
records and business properties.

 

124



--------------------------------------------------------------------------------

16.10. Injunctive Relief. Each Loan Party recognizes that, in the event any Loan
Party fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefor, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.

16.11. Consequential Damages. Neither Agent nor any Lender, nor any agent or
attorney for any of them, shall be liable to any Loan Party (or any Affiliate of
any such Person) for indirect, punitive, exemplary or consequential damages
arising from any breach of contract, tort or other wrong relating to the
establishment, administration or collection of the Obligations or as a result of
any transaction contemplated under this Agreement or any Other Document.

16.12. Captions. The captions at various places in this Agreement are intended
for convenience only and do not constitute and shall not be interpreted as part
of this Agreement.

16.13. Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile or electronic transmission (including email transmission of a PDF
image) shall be deemed to be an original signature hereto.

16.14. Construction. The parties acknowledge that each party and its counsel
have reviewed this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.

16.15. Confidentiality; Sharing Information. Agent, each Lender and each
Transferee shall hold all non-public information obtained by Agent, such Lender
or such Transferee pursuant to the requirements of this Agreement in accordance
with Agent’s, such Lender’s and such Transferee’s customary procedures for
handling confidential information of this nature; provided, however, Agent, each
Lender and each Transferee may disclose such confidential information (a) to its
examiners, Affiliates, outside auditors, counsel and other professional
advisors, (b) to Agent, any Lender or to any prospective Transferees, and (c) as
required or requested by any Governmental Body or representative thereof or
pursuant to legal process; provided, further that (i) unless specifically
prohibited by Applicable Law, Agent, each Lender and each Transferee shall use
its reasonable best efforts prior to disclosure thereof, to notify the
applicable Loan Party of the applicable request for disclosure of such
non-public information (A) by a Governmental Body or representative thereof
(other than any such request in connection with an examination of the financial
condition of a Lender or a Transferee by such Governmental Body) or (B) pursuant
to legal process and (ii) in no event shall Agent, any Lender or any Transferee
be obligated to return any materials furnished by any Loan Party other than
those documents and instruments in possession of Agent or any Lender in order to
perfect its Lien on the Collateral once the Obligations have been paid in full
and this Agreement has been terminated. Each Loan Party acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to such Loan Party or one or more of its Affiliates (in
connection with this Agreement or otherwise) by any Lender or by one or more

 

125



--------------------------------------------------------------------------------

Subsidiaries or Affiliates of such Lender and each Loan Party hereby authorizes
each Lender to share any information delivered to such Lender by such Loan Party
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such Subsidiary or
Affiliate of such Lender, it being understood that any such Subsidiary or
Affiliate of any Lender receiving such information shall be bound by the
provisions of this Section 16.15 as if it were a Lender hereunder. Such
authorization shall survive the repayment of the other Obligations and the
termination of this Agreement. Notwithstanding any non-disclosure agreement or
similar document executed by Agent in favor of any Loan Party or any of any Loan
Party’s affiliates, the provisions of this Agreement shall supersede such
agreements.

16.16. Publicity. Each Loan Party and each Lender hereby authorizes Agent to
make appropriate announcements of the financial arrangement entered into among
Loan Parties, Agent and Lenders, including announcements which are commonly
known as tombstones, in such publications and to such selected parties as Agent
shall in its sole and absolute discretion deem appropriate.

16.17. Certifications From Banks and Participants; USA PATRIOT Act.

(a) Each Lender or assignee or participant of a Lender that is not incorporated
under the Laws of the United States of America or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
PATRIOT Act and the applicable regulations because it is both (i) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United States or foreign country, and (ii) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA PATRIOT Act and the
applicable regulations: (1) within ten (10) days after the Closing Date, and
(2) as such other times as are required under the USA PATRIOT Act.

(b) The USA PATRIOT Act requires all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, Lender
may from time to time request, and each Loan Party shall provide to Lender, such
Loan Party’s name, address, tax identification number and/or such other
identifying information as shall be necessary for Lender to comply with the USA
PATRIOT Act and any other Anti-Terrorism Law.

16.18. Anti-Terrorism Laws.

(a) Each Loan Party represents and warrants that (i) no Covered Entity is a
Sanctioned Person and (ii) no Covered Entity, either in its own right or through
any third party, (A) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (C) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.

 

126



--------------------------------------------------------------------------------

(b) Each Loan Party covenants and agrees that (i) no Covered Entity will become
a Sanctioned Person, (ii) no Covered Entity, either in its own right or through
any third party, will (A) have any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) do business in or with, or derive any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any Anti-Terrorism Law; (C) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (D) use the Advances to
fund any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law, (iii) the funds used to repay the Obligations will not be
derived from any unlawful activity, (iv) each Covered Entity shall comply with
all Anti-Terrorism Laws and (v) the Loan Parties shall promptly notify the Agent
in writing upon the occurrence of a Reportable Compliance Event.

[SIGNATURE PAGES FOLLOW]

 

127



--------------------------------------------------------------------------------

Each of the parties has signed this Agreement to be effective as of the Closing
Date.

 

    BORROWERS: WITNESS/ATTEST:     OREGON METALLURGICAL, LLC, an Oregon limited
liability company

/s/ M.P. Earnest

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     ALLEGHENY LUDLUM, LLC, a Pennsylvania limited liability
company

/s/ M.P. Earnest

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     TDY INDUSTRIES, LLC, a California limited liability company

/s/ M.P. Earnest

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     INTERNATIONAL HEARTH MELTING, LLC, an Oregon limited
liability company     By: Oregon Metallurgical, LLC, its Sole Manager

/s/ M.P. Earnest

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

    BORROWERS (Continued) WITNESS/ATTEST:     ATI PRECISION FINISHING, LLC, a
Pennsylvania limited liability company

/s/ M.P. Earnest

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     TITANIUM WIRE CORPORATION, a Pennsylvania corporation

/s/ M.P. Earnest

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     ENVIRONMENTAL, INC., a California corporation

/s/ M.P. Earnest

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     ATI TITANIUM LLC, a Delaware limited liability company

/s/ M.P. Earnest

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

    BORROWERS (Continued) WITNESS/ATTEST:     ATI FLOWFORM PRODUCTS, LLC, a
Delaware limited liability company

/s/ M.P. Earnest

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   President WITNESS/ATTEST:     ATI
LADISH LLC, a Wisconsin limited liability company

/s/ M.P. Earnest

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     VALLEY MACHINING, INC., a Wisconsin corporation

/s/ M.P. Earnest

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     ATI LADISH MACHINING, INC., a Nevada corporation

/s/ M.P. Earnest

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

    BORROWERS (Continued) WITNESS/ATTEST:     CHEN-TECH INDUSTRIES, INC., a
Nevada corporation

/s/ M.P. Earnest

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     PACIFIC CAST TECHNOLOGIES, INC., a Nevada corporation

/s/ M.P. Earnest

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     ATI POWDER METALS LLC, a Pennsylvania limited liability
company

/s/ M.P. Earnest

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     ATI CAST PRODUCTS SALEM OPERATIONS, LLC, a Delaware limited
liability company

/s/ M.P. Earnest

          By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

    GUARANTORS: WITNESS/ATTEST:     ATI FUNDING CORPORATION, a Delaware
corporation

/s/ Clara A. Paschitti

    By:  

/s/ Rose Marie Manley

    Name:   Rose Marie Manley     Title:   President WITNESS/ATTEST:     TDY
HOLDINGS, LLC, a Delaware limited liability company

/s/ Clara A. Paschitti

    By:  

/s/ Rose Marie Manley

    Name:   Rose Marie Manley     Title:   President WITNESS/ATTEST:     ATI
OPERATING HOLDINGS, LLC, a Delaware limited liability company

/s/ M.P. Earnest

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   President WITNESS/ATTEST:     ATI
PROPERTIES, INC., a Delaware corporation

/s/ M.P. Earnest

    By:  

/s/ John E. Grosselin

    Name:   John E. Grosselin     Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

    GUARANTORS (Continued): WITNESS/ATTEST:     ALC FUNDING CORPORATION, a
Delaware corporation

/s/ Clara A. Paschitti

    By:  

/s/ Rose Marie Manley

    Name:   Rose Marie Manley     Title:   President WITNESS/ATTEST:    
ALLEGHENY TECHNOLOGIES INCORPORATED, a Delaware corporation

/s/ M.P. Earnest

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Senior Vice President
WITNESS/ATTEST:     ATI CANADA HOLDINGS, INC., a Delaware corporation

/s/ M.P. Earnest

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   President WITNESS/ATTEST:    
ALLEGHENY TECHNOLOGIES INTERNATIONAL, INC., a California corporation

/s/ M.P. Earnest

          By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

    GUARANTORS (Continued): WITNESS/ATTEST:     AII INVESTMENT CORP., a Delaware
corporation

/s/ Clara A. Paschitti

    By:  

/s/ Rose Marie Manley

    Name:   Rose Marie Manley     Title:   President WITNESS/ATTEST:     ATI
ALLEGHENY LUDLUM, INC., a Massachusetts corporation

/s/ M.P. Earnest

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     TI OREGON, INC., an Oregon corporation     By:  

/s/ Patrick J. DeCourcy

/s/ M.P. Earnest

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     JESSOP STEEL, LLC, a Pennsylvania limited liability company

/s/ M.P. Earnest

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

    GUARANTORS (Continued): WITNESS/ATTEST:     JEWEL ACQUISITION, LLC, a
Delaware limited liability company

/s/ M.P. Earnest

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     AII ACQUISITION, LLC, a Pennsylvania limited liability
company

/s/ M.P. Earnest

    By:  

/s/ Patrick J. DeCourcy

    Name:   Patrick J. DeCourcy     Title:   President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

  LENDERS:   PNC BANK, NATIONAL ASSOCIATION,   As Lender and as Agent   By:  

/s/ Douglas Hoffman

  Name:   Douglas Hoffman   Title:   Vice President   Three PNC Plaza, Sixth
Floor   225 Fifth Avenue   Pittsburgh, PA 15222   Revolving Commitment
Percentage: 25.0000000000%   Revolving Commitment Amount $100,000,000.00



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

  BANK OF AMERICA, N.A.   By:  

/s/ Nicole Cangelosi

  Name:   Nicole Cangelosi   Title:   Senior Vice President   Four Penn Center,
1600 JFK Blvd.   Philadelphia, PA 19103   Attention: Kevin W. Corcoran, Vice
President; AB Sr.   Portfolio Specialist   Revolving Commitment Percentage:
16.2500000000%   Revolving Commitment Amount $65,000,000.00



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

  CITIBANK, N.A.   By:  

/s/ Kelly Gunness

  Name:   Kelly Gunness   Title:   Director   390 Greenwich St.   New York, NY
10013   Revolving Commitment Percentage: 12.5000000000%   Revolving Commitment
Amount $50,000,000.00



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

  JPMORGAN CHASE BANK, N.A.   By:  

/s/ Peter Predun

  Name:   Peter Predun   Title:   Executive Director   383 Madison Avenue, Floor
24   New York, NY 10179   Revolving Commitment Percentage: 10.0000000000%  
Revolving Commitment Amount $40,000,000.00



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

  MUFG UNION BANK, N.A.   By:  

/s/ Roger Tauchman

  Name:   Roger Tauchman   Title:   Vice President   222 W. Adams, Suite 1850  
Chicago, IL 60606   Revolving Commitment Percentage: 10.0000000000%   Revolving
Commitment Amount $40,000,000.00



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

  THE BANK OF NEW YORK MELLON   By:  

/s/ William M. Feathers

  Name:   William M. Feathers   Title:   Vice President   500 Grant Street, 36th
Floor   Pittsburgh, PA 15258-0001   Revolving Commitment Percentage:
8.7500000000%   Revolving Commitment Amount $35,000,000.00



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH   By:  

/s/ Robert Hetu

  Name:  

Robert Hetu

  Title:  

Authorized Signatory

  By:  

/s/ Stefan Dickenmann

  Name:  

Stefan Dickenmann

  Title:  

Authorized Signatory

  Eleven Madison Avenue   New York, NY 10010   Revolving Commitment Percentage:
8.7500000000%   Revolving Commitment Amount $35,000,000.00



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION   By:  

/s/ Jeff Royston

  Name:   Jeff Royston   Title:   Director   2450 Colorado Ave., Suite 3000 West
  Santa Monica, CA 90404   Revolving Commitment Percentage: 8.7500000000%  
Revolving Commitment Amount $35,000,000.00



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 16th day of September, 2015, before me, a Notary Public, personally
appeared Patrick J. DeCourcy, who acknowledged himself to be the Executive Vice
President of Oregon Metallurgical, LLC, an Oregon limited liability company (the
“Company”), and that he, as such officer of the Company, executed the foregoing
instrument for the purposes therein contained by signing his name on behalf of
the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Mary A. Vogel

  Notary Public My Commission Expires:   Aug. 23, 2017   COMMONWEALTH OF
PENNSYLVANIA  

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

  MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 16th day of September, 2015, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of Allegheny Ludlum, LLC, a Pennsylvania limited liability company
(the “Company”), and that he, as such officer of the Company, executed the
foregoing instrument for the purposes therein contained by signing his name on
behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Mary A. Vogel

  Notary Public My Commission Expires:   Aug. 23, 2017   COMMONWEALTH OF
PENNSYLVANIA  

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

  MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 16th day of September, 2015, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of TDY Industries, LLC, a California limited liability company (the
“Company”), and that he, as such officer of the Company, executed the foregoing
instrument for the purposes therein contained by signing his name on behalf of
the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Mary A. Vogel

  Notary Public My Commission Expires:   Aug. 23, 2017   COMMONWEALTH OF
PENNSYLVANIA  

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

  MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 16th day of September, 2015, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of Oregon Metallurgical, LLC, the Sole Manager of International Hearth
Melting, LLC, a Delaware limited liability company (the “Company”), and that he,
as such officer of the Company, executed the foregoing instrument for the
purposes therein contained by signing his/her name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Mary A. Vogel

  Notary Public My Commission Expires:   Aug. 23, 2017   COMMONWEALTH OF
PENNSYLVANIA  

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

  MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 16th day of September, 2015, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of ATI Precision Finishing, LLC, a Pennsylvania limited liability
company (the “Company”), and that he, as such officer of the Company, executed
the foregoing instrument for the purposes therein contained by signing his name
on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Mary A. Vogel

  Notary Public My Commission Expires:   Aug. 23, 2017   COMMONWEALTH OF
PENNSYLVANIA  

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

  MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 16th day of September, 2015, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of Titanium Wire Corporation, a Pennsylvania corporation (the
“Company”), and that he, as such officer of the Company, executed the foregoing
instrument for the purposes therein contained by signing his name on behalf of
the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Mary A. Vogel

 

Notary Public

My Commission Expires:   Aug. 23, 2017   COMMONWEALTH OF PENNSYLVANIA  

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

  MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 16th day of September, 2015, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of Environmental, Inc., a California corporation (the “Company”), and
that he, as such officer of the Company, executed the foregoing instrument for
the purposes therein contained by signing his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Mary A. Vogel

  Notary Public My Commission Expires:   Aug. 23, 2017   COMMONWEALTH OF
PENNSYLVANIA  

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

  MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 16th day of September, 2015, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of ATI Titanium, LLC, a Delaware limited liability company (the
“Company”), and that he, as such officer of the Company, executed the foregoing
instrument for the purposes therein contained by signing his name on behalf of
the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Mary A. Vogel

  Notary Public My Commission Expires:   Aug. 23, 2017   COMMONWEALTH OF
PENNSYLVANIA  

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

  MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 16th day of September, 2015, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the President of ATI
Flowform, Products, LLC, a Delaware limited liability company (the “Company”),
and that he, as such officer of the Company, executed the foregoing instrument
for the purposes therein contained by signing his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Mary A. Vogel

  Notary Public My Commission Expires:   Aug. 23, 2017   COMMONWEALTH OF
PENNSYLVANIA  

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

  MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 16th day of September, 2015, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of ATI Ladish LLC, a Wisconsin limited liability company (the
“Company”), and that he, as such officer of the Company, executed the foregoing
instrument for the purposes therein contained by signing his name on behalf of
the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Mary A. Vogel

  Notary Public My Commission Expires:   Aug. 23, 2017   COMMONWEALTH OF
PENNSYLVANIA  

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

  MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 16th day of September, 2015, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of Valley Machining, Inc., a Wisconsin corporation (the “Company”),
and that he, as such officer of the Company, executed the foregoing instrument
for the purposes therein contained by signing his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Mary A. Vogel

  Notary Public My Commission Expires:   Aug. 23, 2017   COMMONWEALTH OF
PENNSYLVANIA  

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

  MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 16th day of September, 2015, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of ATI Ladish Machining, Inc., a Nevada corporation (the “Company”),
and that he, as such officer of the Company, executed the foregoing instrument
for the purposes therein contained by signing his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Mary A. Vogel

  Notary Public My Commission Expires:   Aug. 23, 2017   COMMONWEALTH OF
PENNSYLVANIA  

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

  MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 16th day of September, 2015, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of Chen-Tech Industries, Inc., a Nevada corporation (the “Company”),
and that he, as such officer of the Company, executed the foregoing instrument
for the purposes therein contained by signing his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Mary A. Vogel

  Notary Public My Commission Expires:   Aug. 23, 2017   COMMONWEALTH OF
PENNSYLVANIA  

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

  MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 16th day of September, 2015, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of Pacific Cast Technologies, Inc., a Nevada corporation (the
“Company”), and that he, as such officer of the Company, executed the foregoing
instrument for the purposes therein contained by signing his name on behalf of
the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Mary A. Vogel

  Notary Public My Commission Expires:   Aug. 23, 2017   COMMONWEALTH OF
PENNSYLVANIA  

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

  MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 16th day of September, 2015, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of ATI Powder Metals LLC, a Pennsylvania limited liability company
(the “Company”), and that he, as such officer of the Company, executed the
foregoing instrument for the purposes therein contained by signing his name on
behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Mary A. Vogel

  Notary Public My Commission Expires:   Aug. 23, 2017   COMMONWEALTH OF
PENNSYLVANIA  

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

  MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 16th day of September, 2015, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of ATI Cast Products Salem Operations, LLC, a Delaware limited
liability company (the “Company”), and that he, as such officer of the Company,
executed the foregoing instrument for the purposes therein contained by signing
his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Mary A. Vogel

  Notary Public My Commission Expires:   Aug. 23, 2017   COMMONWEALTH OF
PENNSYLVANIA  

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

  MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF DELAWARE    )       )    SS: COUNTY OF NEW CASTLE    )   

On this, the 15th day of September, 2015, before me, a Notary Public, personally
appeared Rose Marie Manley who acknowledged herself to be the President of ATI
Funding Corporation, a Delaware corporation (the “Company”), and that she, as
such officer of the Company, executed the foregoing instrument for the purposes
therein contained by signing her name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Lisa Renee Willis

  Notary Public My Commission Expires   LISA RENEE WILLIS   NOTARY PUBLIC  
STATE OF DELAWARE   My commission expires July 3, 2016



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF DELAWARE    )       )    SS: COUNTY OF NEW CASTLE    )   

On this, the 15th day of September, 2015, before me, a Notary Public, personally
appeared Rose Marie Manley who acknowledged herself to be the President of TDY
Holdings, LLC, a Delaware limited liability company (the “Company”), and that
she, as such officer of the Company, executed the foregoing instrument for the
purposes therein contained by signing her name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Lisa Renee Willis

  Notary Public My Commission Expires   LISA RENEE WILLIS   NOTARY PUBLIC  
STATE OF DELAWARE   My commission expires July 3, 2016



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 16th day of September, 2015, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the President of ATI
Operating Holdings, LLC (the “Company”), and that he, as such officer of the
Company, executed the foregoing instrument for the purposes therein contained by
signing his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Mary A. Vogel

  Notary Public My Commission Expires:   Aug. 23, 2017   COMMONWEALTH OF
PENNSYLVANIA  

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

  MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 16th day of September, 2015, before me, a Notary Public, personally
appeared John E. Grosselin who acknowledged himself to be the Vice President and
Treasurer of ATI Properties, Inc., a Delaware corporation (the “Company”), and
that he, as such officer of the Company, executed the foregoing instrument for
the purposes therein contained by signing his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Mary A. Vogel

  Notary Public My Commission Expires:   Aug. 23, 2017   COMMONWEALTH OF
PENNSYLVANIA  

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

  MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF DELAWARE    )       )    SS: COUNTY OF NEW CASTLE    )   

On this, the 15th day of September, 2015, before me, a Notary Public, personally
appeared Rose Marie Manley who acknowledged herself to be the President of ALC
Funding Corporation, a Delaware corporation (the “Company”), and that she, as
such officer of the Company, executed the foregoing instrument for the purposes
therein contained by signing her name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Lisa Renee Willis

  Notary Public My Commission Expires   LISA RENEE WILLIS   NOTARY PUBLIC  
STATE OF DELAWARE   My commission expires July 3, 2016



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 16th day of September, 2015, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself/ to be the Senior Vice
President of Allegheny Technologies Incorporated a Delaware corporation (the
“Company”), and that he, as such officer of the Company, executed the foregoing
instrument for the purposes therein contained by signing his name on behalf of
the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Mary A. Vogel

  Notary Public My Commission Expires:   Aug. 23, 2017   COMMONWEALTH OF
PENNSYLVANIA  

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

  MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 16th day of September, 2015, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the President of ATI
Canada Holdings, Inc., a Delaware corporation (the “Company”), and that he, as
such officer of the Company, executed the foregoing instrument for the purposes
therein contained by signing his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Mary A. Vogel

  Notary Public My Commission Expires:   Aug. 23, 2017   COMMONWEALTH OF
PENNSYLVANIA  

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

  MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 16th day of September, 2015, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the President of
Allegheny Technologies International, Inc., a California corporation (the
“Company”), and that he, as such officer of the Company, executed the foregoing
instrument for the purposes therein contained by signing his name on behalf of
the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Mary A. Vogel

  Notary Public My Commission Expires:   Aug. 23, 2017   COMMONWEALTH OF
PENNSYLVANIA  

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

  MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF DELAWARE    )       )    SS: COUNTY OF NEW CASTLE    )   

On this, the 15th day of September, 2015, before me, a Notary Public, personally
appeared Rose Marie Manley who acknowledged herself to be the President of AII
Investment Corp., a Delaware corporation (the “Company”), and that she, as such
officer of the Company, executed the foregoing instrument for the purposes
therein contained by signing her name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Lisa Renee Willis

  Notary Public My Commission Expires   LISA RENEE WILLIS   NOTARY PUBLIC  
STATE OF DELAWARE   My commission expires July 3, 2016



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 16th day of September, 2015, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of ATI Allegheny Ludlum, Inc., a Massachusetts corporation (the
“Company”), and that he, as such officer of the Company, executed the foregoing
instrument for the purposes therein contained by signing his name on behalf of
the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Mary A. Vogel

  Notary Public My Commission Expires:   Aug. 23, 2017   COMMONWEALTH OF
PENNSYLVANIA  

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

  MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 16th day of September, 2015, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of TI Oregon, Inc., an Oregon corporation (the “Company”), and that
he, as such officer of the Company, executed the foregoing instrument for the
purposes therein contained by signing his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Mary A. Vogel

  Notary Public My Commission Expires:   Aug. 23, 2017   COMMONWEALTH OF
PENNSYLVANIA  

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

  MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 16th day of September, 2015, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of Jessop Steel, LLC, a Pennsylvania limited liability company (the
“Company”), and that he, as such officer of the Company, executed the foregoing
instrument for the purposes therein contained by signing his name on behalf of
the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Mary A. Vogel

  Notary Public My Commission Expires:   Aug. 23, 2017   COMMONWEALTH OF
PENNSYLVANIA  

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

  MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 16th day of September, 2015, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the Executive Vice
President of Jewel Acquisition, LLC, a Delaware limited liability company (the
“Company”), and that he, as such officer of the Company, executed the foregoing
instrument for the purposes therein contained by signing his name on behalf of
the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Mary A. Vogel

  Notary Public My Commission Expires:   Aug. 23, 2017   COMMONWEALTH OF
PENNSYLVANIA  

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

  MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this, the 16th day of September, 2015, before me, a Notary Public, personally
appeared Patrick J. DeCourcy who acknowledged himself to be the President of AII
Acquisition, LLC, a Pennsylvania limited liability company (the “Company”), and
that he, as such officer of the Company, executed the foregoing instrument for
the purposes therein contained by signing his name on behalf of the Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

/s/ Mary A. Vogel

  Notary Public My Commission Expires:   Aug. 23, 2017   COMMONWEALTH OF
PENNSYLVANIA  

Notarial Seal

Mary A. Vogel, Notary Public

City of Pittsburgh, Allegheny County

My Commission Expires Aug. 23, 2017

  MEMBER, PENNSYLVANIA ASSOCIATION OF NOTARIES



--------------------------------------------------------------------------------

Exhibit 1.2 Borrowing Base Certificate

PNC Business Credit Revolving Credit, Term Loan and Security Agreement

Borrowing Base Certificate

 

Allegheny Technology Inc     
  Certificate #            
Period Ended               
  

To induce PNC Bank, National Association (“Agent”) to make a loan advance
pursuant to the Revolving Credit, Term Loan and Security Agreement dated as of
                     as well as amendments between the undersigned and Lender,
we hereby certify as of the above date, the following:

 

                            From    

To

               

Accounts Receivable

  1   Previous Certificate AR Balance                                  2   Gross
Sales Since Last Certificate       +       3   Collections Since Last
Certificate       -       4   Credits Since Last Certificate       -       5  
Other Adjustments       +/-                

 

 

      6   Total AR Now Being Certified to Bank             7   Ineligible AR Per
Attached       -                

 

 

      8   Net Eligible AR             9   Gross AR Availability           $ —  
     10   Dilution Reserves       -       11   Net AR Availability          

    

                                       

Inventory

  12   Gross Inventory As Of             13   Ineligible Inventory       -    
                             

 

 

      14   Net Eligible Inventory                      

 

 

      15   Inventory Availability     See Consol Details              16  
Inventory Sub Limit         $ —          17   Adjusted Inventory Availability  
       

    

                                          18   Gross Combined Availability      
    $ —        19   Availability Block             20   Adjusted Availability
Before Line Limit           $ —        21   Revolver Limit             22   Net
Loan Value          

    

                                       

Loans & Advances

  23   Revolver Loan Balance Per Previous Certificate           $ —        24  
Net AR Collections Since Last Certificate       -       25   Non-AR Collections
Since Last Certificate       -       26   Advance Requested       +       27  
Misc. Loan Adjustment       +/-                                    

 

 

    28   New Loan Balance           $ —        29   Reserves for Letters of
Credit       +       30   Rent Reserves       +       31   AP > 90 days      
+/-       32   Revolver Loans & Reserves                        

 

 

    33   Loan Availability           $ —        34   Remaining Revolver
Availability         $ —       



The undersigned hereby certifies that the above representations are true and
correct and subject to all conditions of the Loan and Security Agreement.

We also represent that to the best of our knowledge, there does not exist a
condition which may precipitate a default under the terms of the Loan and
Security Agreement or any amendment thereto.

 

 

 

  Authorized Signature, Title      Date  

 

   

Name of Authorized Signer

 

     For Bank Use Only  

 

                 

 

  Date of Advance      Amount            



--------------------------------------------------------------------------------

EXHIBIT 1.2(a)

FORM OF

COMPLIANCE CERTIFICATE

            , 201  

PNC Bank, National Association,

as Agent

Three PNC Plaza, Sixth Floor

225 Fifth Avenue

Pittsburgh, Pennsylvania 15222

Ladies and Gentlemen:

I refer to the Revolving Credit and Security Agreement, dated as of
September 23, 2015, by and among OREGON METALLURGICAL, LLC, an Oregon limited
liability company, ALLEGHENY LUDLUM, LLC, a Pennsylvania limited liability
company, TDY INDUSTRIES, LLC, a California limited liability company,
INTERNATIONAL HEARTH MELTING, LLC, an Oregon limited liability company, ATI
PRECISION FINISHING, LLC, a Pennsylvania limited liability company, TITANIUM
WIRE CORPORATION, a Pennsylvania corporation, ENVIRONMENTAL, INC., a California
corporation, ATI TITANIUM LLC, a Delaware limited liability company, ATI
FLOWFORM PRODUCTS, LLC, a Delaware limited liability company, ATI LADISH LLC, a
Wisconsin limited liability company, VALLEY MACHINING, INC., a Wisconsin
corporation, ATI LADISH MACHINING, INC., a Nevada corporation, CHEN-TECH
INDUSTRIES, INC., a Nevada corporation, PACIFIC CAST TECHNOLOGIES, INC., a
Nevada corporation, ATI POWDER METALS LLC, a Pennsylvania limited liability
company, and ATI CAST PRODUCTS SALEM OPERATIONS, LLC, a Delaware limited
liability company (collectively, the “Borrowers”, and each a “Borrower”), the
Guarantors (as defined in the in the Credit Agreement) party thereto, the
Lenders (as defined in the Credit Agreement) party thereto and PNC Bank,
National Association, as Agent for the Lenders (in such capacity, the “Agent”)
(as may be amended, modified, supplemented or restated from time to time, the
“Credit Agreement”). Unless otherwise defined herein, terms defined in the
Credit Agreement are used herein with the same meanings.

I, the                      [Chief Financial Officer/Chief Accounting Officer]
of Allegheny Technologies Incorporated, a Delaware corporation (“ATI”), do
hereby certify on behalf of ATI as of the                      [quarter/year]
ended                  , 201   (the “Report Date”), as follows:

1. CHECK ONE:

 

           The annual financial statements of ATI and its Subsidiaries,
consisting of a consolidated balance sheet as of the end of such fiscal year,
and related consolidated statements of income and stockholders’ equity and cash
flow from the beginning of the current fiscal year to the end of such fiscal
year, being delivered to the Agent and the Lenders with this Compliance
Certificate



--------------------------------------------------------------------------------

  (a) are all prepared in accordance with GAAP applied on a basis consistent
with prior practices, and in reasonable detail and reported upon without
qualification by an independent certified public accounting firm selected by ATI
and the Borrowers and satisfactory to Agent, and (b) comply with the reporting
requirements for such financial statements as set forth in Section 9.7 [Annual
Financial Statements] of the Credit Agreement.   OR            The quarterly
financial statements of ATI and its Subsidiaries, consisting of an unaudited
balance sheet of ATI and its Subsidiaries and unaudited statements of income,
retained earnings and stockholders’ equity and cash flow of ATI and its
Subsidiaries on a consolidated basis reflecting results of operations from the
beginning of the fiscal year to the end of such quarter and for such quarter,
being delivered to the Agent and the Lenders with this Compliance Certificate
(a) prepared on a basis consistent with prior practices and complete and correct
in all material respects, subject to normal and recurring year-end adjustments
that individually and in the aggregate are not material to the Loan Parties’
business operations and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year, and (b) comply with the reporting requirements for such financial
statements as set forth in Section 9.8 [Quarterly Financial Statements] of the
Credit Agreement.

Pursuant to Section 9.8 [Quarterly Financial Statements] of the Credit
Agreement, information required to be delivered pursuant to the above, shall be
deemed to have been delivered to the Agent and each Lender on the date on which
such information is available on the website of the SEC at http://www.sec.gov
without charge (to the extent such information has been posted or is available
as described in such notice).

2. The representations and warranties of the Loan Parties contained in Section
[Representations and Warranties] of the Credit Agreement and in each of the
other Loan Documents to which they are a party are true and correct with the
same effect as though such representations and warranties had been made on and
as of the Report Date (except representations and warranties which relate solely
to an earlier date or time, which representations and warranties were true and
correct in all respects on and as of the specific dates or times referred to
therein).

3. No Event of Default or Potential Event of Default exists on the Report Date;
no Material Adverse Change has occurred since the date of the previously
delivered Compliance Certificate; and no event has occurred or is continuing
since the date of the previously delivered Compliance Certificate that would
reasonably be expected to result in a Material Adverse Change.

[NOTE: If any Event of Default, Potential Event of Default, Material Adverse
Change or event which would reasonably be expected to result in a Material
Adverse Change has occurred or is continuing, set forth on an attached sheet the
nature thereof and the action which the Loan Parties have taken, are taking or
propose to take with respect thereto.]

 

- 2 -



--------------------------------------------------------------------------------

4. Fixed Charge Coverage Ratio (Section 6.10(a)) [To be completed if a Trigger
Event has occurred and is continuing as of the Report Date]. The Fixed Charge
Coverage Ratio for the four (4) fiscal quarters ending as of the Report Date is
                     to 1.0, which is not less than the permitted ratio of 1.0
to 1.0. The calculations for the Fixed Charge Coverage Ratio are set forth in
detail on Exhibit A hereto (and made a part hereof), and such calculations are
true and complete as of the Report Date.

 

A.   (1)    Consolidated EBITDA    $            ; minus   (2)    Capital
Expenditures not specifically funded by Indebtedness (other than a Revolving
Advance) of ATI and its Subsidiaries on a consolidated basis with respect to
such period    $            ; plus   (3)    cash tax refunds received by ATI and
its Subsidiaries on a consolidated basis with respect to such period   
$            ; minus   (4)    cash taxes due and owing or paid of ATI and its
Subsidiaries on a consolidated basis with respect to such period   
$            .     (5)    Total of items (1) through (5) equals the numerator of
the Fixed Charge Coverage Ratio    $            .   B.      Fixed Charges for
the four (4) fiscal quarters ending as of the Report Date    $            .   C.
     The ratio of item A(5) to item B equals the Fixed Charge Coverage Ratio.   
                     to 1.0  

5. Minimum Liquidity (Section 6.10(b)). [To be completed when required in
connection with the 9.375% Senior Notes due 2019]. As of the Report Date, the
Borrowers’ Liquidity is $        , which is not less than the permitted Five
Hundred Million and 00/100 Dollars ($500,000,000.00). The calculations for
Liquidity are set forth in detail on Exhibit B hereto (and made a part hereof),
and such calculations are true and complete as of the Report Date.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
executed this Compliance Certificate this      day of             , 20    .

 

ALLEGHENY TECHNOLOGIES INCORPORATED By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A

Calculations for Fixed Charge Coverage Ratio



--------------------------------------------------------------------------------

EXHIBIT B

Calculations for Liquidity

 

- 6 -



--------------------------------------------------------------------------------

EXHIBIT 2.1(a)

FORM OF

REVOLVING CREDIT NOTE

 

$                Pittsburgh, Pennsylvania                     , 20    

FOR VALUE RECEIVED, the undersigned, OREGON METALLURGICAL, LLC, an Oregon
limited liability company (“Oremet”), ALLEGHENY LUDLUM, LLC, a Pennsylvania
limited liability company (“Ludlum”), TDY INDUSTRIES, LLC, a California limited
liability company (“TDY”), INTERNATIONAL HEARTH MELTING, LLC, an Oregon limited
liability company (“Hearth Melting”), ATI PRECISION FINISHING, LLC, a
Pennsylvania limited liability company (“Precision Finishing”), TITANIUM WIRE
CORPORATION, a Pennsylvania corporation (“Titanium Wire”), ENVIRONMENTAL, INC.,
a California corporation (“Environmental”), ATI TITANIUM LLC, a Delaware limited
liability company (“ATI Titanium”), ATI FLOWFORM PRODUCTS, LLC, a Delaware
limited liability company (“ATI Flowform”), ATI LADISH LLC, a Wisconsin limited
liability company (“ATI Ladish”), VALLEY MACHINING, INC., a Wisconsin
corporation (“Valley”), ATI LADISH MACHINING, INC., a Nevada corporation (“ATI
Ladish Machining”), CHEN-TECH INDUSTRIES, INC., a Nevada corporation
(“Chen-Tech”), PACIFIC CAST TECHNOLOGIES, INC., a Nevada corporation (“Pacific
Cast”), ATI POWDER METALS LLC, a Pennsylvania limited liability company (“ATI
Powder”), and ATI CAST PRODUCTS SALEM OPERATIONS, LLC (“ATI Cast Products”), a
Delaware limited liability company (Oremet, Ludlum, TDY, Hearth Melting,
Precision Finishing, Titanium Wire, Environmental, ATI Titanium, ATI Flowform,
ATI Ladish, Valley, Chen-Tech, Pacific Cast, ATI Powder and ATI Cast Products
are each a “Borrower” and collectively, the “Borrowers”), hereby promise to pay
to the order of                      (“Holder”), the lesser of (i) the principal
sum of                      and     /100 Dollars ($        ) or (ii) the
aggregate unpaid principal balance of all Revolving Credit Loans made by Holder
to the Borrowers pursuant to Section 2.1 [Revolving Advances] of that certain
Revolving Credit and Security Agreement, dated September 23, 2015 (as may be
amended, modified, supplemented or restated from time to time, the “Credit
Agreement”), by and among the Borrowers, the Guarantors (as defined the Credit
Agreement) party thereto from time to time, the Lenders (as defined in the
Credit Agreement) party thereto from time to time, and PNC BANK, NATIONAL
ASSOCIATION, as agent for the Lenders (in such capacity, the “Agent”), payable
on the last day of the Term or as otherwise provided in the Credit Agreement.
All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement.

The Borrowers shall pay interest on the unpaid principal balance hereof from
time to time outstanding from the date hereof at the rate per annum specified by
the Borrowers pursuant to Section 3.1 [Interest] of, or as otherwise provided
in, the Credit Agreement.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time as such Event of Default has been cured or waived, and at the
discretion of the Agent or at the direction of the Required Lenders to the Agent
or, in the case of any Event of Default under Section 10.7 [Bankruptcy] of the
Credit Agreement, immediately and automatically upon



--------------------------------------------------------------------------------

the occurrence of such Event of Default without the requirement of any
affirmative action by any party, the Borrowers shall pay interest on the entire
principal amount of the then outstanding Revolving Credit Loans evidenced by
this Revolving Credit Note (this “Revolving Credit Note”) at the Default Rate
specified by Section 3.1 [Interest] of, or as otherwise provided in, the Credit
Agreement. Such interest rate will accrue before and after any judgment has been
entered.

Subject to the provisions of the Credit Agreement, interest on this Revolving
Credit Note will be payable on the dates set forth in the Credit Agreement and
on the last day of the Term.

Subject to the provisions of the Credit Agreement, if any payment or action to
be made or taken hereunder shall be stated to be or become due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day and such extension of time shall be included in computing
interest or fees, if any, in connection with such payment or action.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Agent at One PNC Plaza, 249 Fifth Avenue,
Pittsburgh, Pennsylvania 15222, in lawful money of the United States of America
in immediately available funds.

This Revolving Credit Note is one of the Notes referred to in, and is entitled
to the benefits of, the Credit Agreement and the Other Documents, including the
representations, warranties, covenants, conditions and/or Liens contained or
granted therein. The Credit Agreement among other things contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayment in certain circumstances, on account of principal hereof
prior to maturity upon the terms and conditions therein specified.

The Borrowers waive presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Revolving Credit Note.

This Revolving Credit Note shall bind the Borrowers and their respective
successors and assigns, and the benefits hereof shall inure to the benefit of
Holder, the Agent and the Lenders and their respective successors and assigns.
This Revolving Credit Note may be enforced by Holder or its respective
successors or assigns. All references herein to the “Borrowers”, “Holder”, the “
Agent” and the “Lenders” shall be deemed to apply to the Borrowers, Holder, the
Agent and the Lenders, respectively, and their respective successors and
assigns.

This Revolving Credit Note shall be deemed to be a contract under the Laws of
the Commonwealth of Pennsylvania without regard to its conflict of laws
principles.

Holder may at any time pledge all or a portion of its rights under the Credit
Agreement or Other Documents including any portion of this Revolving Credit Note
to any of the twelve (12) Federal Reserve Banks organized under Section 4 of the
Federal Reserve Act, 12 U.S.C. § 341. No such pledge or enforcement thereof
shall release Holder from its obligations under the Credit Agreement or Other
Documents.

 

- 2 -



--------------------------------------------------------------------------------

Delivery of an executed counterpart of a signature page of this Revolving Credit
Note by telecopy or e-mail shall be effective as delivery of a manually executed
counterpart of this Revolving Credit Note.

[INTENTIONALLY LEFT BLANK]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, by
their officers thereunto duly authorized, executed this Revolving Credit Note as
of the day and year first above written.

 

    BORROWERS: WITNESS/ATTEST:     OREGON METALLURGICAL, LLC, an Oregon limited
liability company

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     ALLEGHENY LUDLUM, LLC, a Pennsylvania limited liability
company

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     TDY INDUSTRIES, LLC, a California limited liability company

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     INTERNATIONAL HEARTH MELTING,     LLC, an Oregon limited
liability company     By:   Oregon Metallurgical, LLC, its Sole Manager

 

          By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President



--------------------------------------------------------------------------------

WITNESS/ATTEST:     ATI PRECISION FINISHING, LLC, a Pennsylvania limited
liability company

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     TITANIUM WIRE CORPORATION, a Pennsylvania corporation

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     ENVIRONMENTAL, INC., a California corporation

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     ATI TITANIUM LLC, a Delaware limited liability company

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President



--------------------------------------------------------------------------------

WITNESS/ATTEST:     ATI FLOWFORM PRODUCTS, LLC, a Delaware limited liability
company

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   President WITNESS/ATTEST:     ATI
LADISH LLC, a Wisconsin limited liability company

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     VALLEY MACHINING, INC., a Wisconsin corporation

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     ATI LADISH MACHINING, INC., a Nevada corporation

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President



--------------------------------------------------------------------------------

WITNESS/ATTEST:     CHEN-TECH INDUSTRIES, INC., a Nevada corporation

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     PACIFIC CAST TECHNOLOGIES, INC., a Nevada corporation

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     ATI POWDER METALS LLC, a Pennsylvania limited liability
company

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     ATI CAST PRODUCTS SALEM OPERATIONS, LLC, a Delaware limited
liability company

 

        By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President



--------------------------------------------------------------------------------

EXHIBIT 2.2(b)

FORM OF

LOAN REQUEST

 

TO:   PNC Bank, National Association, as Agent   PNC Firstside Center   500
First Avenue, 4th Floor   Mail Stop: P7-PFSC-04-I   Pittsburgh, PA 15219  
Telephone No.: (412) 762-6442   Telecopy No.: (412) 762-8672   Attention: Agency
Services FROM:   TDY Industries, LLC, a California limited liability company, as
the Borrowing Agent (the “Borrowing Agent”) designated under that certain Credit
Agreement (as it may be amended, restated, modified or supplemented, the
“Agreement”), dated the 23rd day of September, 2015, by and among the Borrowing
Agent, the other Borrowers, the Guarantors party thereto, the Lenders party
thereto and PNC Bank, National Association, as agent for the Lenders (in such
capacity, the “Agent”).

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Agreement.

A.   Pursuant to Section 2.2 [Procedures for Requesting Revolving Advances;
Procedures for Selection of Applicable Interest Rates for All Advances] of the
Agreement, the Borrowers irrevocably request [check one box under 1(a) below and
fill in blank space next to the box as appropriate]:   1.(a)   ¨   New Revolving
Advance OR     ¨   Conversion of a Domestic Rate Loan originally made on
                     to a LIBOR Rate Loan, OR     ¨   Conversion of a LIBOR Rate
Loan originally made on                      to a Domestic Rate Loan, OR     ¨  
Renewal of a LIBOR Rate Loan originally made on                     .   SUCH
NEW, RENEWED, OR CONVERTED LOAN SHALL BEAR INTEREST:  

[Check one box under 1(b) below and fill in blank spaces in line next to box]:

  1.(b)(i)   ¨   At the Alternate Base Rate. Such Loan shall have a borrowing
date of                      (Borrower may notify Agent prior to 1:00 p.m.
Pittsburgh time on a Business Day of a Borrower’s request to incur, on that day,
a Revolving Advance which shall bear interest at the Alternate Base Rate



--------------------------------------------------------------------------------

             plus the Applicable Margin, or (ii) the last day of the preceding
LIBOR Rate Interest Period if a LIBOR Rate Loan is being converted to a Domestic
Rate Loan), OR     (ii)   ¨   At the LIBOR Rate. Such Loan shall have a
borrowing date of                      (which date shall be three (3) Business
Days subsequent to the Business Day of receipt by the Agent by 1:00 p.m.
Pittsburgh time of this Loan Request for making a new Revolving Advance which
shall bear interest at the LIBOR Rate plus the Applicable Margin, for renewing a
LIBOR Rate Loan, or for converting a Domestic Rate Loan to a LIBOR Rate Loan).  
2.     Such Advance is in the principal amount of $         or the principal
amount to be renewed or converted in $         [each LIBOR Rate Loan shall be in
a minimum principal amount of Five Million and 00/100 Dollars ($5,000,000.00)
and in increments of One Million and 00/100 Dollars ($1,000,000.00 or the
maximum amount available].   2.     Such LIBOR Rate Loans shall have an Interest
Period of              months [one (1), two (2), three (3) or six (6) months].
B.   As of the date hereof and the date of making of the above-requested
Revolving Advance (and after giving effect thereto): the Loan Parties have
performed and complied with all covenants and conditions of the Agreement; all
of Loan Parties’ representations and warranties therein are true and correct
(except representations and warranties which expressly relate solely to an
earlier date or time); no Default or Event of Default has occurred and is
continuing or shall exist except those that have been cured or waived; the
making of such Advance shall not contravene any Law applicable to any Loan
Party; and the aggregate principal amount of Swing Loans and Revolving Advances
outstanding shall not exceed an amount equal to the lesser of (i) the Maximum
Revolving Advance Amount less the Maximum Undrawn Amount of all outstanding
Letters of Credit or (ii) the Formula Amount.

[INTENTIONALLY LEFT BLANK]

 

-2-



--------------------------------------------------------------------------------

The undersigned certify to the Agent and the Lenders as to the accuracy of the
foregoing.

 

    TDY INDUSTRIES, LLC   Date:                  , 20         By:  

 

  (Seal)     Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 2.4(a)

FORM OF

SWING LOAN NOTE

 

$50,000,000.00    Pittsburgh, Pennsylvania                     , 2015

FOR VALUE RECEIVED, the undersigned, OREGON METALLURGICAL, LLC, an Oregon
limited liability company (“Oremet”), ALLEGHENY LUDLUM, LLC, a Pennsylvania
limited liability company (“Ludlum”), TDY INDUSTRIES, LLC, a California limited
liability company (“TDY”), INTERNATIONAL HEARTH MELTING, LLC, an Oregon limited
liability company (“Hearth Melting”), ATI PRECISION FINISHING, LLC, a
Pennsylvania limited liability company (“Precision Finishing”), TITANIUM WIRE
CORPORATION, a Pennsylvania corporation (“Titanium Wire”), ENVIRONMENTAL, INC.,
a California corporation (“Environmental”), ATI TITANIUM LLC, a Delaware limited
liability company (“ATI Titanium”), ATI FLOWFORM PRODUCTS, LLC, a Delaware
limited liability company (“ATI Flowform”), ATI LADISH LLC, a Wisconsin limited
liability company (“ATI Ladish”), VALLEY MACHINING, INC., a Wisconsin
corporation (“Valley”), ATI LADISH MACHINING, INC., a Nevada corporation (“ATI
Ladish Machining”), CHEN-TECH INDUSTRIES, INC., a Nevada corporation
(“Chen-Tech”), PACIFIC CAST TECHNOLOGIES, INC., a Nevada corporation (“Pacific
Cast”), ATI POWDER METALS LLC, a Pennsylvania limited liability company (“ATI
Powder”), and ATI CAST PRODUCTS SALEM OPERATIONS, LLC (“ATI Cast Products”), a
Delaware limited liability company (Oremet, Ludlum, TDY, Hearth Melting,
Precision Finishing, Titanium Wire, Environmental, ATI Titanium, ATI Flowform,
ATI Ladish, Valley, Chen-Tech, Pacific Cast, ATI Powder and ATI Cast Products
are each a “Borrower” and collectively, the “Borrowers”), hereby promise to pay
to the order of PNC BANK, NATIONAL ASSOCIATION (“PNC”), the lesser of (i) the
principal sum of Fifty Million and 00/100 Dollars ($50,000,000.00) or (ii) the
aggregate unpaid principal balance of all Swing Loans made by PNC to the
Borrowers pursuant to Section 2.4 [Swing Loans] of that certain Revolving Credit
and Security Agreement, dated September 23, 2015 (as may be amended, modified,
supplemented or restated from time to time, the “Credit Agreement”), by and
among the Borrowers, the Guarantors (as defined the Credit Agreement) party
thereto from time to time, the Lenders (as defined in the Credit Agreement)
party thereto from time to time, and PNC, as agent for the Lenders (in such
capacity, the “Agent”), payable on the last day of the Term or as otherwise
provided in the Credit Agreement. All capitalized terms used herein shall,
unless otherwise defined herein, have the same meanings given to such terms in
the Credit Agreement.

The Borrowers shall pay interest on the unpaid principal balance hereof from
time to time outstanding from the date hereof at the rate per annum specified by
the Borrowers pursuant to Section 3.1 [Interest] of, or as otherwise provided
in, the Credit Agreement.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time as such Event of Default has been cured or waived, and at the
discretion of the Agent or at the direction of the Required Lenders to the Agent
or, in the case of any Event of Default under Section 10.7 [Bankruptcy] of the
Credit Agreement, immediately and automatically upon



--------------------------------------------------------------------------------

the occurrence of any such Event of Default without the requirements of any
affirmative action by any party, the Borrowers shall pay interest on the entire
principal amount of the then outstanding Swing Loans evidenced by this Swing
Loan Note (this “Swing Loan Note”) at the Default Rate specified by Section 3.1
[Interest] of, or as otherwise provided in, the Credit Agreement. Such interest
rate will accrue before and after any judgment has been entered.

Subject to the provisions of the Credit Agreement, interest on this Swing Loan
Note will be payable on the dates set forth in the Credit Agreement and on the
last day of the Term.

Subject to the provisions of the Credit Agreement, if any payment or action to
be made or taken hereunder shall be stated to be or become due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day and such extension of time shall be included in computing
interest or fees, if any, in connection with such payment or action.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Agent at One PNC Plaza, 249 Fifth Avenue,
Pittsburgh, Pennsylvania 15222, in lawful money of the United States of America
in immediately available funds.

This Swing Loan Note is the Swing Loan Note referred to in, and is entitled to
the benefits of, the Credit Agreement and Other Documents, including the
representations, warranties, covenants, conditions and/or Liens contained or
granted therein. The Credit Agreement among other things contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayment in certain circumstances, on account of principal hereof
prior to maturity upon the terms and conditions therein specified.

The Borrowers waive presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Swing Loan Note.

This Swing Loan Note shall bind the Borrowers and their respective successors
and assigns, and the benefits hereof shall inure to the benefit of Holder, the
Agent and the Lenders and their respective successors and assigns. This Swing
Loan Note may be enforced by Holder or its respective successors or assigns. All
references herein to the “Borrowers”, “PNC”, the “ Agent” and the “Lenders”
shall be deemed to apply to the Borrowers, Holder, the Agent and the Lenders,
respectively, and their respective successors and assigns.

This Swing Loan Note shall be deemed to be a contract under the Laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws principles.

Holder may at any time pledge all or a portion of its rights under the Credit
Agreement or the Other Documents including any portion of this Swing Loan Note
to any of the twelve (12) Federal Reserve Banks organized under Section 4 of the
Federal Reserve Act, 12 U.S.C. § 341. No such pledge or enforcement thereof
shall release Holder from its obligations under the Credit Agreement or Other
Documents.

 

- 2 -



--------------------------------------------------------------------------------

Delivery of an executed counterpart of a signature page of this Swing Loan Note
by telecopy or e-mail shall be effective as delivery of a manually executed
counterpart of this Swing Loan Note.

[INTENTIONALLY LEFT BLANK]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, by
their officers thereunto duly authorized, executed this Swing Loan Credit Note
as of the day and year first above written.

 

    BORROWERS: WITNESS/ATTEST:     OREGON METALLURGICAL, LLC, an Oregon limited
liability company

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     ALLEGHENY LUDLUM, LLC, a Pennsylvania limited liability
company

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     TDY INDUSTRIES, LLC, a California limited liability company

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     INTERNATIONAL HEARTH MELTING, LLC, an Oregon limited
liability company     By:   Oregon Metallurgical, LLC, its Sole Manager

 

          By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President



--------------------------------------------------------------------------------

WITNESS/ATTEST:     ATI PRECISION FINISHING, LLC, a Pennsylvania limited
liability company

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     TITANIUM WIRE CORPORATION, a Pennsylvania corporation

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     ENVIRONMENTAL, INC., a California corporation

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     ATI TITANIUM LLC, a Delaware limited liability company

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President



--------------------------------------------------------------------------------

WITNESS/ATTEST:     ATI FLOWFORM PRODUCTS, LLC, a Delaware limited liability
company

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   President WITNESS/ATTEST:     ATI
LADISH LLC, a Wisconsin limited liability company

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     VALLEY MACHINING, INC., a Wisconsin corporation

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     ATI LADISH MACHINING, INC., a Nevada corporation

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President



--------------------------------------------------------------------------------

WITNESS/ATTEST:     CHEN-TECH INDUSTRIES, INC., a Nevada corporation

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     PACIFIC CAST TECHNOLOGIES, INC., a Nevada corporation

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     ATI POWDER METALS LLC, a Pennsylvania limited liability
company

 

    By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President
WITNESS/ATTEST:     ATI CAST PRODUCTS SALEM OPERATIONS, LLC, a Delaware limited
liability company

 

        By:  

 

    Name:   Patrick J. DeCourcy     Title:   Executive Vice President



--------------------------------------------------------------------------------

EXHIBIT 2.24

FORM OF

LENDER JOINDER AND ASSUMPTION AGREEMENT

THIS LENDER JOINDER AND ASSUMPTION AGREEMENT (the “Joinder”) is made as of
            , 201     (the “Effective Date”) by                      (the “New
Lender”).

Background

Reference is made to the Credit Agreement dated as of September 23, 2015 (as the
same may be modified, supplemented, amended or restated, the “Credit
Agreement”), by and among OREGON METALLURGICAL, LLC, an Oregon limited liability
company, ALLEGHENY LUDLUM, LLC, a Pennsylvania limited liability company, TDY
INDUSTRIES, LLC, a California limited liability company, INTERNATIONAL HEARTH
MELTING, LLC, an Oregon limited liability company, ATI PRECISION FINISHING, LLC,
a Pennsylvania limited liability company, TITANIUM WIRE CORPORATION, a
Pennsylvania corporation, ENVIRONMENTAL, INC., a California corporation, ATI
TITANIUM LLC, a Delaware limited liability company, ATI FLOWFORM PRODUCTS, LLC,
a Delaware limited liability company, ATI LADISH LLC, a Wisconsin limited
liability company, VALLEY MACHINING, INC., a Wisconsin corporation, ATI LADISH
MACHINING, INC., a Nevada corporation, CHEN-TECH INDUSTRIES, INC., a Nevada
corporation, PACIFIC CAST TECHNOLOGIES, INC., a Nevada corporation, ATI POWDER
METALS LLC, a Pennsylvania limited liability company, and ATI CAST PRODUCTS
SALEM OPERATIONS, LLC, a Delaware limited liability company (collectively, the
“Borrowers”, and each a “Borrower”), the Guarantors (as defined in the in the
Credit Agreement) party thereto, the Lenders (as defined in the Credit
Agreement) party thereto, and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent
for Lenders (PNC, in such capacity, the “Agent”). Unless otherwise defined
herein, capitalized terms used herein shall have the meanings assigned to them
in the Credit Agreement.

Agreement

1. In consideration of the Agent’s consent to the New Lender becoming a Lender
pursuant to Section 2.24 [Increase in Maximum Revolving Advance Amount] of the
Credit Agreement, the New Lender agrees that effective as of the Effective Date
it shall become, and shall be deemed to be, a Lender under the Credit Agreement
and each of the Other Documents and agrees that from the Effective Date and so
long as the New Lender remains a party to the Credit Agreement, such New Lender
shall assume the obligations of a Lender under and perform, comply with and be
bound by each of the provisions of the Credit Agreement which are stated to
apply to a Lender and shall be entitled to the benefits, rights and remedies set
forth therein and in each of the Other Documents.

2. The New Lender acknowledges and agrees that the Agent and each Lender make no
representation or warranty and assume no responsibility with respect to: (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any of the Other Documents or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any of the Other Documents or any other instrument or



--------------------------------------------------------------------------------

document furnished pursuant thereto, or (ii) the financial condition of any Loan
Party or the performance or observance by any Loan Party of any of its or their
obligations under the Credit Agreement or any of the Other Documents or any
other instrument or document furnished pursuant thereto.

3. The New Lender: (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 9.8 [Quarterly Financial Statements] or
Section 9.7 [Annual Financial Statements] thereof, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Joinder, (ii) agrees that it will, independently and
without reliance upon the Agent or any Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement,
(iii) appoints and authorizes the Agent to take such actions on its behalf and
to exercise such powers under the Other Documents as are delegated to the Agent
by the terms thereof, (iv) agrees that it will become a party to and be bound by
the Credit Agreement on the Effective Date as if it were an original Lender
thereunder and will have the rights and obligations of a Lender thereunder and
will perform in accordance with their terms all of the obligations which by the
terms of the Credit Agreement are required to be performed by it as a Lender,
and (v) specifies as its address for notices the office set forth beneath its
name on the signature pages hereof.

4. Following the execution of this Joinder, it will be delivered to the Loan
Parties and the Agent for acceptance and for recording by the Agent. Upon such
acceptance and recording, as of the Effective Date, (i) the New Lender shall be
a party to the Credit Agreement and, to the extent provided in this Joinder,
have the rights and obligations of a Lender thereunder and under the Other
Documents, and (ii) the Revolving Commitment Amount of the New Lender shall be
as set forth in Schedule I hereto.

5. Upon such acceptance and recording from and after the Effective Date, the
Agent shall make all payments under the Credit Agreement and the Notes
evidencing the Revolving Advances in respect and to the extent of the interest
of the New Lender assumed hereby, including, all payments of principal,
interest, fees, costs and expenses with respect thereto, as are allocated
ratably to the Lenders.

6. To the extent that any Revolving Advances are outstanding as of the Effective
Date, the New Lender shall make Revolving Advances to the Borrowers on the
Effective Date in an amount equal to its Revolving Commitment Percentage of all
Revolving Advances outstanding (after giving effect to the Revolving Advances of
the New Lender and assuming that no Lender failed to make Revolving Advances).

7. This Joinder shall be deemed to be a contract under the Laws of the
Commonwealth of Pennsylvania and for all purposes shall be governed by and
construed and enforced in accordance with the laws of the Commonwealth of
Pennsylvania.

8. This Joinder may be signed in any number of counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument, and delivery of executed signature pages hereof by telecopy or
other electronic transmission from one party to another shall constitute
effective and binding execution and delivery of this Joinder by such party.

 

- 2 -



--------------------------------------------------------------------------------

The New Lender is executing and delivering this Joinder as of the Effective Date
and acknowledges that it shall: (A) share ratably in all Revolving Advances
borrowed by the Borrowers on and after the Effective Date; (B) participate in
all new Domestic Rate Loans and LIBOR Rate Loans borrowed by the Borrowers on
and after the Effective Date according to its applicable Revolving Commitment
Percentage; and (C) participate in all Letters of Credit outstanding on the
Effective Date and issued by the Issuing Lender thereafter according to its
ratable share of the Revolving Commitments.

[SIGNATURE PAGE FOLLOWS]

 

- 3 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LENDER JOINDER AND ASSUMPTION AGREEMENT]

IN WITNESS WHEREOF, the New Lender has duly executed and delivered this Joinder
as of the Effective Date.

 

[ADDITIONAL LENDER] By:  

 

Name:  

 

Title:  

 

Address for Notices:  

 

 

 

 

 

 



--------------------------------------------------------------------------------

[ACKNOWLEDGEMENT TO LENDER JOINDER AND ASSUMPTION AGREEMENT]

 

ACKNOWLEDGED:

PNC BANK, NATIONAL ASSOCIATION,

as Agent

By:  

 

Name:  

 

Title:  

 

BORROWING AGENT: TDY INDUSTRIES, LLC By:  

 

Name:  

 

Title:  

 

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE 1

 

Lender

   Revolving
Commitment
Amount    Revolving
Commitment
Percentage                  



--------------------------------------------------------------------------------

EXHIBIT 7.12(a)

FORM OF

BORROWER JOINDER AND ASSUMPTION AGREEMENT

This Borrower Joinder and Assumption Agreement (“Joinder”) is made this      day
of             , 20    , by                                         , a [limited
liability company/limited partnership/general partnership/corporation] (the “New
Borrower”).

Background

Reference is made to (i) that certain Revolving Credit and Security Agreement,
dated as of September 23, 2015 (as may be further amended, modified,
supplemented or restated from time to time, the “Credit Agreement”), by and
among OREGON METALLURGICAL, LLC, an Oregon limited liability company, ALLEGHENY
LUDLUM, LLC, a Pennsylvania limited liability company, TDY INDUSTRIES, LLC, a
California limited liability company, INTERNATIONAL HEARTH MELTING, LLC, an
Oregon limited liability company, ATI PRECISION FINISHING, LLC, a Pennsylvania
limited liability company, TITANIUM WIRE CORPORATION, a Pennsylvania
corporation, ENVIRONMENTAL, INC., a California corporation, ATI TITANIUM LLC, a
Delaware limited liability company, ATI FLOWFORM PRODUCTS, LLC, a Delaware
limited liability company, ATI LADISH LLC, a Wisconsin limited liability
company, VALLEY MACHINING, INC., a Wisconsin corporation, ATI LADISH MACHINING,
INC., a Nevada corporation, CHEN-TECH INDUSTRIES, INC., a Nevada corporation,
PACIFIC CAST TECHNOLOGIES, INC., a Nevada corporation, ATI POWDER METALS LLC, a
Pennsylvania limited liability company, and ATI CAST PRODUCTS SALEM OPERATIONS,
LLC, a Delaware limited liability company (collectively, the “Borrowers”, and
each a “Borrower”), the Guarantors (as defined in the in the Credit Agreement)
party thereto, the Lenders (as defined in the Credit Agreement) party thereto,
and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for the Lenders (PNC, in
such capacity, the “Agent”), and (ii) the Other Documents referred to in the
Credit Agreement, as the same may be modified, supplemented, amended or
restated.

Agreement

Capitalized terms defined in the Credit Agreement are used herein as defined
therein. The New Borrower is a subsidiary of a Loan Party that was created or
acquired subsequent to the Closing Date. Pursuant to clause (a)(ii) of
Section 7.1 [Merger, Consolidation, Acquisition and Sale of Assets] and
Section 7.12 [Subsidiaries and Partnerships], it is a condition to the Lenders’
and Agent’s obligations to continue to make the Advances under the Credit
Agreement that the New Borrower, effective as of the date hereof: (i) become a
party to the Credit Agreement and the Other Documents to which all of the
Borrowers are a party (collectively, the “Joinder Documents”); and (ii) assume
the obligations of a Borrower thereunder pursuant to the terms and conditions of
this Joinder. In consideration of the Obligations and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the Borrowers, and in order to induce the Lenders and the Agent to continue to
make the Advances under the Credit Agreement, the New Borrower, intending to be
legally bound, hereby covenants and agrees that effective as of the date hereof,
it hereby is, and shall be deemed to be, a Borrower



--------------------------------------------------------------------------------

under the Credit Agreement and the other Joinder Documents, and agrees that from
the date hereof and so long as any Advance or any Revolving Commitment of any
Lender shall remain outstanding and until the indefeasible payment in full of
the Advances and the Notes and the performance of all other obligations of the
Borrowers under the Other Documents, the New Borrower has assumed the
obligations of a Borrower under each of the Joinder Documents, and the New
Borrower shall perform, comply with and be subject to and bound by, jointly and
severally, each of the terms, provisions and waivers of the Credit Agreement and
each of the other Joinder Documents and any other documents which are stated to
apply to or are made by a Borrower. Without limiting the generality of the
foregoing, the New Borrower hereby represents and warrants that (i) each of the
representations and warranties with respect to the Borrowers set forth in
Article 5 of the Credit Agreement is true and correct as to the New Borrower on
and as of the date hereof as if made on and as of the date hereof by the New
Borrower (except representations and warranties which relate solely to an
earlier date or time which representations and warranties shall be true and
correct in all material respects on and as of the specific date or times
referred to in said representations and warranties) and (ii) the New Borrower
has heretofore received a true and correct copy of the Credit Agreement and each
of the Other Documents (including any modifications thereof or supplements or
waivers thereto) as in effect on the date hereof.

When executed and delivered, this Joinder may be attached to each of the Joinder
Documents as evidence of the joinder of the undersigned in and to each such
Joinder Document.

The New Borrower hereby makes, affirms, and ratifies in favor of the Lenders and
the Agent, the Credit Agreement and each of the other Joinder Documents given by
the Borrowers to the Agent and any of the Lenders.

The New Borrower is simultaneously delivering to the Agent the following
documents together with this Joinder required under clause (a)(ii) of
Section 7.1 [Merger, Consolidation, Acquisition and Sale of Assets] and
Section 7.12 [Subsidiaries and Partnerships] of the Credit Agreement.

 

Document

  

Delivered

  

Not

Delivered

Opinion of Counsel (mandatory)    ¨    ¨ Officer’s Certificate (mandatory)    ¨
   ¨ Secretary’s Certificate (mandatory)    ¨    ¨ Lien Waivers (if applicable)
   ¨    ¨ UCC-1 Financing Statements naming New Borrower as debtor (mandatory)
   ¨    ¨

 

- 2 -



--------------------------------------------------------------------------------

Schedules to Credit Agreement

  

Delivered

  

Not

Delivered

Schedule 1.2   Permitted Encumbrances (if applicable)    ¨    ¨ Schedule 4.4  
Collateral Locations; Place of Business; Chief Executive Office, Real Property
(mandatory)    ¨    ¨ Schedule 4.8(k)   Deposit Accounts (mandatory)    ¨    ¨
Schedule 5.2(a)   States of Qualification and Good Standing (mandatory)    ¨   
¨ Schedule 5.2(b)   Subsidiaries (mandatory)    ¨    ¨ Schedule 5.4   Federal
Tax Identification (mandatory)    ¨    ¨ Schedule 5.6   Prior Names (if
applicable)    ¨    ¨ Schedule 5.7   Environmental Matters (if applicable)    ¨
   ¨ Schedule 5.8(b)(i)   Litigation (if applicable)    ¨    ¨ Schedule
5.8(b)(ii)   Indebtedness (if applicable)    ¨    ¨ Schedule 5.24   Equity
Interests (if applicable)    ¨    ¨ Schedule 5.28   Designated Customers
(mandatory)    ¨    ¨ Schedule 7.3   Guaranties (if applicable)    ¨    ¨
Schedule 7.4   Investments (if applicable)    ¨    ¨ Schedule 7.10  
Transactions with Affiliates (if applicable)    ¨    ¨

[Note: updates to schedules do not cure any breach of warranties unless

expressly agreed in accordance with the terms of the Credit Agreement.]

In furtherance of the foregoing, the New Borrower shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary or proper in the opinion of the Agent to carry
out more effectively the provisions and purposes of this Joinder and the Other
Documents.

[INTENTIONALLY LEFT BLANK]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the New Borrower has duly
executed this Joinder and delivered the same to the Agent for the benefit of the
Lenders, on the date and year first above written, with the intention that it
constitute a document under seal.

 

NEW BORROWER:

 

By:  

(SEAL)

Name:  

 

Title:  

 

 

Acknowledged and accepted:

PNC BANK, NATIONAL ASSOCIATION,

as Agent

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 7.12(b)

FORM OF

GUARANTOR JOINDER AND ASSUMPTION AGREEMENT

This Guarantor Joinder and Assumption Agreement (“Joinder”) is made this     
day of             , 20    , by                                         , a
[limited liability company/limited partnership/general partnership/corporation]
(the “New Guarantor”).

Background

Reference is made to (i) that certain Revolving Credit and Security Agreement,
dated as of September 23, 2015 (as may be further amended, modified,
supplemented or restated from time to time, the “Credit Agreement”), by and
among OREGON METALLURGICAL, LLC, an Oregon limited liability company, ALLEGHENY
LUDLUM, LLC, a Pennsylvania limited liability company, TDY INDUSTRIES, LLC, a
California limited liability company, INTERNATIONAL HEARTH MELTING, LLC, an
Oregon limited liability company, ATI PRECISION FINISHING, LLC, a Pennsylvania
limited liability company, TITANIUM WIRE CORPORATION, a Pennsylvania
corporation, ENVIRONMENTAL, INC., a California corporation, ATI TITANIUM LLC, a
Delaware limited liability company, ATI FLOWFORM PRODUCTS, LLC, a Delaware
limited liability company, ATI LADISH LLC, a Wisconsin limited liability
company, VALLEY MACHINING, INC., a Wisconsin corporation, ATI LADISH MACHINING,
INC., a Nevada corporation, CHEN-TECH INDUSTRIES, INC., a Nevada corporation,
PACIFIC CAST TECHNOLOGIES, INC., a Nevada corporation, ATI POWDER METALS LLC, a
Pennsylvania limited liability company, and ATI CAST PRODUCTS SALEM OPERATIONS,
LLC, a Delaware limited liability company (collectively, the “Borrowers”, and
each a “Borrower”), the Guarantors (as defined in the in the Credit Agreement)
party thereto, the Lenders (as defined in the Credit Agreement) party thereto,
and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such
capacity, the “Agent”), (ii) that certain Guaranty and Suretyship Agreement,
dated as of September     , 2015, by and among ATI FUNDING CORPORATION, a
Delaware corporation, ATI OPERATING HOLDINGS, LLC, a Delaware limited liability
company, TDY HOLDINGS, LLC, a Delaware limited liability company, ATI
PROPERTIES, INC., a Delaware corporation, ALC FUNDING CORPORATION, a Delaware
corporation, ATI CANADA HOLDINGS, INC., a Delaware corporation, ALLEGHENY
TECHNOLOGIES INTERNATIONAL, INC., a California corporation, AII INVESTMENT
CORP., a Delaware corporation, ATI ALLEGHENY LUDLUM, INC., a Massachusetts
corporation, TI OREGON, INC., an Oregon corporation, JESSOP STEEL, LLC, a
Pennsylvania limited liability company, JEWEL ACQUISITION, LLC, a Delaware
limited liability company and AII ACQUISITION, LLC, a Pennsylvania limited
liability company in favor of the Agent and the Lenders (the “Guaranty”), and
(iii) the Other Documents referred to in the Credit Agreement, as the same may
be modified, supplemented, amended or restated.



--------------------------------------------------------------------------------

Agreement

Capitalized terms defined in the Credit Agreement are used herein as defined
therein. In consideration of the New Guarantor becoming a Guarantor under the
terms of the Credit Agreement and in consideration of the value of the
synergistic benefits received by New Guarantor as a result of becoming
affiliated with Borrowers and the Guarantors, the New Guarantor hereby agrees
that: (i) on the date hereof, it shall execute and deliver to the Agent for the
benefit of the Lenders any applicable documents as set forth in this Joinder;
and (ii) effective as of the date hereof, it hereby is, and shall be deemed to
be, a Guarantor under the Credit Agreement, the Guaranty and each of the Other
Documents to which the Guarantors are a party and agrees that from the date
hereof and so long as any Advance or any Revolving Commitment of any Lender
shall remain outstanding and until the payment in full of the Advances and the
Notes and the performance of all other obligations of the Borrowers under the
Other Documents, the New Guarantor has assumed the obligations of a Guarantor
under, and the New Guarantor shall perform, comply with and be subject to and
bound by, jointly and severally, each of the terms, provisions and waivers of
the Credit Agreement, the Guaranty and each of the Other Documents which are
stated to apply to or are made by a Guarantor. Without limiting the generality
of the foregoing, the New Guarantor hereby represents and warrants that (i) each
of the representations and warranties with respect to the Guarantors set forth
in Article 5 of the Credit Agreement is true and correct as to the New Guarantor
on and as of the date hereof as if made on and as of the date hereof by the New
Guarantor (except representations and warranties which relate solely to an
earlier date or time which representations and warranties shall be true and
correct in all material respects on and as of the specific date or times
referred to in said representations and warranties) and (ii) the New Guarantor
has heretofore received a true and correct copy of the Credit Agreement and each
of the Other Documents (including any modifications thereof or supplements or
waivers thereto) as in effect on the date hereof.

The New Guarantor hereby makes, affirms, and ratifies in favor of the Lenders
and the Agent the Credit Agreement and each of the Other Documents given by the
Guarantors to the Agent and any of the Lenders.

The New Guarantor is simultaneously delivering to the Agent the following
documents together with this Joinder required under clause (a)(ii) of
Section 7.1 [Merger, Consolidation, Acquisition and Sale of Assets] and
Section 7.12 [Subsidiaries and Partnerships] of the Credit Agreement.

 

Document

  

Delivered

  

Not

Delivered

Guaranty (mandatory)    ¨    ¨ Opinion of Counsel (mandatory)    ¨    ¨
Officer’s Certificate (mandatory)    ¨    ¨ Secretary’s Certificate (mandatory)
   ¨    ¨ Lien Waivers (if applicable)    ¨    ¨ UCC-1 Financing Statements
naming New Guarantor as debtor (mandatory)    ¨    ¨

 

- 2 -



--------------------------------------------------------------------------------

Schedules to Credit Agreement

  

Delivered

  

Not

Delivered

Schedule 1.2   Permitted Encumbrances (if applicable)    ¨    ¨ Schedule 4.4  
Collateral Locations; Place of Business; Chief Executive Office, Real Property
(mandatory)    ¨    ¨ Schedule 4.8(k)   Deposit Accounts (mandatory)    ¨    ¨
Schedule 5.2(a)   States of Qualification and Good Standing (mandatory)    ¨   
¨ Schedule 5.2(b)   Subsidiaries (mandatory)    ¨    ¨ Schedule 5.4   Federal
Tax Identification (mandatory)    ¨    ¨ Schedule 5.6   Prior Names (if
applicable)    ¨    ¨ Schedule 5.7   Environmental Matters (if applicable)    ¨
   ¨ Schedule 5.8(b)(i)   Litigation (if applicable)    ¨    ¨ Schedule
5.8(b)(ii)   Indebtedness (if applicable)    ¨    ¨ Schedule 5.24   Equity
Interests (if applicable)    ¨    ¨ Schedule 5.28   Designated Customers
(mandatory)    ¨    ¨ Schedule 7.3   Guaranties (if applicable)    ¨    ¨
Schedule 7.4   Investments (if applicable)    ¨    ¨ Schedule 7.10  
Transactions with Affiliates (if applicable)    ¨    ¨

[Note: updates to schedules do not cure any breach of warranties unless

expressly agreed in accordance with the terms of the Credit Agreement.]

In furtherance of the foregoing, the New Guarantor shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary or proper in the opinion of the Agent to carry
out more effectively the provisions and purposes of this Joinder and the Other
Documents.

 

- 3 -



--------------------------------------------------------------------------------

[INTENTIONALLY LEFT BLANK]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the New Guarantor has
duly executed this Joinder and delivered the same to the Agent for the benefit
of the Lenders, on the date and year first above written, with the intention
that it constitute a document under seal.

 

NEW GUARANTOR:

 

By:  

 

  (SEAL) Name:  

 

Title:  

 

 

Acknowledged and accepted:

PNC BANK, NATIONAL ASSOCIATION,

as Agent

By:  

 

Name:  

 



--------------------------------------------------------------------------------

EXHIBIT 16.3

COMMITMENT TRANSFER SUPPLEMENT

COMMITMENT TRANSFER SUPPLEMENT, dated as of                  , 201    , among
                     (the “Transferor Lender”), each Purchasing Lender executing
this Commitment Transfer Supplement (each, a “Purchasing Lender”), and PNC Bank,
National Association (“PNC”) as agent for the Lenders (as defined below) under
the Credit Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, in accordance with Section 16.3 of the Revolving Credit and Security
Agreement dated September 23, 2015 (as from time to time further amended,
restated, supplemented or otherwise modified in accordance with the terms
thereof, the “Credit Agreement”) by and among OREGON METALLURGICAL, LLC, an
Oregon limited liability company, ALLEGHENY LUDLUM, LLC, a Pennsylvania limited
liability company, TDY INDUSTRIES, LLC, a California limited liability company,
INTERNATIONAL HEARTH MELTING, LLC, an Oregon limited liability company, ATI
PRECISION FINISHING, LLC, a Pennsylvania limited liability company, TITANIUM
WIRE CORPORATION, a Pennsylvania corporation, ENVIRONMENTAL, INC., a California
corporation, ATI TITANIUM LLC, a Delaware limited liability company, ATI
FLOWFORM PRODUCTS, LLC, a Delaware limited liability company, ATI LADISH LLC, a
Wisconsin limited liability company, VALLEY MACHINING, INC., a Wisconsin
corporation, ATI LADISH MACHINING, INC., a Nevada corporation, CHEN-TECH
INDUSTRIES, INC., a Nevada corporation, PACIFIC CAST TECHNOLOGIES, INC., a
Nevada corporation, ATI POWDER METALS LLC, a Pennsylvania limited liability
company, and ATI CAST PRODUCTS SALEM OPERATIONS, LLC, a Delaware limited
liability company (collectively, the “Borrowers”, and each a “Borrower”), the
Guarantors (as defined in the in the Credit Agreement) party thereto, the
Lenders (as defined in the Credit Agreement) party thereto, and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity, the
“Agent”), this Commitment Transfer Supplement is being executed and delivered by
the Transferor Lender and each Purchasing Lender, and consented to by Agent in
accordance with Section 16.3 of the Credit Agreement;

WHEREAS, each Purchasing Lender wishes to become a Lender party to the Credit
Agreement; and

WHEREAS, the Transferor Lender is selling and assigning to each Purchasing
Lender, rights, obligations and commitments under the Credit Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

1. All capitalized terms used herein which are not defined shall have the
meanings given to them in the Credit Agreement,

2. Upon receipt by Agent of four (4) counterparts of this Commitment Transfer
Supplement, to each of which is attached a fully completed Schedule I, and each
of which has been executed by the Transferor Lender and Agent, Agent will
transmit to Transferor Lender and



--------------------------------------------------------------------------------

each Purchasing Lender a Transfer Effective Notice, substantially in the form of
Schedule II to this Commitment Transfer Supplement (a “Transfer Effective
Notice”). Such Transfer Effective Notice shall set forth, inter alia, the date
on which the transfer effected by this Commitment Transfer Supplement shall
become effective (the “Transfer Effective Date”), which date shall not be
earlier than the first (1st) Business Day following the date such Transfer
Effective Notice is received. From and after the Transfer Effective Date, each
Purchasing Lender shall be a Lender party to the Credit Agreement for all
purposes thereof.

3. At or before 12:00 Noon Pittsburgh, Pennsylvania time) on the Transfer
Effective Date each Purchasing Lender shall pay to Transferor Lender, in
immediately available funds, an amount equal to the purchase price, as agreed
between Transferor Lender and such Purchasing Lender (the “Purchase Price”), of
the portion of the Advances being purchased by such Purchasing Lender (such
Purchasing Lender’s “Purchased Percentage”) of the outstanding Advances and
other amounts owing to the Transferor Lender under the Credit Agreement and the
Other Documents. Effective upon receipt by Transferor Lender of the Purchase
Price from a Purchasing Lender, Transferor Lender hereby irrevocably sells
assigns and transfers to such Purchasing Lender, without recourse,
representation or warranty, and each Purchasing Lender hereby irrevocably
purchases, takes and assumes from Transferor Lender, such Purchasing Lender’s
Purchased Percentage of the Advances and other amounts owing to the Transferor
Lender under the Credit Agreement and the Other Documents together with all
instruments, documents and collateral security pertaining thereto.

4. Transferor Lender has made arrangements with each Purchasing Lender with
respect to (i) the portion, if any, to be paid, and the date or dates for
payment, by Transferor Lender to such Purchasing Lender of any fees heretofore
received by Transferor Lender pursuant to the Credit Agreement prior to the
Transfer Effective Date and (ii) the portion, if any, to be paid, and the date
or dates for payment, by such Purchasing Lender to Transferor Lender of fees or
interest received by such Purchasing Lender pursuant to the Credit Agreement
from and after the Transfer Effective Date.

5. (a) All principal payments that would otherwise be payable from and after the
Transfer Effective Date to or for the account of Transferor Lender pursuant to
the Credit Agreement and the Other Documents shall, instead, be payable to or
for the account of Transferor Lender and Purchasing Lender, as the case may be,
in accordance with their respective interests as reflected in this Commitment
Transfer Supplement.

(b) All interest, fees and other amounts that would otherwise accrue for the
account of Transferor Lender from and after the Transfer Effective Date pursuant
to the Credit Agreement and the Other Documents shall, instead, accrue for the
account of, and be payable to, Transferor Lender and Purchasing Lender, as the
case may be, in accordance with their respective interests as reflected in this
Commitment Transfer Supplement. In the event that any amount of interest, fees
or other amounts accruing prior to the Transfer Effective Date was included in
the Purchase Price paid by any Purchasing Lender, Transferor Lender and each
Purchasing Lender will make appropriate arrangements for payment by Transferor
Lender to such Purchasing Lender of such amount upon receipt thereof from the
Borrowers.

6. Concurrently with the execution and delivery hereof, Transferor Lender will
provide to each Purchasing Lender conformed copies of the Credit Agreement and
all related documents delivered to Transferor Lender.

 

- 2 -



--------------------------------------------------------------------------------

7. Each of the parties to this Commitment Transfer Supplement agrees that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Commitment Transfer Supplement.

8. By executing and delivering this Commitment Transfer Supplement, Transferor
Lender and each Purchasing Lender confirm to and agree with each other and Agent
and Lenders as follows: (i) other than the representation and warranty that it
is the legal and beneficial owner of the interest being assigned hereby free and
clear of any adverse claim, Transferor Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement, the Other Documents or any other instrument or
document furnished pursuant thereto; (ii) Transferor Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Loan Parties or the performance or observance by Loan
Parties of any of their Obligations under the Credit Agreement, the Other
Documents or any other instrument or document furnished pursuant hereto;
(iii) each Purchasing Lender confirms that it has received a copy of the Credit
Agreement, together with copies of such financial statements and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Commitment Transfer Supplement;
(iv) each Purchasing Lender will, independently and without reliance upon Agent,
Transferor Lender or any other Lenders and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(v) each Purchasing Lender appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement as
are delegated to Agent by the terms thereof; (vi) each Purchasing Lender agrees
that it will perform all of its respective obligations as set forth in the
Credit Agreement to be performed by each as a Lender; and (vii) each Purchasing
Lender represents and warrants to Transferor Lender, Lenders, Agent and the
Borrowers that it is either (x) entitled to the benefits of an income tax treaty
with the United States of America that provides for an exemption from the United
States withholding tax on interest and other payments made by Loan Parties under
the Credit Agreement and the Other Documents or (y) is engaged in trade or
business within the United States of America.

9. Schedule I hereto sets forth the revised Revolving Commitment Percentages of
Transferor Lender and the Revolving Commitment Percentage of each Purchasing
Lender as well as administrative information with respect to each Purchasing
Lender.

10. This Commitment Transfer Supplement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Commitment Transfer
Supplement to be executed and delivered by their respective duly authorized
officers on the date set forth above.

 

 

as Transferor Lender By:  

 

Name:  

 

Title:  

 

 

as a Purchasing Lender By:  

 

Name:  

 

Title:  

 

 

Consented to as of the date set forth above:

PNC BANK, NATIONAL ASSOCIATION

as Agent

By:  

 

Name:  

 

Title:  

 

[If necessary per terms of Credit Agreement] [Consented to: TDY INDUSTRIES, LLC
By:  

 

Name:  

 

Title:                                         
                                            ]



--------------------------------------------------------------------------------

SCHEDULE I TO COMMITMENT TRANSFER SUPPLEMENT

LIST OF OFFICES, ADDRESSES FOR NOTICES AND COMMITMENT AMOUNTS

 

(Transferor Lender)    Revised Revolving Commitment Amount $            Revised
Revolving Commitment Percentage     % (Purchasing Lender)    Revolving
Commitment Amount $            Revolving Commitment Percentage     % Purchasing
Lender’s Address for Notices

 

  

 

  

 

  

Attention:

Telephone:

Telecopier:

  



--------------------------------------------------------------------------------

SCHEDULE II TO COMMITMENT TRANSFER SUPPLEMENT

(Form of Transfer Effective Notice)

To:                                         , as Transferor Lender and
                                        , as Purchasing Lender:

The undersigned, as Agent under the Revolving Credit and Security Agreement
dated September 23, 2015 (as from time to time further amended, restated,
supplemented or otherwise modified in accordance with the terms thereof, the
“Credit Agreement”) by and among ALLEGHENY LUDLUM, LLC, a Pennsylvania limited
liability company, TDY INDUSTRIES, LLC, a California limited liability company,
INTERNATIONAL HEARTH MELTING, LLC, an Oregon limited liability company, ATI
PRECISION FINISHING, LLC, a Pennsylvania limited liability company, TITANIUM
WIRE CORPORATION, a Pennsylvania corporation, ENVIRONMENTAL, INC., a California
corporation, ATI TITANIUM LLC, a Delaware limited liability company, ATI
FLOWFORM PRODUCTS, LLC, a Delaware limited liability company, ATI LADISH LLC, a
Wisconsin limited liability company, VALLEY MACHINING, INC., a Wisconsin
corporation, ATI LADISH MACHINING, INC., a Nevada corporation, CHEN-TECH
INDUSTRIES, INC., a Nevada corporation, PACIFIC CAST TECHNOLOGIES, INC., a
Nevada corporation, ATI POWDER METALS LLC, a Pennsylvania limited liability
company, and ATI CAST PRODUCTS SALEM OPERATIONS, LLC, a Delaware limited
liability company (collectively, the “Borrowers”, and each a “Borrower”), the
Guarantors (as defined in the in the Credit Agreement) party thereto, the
Lenders (as defined in the Credit Agreement) party thereto, and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity, the
“Agent”), acknowledges receipt of four (4) executed counterparts of a completed
Commitment Transfer Supplement in the form attached hereto. [Note: Attach copy
of Commitment Transfer Supplement]. Terms defined in such Commitment Transfer
Supplement are used herein as therein defined.

Pursuant to such Commitment Transfer Supplement, you are advised that the
Transfer Effective Date will be                  , 201    .

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE IMMEDIATELY FOLLOWS]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION

as Agent

By:  

 

Name:  

 

Title:  

 

ACCEPTED FOR RECORDATION IN REGISTER:                     



--------------------------------------------------------------------------------

Schedule 1.1

Existing Letters of Credit

 

     Issuing
Bank    Loan
Party    USD Amount     

Expiration

  

L/C Number

  

Purpose

1

   PNC    TDY      609,880.00       8/3/2016E    S258174NJY    Environmental

2

   PNC    TDY      2,000,000.00       11/30/2015E    S259370PGH    Environmental

3

   PNC    AL      750,000.00       1/1/2017E    S901599PGH    Workers’ Comp

4

   PNC    TDY      453,805.00       5/30/2016E    18109602-00-000    Workers’
Comp - North Carolina Allvac

5

   PNC    ATI      555,000.00       4/30/2016E    18119605-00-000    Workers’
Comp - General Liability

6

   PNC    TDY      235,179.00       2/20/2016E    18121190-00-000    State of
California - Workers’ Comp

7

   PNC    AL      30,182.00       4/8/2016    18123586-00-000    Performance

Total

           4,634,046.00                     

 

 

          

 

                     E = Automatic annual renewal  

TDY = TDY Holdings, LLC

AL = Allegheny Ludlum, LLC

ATI = Allegheny Technologies Incorporated

  



--------------------------------------------------------------------------------

SCHEDULE 1.2

PERMITTED ENCUMBRANCES

ALLEGHENY TECHNOLOGIES INCORPORATED

 

 

I.      

DELAWARE

SECRETARY OF STATE

  A.       UCC Financing Statements     1.         Secured Party: General
Electric Capital Corporation       File Number:       53969426       File Date:
  12-15-2005       Collateral:   Precautionary File         Equip Covered: (1)
2005 Caterpillar AT13F02092 Model p60000 Forklift with all additions,
attachments, accessories and proceeds now existing or here after
acquired(Assignor S/P-Minority Alliance Capital LLC)       Continuation:-   File
Number: 02765943       File Date:   8-9-2010     2.         Secured Party:
General Electric Capital Corporation       File Number:   53969590       File
Date:   12-15-2005       Collateral:   Precautionary File Equip Covered: (1)
2005         Caterpillar MJH04495 226B Skidsteer Loader with all additions,
attachments, accessories and proceeds now existing or here after
acquired(Assignor S/P- Minority Alliance Capital LLC       Continuation:   File
Number: 03173790       File Date:   9-13-2010     3.         Secured Party:
General Electric Capital Corporation       File Number:   53970036       File
Date:   12-15-2005       Collateral:   Precautionary File Equip Covered: (1)
2005         Caterpillar MJH04495 226B Skidsteer Loader with all additions,
attachments, accessories and proceeds now existing or here after
acquired(Assignor S/P-Minority Alliance Capital LLC       Continuation:   File
Number: 03173493       File Date:   9-13-2010

 

1



--------------------------------------------------------------------------------

    4.         Secured Party: De Lage Landen Financial Services, Inc.       File
Number:       60127696       File Date:   1-12-2006       Collateral:  
Precautionary File (1) Hoist F 220 28506 (2) Hoist         2F220 28507 including
all components, additions         upgrades, attachments accessions
substitutions,         replacements, and proceeds of the foregoing      
Continuation:   File Number: 04583716       File Date:   12-23-2010     5.  
      Secured Party: General Electric Capital Corporation       File Number:  
61501147       File Date:   4-28-2006       Collateral:   Precautionary File    
    (1) Taylor model T520S Forklift serial number 32750 (Assignor S/P-Minority
Alliance Capital LLC       Continuation:   File Number:10551526       File Date:
  2-15-2011     6.   Secured Party: General Electric Capital Corporation      
      File Number:   63819364             File Date:   11-1-2006      
      Collateral:   Precautionary File(1) 2006 Caterpillar Model p6000LP        
Lift Truck serial number AT13F03395 (Assignor S/P-Minority Alliance Capital LLC
      Amendment:   File Number: 64274262       File Date:   11-29-2006      
    Minority Alliance Capital amended from Additional S/P to Assignor      
Amendment:   File Number: 12698804       File Date:   7-13-2011             GE
address amended       Continuation:   File Number: 12699299       File Date:  
7-13-2011

 

2



--------------------------------------------------------------------------------

    7.         Secured Party: General Electric Capital Corporation Minority
Alliance Capital, LLC             File Number:   64588513             File Date:
  12-30-2006             Collateral:   Precautionary Filing (1) 2006 Caterpillar
Model         GP40K Fork Lift Truck Serial Number AT29C00918       Amendment:  
File Number: 14080779       File Date:   10-21-2011           GE address amended
      Continuation:   File Number: 14080787       File Date:   10-21-2011     8.
  Secured Party: General Electric Capital Corporation             File Number:  
70068253             File Date:   12-28-2006             Collateral:  
Precautionary Filing (2) 2006 Caterpillar DP115         Model Forklift serial
numbers 4DP10158, 4DP10159       Continuation:   File Number: 14073147      
File Date:   10-21-2011     9.         Secured Party: General Electric Capital
Corporation             File Number:   70077023             File Date:  
12-29-2006             Collateral:   Precautionary Filing (18) 2006 Caterpillar
forklifts,         serial numbers:AT81F01323, AT29C00906,        
AT13F03394,AT9005398, AT13F50503,         AT88A00566, AT79C51027, AT19C51035,  
      AT19C02333, AT19C02332, AT13F03348,         AT29C50437, AT19C80653,
AT19C51037,         AT89A00609, AT19C80654, AT29C00929,         AR19C80562      
Continuation:   File Number: 14291749       File Date:   11-7-2011      
Continuation:   File Number: 14355288       File Date:   11-7-2011      
Amendment:   File Number: 14355353       File Date:   11-7-2011

 

3



--------------------------------------------------------------------------------

    10.   Secured Party: General Electric Capital Corporation       File Number:
  70108828       File Date:               1-3-2007       Collateral:  
Precautionary File(1) 2006 Komatsu model FG30HT         Forklift serial Number
203708A with Solid Pneumatic Tiers, 4th Function Propane Tank and Fire
Extinguisher       Continuation:   File Number: 14306307       File Date:  
11-8-2011       Amendment:   File Number: 14307206       File Date:   11-8-2011
          GE address Amended     11.         Secured Party: General Electric
Capital Corporation             File Number:   71715506             File Date:  
5-2-2007             Collateral:   Precautionary File (2) 2006 Hyster model
S155XL,         Forklift serial numbers: C024V02946E,         C024V02890D      
Amendment:   File Number: 20486433       File Date:   2-7-2012           GE
address amended       Continuation:   File Number: 20486441       File Date:  
2-7-2012     12.         Secured Party: Atel Capital Equipment Fund X, LLC      
      File Number:   71759611             File Date:   5-9-2007      
      Collateral:   Informational Filing - (1) caterpillar GP40K Lift Truck    
    8,000lb Capacity s/n AT29C01224         Located at 1700 Teledyne Rd.,
Monroe, NC 28110       Continuation:   File Number: 21647827       File Date:  
4-27-2012     13.         Secured Party: Atel Capital Equipment Fund X, LLC    
        File Number:   71759645             File Date:   5-9-2007      
      Collateral:   (1) caterpillar GP40K Lift Truck 8,000lb Capacity s/n      
  AT29C01224, Northwoods Industrial Park, 12247 (D) FM529, Houston TX, 77041    
  Continuation:   File Number: 21647819       File Date:   4-27-2012

 

4



--------------------------------------------------------------------------------

    14.         Secured Party: Atel Capital Equipment Fund X, LLC      
      File Number:   71759678             File Date:   5-7-2007      
      Collateral:   (1) caterpillar GP40K Lift Truck 8,000lb Capacity s/n      
  AT29A01229, 2020 Ashcroft Ave, Monroe NC, 28110       Continuation:   File
Number: 21647801       File Date:   4-27-2012     15.         Secured Party:
Atel Capital Equipment Fund X, LLC             File Number:   72548674      
      File Date:   7-5-2007             Collateral:   (2) caterpillar Model DP70
D lift trucks 15,000lb         Trucks s/n T20C63431 and T20C63432      
Continuation:   File Number: 22514026       File Date:   6-28-2012     16.  
      Secured Party: Atel Capital Equipment Fund X, LLC             File Number:
  72633013             File Date:   7-12-2007             Collateral:   (1)
hoist lift truck model F220 serial 28666, 22,000# capacity       Continuation:  
File Number: 22633008       File Date:   7-9-2012     17.         Secured Party:
Atel Capital Equipment Fund X, LLC             File Number:   72721479      
      File Date:   7-19-2007             Collateral:   (1) Combilift Model
C10000L 159 “ Simple Mast s/n         8095 (1) Caterpillar Lift Truck Model
GC40K-LP-STR, 8,000 lb capacity s/n AT 87A10353, (1) CaterpillarLift Truck Model
p5000LP 5,000 capacity, s/n AT3510817 located 2020 Ashcroft Avenue, Monroe, NC,
28110       Continuation:   File Number: 22633016       File Date:   7-9-2012  
  18.         Secured Party: Atel Capital Equipment Fund XI      
      File Number:   73439725             File Date:               9-11-2007    
        Collateral:   (1) New Caterpillar Model P6000- Lift Truck 6000lb        
capacity serial # AT 13F10493 located 1700 Teledyne Rd, Monroe, NC,26110    
Assignment File Number: 81555679     File Date:            5-5-2008 US BANCORP
Equipment Finance, Inc.     Continuation File Number: 23462100    
File Date:            9-7-2012

 

5



--------------------------------------------------------------------------------

    19.   Secured Party: Atel Capital Management Fund XI, Inc.      
File Number: 73439956       File Date:   9-11-2007       Collateral:   One New
Toyota Model no 7FGCU60 Tire Forklift Serial No #61470, One New Cascade Model
120CFPS-188 Sideshifting Fork Positioner s/n 767770-1, 3 New Toyota Model
7FGCU35 Cushion Tire Forklifts s/ns 64490, 94491, 64494, (3) model FFP 4944B
Bolzoni Auramo Sideshifting Fork Positioners w/load backrests s./n 330575US,
330576US, 33077US located 1357 E Rodney French Blvd, New Bedford, MA, 02744    
Assignment File Number: 81555661 US Bancorp Equipment Finance, Inc.     File
Date:            5-5-2008     Continuation File Number: 23462118     File
Date:            9-7-2012     20.   Secured Party: Atel Capital Equipment Fund
XI, LLC       File Number:   73536942       File Date:   9-19-2007      
Collateral   One Caterpillar GP40K LP Lift Truck s/n AT29CO1282, One Kalmar DCE
1508 Lift Ruck s/n T43105, One Caterpillar GP40K Lift Truck s/n AT 29C10316 1700
Teledyne Rd, Monroe, NC, 26110     Amendment File Number: 73933560    
File Date:            10-18-2007     Amended Collateral and Real Estate    
Assignment File Number: 81555687 US Bancorp Equipment Finance, Inc.    
File Date:            5-5-5008     Continuation File Number: 23462126    
File Date:            9-7-2012     21.   Secured Party: Atel Capital Equipment
Fund XI       File Number: 73537304       File Date:   9-19-2007

 

6



--------------------------------------------------------------------------------

      Collateral:   (2) Caterpillar Model P600-LP Lift Trucks s/n AT13Fs 10456 &
AT10457, (1) Caterpillar Model GP40K Lift Truck s/n AT29C10302, (1) Caterpillar
GP50K Lift Truck s/n AT33B60276, 2020 Ashcraft Ave, Monroe, NC, 28111; (1)
Caterpillar P6500-LP Lift truck s/n 13F60192, (1) Caterpillar GP50 K Lift Truck
s/n AT33B60274 4374 Lancaster Highway, Richburg, SC 29729     Assignment File
Number: 81555695 US Bancorp Equipment Finance, Inc.     File
Date:        5-5-2008     Continuation File Number: 23462142     File
Date:        9-7-2012     22.   Secured Party: Bank Financial, FSB      
File Number:   73784138       File Date:   10-8-2007       Collateral:  
Specified equipment     Continuation File Number: 23759182     File
Date:        9-28-2012     Assignment File Number 73782549 Kingsbridge Holdings,
LLC     File Date:        10-1-2012     23.   Secured Party: Atel Capital
Equipment Fund XI, LLC       File Number:   73815148       File Date:  
10-10-2007       Collateral:   (1) Genie Boomlift s/n Z4525-7A-34665, (1) Genie
Boomlift s/n Z3407-6322 80 Valley Street, Wallingford CT, 06492     Assignment
File Number: 81555703 US Bancorp Equipment Finance, Inc.    
File Date:        5-5-2008     Continuation File Number: 23804046    
File Date:        10-2-2012     24.   Secured Party: Regions Equipment Finance  
    File Number:   74263140       File Date:   11-5-2007       Collateral:   (2)
Taylor Made Forklifts s/n 33478, 33451 950 10th street Midland PA 15059    
Continuation: File Number 24378305     File Date:        11-2-2012

 

7



--------------------------------------------------------------------------------

    25.   Secured Party: Atel Capital Equipment Fund XI, LLC       File Number:
74634597       File Date:   12-7-2007       Collateral:   New Cat Electric
Walkie s/n 90266540, (1) Crown Industrial Battery s/n 51230G7, (1) Industrial
Single Phase Charger CR12FRI-255 s/n MPI 276087, (1) New Cat Forklift s/n
AT9010807, (1) New Cat Forklift Truck Model C5000 s/n/ AT9011808 100 River Rd,
Brackenridge, PA 15014     Assignment: File Number 81567013 US Bancorp Equipment
Finance     File Date:        5-6-2008     Continuation: File Number 24611937  
  File Date:        11-30-2012     26.   Secured Party: Atel Capital Equipment
Fund XI, LLC       File Number:   80190221       File Date:   1-16-2008      
Collateral:   (1) Hyster H155FT GM 4.3 Wet Disc Engine Lift Truck s/n
H006V02008E at 695 Ohio Street, Lockport NY, 14094     Assignment: File Number
81555414 US Bancorp Equipment Finance     File Date:        5-5-2008    
Continuation: File Number 30140328     File Date:        1-10-2013     27.  
Secured Party: Atel Capital Equipment Fund XI, LLC       File Number:  
  80788768       File Date:   3-5-2008      

Collateral:

  (5) New Caterpillar Forklift Trucks Model DP40KL s/n AT19C6034, AT19C60344,
AT1960345, AT19C6036 AT19C60347 at 100 River Rd, Brackenridge PA 15014    
Continuation: File Number 23802628     File Date:        10-2-2012     28.  
Secured Party: Atel Capital Equipment Fund X, LLC       File Number:   2008
0957249       File Date: 3-18-2008       Collateral: Caterpillar Diesel Lift
Truck     Continuation File Number: 2013 0904301     File Date: 3-8-2013

 

8



--------------------------------------------------------------------------------

    29.   Secured Party: Atel Leasing Corporation       File Number:   81170305
      File Date:   4-3-2008       Collateral:   Precaution Filing/Lease
Schedules A to Equipment Schedules No18 and 19 for Equipment located at 1600
Salem Road NE, Albany, OR 97321     Assignment: File Number 81620275    
File Date:        5-9-2008     Assignment: File Number 82304523 Atel Capital
Equipment Fund X     File Date:        7-7-2008       Partial Assignment
Equipment Schedule 20 located at 3750 Alloy Way, Monroe NC, 28111    
Assignment: File Number 21505546 ATEL Leasing Income Fund     File
Date:        4-18-2012       Partial Assignment: Equipment Schedule No 21
located at 101 Kingsgate Way, Richland, WA, 99352     Assignment: File Number
21866658 ATEL Leasing Income Fund     File Date:        5-15-12       Partial
Assignment Equipment Schedule No 22 located at 3101 Kingsgate Way, Richland WA,
99352   Assignment: File Number 22573477 ATEL Leasing Income Fund   File
Date:        7-3-2012     Partial Assignment Equipment Schedule No 23 located at
2020 Ashcroft Ave, Monroe NC, 28110; 4374 Lancaster Hwy. Richburg, SC 29729 and
695 Ohio Street, Lockport, NY 14094   Assignment: File Number 22573485 ATEL
Leasing Income Fund   File Date:        7-3-2012     Partial Assignment
Equipment Schedule No 24 located 100 River Road, Brackenridge PA 15014  
Assignment: File Number 22730028 ATEL Leasing Income Fund   File
Date:        7-16-2012     Partial Assignment Equipment Schedule No 25 located
at 3101 Kingsgate Way Richland WA, 99352   Continuation: File Number 23930411

 

9



--------------------------------------------------------------------------------

  File Date:        10-11-2012  

Additional Secured Parties: Atel Capital Fund X, Atel Leasing Income Fund

  Assignment: File Number 24863736 ATEL Leasing Income Fund   File
Date:        12-13-2012  

Partial Assignment Equipment Schedule 26 located at 3101 Kingsgate Way, Richland
WA, 99352

  Assignment: File Number 42432011   File Date:        6-17-2014  

Partial Assignment Forklift s/n F879V01551M located at 1500 W Main Street,
Louisville OH, 44651

  Assignment: File Number 43386331 Rasmala Leasing Fund, L.P.   File
Date:        8-22-2014  

Partial Assignment (1) Articulating Boom s/n 030019653 located at 2020 Ashcraft
Ave, Monroe NC, 28110 030019653; (1) Skid Steer Uniloader s/n NCM451946,
(1) Bucket Uniloader s/n 66”BKT

  Assignment: File Number 44019741 Rasmala Leasing Fund, L.P.   File
Date:        9-30-2014  

Partial Assignment Advance SW8000 77G Rider Sweeper SN10000054042 located at 585
Silicon Drive, Leechburg, PA 1565

  Assignment: File Number 44611661 Rasmala Leasing Fund, L.P.   File
Date:        11-14-2014  

Partial Assignment Advance Weise USA 1Scissorlift and 10 Forklifts located at
250 E Lafayette St., Portland, IN 47371

  Assignment: File Number 44755989 Rasmala Leasing Fund, L.P.   File
Date:        11-20-2014  

Partial Assignment Burns Industrial Equipment 2 Forklifts and 2 Battery Units, 2
Charger Units located at 400 Corporate Dr., Lebanon KY 40033

  Assignment: File Number 45099411 ATEL Leasing Income Fund II, L.P.   File
Date:        12-16-2014  

Partial Assignment Equipco 10 Forklifts,2 Battery Units, 2 Charger Units and 3
Stackers located at River Road, Brakenridge PA 15014

  Assignment: File Number 45210059 Rasmala Leasing Fund, L.P.   File
Date:        12-22-2014  

Partial Assignment Equipco 1 Forklift, 2 Lift Trucks located at River Road,
Brakenridge PA 15014 and 1 Forklift located at 1 Kiski Ave Ext, Leechburg PA
15656 (CHECK COLLATERAL PAGES) 2 Forklifts located at 7400 Hwy 20 Huntsville AL
35806

 

10



--------------------------------------------------------------------------------

  Assignment: File Number 50076520 ATEL Leasing Income Fund II, L.P.   File
Date:        1-2-2015  

Partial Assignment Equipco 8 Forklifts, 2 Positioner and 4 Stackers located at
130 Lincoln Ave, Vandergrift, PA 15690 and 4 Forklifts located at 585 Silicon
Drive Leechburg PA 15656

  Assignment: File Number 0167410 ATEL Leasing Income Fund II, L.P.   File
Date:        1-14-2015  

Partial Assignment Equipco 15 Forklifts located at 1600 NE Old Salem Road,
Albany OR 97321

  Assignment: File Number 50167410 ATEL Leasing Income Fund II, L.P.   File
Date:        1-14-2015  

Partial Assignment Equipco 15 Forklifts located at 1600 NE Old Salem Road,
Albany OR 97321

  Assignment: File Number 50277698 ATEL Leasing Income Fund II, L.P.   File
Date:        1-22-2015  

Partial Assignment Equipco 2 Lift Trucks located at 3750 Alloy Way Monroe NC,
28111

  Assignment: File Number 50370055 Rasmala Leasing Fund L.P.   File
Date:        1-22-2015  

Partial Assignment Equipco 7 Lift Trucks, 1 Scissor Lift and Rider Sweeper
Scrubber located at 3750 Alloy Way Monroe NC, 28111 and 15 Lift Trucks and Two
Fork Lifts located at 2020 Ashcraft Ave., Monroe NC 28111

  Assignment: File Number 50657329 Rasmala Leasing Fund L.P.   File
Date:        2-16-2015  

Partial Assignment Equipco 3 Forklifts located at 530 34th Avenue SW Albany OR
97321 and 1 Forklift located at 4374 Lancaster Highway Righburg SC 29729

  Assignment: File Number 50698976 ATEL Leasing Income Fund II L.P.   File
Date:        2-16-2015  

Partial Assignment Burns Industrial 1 Forklift located at 100 Jack Berg Lane
Coon Valley WI 54623

  Assignment: File Number 50718675 ATEL Leasing Income Fund II L.P.   File
Date:        2-18-2015  

Partial Assignment Equipco Forklifts located at 1600 NE Old Salem Road, Albany
OR 97321

  Assignment: File Number 51479939 Rasmala Leasing Fund L.P.   File
Date:        3-31-2015  

Partial Assignment Equipco 4 Forklifts located at 530 34th Avenue SW Albany OR
97322

 

11



--------------------------------------------------------------------------------

  Assignment: File Number 52868031 ATEL Leasing Corporation   File
Date:        7-2-2015  

Partial Assignment ATEL 16, LLC and Collateral Change

  Assignment: File Number 52999570 ATEL Leasing Corporation   File
Date:        7-2-2015  

Partial Assignment ATEL 16, LLC and Collateral Change

  30.   Secured Party: MB Financial Bank, N.A.     File Number:   02986796    
File Date:   8-26-2010     Collateral:   Informational filing for Specific
Equipment s/n THC300S 36190, THC 200S related to Master Lease Agreement dated
6-9-2008   31.   Secured Party: Tilogy Leasing Co., LLC           1st
Constitution Bank     File Number:   03669706     File Date:     10-20-2010    
Collateral:   Informational filing for Specific Equipment s/n #2FC Cat Walk
Sweeper 57250572511 to Master Lease Agreement dated 6-9-2008 located at 12633
North Rowley Road Street, North Skull Valley UT, 84029   32.   Secured Party:
Commonwealth Capital Corp     File Number:   04122150     File Date:  
11-23-2010     Collateral:   Accounts, contract rights, chattel paper,
inventory, and instruments consisting of Equip. Sch. 1 dated 7-22-2010 with
accessories accessions and attachments - Crane Scales s/n 6586153414;
6586354246; 6586454284   33.   Secured Party: Fifth Third Leasing Company    
File Number:   04146191     File Date:   11-24-2010     Collateral:  
Informational filing for related to Master Lease Agreement dated 8-10-2010
-locations on schedule A   34.   Secured Party: Tilogy Leasing Co., LLC      
    1st Constitution Bank     File Number:   04247940     File Date:  
  12-3-2010     Collateral:   Machine Rotator 120D-RRB-230C

 

12



--------------------------------------------------------------------------------

  35.   Secured Party: Meridian Leasing Corporation     File Number:   04333534
    File Date:   12-9-2010     Collateral:   All equipment under master lease
agreement 4-1-2006 all accessions thereto manufactured JLG Industries s/n
03000133477   36.   Secured Party: MB Financial Bank, N.A.     File Number:  
10530256     File Date:   2-14-2011     Collateral:   Informational filing -
according to Master Lease Equip. Sch.9 dated 6-9-2008 (1) Caterpillar unit s/n
ATI19D80039   Amendment: File Number 11182750   File Date:        3-31-2011  
Amended (added) Debtor information TDY Industries   37.   Secured Party: MB
Financial Bank , N.A     File Number:   10530280     File Date:   2-14-2011    
Collateral:   Informational filing -(2) Delta Alloy Analyzer s/n 500322, 500392
according to Master Lease Equip. Sch.8 dated 6-9-2008   38.   Secured Party: MB
Financial Bank , N.A     File Number:   10950645     File Date:   3-15-2011    
Collateral:   Specific Equipment located at 1600 Old Salem Rd., Albany OR, 97321
  39.   Secured Party: MB Financial Bank, N.A     File Number:   10950660    
File Date:   3-15-2011     Collateral:   Specific Equipment-Forklifts s/n 70390,
70392   40.   Secured Party: MB Financial Bank , N.A     File Number:   11063950
    File Date:   3-23-2011     Collateral:   Specific Equipment s/n 981053
located at 12633 North Rowley, Street, North Skull Valley UT, 84029   41.  
Secured Party: CSI Leasing Inc.     File Number:   11198509     File Date:  
3-31-2011     Collateral:   Specific Equipment (Storage) located at 1000 Six PPG
Place, Pittsburgh, PA 15222 related to Master lease agreement 191998 on Schedule
8

 

13



--------------------------------------------------------------------------------

  Amendment: File Number 12661653   File Date:        7-12-2011       Amended
collateral and location   Assignment: File Number 12661703 First Bank of
Highland Park   File Date:        7-12-2011   42.   Secured Party: MB Financial
Bank, NA     File Number:   11668758     File Date:   5-4-2011     Collateral:  
Specific Equipment located at 1600 Old Salem Road, Albany OR 97321   Amendment:
File Number 11799777   File Date:        5-12-2011     Amended (added) Debtor
TDY Industries and location   43.   Secured Party: MB Financial Bank, N.A.    
File Number:   11853459     File Date:   5-17-2011     Collateral:  
Informational filing - according to Master Lease Equip. Sch.14 dated 6-9-2008 -
equipment located at 530 34th Avenue SW Street, Albany OR 97321   44.   Secured
Party: Norlift of Oregon, Inc.     File Number:   11960924     File Date:  
  5-4-2011     Collateral:   NCM - Wollard s/n22-C-3785   45.   Secured Party:
NMGH Financial Services, Inc.     File Number:   12093287     File Date:  
  6-1-2011     Collateral:   Informational filing -Forklift s/n 36558 according
to Master Lease Equip. Sch.1 dated 5-16-11- equipment located at 1500 W Main
Street Louisville OH 44641   46.   Secured Party: CCA Financial, LLC     File
Number:   12466491     File Date:     6-28-2011     Collateral:   Precautionary
Filing - All personal property, wherever and whenever acquired, identified in
any lease schedule subject to the Master Lease Agreement dated 6-20-2011  
Assignment: File Number 12959214 Wells Fargo Bank   File Date:        8-1-2011  
  Collateral: all equipment and software subject

 

14



--------------------------------------------------------------------------------

  47.    Secured Party: MB Financial Bank, N.A.      File Number:   12819194  
   File Date:   7-21-2011      Collateral:   Informational filing - Master Lease
Equip. Sch.15 dated 6-9-2008 Specific Equipment located at 530 34th Avenue SW,
Albany OR 97321   Amendment: File Number 50617711   File Date:      2-12-2015  
  Amended Debtor: TDY Industries LLC   48.    Secured Party: Coretech Leasing
Inc.      File Number:   12863663      File Date:   7-25-2011      Collateral:  
Informational filing - Master Lease Equip. Sch.1 dated 6-24-2011 Specific
Equipment s/n 30534; 10132 located at 1357 E Rodney French Blvd New Bedford CT
02744   Amendment: File Number 12943143   File Date:      7-29-2011     Amended
Collateral   Assignment: File Number 12943150 Bank of the West   File
Date:      7-21-2011   Amendment: File Number 12949348   File
Date:      7-29-2011     

  Amended SP Name Trek Equipment Corporation

  49.    Secured Party: First Eagle Bank      File Number:   13102038      File
Date:   8-10-2011      Collateral:   Informational filing - Master Lease Equip.
Sch.1 dated 7-26-2011 Specific Equipment located at 130 Lincoln Ave, Vandergrift
PA 15690   Amendment: File Number 13237487   File Date:      8-19-2011  
  Amended collateral Master Lease Equip Sch 2. Dated 7-26-2011

 

15



--------------------------------------------------------------------------------

  50.    Secured Party: MB Financial Bank, N.A.      File Number:   13174029  
   File Date:   8-16-2011      Collateral:   Informational filing - Master Lease
Equip. Sch.16 dated 6-8-2011 Specific Equipment s/n AT14E30575, A3NT12864
located at 1600 Old Salem Road, Albany OR 97321   51.    Secured Party:
CHG-Meridan US Finance Ltd      File Number:   13505628      File Date:  
9-13-2011      Collateral:   Informational filing - Master Lease Equip.
Sch.8362-002 dated 4-16-2011 Specific Equipment s/n 500719, 500718, 500721,
500772, 500761 located at 2020 Ashcraft Ave, Monroe NC, 28111   52.    Secured
Party: MB Financial Bank N.A.      File Number:   13656306      File Date:  
9-23-2011      Collateral:   Informational filing - Master Lease Equip. Sch.017
dated 6-9-2008 Specific Equipment s/n AT18C30607, AT18C30608, AT19D80086,
AT19D80089, AT19D80087, AT28C501665 located at 1600 Old Salem Rd, Albany OR
97321   53.    Secured Party: MB Financial Bank N.A.      File Number:  
14479021      File Date:   11-22-2011      Collateral:   Informational filing -
Master Lease Equip. Sch.019 dated 6-9-2008 Specific Equipment located at 530
34th Avenue SW, Albany OR 97321   54.    [Intentionally Deleted]   55.   
Secured Party: Bank of the West     

Trek Equipment Corporation

     File Number:   15016913      File Date:   12-29-2011      Collateral:  
Informational filing -Master Lease dated 6-24-2011 Equip Sch 2 dated 12-1-2011  
Amendment: File Number 20464505   File Date:      2-6-2012   Amend TDY
Industries Debtor information

 

16



--------------------------------------------------------------------------------

  56.    Secured Party: Bank of the West     

Trek Equipment Corporation

     File Number:   15017101      File Date:   12-29-2011      Collateral:  
Informational filing -Master Lease dated 6-24-2011 Equip Sch 3 dated 12-9-2011  
Amendment: File Number 20464513   File Date:      2-6-12     Amend Allegheny
Ludlum Debtor information   57.    Secured Party: Bank of the West     

Trek Equipment Corporation

     File Number:   20038283      File Date:   1-4-2012      Collateral:  
Informational filing -Master Lease dated 6-24-2011 Equip Sch 4 dated 12-28-2011
Specific equipment located at 950 Tenth St., Midland Beaver, PA 15059 and 1200
Midland Ave., Beaver PA 15059   Amendment: File Number 20464489   File
Date:      2-6-2012     Amend Allegheny Ludlum Debtor information   58.   
Secured Party: Bank of the West     

Trek Equipment Corporation

     File Number:   20157455      File Date:   1-12-2012      Collateral:  
Informational filing -Master Lease dated 6-24-2011 Equip Sch 5 dated 12-28-2011
Specific equipment located at 2020 Ashcraft Ave., Monroe NC, 28111 and 1700
Teledyne Rd., Monroe, NC 28111   Amendment: File Number 20464463   File
Date:      2-6-2012     Amend TDY Industries Debtor information   59.    Secured
Party: Bank of the West     

Trek Equipment Corporation

     File Number:   20159881      File Date:   1-12-2012      Collateral:  
Informational filing -Master Lease dated 6-24-2011 Equip Sch 6 dated 12-28-2011
Specific equipment located at 2020 Ashcraft Ave., Monroe NC, 28111 and 44373
Lancaster Hwy., Richburg. SC 29729, 695 Ohio St,. Lockport, NY, 14094  
Amendment: File Number 20464455   File Date:      2-6-2012     Amend TDY
Industries Debtor information

 

17



--------------------------------------------------------------------------------

  60.    Secured Party: Regions Equipment Finance      File Number:   21161217  
   File Date:   3-27-2012      Collateral:   Information Filing - Accounts,
Contract rights, Chattel Paper, instruments consisting of Sch. 1 of Master lease
5-1-2003, all rentals and other payments, the equipment subject to the lease,
all instruments, documents of title, securities relating to the equipment -
location 2020 Ashcraft Ave., Monroe NC 28111   61.    Secured Party: Bank of the
West     

Trek Equipment Corporation

     File Number:   21394883      File Date:   4-11-2012      Collateral:  
Informational filing - Specific Equip- Lift Truck s/n 28275 related to Master
Lease dated 6-24-2011 Equip Sch 7 dated 3-27-2012 Specific equipment located at
120 Lincoln Ave., Vandergrift., PA 15690   62.    Secured Party: General
Electric Capital Corporation      File Number:   21397142      File Date:  
4-11-2012      Collateral:   Informational filing - Boom Lift s/n S 6006-14504  
63.    Secured Party: Bank of the West     

Trek Equipment Corporation

     File Number:   21554593      File Date:   4-23-2012      Collateral:  
Informational filing - Specific Equip related to Master Lease dated 6-24-2011
Equip Sch 8 dated 4-20-2012 located at 2020 Ashcraft Ave., Monroe NC, 28111 and
44373 Lancaster Hwy., Richburg. SC 29729, 695 Ohio St,. Lockport, NY, 14094  
64.    Secured Party: De Lage Landen Financial Services, Inc.      File Number:
  22167239      File Date:   6-6-2012      Collateral:   Informational filing -
Material handler s/n 835.0.1354 with all components

 

18



--------------------------------------------------------------------------------

  65.    Secured Party: Renaissance Capital Alliance, LLC      File Number:  
22702001      File Date:   7-13-2012      Collateral:   Informational filing -
Specific Equip related to Master Lease dated 7-5-2012 Equip Sch 1 located at
1600 Old Salem Rd., Albany OR 97321   66.    Secured Party: Renaissance Capital
Alliance, LLC      File Number:   23017318      File Date:   8-6-2012     
Collateral:   Informational filing - Specific Equip related to Master Lease
dated 7-5-2012 Equip Sch 2 located at 1600 Old Salem Rd., Albany OR 97321   67.
   Secured Party: Renaissance Capital Alliance, LLC      File Number:   23176023
     File Date:   8-16-2012      Collateral:   Informational filing - Specific
Equip related to Master Lease dated 7-5-2012 Equip Sch 3 located at 1600 Old
Salem Rd., Albany OR 97321   68.    Secured Party: Toyota Motor Credit Corp.  
   File Number:   23279140      File Date:   8-14-2012      Collateral:  
Informational filing - Specific Equip (18) Toyota Forklifts specified by serial
number, (1) fork positioner,(1) battery, (1) charger   69.    Secured Party:
Toyota Motor Credit Corp.      File Number:   2379215      File Date:  
8-14-2012      Collateral:   (1) Electric Scissor Lift s/n 0200208298   70.   
Secured Party: Key Equipment Finance Inc.      File Number:   24165215      File
Date:   10-29-2012      Collateral:   Specific Equipment detailed by Serial
number on attachment   71.    Secured Party: Key Equipment Finance Inc.     
File Number:   24167310      File Date:   10-29-2012      Collateral:   (2)
Caterpillar Lift Trucks s/n AT13F11364, AT13F11365   72.    Secured Party:
Renaissance Capital Alliance, LLC      File Number:   24330124      File Date:  
11-9-2012      Collateral:   Informational filing - Specific Equip (7) Hyster
Model Lift Trucks) related to Master Lease dated 7-5-2012 Equip Sch 4

 

19



--------------------------------------------------------------------------------

  73.    Secured Party: Renaissance Capital Alliance, LLC      File Number:  
24730711      File Date:   12-6-2012      Collateral:   Informational filing -
Specific Equip related to Master Lease dated 7-5-2012Equip Sch 6 located at 1600
Old Salem Rd., Albany, OR 97321   Assignment: File Number 33554137 FirstMerit
Bank, N.A.   File Date:      9-12-2013   74.    Secured Party: Renaissance
Capital Alliance, LLC      File Number:   25033966      File Date:   12-26-2012
     Collateral:   Informational filing - Specific Equip related to Master Lease
dated 7-5-2012 Equip Sch 7 located at 1600 Old Salem Rd., Albany, OR 97321  
Assignment: File Number 33553717 FirstMerit Bank, N.A.   File
Date:      9-12-2013   75.    Secured Party: Fifth Third Equipment Finance
Company      File Number:   25037967      File Date:   12-26-2012     
Collateral:   Informational filing - Specific Equip related to Master Lease
dated 8-10-2010 Equip Sch 2 located at 530 34th 34th Ave SW Albany , OR 97321  
76.    Secured Party: Fifth Third Equipment Finance Company      File Number:  
25106598      File Date   12-31-12      Collateral:   Informational filing -
Specific Equip related to Master Lease dated 8-10-2010 Equip Sch 3 located at
950 10th St., Beaver PA 15059   77.    Secured Party: Fifth Third Equipment
Finance Company      File Number:   25106614      File Date:   12-31-2012     
Collateral:   Informational filing - Specific Equip related to Master Lease
dated 8-10-2010 Equip Sch 4 located at 235 Industrial Park Rd., Frackville, PA
17931   78.    Secured Party: The Walden Asset Group LLC      File Number:  
30446972      File Date:   2-4-2013      Collateral:   Informational filing -
Specific Equip- Boom Lift and Scissor Lift located at 3101 Kingsgate Way,
Richland WA 99354   Assignment: File Number 31208074 Signature Financial LLC  
File Date:      3-29-2013

 

20



--------------------------------------------------------------------------------

  79.    Secured Party: CHG- Meridian U.S. Finance LTD      File Number:  
30561986      File Date:   2-12-2013      Collateral:   XL2 980 Scientific Niton
s/n 84232   Assignment: File Number 41406560 Bankfinancial FSB   File
Date:      4-9-2014   80.    Secured Party: NMHG Financial Services, Inc.     
File Number:   30602196      File Date:   2-15-2013      Collateral:   (2)
Taylor Forklifts s/n 33478 and 33451   81.    Secured Party: Renaissance Capital
Alliance, LLC      File Number:   31196089      File Date:   3-28-2013     
Collateral:   Informational filing - Specific Equip related to Master Lease
dated 7-5-2012 Equip Sch 8 located at 1600 Old Salem Rd., Albany OR 97321   82.
   Secured Party: Renaissance Capital Alliance, LLC      File Number:   31367789
     File Date:   4-10-2013      Collateral:   Informational filing - Specific
Equip       

related to Master Lease dated 7-5-2012 Equip Sch 9 located at 1600 Old Salem
Rd., Albany OR 97321

  83.    Secured Party: Renaissance Capital Alliance, LLC      File Number:  
32376375      File Date:   6-20-2013      Collateral:  

Informational filing - Specific Equip

related to Master Lease dated 7-5-2012 Equip Sch 10 located at 150 Queen Ave SW,
Albany OR 97321

  84.    Secured Party: Vision Financial Group, Inc.      File Number:  
32427624      File Date:   6-14-2013      Collateral:   Telescopic Boom,
Articulation Boom and Forklift related to Lease # 380401-01   Assignment: File
Number 32836519 First Bank of Highland Park   File Date:      7-22-2013

 

21



--------------------------------------------------------------------------------

  85.    Secured Party: NETAPP, Inc.      File Number:   32716448      File
Date:   7-15-2013      Collateral:   Informational filing - Specific Equip
located at 1600 Old Salem Rd., Albany OR 97321   86.    Secured Party: First
Eagle Bank      File Number:   32749894      File Date:   7-17-2013     
Collateral:   Informational filing - Forklift s/n7FDAU50-70916 located at 1600
Old Salem Rd., Albany OR 97321   87.    Secured Party: Kalakane Capital LLC     
File Number:   33212876      File Date:   8-15-2013      Collateral:  
Informational filing related to Master Lease dated 8-1-2013  

 

Assignment: File Number 33234789 Rasmala Leasing Fund, L.P.,

File Date:      8-19-2013

Partial Assignment Collateral located 1600 NE Old Salem Rd, Albany OR 97321

 

Assignment: File Number 33679553 Rasmala Leasing Fund, L.P.,

File Date:      9-20-2013

Partial Assignment Collateral located 1600 NE Old Salem Rd., Albany OR 97321

 

 

Assignment: File Number 34223427 Rasmala Leasing Fund, L.P.,

File Date:      10-29-2013

Partial Assignment Collateral located 1600 NE Old Salem Rd., Albany OR 97321

 

 

Assignment: File Number 40408096 ATEL Leasing Income Fund II, L.P.

  File Date:      1-27-2014   Partial Assignment Collateral located 1600 NE Old
Salem Rd., Albany OR 97321 and 12633 N Rowley, Rd., Grantsville, UT 84029  

 

Assignment: File Number 41504570 ATEL Leasing Income Fund II, L.P.

  File Date:      4-11-2014   Partial Assignment Collateral located 12633 N
Rowley, Rd., North Skull, UT 84029  

 

Assignment: File Number 41558717 ATEL Leasing Income Fund II, L.P.

  File Date:      4-15-2014   Partial Assignment Collateral located 12633 N
Rowley, Rd., North Skull, UT 84029

 

22



--------------------------------------------------------------------------------

  88.    Secured Party: Vision Financial Group, Inc.      File Number:  
33348787      File Date:               8-27-2013      Collateral:   Lift Truck
s/n A274V02877L related to Lease 380402-001      Assignment: File Number
34489044 First Bank of Highland Park      File Date:      11-14-2013   89.   
Secured Party: Meridian Leasing Corporation      File Number:   33617033     
File Date:   9-17-2013      Collateral:   Ultraprobe s/n 180158, 180157   90.   
Secured Party: Vision Financial Group, Inc.      File Number:   33663599     
File Date:   9-20-2013      Collateral:   Forklifts related to Lease 380403-001
     Assignment: File Number 34489242 First Bank of Highland Park      File
Date:      11-14-2013        Assign specific equipment   91.    Secured Party:
First Eagle Bank      File Number:   33888253      File Date:   10-3-2013     
Collateral:   Informational filing - Specific Equip related to Master Lease
dated 6-9-2008 Equip Sch 22 located at 150 Queen Ave SW, Albany OR 97321   92.
   Secured Party: Signature Financial LLC      File Number:   339636148     
File Date:   10-9-2013      Collateral:   Informational filing - Specific Equip
related to Master Lease dated 6-11-2013 Equip Sch 1 located at 1 Teledyne Place
La Vergne, TN 37086   Amendment: File Number 35024857   File
Date:      12-19-2013     Amend Name : Kennametal, Inc.   93.    Secured Party:
Vision Financial Group, Inc.      File Number:   33975746      File Date:  
10-10-2013      Collateral:   Forklifts related to Lease 380404-001  
Assignment: File Number 34489341 First Bank of Highland Park   File
Date:      11-14-2013     Assign specific equipment

 

23



--------------------------------------------------------------------------------

  94.    Secured Party: Vision Financial Group, Inc.      File Number:  
34288040      File Date:   11-1-2013      Collateral:   Forklifts related to
Lease 380405-001   Assignment: File Number 41392034 First Bank of Highland Park
  File Date:      4-9-2014   95.    Secured Party: Renaissance Capital Alliance,
LLC      File Number:   34685211      File Date:   11-27-2013      Collateral:  
Informational filing - Specific Equip related to Master Lease dated 7-5-2012
Equip Sch 12 located at 1600 Old Salem Rd., Albany OR 97321   96.    Secured
Party: Vision Financial Group, Inc.      File Number:   34765617      File Date:
  12-4-2013      Collateral:   Forklifts related to Lease 380406-001 Assignment:
File Number 44432670 First Bank of Highland Park   File Date:      11-4-2014  
97.    Secured Party: Renaissance Capital Alliance, LLC      File Number:  
40216358      File Date:   1-16-2014      Collateral:   Informational filing(3)
Mustang Loaders, (2) Grapple Hook Buckets   98.    Secured Party: Bankfinancial
FSB      File Number:   40524165      File Date:   2-10-2014      Collateral:  
Informational filing - Specific Equp related to Master Lease dated 6-8-2008
Equip Sch 24 located at 53034 Ave SW., Albany OR 97321   99.    Secured Party:
Meridian Leasing Corporation      File Number:   40620211      File Date:  
2-18-2014      Collateral:   Hyster Forklift s/n S005V026V02677L

 

24



--------------------------------------------------------------------------------

  100.    Secured Party: Signature Financial, LLC      File Number:   40645572  
   File Date:   2-19-2014      Collateral:   Drexel Forklift s/n
SL80SE-1401A-08114   101.    Secured Party: CHG-Meridian USA Corp.      File
Number:   40799452      File Date:   2-28-2014      Collateral:   All equipment
and other goods, including without limitation, computer and other information
technology equipment with all replacements and substitutions related to Master
Lease 8362 dated 4-16-2010   Amendment: File Number 40803585   File
Date:      3-3-2014 Amended Collateral   Assignment: File Number 41414242
BankFinancial FSB   File Date:      4-10-2014     Collateral Assignment   102.
   Secured Party: BankFinancial FSB      File Number:   40875617      File Date:
  3-6-2014      Collateral:   Informational filing - Specific Equip related to
Master Lease dated 6-8-2008 Equip Sch 24 located at 2020 Ashcraft Ave., Monroe
NC 28110   103.    Secured Party: Vision Financial Group, Inc.      File Number:
  41041193      File Date:   3-18-2014      Collateral:   Material handling
Equipment related to Lease 380407-001   Assignment: File Number 44422850 First
Bank of Highland Park   File Date:      11-4-2014   104.    Secured Party: MB
Financial Bank, N.A.      File Number:   41216209      File Date:   3-28-2014  
   Collateral:   Informational filing - Specific Equip related to Master Lease
dated 6-8-2008 Equip Sch 22 located at 150 Queen St SW, Albany OR 97321   105.
   Secured Party: Signature Financial, LLC      File Number:   41775485     
File Date:   5-6-2014      Collateral:   (2) Peterbuilt Container Truck vin #
1NPTL70X2FD257665, 1NPTL70X4FD257666

 

25



--------------------------------------------------------------------------------

  106.    Secured Party: Vision Financial Group, Inc.      File Number:  
41894799      File Date:   5-14-2014      Collateral:   Sweepers related to
Lease 380408-001   Assignment: File Number 44434015 First Bank of Highland Park
  File Date:      11-4-2014   107.    Secured Party: MB Financial Bank, N.A.  
   File Number:   42898518      File Date:   7-17-2014      Collateral:  
Informational filing - Specific Equip related to Master Lease dated 6-8-2008
Equip Sch 25 located at multiple location   Amendment: File Number 43338258  
File Date:      8-14-20214     Amend TDY Debtor information   108.    Secured
Party: Cisco Systems Capital Corporation      File Number:   42918571      File
Date:   7-23-2014      Collateral:   Informational filing -“Equipment”
(telecommunications and computer networking equipment ), insurance, warranty
rental and other claims arising from Equipment, chattel paper arising out of
Equipment and all books records and proceeds relating to foregoing   109.   
Secured Party: MB Financial Bank, N.A.      File Number:   42922334      File
Date:   7-23-2014      Collateral:   Informational filing - Boom Knuckle crane
located at 1600        Old Salem Rd., Albany OR 97321   Amendment: File Number
43191145   File Date:      8-11-20214     Amend TDY Debtor information   110.   
Secured Party: Vision Financial Group, Inc.      File Number:   43134376     
File Date:   8-6-2014      Collateral:   Hyster Fork Truck related to Lease
380409-001   Assignment: File Number 44432381First Bank of Highland Park   File
Date:      11-4-2014

 

26



--------------------------------------------------------------------------------

  111.    Secured Party: Vision Financial Group, Inc.      File Number:  
43795051      File Date:   9-23-2014      Collateral:   Hyster Fork Truck
related to Lease 380410-001   Assignment: File Number 44693784 First Bank of
Highland Park   File Date:      11-20-2014   112.    Secured Party: MB Financial
Bank, N.A.      File Number:   43801123      File Date:   9-23-2014     
Collateral:   Informational filing - Specific Equip related to Master Lease
dated 6-8-2008 Equip Sch 27 located at 1600 Salem Rd., Albany OR 97321 and 530
34th Ave SW., Albany OR 97322   113.    Secured Party: Vision Financial Group,
Inc.      File Number:   43879269      File Date:   9-29-2014      Collateral:  
ForkLift related to Lease 380411-01   Assignment: File Number 50414358 First
Bank of Highland Park   File Date:      1-30-2015   114.    Secured Party: MB
Financial Bank, N.A.      File Number:   43941549      File Date:   10-1-2014  
   Collateral:   Equipment (Roto-Grip) Drum Handlers)located at 1600 NE Old
Salem Rd., Albany OR 97321- Informational Filing related to a True Lease  
Amendment: File Number 50617844 Dbtr Information: TDY Industries LLC   File
Date:      2-12-2015   115.    Secured Party: Renaissance Capital Alliance, LLC
     File Number:   44052411      File Date:   10-8-2014      Collateral:  
Equipment (Spectro Acros)located at 1600 NE Old Salem Rd., Albany OR 97321-
Informational Filing related to a True Lease ForkLift related to Lease 380411-01
  116.    Secured Party: Kingsbridge Holding Company      File Number:  
44355517      File Date:   10-29-2014      Collateral:   Forklift Tractor
Equipment Under Lease Sch 16 Under Master Lease Agreement dtd 12/30/2003  
Amendment: File Number 44363214 Restated Collateral information   File
Date:      10-29-2014   Assignment: File Number 44500260 MB Financial Bank, N.A.
  File Date:      11-07-2014

 

27



--------------------------------------------------------------------------------

  117.    Secured Party: Vision Financial Group, Inc.      File Number:  
44412797      File Date:   1-3-2014      Collateral:   ForkLift related to Lease
380412-01   Assignment: File Number 50414473 First Bank of Highland Park   File
Date:      1-30-2015   118.    Secured Party: MB Financial Bank NA      File
Number:   45274170      File Date:   12-18-14      Collateral:   One Delta
Professional Alloy Plus Analyzer, Olympus True Protection Plan, X-Ray Tube  
119.    Secured Party: Harbor Capital Leasing ,LLC      File Number:   50749332
     File Date:   2-23-2015      Collateral:   Equipment, Machinery, Furniture,
Fixtures, Rolling Stock, Material Handling, Various Computer Equipment including
but not limited to replacement, substitutions, additions attachments
enhancements wherever located   Assignment: File Number 5260886 Century Tokyo
Leasing (USA) Inc.   File Date:      6-17-2015 and restated collateral   120.   
Secured Party: Trilogy Leasing Co., LLC      File Number:   52406675      File
Date:   6-5-2015      Collateral:   Scrubber Sweeper, Sweeper Battery, Bobcat
Loader, C/I Bucket, Walk Behind Sweeper   121.    Secured Party: Meridian
Leasing Corporation      File Number:   52448495      File Date:   6-9-2015     
Collateral:   Taylor Forklift

 

28



--------------------------------------------------------------------------------

  122.    Secured Party: Merrimak Capital Corporation      File Number:  
52693173      File Date:   6-23-2015      Collateral:   Exhibit A to Master
Lease Agreement PM102 dated 5-14-2010 Between Merrimak Capital Corporation and
Allegheny Technologies Incorporated   Assignment 53027827 Beverly Bank & Trust
Company, N.A.      File Date: 6-26-2015 and restated collateral   Assignment
53132353 Beverly Bank & Trust Company, N.A.      File Date: 7-210-2015 and
restated collateral   123.    Secured Party: Trilogy Leasing Co., LLC     
File Number:   52781622      File Date:   6-29-2015      Collateral:   All
present and future Goods associated with specified Lease, and any replacement
substitution, addition, attachment, modification, update, revisions,
enhancement, accessory, insurance proceed and cash proceeds of Goods associated
with specified Lease wherever located   124.    Secured Party: Signature
Financial LLC      File Number:   5282270      File Date:   67-6-2015     
Collateral: Two Linde Model RX60-50 Electronic Truck Lifts   125.    Secured
Party: Signature Financial LLC      File Number:   52892619      File Date:  
7-6-2015      Collateral:   1 JCB 175T4 Skid Steer, 1 2015 JLG Sale Lift, 1 JLG
G1055A Telehandler   126.    Secured Party: Signature Financial LLC      File
Number:   53051496      File Date:   7-15-2015      Collateral:   1 JLG E300AJP
Sale Lift, 1 2015 New JLG450AJ Sale Lift

 

29



--------------------------------------------------------------------------------

ALLEGHENY LUDLUM, LLC

 

I.  

PENNSYLVANIA

DEPARTMENT OF STATE

  A.   UCC Financing Statements     1.    2005090704494 filed 9-7-2005       
SP:    General Electric Capital Corporation        Assignor:   

Minority Alliance Capital LLC

       Cltrl.:    Taylor model THC500L forklift        Cont.:    Filed 6-15-2010
    2.    2006012502165 filed 1-25-2006        SP:    NMHG Financial Services
Inc.        Cltrl.:    All equipment leased by SP to debtor        Cont.:   
Filed 11-23-2010     3.    2006042703460 filed 4-27-2006        SP:    General
Electric Capital Corporation        Assignor:   

Minority Alliance Capital LLC

       Cltrl.:    Taylor model T520S forklift        Cont.:    Filed 2-15-2011  
  4.    2007050207939 filed 5-2-2007        SP:    General Electric Capital
Corporation        Assignor:   

Minority Alliance Capital LLC

       Cltrl.:    Hyster model S155XL forklift truck        Amend.:   

Filed 2-8-2012 (amends SP address)

       Cont.:    Filed 2-8-2012     5.    2007071306807 filed 7-13-2007       
SP:    ATEL Capital Equipment Fund X LLC        Cltrl.:    Hyster lift truck    
   Amend.:   

Filed 7-9-2012 (amends Debtor name)

       Cont.:   

Filed 7-9-2012

    6.    2007110603538 filed 11-5-2007        SP:    Regions Equipment Finance
Ltd.        Assignor:   

Summit Funding Group Inc.

       Cltrl.:    Taylor single drive cushion tire forklift trucks        Cont.:
  

Filed 11-2-2012

 

30



--------------------------------------------------------------------------------

    7.    2011060212664 filed 6-1-2011        SP:    NMHG Financial Services
Inc.        Cltrl.:    Taylor model THC500L forklift     8.    2011070803380
filed 7-7-2011        SP:    Trek Equipment Corporation        Cltrl.:    Toyota
electric walkie stackers        Assign.:   

Filed 7-27-2011 (assignee: Bank of the West)

       Amend.:   

Filed 8-1-2011 (restate collateral)

    9.    2012010301502 filed 12-29-2011        SP:    Bank of the West       
   Trek Equipment Corporation        Cltrl.:    Equipment leased pursuant to
Equipment Schedule 003           Dated 12-9-2011        Amend.:   

Filed 2-6-2012 (amends debtor name)

    10.    2012010507522 filed 1-4-2012        SP:    Bank of the West          
Trek Equipment Corporation        Cltrl.:    Cushman model 84065 haulsters and
trailblazers        Amend.:   

Filed 2-6-2012 (amends debtor name)

    11.    2012041203068 filed 4-11-2012        SP:    Bank of the West       
   Trek Equipment Corporation        Cltrl.:    Autolift model D5-600 lift truck
    12.    2012111000239 filed 11-10-2012        SP:    Affival Inc.       
Cltrl.:    Wire injector no. 661

 

31



--------------------------------------------------------------------------------

    13.    2013061405315 filed 6-14-2013        SP:    JP Morgan Chase Bank, NA
       Cltrl.:    All accounts receivable which arise out of the sale of goods
and services by debtor to ABB Inc. and all ancillary rights     14.   
2014020503683 filed 2-4-2014        SP:    Renaissance Capital Alliance LLC    
   Cltrl.:    Mustang steer loaders and grapple buckets     15.    2014102904858
filed 10/29/2014        SP:    Kingsbridge Holdings LLC        Assignor:   

The Walden Asset Group LLLC

       Cltrl.:    Forklift/tractor equipment (3 electric cushion standup
tractors and any attachments)        Amend.:   

Filed 11/5/2014 (amend debtor name)

       Assign.:   

Filed 11/7/2014 (MB Financial Bank, NA)

    16.    2015031302810 filed 3/13/2015        SP:    North American
Refractories Company        Cltrl.:    Refractory bricks, monolithics and
supplies     17.    2015060903895 filed 6/9/2015        SP:    Meridian Leasing
Corporation        Cltrl.:    Taylor T300S-01 Fork Lift II.   ALLEGHENY COUNTY  
PENNSYLVANIA   A.   Judgments - US Western District Court     1.    09-cv01546
filed 4-26-2010        Plaintiff:   

United States of America

    2.    97cv01863 filed 2-3-2012        Plaintiff:   

United States of America

 

32



--------------------------------------------------------------------------------

  B.   State Tax Liens     1.   Lien Number:   

GD - 07-015997

      File Date:   

7-25-2007

      Amount:   

$61,663.78

    Mechanics Liens       1.    GD-14-002870 filed 2/20/2014          Plaintiff:
  

Stevens Engineer & Constructors Inc.

         Amount:   

$548,792.43

TDY INDUSTRIES, LLC

 

I.  

CALIFORNIA

SECRETARY OF STATE

  A.   UCC Financing Statements     1.    0132360301 filed 11-16-2001        SP:
  Oregon Office of Energy        Cltrl.: All specified equipment and machinery
consisting of a natural gas fired cogeneration facility located in Linn County,
OR        Cont.:  

Filed 9-27-2006

       Cont.:  

Filed 10-27-2011

    2.    05-7052244120 filed 12-15-2005        SP:   General Electric Capital
Corporation        Assignor:  

Minority Alliance Capital LLC

       Cltrl.:   2005 Caterpillar Forklift        Cont.:  

Filed 8-9-2010

 

33



--------------------------------------------------------------------------------

    3.    05-7052245494 filed 12-15-2005        SP:   General Electric Capital
Corporation        Assignor:  

Minority Alliance Capital LLC

       Cltrl.:   2005 Caterpillar Steer Skid Loader        Cont.:  

Filed 9-13-2010

    4.    05-7052245757 filed 12-15-2005        SP:   General Electric Capital
Corporation        Assignor:  

Minority Alliance Capital LLC

       Cltrl.:   2005 Capterpillar Skid Steer Loader        Cont.:  

Filed 9-13-2010

    5.    06-7090569789 filed 11-1-2006        SP:   General Electric Capital
Corporation        Assignor:  

Minority Alliance Capital LLC

       Cltrl.:   2006 Caperpillar Lift Truck        Cont.:  

Filed 8-9-2011

       Amend.:  

Filed 8-9-2011 (amends SP address)

    6.    06-7096556014 filed 12-26-2006        SP:   General Electric Capital
Corporation        Assignor:  

Minority Alliance Capital LLC

       Cltrl.:   Capterpillar Forklift Truck        Amend.:  

Filed 9-20-2011 (amends SP address)

       Cont.:  

Filed 9-20-2011

    7.    06-7096713403 filed 12-28-2006        SP:   General Electric Capital
Corporation        Assignor:  

Minority Alliance Capital LLC

       Cltrl.:   2006 Caterpillar Forklift        Amend.:  

Filed 9-26-2011 (amends SP address)

       Cont.:  

Filed 9-26-2011

    8.    06-7096809833 filed 12-28-2006        SP:   General Electric Capital
Corporation        Assignor:  

Minority Alliance Capital LLC

       Cltrl.:   Genie Self-Propelled Telescopic Boom Lift        Amend.:  

Filed 9-23-2011 (amends SP address)

       Cont.:  

Filed 9-23-2011

 

34



--------------------------------------------------------------------------------

    9.    07-7097136212 filed 1-2-2007        SP:   General Electric Capital
Corporation        Assignor:  

Minority Alliance Capital LLC

       Cltrl.:  

Komatsu Forklift

       Cont.:  

Filed 12-5-2011

    10.    07-7097675593 filed 1-2-2007        SP:   General Electric Capital
Corporation        Assignor:  

Minority Alliance Capital LLC

       Cltrl.:   Caterpillar Forklifts        Cont.:  

Filed 10-19-2011

       Amend.:  

Filed 10-19-2011 (amends SP address)

    11.    07-7099073315 filed 1-18-2007        SP:   General Electric Capital
Corporation        Assignor:  

Minority Alliance Capital LLC

       Cltrl.:   2006 Caterpillar Fork Lift Truck        Cont.:  

Filed 10-28-2011

       Amend.:  

Filed 10-28-2011 (amends SP address)

    12.    07-7113286782 filed 5-9-2007        SP:   ATEL Capital Equipment Fund
X LLC        Cltrl.:   Caterpillar Lift Truck        Amend.:  

Filed 4-27-2012 (amends Debtor name)

       Cont.:  

Filed 4-27-2012

    13.    07-7113287056 filed 5-9-2007        SP:   ATEL Capital Equipment Fund
X LLC        Cltrl.:   Caterpillar SWB Lift Truck        Amend.:  

Filed 4-27-2012 (amends debtor name)

       Cont.:  

Filed 4-27-2012

 

35



--------------------------------------------------------------------------------

    14.    07-7113288209 filed 5-9-2007        SP:   ATEL Capital Equipment Fund
X LLC        Cltrl.:   Caterpillar GP40K Lift Truck        Amend.:  

Filed 4-27-2012 (amends debtor name)

       Cont.:  

Filed 4-27-2012

    15.    08-7172631611 filed 9-22-2008        SP:   Marubeni America
Corporation        Cltrl.:   Purchase money security interest in all high grade
low carbon ferro-chrome shipped to debtor and proceeds arising from sale       
Cont.:  

Filed 9-17-2013

    16.    10-7253767614 filed 12-9-2010        SP:   Meridian Leasing
Corporation        Cltrl.:   160 Ft articulating boom     17.    11-7263276722
filed 3-14-2011        SP:   Caterpillar Inc.        Cltrl.:   Evidence SP’s
ownership of tooling used to make or manufacture parts and products for
Caterpillar        Amend.:  

Filed 10-31-2013 (amends SP name)

    18.    11-7290371495 filed 11-4-2011        SP:   Sumitomo Corporation of
America        Cltrl.:   All titanium sponge supplied by SP     19.   
12-7296284859 filed 1-3-2012        SP:   Bank of West          Trek Equipment
Corporation        Cltrl.:   Equipment leased pursuant to Equipment Schedule 002
dated 12-1-2011        Amend.:  

Filed 2-6-2012 (amends debtor name)

 

36



--------------------------------------------------------------------------------

    20.    12-7297840939 filed 1-13-2012        SP:   Bank of the West         
Trek Equipment Corporation        Cltrl.:   Caterpillar Lift Trucks       
Amend.:  

Filed 2-6-2012 (amends debtor name)

    21.    12-7297841687 filed 1-13-2012        SP:   Bank of the West         
Trek Equipment Corporation        Cltrl.:   Jungheinrich Lift Truck, Caterpillar
Lift Trucks        Amend.:  

Filed 2-6-2012 (amends debtor name)

    22.    12-7308752914 filed 3-30-2012        SP:   Bank of the West         
Trek Equipment Corporation        Cltrl.:   Jungheinrich Lift Truck, Caterpillar
Lift Trucks     23.    12-7308753309 filed 3-30-2012        SP:   Bank of West  
       Trek Equipment Corporation        Cltrl.:   Caterpillar Lift Trucks    
24.    12-7311504488 filed 4-23-2012        SP:   Bank of the West          Trek
Equipment Corporation        Cltrl.:   Caterpillar model P20000-D, Combilift
with Simplex Mast, Caterpillar Truck and Ride Sweeper     25.    12-7320698523
filed 7-13-2012        SP:   Renaissance Capital Alliance LLC        Cltrl.:  
Caterpillar Forklifts, Toyota Forklifts     26.    12-7323629318 filed 8/6/2012
       SP:   Renaissance Capital Alliance LLC        Cltrl:   Toyota Forklifts
and Tow Tractor

 

37



--------------------------------------------------------------------------------

    27.   12-7324007430 filed 8-7-2012       SP:   Luxalloys SA       Cltrl.:  
All low carbon ferrochrome and all other goods supplied By SP     28.  
12-7325319780 filed 8-16-2012       SP:   Renaissance Capital Alliance LLC      
Cltrl.:   Toyota Forklift     29.   12-7336383177 filed 11-9-2012       SP:  
Renaissance Capital Alliance LLC       Cltrl.:   Hyster Lift Trucks     30.  
12-7337393119 filed 11-19-2012       SP:   Renaissance Capital Alliance LLC    
  Cltrl.:   Toyota Forklift     31.   12-7339799656 filed 12-6-2012       SP:  
Renaissance Capital Alliance LLC       Cltrl.:   Toyota Forklifts       Assign.:
 

Filed 9-11-2013 (assignee: FirstMerit Bank, NA)

    32.   12-7341992038 filed 12-21-2012       SP:   Renaissance Capital
Alliance LLC       Cltrl.:   Hyster Lift Trucks, SideShift Fork Positioner      
Assign.:  

Filed 9-11-2013 (assignee: FirstMerit Bank NA)

    33.   13-7347744454 filed 2-7-2013       SP:   Toyota Motor Credit
Corporation       Assignor:  

Carruth-Doggett Inc.

      Cltrl.:   Genie model GS1930 and Cascade model 35D-CFR-220     34.  
13-7353656897 filed 3-22-2013       SP:   AMG Vanadium Inc.       Cltrl.:   All
goods, inventory, merchandise, and other property held under bailment agreement

 

38



--------------------------------------------------------------------------------

    35.   13-7353657303 filed 3-22-2013       SP:   AMG Vanadium Inc.      
Cltrl.:   Any and all goods, inventory, merchandise, work in progress Materials
processed or reprocessed, any property fabricated under bailment agreement    
36.   13-7353701474 filed 3-28-2013       SP:   Renaissance Capital Alliance LLC
      Cltrl.:   Hyster Lift Truck, Forging Manipulator     37.   13-7355371156
filed 4-10-2013       SP:   Renaissance Capital Alliance LLC       Cltrl.:  
Spectro EOP Instrument     38.   13-7366065794 filed 6-20-2013       SP:  
Renaissance Capital Alliance LLC       Cltrl.:   Toyota Lift Truck     39.  
13-7369490446 filed 7-15-2013       SP:   NETAPP Inc.       Cltrl.:   Various
Equipment, Software and Personal Property leased Pursuant to Installment Payment
Agreement No. 328303N     40.   13-7369790590 filed 7-17-2013       SP:  
Trilogy Leasing Co LLC       Cltrl.:   Equipment leased pursuant to Equipment
Lease Schedule 021     41.   13-7388512775 filed 11-27-2013       SP:  
Renaissance Capital Alliance LLC       Cltrl.:   Spectro Arcos EOP Instrument  
  42.   14-7395530906 filed 1-16-2014       SP:   Renaissance Capital Alliance
LLC       Cltrl.:   Mustang Loaders, Grapple Bucket w. Boe

 

39



--------------------------------------------------------------------------------

    43.   14-7401104375 filed 2-27-2014       SP:   Signature Financial and
Leasing LLC       Cltrl.:   Landol Drexel SL80 Forklift     44.   14-7431690156
filed 10/8/2014       SP:   Renaissance Capital Alliance, LLC       Cltrl.:  
Spectro Arcos EOP Instrument     45.   15-7472838732 filed 7/1/2015       SP:  
Mitsui & Co (USA) Inc.       Cltrl.:   All Sumitomo metal mining high grade
nickel thick cathode now owned or hereafter acquired by Mitsui and held under
consignment agreement     46.   15-7473995515 filed 7/8/2015       SP:  
Glencore Ltd.       Cltrl.:   All Glencore high grade cobalt metal stored at
Debtor’s facilities under consignment agreement

PACIFIC CAST TECHNOLOGIES INC.

 

I.  

NEVADA

SECRETARY OF STATE

  A.   UCC Financing Statements     1.    2009004457-1 filed 2/20/2009       
SP:   Air Liquid Industrial US LP        Cltrl.:   9000 Gal Argon Vessel, 10K
PSIG Vaporizers, Trifecta, Laser Cyl 2000 Vessels        Amend.:  

Filed 6/15/2012 (restates collateral)

       Cont.:  

Filed 2/18/2014

       Amend.:  

Filed 3/10/2015 (update debtor name and address)

 

40



--------------------------------------------------------------------------------

Schedule 4.4

Collateral Locations; Place of Business, Chief Executive Office, Real Property

Real Property

See attachment for owned and leased real property of Loan Parties used in
business.

Excess/unused real property of Loan Parties is set forth below.

 

Owner

  

Address

  

Status

TDY Industries, LLC    1725 E. 27th Street, Cleveland, Ohio    Vacant Land TDY
Industries, LLC    431 Bullet Lane, Walterboro, South Carolina    Vacant Land
TDY Industries, LLC    State St., Rte. 43, Hartville, Ohio    Vacant Land TDY
Industries, LLC    10 Lincoln St., S.E., Hartville, Ohio    Vacant Land TDY
Industries, LLC    Training Center, Hwy 9 East, Richburg, South Carolina    Land
and Buildings TDY Industries, LLC    4374 Lancaster Highway, Richburg, South
Carolina    Vacant land TDY Industries, LLC    E. Wyomissing Blvd & Werner St.,
275 E. Wyomissing Avenue, Mohnton, Pennsylvania    Vacant Land TDY Industries,
LLC    8950 Balboa Ave., San Diego, California    Vacant Land ATI Casting
Service, LLC    615 McKinley Avenue, Alpena, Michigan    Land ATI Powder Metals,
LLC    1120 Robb Hill Road, Oakdale, Pennsylvania    Vacant Land Allegheny
Ludlum, LLC    411 Oberlin Road SW, Massillon, Ohio    Land and Buildings
Allegheny Ludlum, LLC    516 W. State Road 38, New Castle, Indiana    Land and
Buildings Allegheny Ludlum, LLC    80 Valley Street, Wallingford, Connecticut   
Land and Buildings Allegheny Ludlum, LLC    Rt. 356, Leechburg, PA    Vacant
land Allegheny Ludlum, LLC    Novinger Road, Gilpin Township, PA    Vacant land
Allegheny Ludlum, LLC    1 Kiski Ave. Leechburg, PA    Land and Buildings
Allegheny Ludlum, LLC    Karns Road, Harrison Township, Pennsylvania    Vacant
land Allegheny Ludlum, LLC    Rt. 28 and Burtner Road, Fawn Township, PA   
Vacant land



--------------------------------------------------------------------------------

Allegheny Ludlum, LLC    Fitch Works, Rt. 519, Houston, Pennsylvania    Land and
Buildings Allegheny Ludlum, LLC    Woodland and Griffith, Washington,
Pennsylvania    Vacant Land Allegheny Ludlum, LLC    1201-1235 Valley Road,
Coatesville, Pennsylvania    Land and Buildings ATI Fabricated Components,
LLC/Allegheny Technologies Incorporated as Guarantor    340 Crossroads Parkway,
Bolingbrook, Illinois leased from Cabot Acquisition, LLC c/o CBRE, Inc., 20 N.
Martingale, Suite 100, Schaumburg, IL 60173    Leased building = vacant

Chief executive office addresses of Loan Parties are set forth below.

 

Loan Party

  

Address

Allegheny Ludlum, LLC    100 River Road, Brackenridge, PA 15014 TDY Industries,
LLC    1000 Six PPG Place, Pittsburgh, PA 15222 Oregon Metallurgical, LLC   
1600 N. E. Old Salem Road, Albany, OR 97321 International Hearth Melting, LLC   
1600 N. E. Old Salem Road, Albany, OR 97321 ATI Precision Finishing, LLC    700
West New Castle Street, Route 288, Zelienople, PA 16063 Titanium Wire
Corporation    1600 N. E. Old Salem Road, Albany, OR 97321 Environmental, Inc.
   1600 N. E. Old Salem Road, Albany, OR 97321 ATI Titanium LLC    1600 N.E. Old
Salem Road, Albany, OR 97321 ATI Flowform Products, LLC    12 Suburban Park
Drive, Billerica, MA 01821 ATI Ladish LLC    5481 S. Packard Avenue, Cudahy, WI
53110 Valley Machining, Inc.    5481 S. Packard Avenue, Cudahy, WI 53110 ATI
Ladish Machining, Inc.    311 Prestige Park Road, East Hartford, CT 06108
Chen-Tech Industries, Inc.    9 Wrigley, Irvine, CA 92618 ATI Powder Metals LLC
   1001 Robb Hill Road, Oakdale, PA 15071 Pacific Cast Technologies, Inc.    150
Queen Avenue SW, Albany, OR 97322 ATI Cast Products Salem Operations, LLC    859
7th Street Northwest, Salem, OR 97304 Allegheny Technologies Incorporated   
1000 Six PPG Place, Pittsburgh PA 15222 ALC Funding Corporation    1403 Foulk
Road, Suite 200, Wilmington, DE 19803 ATI Funding Corporation    1403 Foulk
Road, Suite 200, Wilmington, DE 19803 AII Investment Corp.    1403 Foulk Road,
Suite 200, Wilmington, DE 19803 TDY Holdings, LLC    1403 Foulk Road, Suite 200,
Wilmington, DE 19803 Allegheny Technologies International, Inc.    1000 Six PPG
Place, Pittsburgh, PA 15222 ATI Operating Holdings, LLC    1000 Six PPG Place,
Pittsburgh, PA 15222 ATI Properties, Inc.    1600 N. E. Old Salem Road, Albany,
OR 97321 ATI Canada Holdings, Inc.    1000 Six PPG Place, Pittsburgh, PA 15222



--------------------------------------------------------------------------------

ATI Allegheny Ludlum, Inc.    1357 E. Rodney French Blvd., New Bedford, MA 02742
TI Oregon, Inc.    1600 N. E. Old Salem Road, Albany, OR 97321 Jessop Steel, LLC
   100 River Road, Brackenridge, PA 15014 Jewel Acquisition, LLC    100 River
Road, Brackenridge, PA 15014 AII Acquisition, LLC    1000 Six PPG Place,
Pittsburgh, PA 15222

Locations

See attachment for locations of Collateral.



--------------------------------------------------------------------------------

Schedule of Owned and Leased Real Properties Used in Business

 

Legal Name

  

Landlord if Leased

  

DBA

  

Address

Allegheny Ludlum, LLC       ATI Specialty Materials (Lockport Operations)    695
Ohio Street Lockport, NY Allegheny Ludlum, LLC       ATI Flat Rolled Products
(Brackenridge Operations    100 River Road Brackenridge, PA Allegheny Ludlum,
LLC       ATI Flat Rolled Products (Bagdad Operations)    585 Silicon Dr.
Leechburg, PA Allegheny Ludlum, LLC       ATI Flat Rolled Products (Vandergrift
Operations)    130-132 Lincoln Avenue Vandergrift, PA Allegheny Ludlum, LLC   
   ATI Flat Rolled Products (Waterbury Operations)    271 Railroad Hill Street
Waterbury, CT Allegheny Ludlum, LLC       ATI Flat Rolled Products (Natrona
Heights Operations)    1300 Pacific Avenue Natrona Heights, PA Allegheny Ludlum,
LLC   

Hart Illinois Industrials, LLC c/o Heitman

191 North Wacker Drive, Ste 2600

Chicago, IL 60606

   ATI Flat Rolled Products (Bridgeview Operations)    8687 S. 77th Avenue
Bridgeview, IL Allegheny Ludlum, LLC   

Tomson Scrap Metal

c/o Ted Tomson

P.O. Box 102

Brackenridge, PA 15014

   ATI Flat Rolled Products (Brackenridge Operations)    851 Fifth Avenue
Brackenridge, PA Allegheny Technologies Incorporated   

Met Life

c/o CBRE

500 Citadel Dr., Suite 301 Commerce, CA 90040

   ATI West    8570 Mercury Lane Pico Rivera, CA Allegheny Technologies
Incorporated   

JBW Partnership LLC

P.O. Box 457

Bear, DE 19701

   ATI    15 Prestbury Square Newark, DE Allegheny Technologies Incorporated   

Food Marketing Institute

2345 Crystal Dr., Suite 800

Arlington, VA 22202

   ATI Defense    2345 Crystal Drive Alexandria, VA

 

Page 1



--------------------------------------------------------------------------------

Schedule of Owned and Leased Real Properties Used in Business

 

Legal Name

  

Landlord if Leased

  

DBA

  

Address

Allegheny Technologies Incorporated    HRLP Fourth Avenue, LLC
c/o Highwoods Properties Three PPG Place, Suite 200 Pittsburgh, PA 15222    ATI
   1000 Six PPG Place Pittsburgh, PA Allegheny Technologies Incorporated   

William T. White III Rev. Trust

c/o Finisterra Corp.

3197-A Airport Loop Drive
Costa Mesa, CA 92626

   ATI Specialty Alloys & Components (Houston Operations)    12010 FM 529
Houston, TX ATI Allegheny Ludlum, Inc.    Milbrun Realty, LLC
130 Prospect Street
Cambridge, MA 02139    ATI Flat Rolled Products
(New Bedford Operations)    1357 E. Rodney French Blvd. New Bedford, PA ATI Cast
Products Salem Operations, LLC    KFP Investments, Inc.
6050 Crooked Stick Loop
Salem, OR 97306    ATI Cast Products
(Salem Operations)    815-839 9th Street, NW Salem, OR ATI Cast Products Salem
Operations, LLC   

KFP Investments, Inc.

6050 Crooked Stick Loop

Salem, OR 97306

   ATI Cast Products
(Salem Operations)    795 9th Street, NW
Salem, OR ATI Flowform Products, LLC    Dynamic Flowform, LLC
19 Buckmaster Drive
Sudbury, MA 01776    ATI Flowform Products (Billerica Operations)    12 Suburban
park Drive Billerica, MA ATI Flowform Products, LLC    Dynamic Flowform, LLC
19 Buckmaster Drive
Sudbury, MA 01776    ATI Flowform Products (Billerica Operations)    5 Suburban
park Drive Billerica, MA ATI Ladish Machining, Inc.    Fremont 311 PPR, LLC
c/o The Fremont Group, LLC
65 LaSalle Rd., Suite 202 West Hartford, CT 06107    ATI Forged Products
(East Hartford Operations) (CT)    311 Prestige Park Road East Hartford, CT
06107 ATI Ladish Machining, LLC       ATI Forged Products (Windsor Operations)
(CT)    45 Hayden Station Road Windsor, CT 06095 ATI Ladish LLC       ATI Forged
Products (Cudahy Operations) (WI)    5481 S Packard Avenue Cudahy, WI 53110

 

Page 2



--------------------------------------------------------------------------------

Schedule of Owned and Leased Real Properties Used in Business

 

Legal Name

  

Landlord if Leased

  

DBA

  

Address

ATI Ladish LLC    Belle Tool Specialty, Inc.
3001 Wolff St.
Racine, WI 53404    ATI Forged Products
(Racine Operations) (WI)    3001 Wolff Street
Racine, WI 53404 ATI Powder Metals, LLC       ATI Powder Metals    1001 Robb
Hill Road
Oakdale, PA ATI Powder Metals, LLC       ATI Powder Metals (Oakdale
Operations)    6515 Steubenville Pike
Robinson Twp, PA ATI Precision Finishing, LLC       ATI Flat Rolled Products
(Rochester Operations)    485,491,499 Delaware Avenue Rochester, PA ATI
Precision Finishing, LLC    John and Gina Dioguardi
1501 Corporation Street Beaver, PA 15009    ATI Flat Rolled Products (Monaca
Operations)    2070 Pennsylvania Avenue Monaca, PA ATI Precision Finishing, LLC
      ATI Flat Rolled Products (Zelienople Operations)    700 West New Castle
Street Zelienople, PA ATI Precision Finishing, LLC    Diobonaventura, LLC
184 Spade Road
Rochester, PA    ATI Flat Rolled Products (Monaca Operations)    2060
Pennsylvania Avenue Monaca, PA ATI Titanium, LLC       ATI Specialty Alloys &
Components
(Rowley Operations)    12633 N. Skull Valley Road Rowley, UT Chen-Tech
Industries, Inc.    Hauschild Clarence Trust 25385 Gallup Circle
Laguna Hills, CA 92653   

ATI Cast Products

(Irvine Operations)

   7 Wrigley Irvine, CA Chen-Tech Industries, Inc.    Shannon & Amy Ko
25622 Rapid Falls Rd.
Laguna Hills, CA 92653   

ATI Forged Products

(Irvine Operations) (CA)

   9 Wrigley & 10 Autry Irvine, CA 92618 Chen-Tech Industries, Inc.    The
Northern Trust Company c/o Heger Industrial
5701 South Eastern Avenue, Ste 100
Commerce, CA 90040   

ATI Forged Products

(Irvine Operations) (CA)

   9 Wrigley Irvine, CA 92618

 

Page 3



--------------------------------------------------------------------------------

Schedule of Owned and Leased Real Properties Used in Business

 

Legal Name

  

Landlord if Leased

  

DBA

  

Address

Chen-Tech Industries, Inc.    The Pope/Singer Family Trust c/o John Pope
29 Stowe
Irvine, CA 92620    ATI Cast Products
(Irvine Operations)    6 Faraday Irvine, CA Environmental, Inc.   

PWS Northbrook, LLC
c/o Paul Swanson Associates
401 E. Prospect Avenue,


Suite 201
Mt. Prospect, IL 60056

   ATI Specialty Alloys & Components
(Northbrook Operations)    700 Landwehr Road Northbrook, IL International Hearth
Melting, LLC       ATI Specialty Alloys & Components
(Richland Operations)    3101 Kingsgate Way Richland, WA International Hearth
Melting, LLC    Bitton Farms, Inc.
4727 Sedona Ct.
Pasco, WA 99301    ATI Specialty Alloys & Components
(Richland Operations)    396 Grain Terminal Road Burbank, WA Jessop Steel, LLC
      ATI Flat Rolled Products
(Washington Operations)    501 Green Street
Washington, PA Jewel Acquisition, LLC       ATI Flat Rolled Products
(Louisville Operations)    1500 W. Main Street Louisville, OH Jewel Acquisition,
LLC       ATI Flat Rolled Products
(Midland Operations)    950 10th Street
Midland, PA Metallum Corporation       ATI Forged Products
(Cudahy Operations) (WI)    5481 S Packard Avenue
Cudahy, WI 53110 Oregon Metallurgical, LLC       ATI Specialty Materials    530
34th Avenue
Albany, OR Pacific Cast Technologies, Inc.       ATI Cast Products
(Albany Operations)    140 & 150 Queen Avenue SW
Albany, OR 97321 TDY Industries, LLC       ATI Forged Products
(Lebanon Operations) (KY)    400 Corporate Drive
Lebanon, KY 40033 TDY Industries, LLC       ATI Specialty Alloys & Components
(Millersburg Operations)    1600 Old Salem Road
Albany, OR

 

Page 4



--------------------------------------------------------------------------------

Schedule of Owned and Leased Real Properties Used in Business

 

Legal Name

  

Landlord if Leased

  

DBA

  

Address

TDY Industries, LLC       ATI Specialty Alloys & Components (Huntsville
Operations)    7400 Madison Blvd. Huntsville, AL TDY Industries, LLC       ATI
Specialty Materials (Monroe Operations)    1802 Ashcraft Avenue Monroe, NC TDY
Industries, LLC       ATI Flat Rolled Products (Latrobe Operations)    242
Allvac Lane
Latrobe, PA TDY Industries, LLC       ATI Specialty Materials (Monroe Operations
)    200, 202, 305 Turner Street Monroe, NC TDY Industries, LLC       ATI
Specialty Materials (Monroe Operations )    2600 East Roosevelt Drive Monroe, NC
TDY Industries, LLC       ATI Specialty Materials (Monroe Operations )    Bakers
Crossing Monroe, NC TDY Industries, LLC       ATI Specialty Materials (Monroe
Operations )    2805 Walkup Avenue Monroe, NC TDY Industries, LLC       ATI
Specialty Materials (Monroe Operations )    4374 Lancaster Hwy Richburg, SC TDY
Industries, LLC       ATI Forged Products
(Portland Operations) (IN)    250 E Lafayette Street Portland, IN 47371 Titanium
Wire Corporation       ATI Specialty Alloys & Components (Frackville Operations)
   235 Industrial Park Road Frackville, PA Valley Machining, Inc.       ATI
Forged Products
(Coon Valley Operations) (WI)    100 Jack Berg Lane Coon Valley, WI 54623

 

Page 5



--------------------------------------------------------------------------------

Schedule 4.4

ATI Collateral Locations

 

ATI Business Unit

  

Entity

  

Company Number/Name

Accounting Records

  

Inventory Location

   ATI

Flat Rolled Products

(f/k/a Allegheny Ludlum)

   Allegheny Ludlum, LLC   

40 / Flat Rolled Products US

100 River Road,

Brackenridge, PA 15014

   100 River Road, Brackenridge, PA 15014    x          950 Tenth Street,
Midland, PA 15059    x          500 Green Street, Washington, PA 15301    x   
      130 Lincoln Avenue, Vandergrift, PA 15690    x          1500 West Main
Street, Louisville, OH 44641    x          8687 South 77th Avenue, Bridgeview,
IL 60455    x          585 Silicon Drive, Bagdad, PA 15656    x          1357 E.
Rodney French Blvd, New Bedford, MA 02742    x          242 Allvac Lane,
Latrobe, PA 15650    x          700 West New Castle Street, Route 288,
Zelienople, PA 16063    x          Natrona Rail Yard    x          Precision
Strip - Minister, OH             Riggle Warehouse - New Kensington, PA         
   271 Railroad Hill Street, Waterbury, CT 06708    x          2070 Pennsylvania
Avenue, Monaca, PA 15061    x          United Steel - Brookfield, OH            
Main Steel - Harmony, PA             Ohio Kentucky Stl - Franklin, OH         
   8570 Mercury Lane, Pico Rivera, CA 90660    x          501 Western Avenue,
Houston, PA 15342    x          499 Delaware Avenue, Rochester, PA 15074    x   
      Foreign In-transit             Srap (Central account for all locations)   
x          Intercompany    x       40 / Flat Rolled Products US          ATI
Precision Finishing, LLC    700 West New Castle Street, Route 288, Zelienople,
PA 16063    N/A       Jewel Acquisition, LLC    100 River Road,    N/A         
Brackenridge, PA 15014          Jessop Steel, LLC    100 River Road,    N/A   
      Brackenridge, PA 15014          ATI Allegheny Ludlum, Inc.    1357 E.
Rodney French Blvd, New Bedford, MA 02742    N/A   

 

1



--------------------------------------------------------------------------------

ATI Business Unit

  

Entity

  

Company Number/Name

Accounting Records

  

Inventory Location

   ATI         

Monroe / Bakers

2020 Ashcraft Avenue, Monroe, NC 28110

6400 Alloy Way, Monroe, NC 28111

3750 Alloy Way, Monroe, NC 28111

  

x

Specialty Materials    TDY Industries, LLC    75 / Specialty Materials US      
(f/k/a Allvac)       2020 Ashcraft Avenue, Monroe, NC 28110                     
      4374 Lancaster Highway, Richburg, SC 29729    x          695 Ohio Street,
Lockport, NY 14094    x          Shasta Inc, 300 Steel St, Aliquippa, PA 15001
            2070 Pennsylvania Avenue, Monaca, PA 15061    x          8570
Mercury Lane, Pico Rivera, CA 90660    x          12247-D FM529 Northwoods
Industrial Park, Houston, TX 77041    x          ELG Utica Alloys Inc, Hartford,
CT             700 West New Castle Street, Route 288, Zelienople, PA 16063    x
         Other Domestic Locations       ATI Powder Metals, LLC    81 / Specialty
Materials – Powder Metals    1001 Robb Hill Rd, Oakdale, PA 15071    x      
1001 Robb Hill Rd, Oakdale, PA 15071    6515 Steubenville Pike, Pittsburgh, PA
15205    x          Outside Vendors   

Specialty Alloys &

Components

(f/k/a Wah Chang)

   TDY Industries, LLC   

48 / SAC Millersburg

1600 N.E. Old Salem Road,

Albany, OR 97321

   1600 N.E. Old Salem Road, Albany, OR 97321    x          7400 Highway 20
West, Huntsville, AL 35806    x          Linnwest, 3615 Pacific Boulevard,
Albany, OR 97321       Oregon Metallurgical, LLC    975 / SAC Albany, 45 / SAC –
Castings    530 34th Avenue S.W., Albany, OR 97322    x       1600 N.E. Old
Salem Road, Albany, OR 97321    Peachtree Leasing LLC, 33414 Eagle Road,
Tangent, OR 97389       International Hearth Melting, LLC    70 / Primary
Titanium – Richland    3101 Kingsgate Way, Richland, WA 99352    x       1600
N.E. Old Salem Road, Albany, OR 97321    Bitton Farms, 4727 Sedona Court, Pasco,
WA 99301          46 / Primary Titanium – Rowley   

1265 North Rowley Road, North Skull Valley, UT 84029

  

x

   ATI Titanium LLC    1600 N.E. Old Salem Road, Albany, OR 97321      

 

2



--------------------------------------------------------------------------------

ATI Business Unit

  

Entity

  

Company Number/Name

Accounting Records

  

Inventory Location

   ATI    Titanium Wire Corporation    49 / SAC – Frackville    235 Industrial
Park Road, Frackville, PA 17931    x       1600 N.E. Old Salem Road, Albany, OR
97321    8570 Mercury Lane, Pico Rivera, CA 90660    x    TI Oregon, Inc.   
1600 N.E. Old Salem Road, Albany, OR 97321    N/A       ATI Flowform Products,
LLC    949 / ATI Flowform Products    12 Suburban Park Drive, Billerica, MA
01821   

x

      12 Suburban Park Drive, Billerica, MA 01821    5 Suburban Park Drive,
Billerica,MA01821       Environmental, Inc.    47 / SAC - Northbrook            
1600 N.E. Old Salem Road, Albany, OR    N/A          97321       Forged Products
   ATI Ladish, LLC    60 / Forged Products - Cudahy    5481 S Packard Ave.,
Cudahy, WI 53110    x       5481 S Packard Ave. Cudahy, WI 53110          Valley
Machining, Inc.    60 / Forged Products - Cudahy    100 Jack Berg Ln, Coon
Valley, WI 54623    x       5481 S Packard Ave. Cudahy, WI 53110          ATI
Ladish, LLC    60 / Forged Products - Cudahy    3001 Wolff St., Racine, WI,
53404          5481 S Packard Ave. Cudahy, WI 53110         

ATI Ladish Machining, Inc.

   64 / Forged Products - Machining   

311 Prestige Park Road, East Hartford, CT 06108

  

x

      311 Prestige Park Road, East Hartford, CT 06108          Chen-Tech
Industries, Inc.    62 / Forged Products - Irvine    9 Wrigley, Irvine, CA 92618
   x       9 Wrigley, Irvine, CA 92618          TDY Industries, LLC    997 /
Forged Products – Portland/Lebanon    250 E. Lafayette Street, Portland, IN
47371    x       250 E. Lafayette Street, Portland, IN 47371    400 Corporate
Drive, Lebanon, KY 40033    x   

Pacific Cast Technologies, Inc.

   61 / Cast Products - Albany       Cast Products       150 SW Queen Ave,
Albany, OR 97322    150 SW Queen Ave, Albany, OR 97322    x    ATI Cast Products
Salem Operations, LLC    67 / Cast Products - Salem             859 7th Street
Northwest, Salem, Oregon    859 7th Street Northwest, Salem, Oregon 97304    x
      97304      

Notes:

- ATI “x” indicates an ATI owned facility. Other locations are 3rd party
processors or storage locations.

 

3



--------------------------------------------------------------------------------

Schedule 4.8(k)

Deposit Accounts

 

Borrower

  

Bank

 

Account Number

Allegheny Ludlum, LLC Concentration    BNY Mellon   [omitted] Allegheny Ludlum,
LLC Operating    BNY Mellon   [omitted] Allegheny Ludlum, LLC Letter of Credit
   Wells Fargo   [omitted] ATI Cast Products Salem Operations, LLC    Bank of
America   [omitted] ATI Flowform Products, LLC    Bank of America   [omitted]
ATI Ladish, LLC Concentration    Bank of America   [omitted] ATI Ladish, LLC
Operating    Bank of America   [omitted] ATI Ladish Machining, Inc.    Bank of
America   [omitted] ATI Powder Metals, LLC    No Bank Account   [omitted] ATI
Precision Finishing, LLC    No Bank Account   [omitted] ATI Titanium LLC    BNY
Mellon   [omitted] Chen-Tech Industries, Inc.    Bank of America   [omitted]
Environmental, Inc.    No Bank Account   [omitted] International Hearth Melting,
LLC    No Bank Account   [omitted] Oregon Metallurgical, LLC    Bank of America
  [omitted] Pacific Cast Technologies, Inc.    Bank of America   [omitted] TDY
Industries, LLC – Operating    Bank of America   [omitted] TDY Industries, LLC –
Concentration    BNY Mellon   [omitted] TDY Industries, LLC – Operating    BNY
Mellon   [omitted] TDY Industries, LLC – Operating    PNC Bank   [omitted] TDY
Industries, LLC – Allvac    BNY Mellon   [omitted] TDY Industries, LLC –
Portland Forge    BNY Mellon   [omitted] TDY Industries, LLC – Wah Chang    Bank
of America   [omitted] Titanium Wire Corporation    No Bank Account   [omitted]
Valley Machining, Inc.    No Bank Account   [omitted]



--------------------------------------------------------------------------------

Guarantor

  

Bank

  

Account Number

AII Acquisition, LLC    N/A    N/A AII Investment Corp.    PNC Bank    [omitted]
ALC Funding Corporation    PNC Bank    [omitted] ALC Funding Corporation   
BlackRock (Investment Account)    [omitted] Allegheny Technologies Incorporated
Concentration Account    BNY Mellon    [omitted] Allegheny Technologies
Incorporated Operating Account    BNY Mellon    [omitted] Allegheny Technologies
International, Inc.    N/A    N/A ATI Allegheny Ludlum, Inc.    N/A    N/A ATI
Canada Holdings, Inc.    N/A    N/A ATI Funding Corporation    PNC Bank   
[omitted] ATI Funding Corporation    BlackRock (Investment Account)    [omitted]
ATI Funding Corporation    Union Bank (Investment Account)    [omitted] ATI
Operating Holdings, LLC    N/A    N/A ATI Properties, Inc.    Bank of America   
[omitted] Jessop Steel, LLC    N/A    N/A Jewel Acquisition, LLC    BNY Mellon
   [omitted] TI Oregon, Inc.    N/A    N/A TDY Holdings, LLC    PNC Bank   
[omitted]



--------------------------------------------------------------------------------

Schedule 5.1

Consents

None.



--------------------------------------------------------------------------------

Schedule 5.2(a)

Jurisdictions, Qualifications

 

COMPANY
NAME

  

INCORPORATION
STATE

  

QUALIFICATION
STATES

  

COMMENTS

Allegheny Ludlum, LLC    Pennsylvania    Alabama          California         
Connecticut          Georgia          Illinois          Indiana         
Massachusetts          Michigan          Missouri          New York         
North Carolina          Ohio    Under name Allegheny Ludlum Corporation      
Oklahoma          South Carolina          Texas    ATI Cast Products Salem
Operations, LLC    Delaware    Oregon    ATI Flowform Products, LLC    Delaware
   Massachusetts          Texas    ATI Ladish LLC    Wisconsin    Alabama   



--------------------------------------------------------------------------------

      Arizona          California          Connecticut          Illinois      
   Indiana          Massachusetts          Minnesota          Ohio         
Virginia    ATI Ladish Machining, Inc.    Nevada    Connecticut    ATI Powder
Metals LLC    Pennsylvania    North Carolina    ATI Precision Finishing, LLC   
Pennsylvania       ATI Titanium LLC    Delaware    Utah    Chen-Tech Industries,
Inc.    Nevada    California    Environmental, Inc.    California            
Illinois          New Jersey          New Mexico          Pennsylvania         
Texas    International Hearth Melting, LLC    Oregon    Washington    Oregon
Metallurgical, LLC    Oregon    North Carolina    Under name -Oregon
Metallurgical Corporation



--------------------------------------------------------------------------------

      New Jersey          Pennsylvania    Under name -Oregon Metallurgical
Corporation Pacific Cast Technologies, Inc.    Nevada    Oregon    TDY
Industries, LLC    California    Alabama          Arizona          Arkansas   
      Colorado          Connecticut          Florida          Georgia         
Idaho          Illinois          Indiana          Iowa          Kansas         
Kentucky          Louisiana          Maine          Maryland         
Massachusetts          Michigan          Minnesota          Mississippi         
Missouri   



--------------------------------------------------------------------------------

      Montana          Nebraska          Nevada          New Hampshire         
New Jersey          New Mexico          New York          North Carolina      
   Ohio          Oklahoma          Oregon          Pennsylvania          South
Carolina          South Dakota          Tennessee          Texas          Utah
         Virginia          Washington          Wisconsin          Wyoming   
Titanium Wire Corporation    Pennsylvania       Valley Machining, Inc.   
Wisconsin       AII Acquisition, LLC    Pennsylvania       AII Investment Corp.
   Delaware      



--------------------------------------------------------------------------------

ALC Funding Corporation    Delaware       Allegheny Technologies Incorporated   
Delaware    California          Pennsylvania          Virginia         
Washington    Allegheny Technologies International, Inc.    California   
Pennsylvania    ATI Allegheny Ludlum, Inc.    Massachusetts       ATI Canada
Holdings, Inc.    Delaware       ATI Funding Corporation    Delaware       ATI
Operating Holdings, LLC    Delaware    Alabama          South Carolina    ATI
Properties, Inc.    Delaware    California          Oregon    Jessop Steel, LLC
   Pennsylvania       Jewel Acquisition, LLC    Delaware    Ohio         
Pennsylvania    TI Oregon, Inc.    Oregon    California          Illinois      
   Ohio    TDY Holdings, LLC    Delaware      



--------------------------------------------------------------------------------

Schedule 5.2(b)

To Credit Agreement

Domestic Subsidiaries

Domestic Subsidiaries are wholly-owned unless otherwise indicated.

Allegheny Technologies Incorporated

ATI Funding Corporation

ATI Funding Corporation

ATI Operating Holdings, LLC

ATI Operating Holdings, LLC

TDY Holdings, LLC

ALC Funding Corporation

Oregon Metallurgical, LLC

Allegheny Ludlum, LLC

ATI Properties, Inc.

ATI Ladish LLC

Oregon Metallurgical, LLC

International Hearth Melting, LLC

TI Oregon Inc.

Allegheny Ludlum, LLC

AII Acquisition, LLC

ATI Precision Finishing, LLC

ATI Allegheny Ludlum, Inc.

Jewel Acquisition, LLC

ATI Properties, Inc.

None

TDY Industries, LLC

ATI Flowform Products, LLC (85%)

ATI Fabricated Components, LLC

ATI Powder Metals LLC

ATI Titanium LLC

ATI Casting Services, LLC

TDY Companies, Inc. (inactive)

Teledyne Systems Company (inactive)

SMP Metals, Inc. (inactive)

Forgemasters, Inc. (inactive)

Teledyne Electronics Systems, Inc. (indirect subsidiary- inactive)



--------------------------------------------------------------------------------

ALC Funding Corporation

None

Jessop Steel, LLC

None

TDY Holdings, LLC

Allegheny Technologies International, Inc.

ATI Canada Holdings, Inc.

Environmental, Inc.

TDY Industries, LLC

Relentless Insurance, Inc.

ATI International Holdings, LLC (indirect subsidiary)

Kooi U.S.A. (inactive)

Western Mining Technology, Inc. (50%)(inactive)

Teledyne Packaging Puerto Rico, Inc. (inactive)

Powertronic Systems, Inc. (94.1%)(inactive)

Teledyne Exploration Company (inactive)

International Hearth Melting, LLC

None

ATI Precision Finishing, LLC

None

TI Oregon Inc.

Titanium Wire Corporation

Titanium Wire Corporation

None

ATI Canada Holdings, Inc.

None

Allegheny Technologies International, Inc.

Allegheny Technologies Asia, Inc.

TDY Transcontinental, Inc. (inactive)

AII Acquisition, LLC

AII Investment Corp.

Jessop Steel, LLC

AII Investment Corp.

None

Environmental, Inc.

None



--------------------------------------------------------------------------------

ATI Titanium LLC

None

ATI Ladish LLC

ATI Ladish Machining, Inc.

Metallum Corporation

Pacific Cast Technologies, Inc.

Chen-Tech Industries, Inc.

Valley Machining, Inc.

Ladish Forging, LLC (inactive)

ATI Ladish Machining, Inc.

None

Pacific Cast Technologies, Inc.

ATI Cast Products Salem Operations, LLC

Chen-Tech Industries, Inc.

None

Valley Machining, Inc.

None

Jewel Acquisition, LLC

None

ATI Cast Products Salem Operations, LLC

None

ATI Flowform Products, LLC

None

ATI Powder Metals LLC

None

ATI Allegheny Ludlum, Inc.

None



--------------------------------------------------------------------------------

Schedule 5.4

Federal Tax Identification Numbers

 

COMPANY
NAME

  

FEDERAL TAX
IDENTIFICATION NUMBER

Allegheny Ludlum, LLC    45-3947365 ATI Cast Products Salem Operations, LLC   
47-1020151 ATI Flowform Products, LLC    04-2522527 ATI Ladish LLC    45-1623676
ATI Ladish Machining, Inc.    06-1487703 ATI Powder Metals LLC    27-1082118 ATI
Precision Finishing, LLC    20-2643745 ATI Titanium LLC    20-5469481 Chen-Tech
Industries, Inc.    80-0249226 Environmental, Inc.    22-1831201 International
Hearth Melting, LLC    91-1834311 Oregon Metallurgical, LLC    93-0448167
Pacific Cast Technologies, Inc.    36-4338724 TDY Industries, LLC    95-2316679
Titanium Wire Corporation    22-2138548 Valley Machining, Inc.    39-1815882 AII
Acquisition, LLC    20-2636359 AII Investment Corp.    51-0357351 ALC Funding
Corporation    25-1584240 Allegheny Technologies Incorporated    25-1792394
Allegheny Technologies International, Inc.    95-2753999



--------------------------------------------------------------------------------

ATI Allegheny Ludlum, Inc.    46-3477204 ATI Canada Holdings, Inc.    94-3382306
ATI Funding Corporation    25-1584241 ATI Operating Holdings, LLC    45-3947611
ATI Properties, Inc.    95-4512341 Jessop Steel, LLC    20-2635976 Jewel
Acquisition, LLC    42-1623809 TI Oregon, Inc.    93-1144700 TDY Holdings, LLC
   06-1585041



--------------------------------------------------------------------------------

Schedule 5.6

Entity Names

Former names and mergers/consolidations

 

1. Allegheny Ludlum, LLC was formed by the merger of Allegheny Ludlum
Corporation with and into ALC Merger LLC on January 2, 2012, with the surviving
entity renamed “Allegheny Ludlum, LLC” .

 

2. ATI Flowform Products, LLC was formed by the conversion on February 10, 2014
of Dynamic Flowform Corp., a Massachusetts corporation, into “ATI Flowform
Products, LLC”, a Delaware limited liability company.

 

3. ATI Ladish LLC was formed by the merger of Ladish Co., Inc., a Wisconsin
corporation, with and into PADL, LLC, a Wisconsin limited liability company, on
May 9, 2011, with the surviving entity renamed “ATI Ladish LLC” .

 

4. ATI Ladish Machining, Inc. was formed by the merger of Aerex, LLC, a Nevada
limited liability company, with and into Stowe Machine Co., Inc., a Nevada
corporation, on January 2, 2012, with the surviving entity renamed “ATI Ladish
Machining, Inc.”

 

5. Rome Metals, LLC, a Pennsylvania limited liability company, changed its name
to “ATI Precision Finishing, LLC” on November 24, 2010.

 

6. Oregon Metallurgical Corporation, an Oregon corporation, converted into an
Oregon limited liability company on January 2, 2012 and was renamed as “Oregon
Metallurgical, LLC.”

 

7. TDY Industries, LLC was formed by the conversion of TDY Industries, Inc. a
California corporation, into TDY Industries, LLC on January 1, 2012.

 

8. ATI Operating, LLC, a Delaware limited liability company, changed its name to
“ATI Operating Holdings, LLC” on November 29, 2011.

Acquisitions of all or substantially all of the assets of a third person

 

1. Effective June 14, 2014, acquired substantially all of the assets of Hanard
Machine, Inc., now known as ATI Cast Products Salem Operations, LLC.

 

2. Effective February 7, 2014, acquired 85% of Dynamic Flowform Corp., now known
as ATI Flowform Products, LLC (description above; see also Schedule 5.24).

 

3. Effective May 9, 2011, acquired publicly traded Ladish Co. Inc., now known as
ATI Ladish LLC (description above) and its subsidiary entities, including Loan
Parties Valley Machining, Inc., Chen-Tech Industries, Inc., Pacific Cast
Technologies, Inc., and the company now known as ATI Ladish Machining, Inc.
(description above).



--------------------------------------------------------------------------------

Schedule 5.7

OSHA, Environmental Compliance

None.



--------------------------------------------------------------------------------

Schedule 5.8(b)(i)

Litigation

Beginning in August 2015, multiple unfair labor practice charges have been filed
by the United Steelworkers (“USW”) with the National Labor Relations Board in
connection with the labor dispute described in Schedule 5.14. As of
September 18, 2015, the Company has received notice of 13 of such charges. ATI
is in the process of reviewing and preparing responses to the charges.



--------------------------------------------------------------------------------

Schedule 5.8(b)(ii)

Permitted Indebtedness

 

     Amounts
Outstanding
as of June 30, 2015  

Allegheny Ludlum, LLC, 6.95% debentures, due 2025

(Issued under Indenture dated as of December 15, 1995-Original principal
$150,000,000)

   $ 150,000,000   

Allegheny Technologies Incorporated

$350 million 9.375% Notes due 2019

(Issued under Indenture dated as of June 1, 2009 and First Supplemental
Indenture dated as of June 1, 2009 - Original principal $350,000,000)

   $ 350,000,000   

Allegheny Technologies Incorporated

$500 million 5.95% Notes due 2021

((Issued under Indenture dated as of June 1, 2009 and Third Supplemental
Indenture dated as of January 7, 2011- Original principal - $500,000,000)

   $ 500,000,000   

Allegheny Technologies Incorporated

$500 million 5.875% Notes due 2023

(Issued under Indenture dated as of June 1, 2009 and Fourth Supplemental
Indenture dated as of July 12, 2013 - Original principal - $500,000,000)

   $ 500,000,000   

Capital Lease - Cisco Systems, Inc.- TDY Industries, LLC

   $ 474,000   

Capital Lease- Konica Minolta Inc. - TDY Industries, LLC

   $ 1,645,000   

Capital Lease - NetApp, Inc. - TDY Industries, LLC and Allegheny Technologies
Incorporated

   $ 233,000   

Industrial Revenue Bond- Oregon Metallurgical, LLC

   $ 2,255,000   

Industrial Revenue Bond- Allegheny Ludlum LLC

   $ 361,000   

Intesa SaoPaolo Letter of Credit Facility

   $ 31,816,361   



--------------------------------------------------------------------------------

Schedule 5.8(d)

Plans; ERISA Compliance

Retirement Plans

Allegheny Technologies Incorporated Pension Plan

Allegheny Technologies Incorporated Benefit Restoration Plan (frozen)

Allegheny Technologies Incorporated Supplemental Pension Plan (frozen)

Pension Equalization Plan (frozen)

Allegheny Technologies Incorporated Defined Contribution Restoration Plan

Allegheny Technologies Incorporated Retirement Savings Plan

Allegheny Ludlum Corporation Personal Retirement Account and 401(k) Savings Plan

ATI Forgings & Castings Savings & Deferral Plan

ATI Ladish Hourly Employees Savings & Deferral Investment Plan

Capital Accumulation Plan for Allegheny Ludlum Corporation Houston Employees

Capital Accumulation Plan for Allegheny Ludlum Corporation Salaried Employees of
the Houston, PA and Massillon, OH Facilities

Capital Accumulation Plan for Allegheny Ludlum Corporation Massillon Employees

TDY Industries Inc. 401(k) and Profit Sharing Plan for Certain Employees of
Metalworking Products

Carol Stream Hourly Pension Plan

The 401(k) Plan

ATI Flowform LLC 401(k) Plan

ATI Precision Finishing, LLC Employees’ 401(k) and Profit Sharing Plan

Health & Insurance Plans

Allegheny Technologies Health & Welfare Plans

Medical Plan for Allegheny Rodney and Allvac

Health and Welfare Plan

ATI Retiree Health Plan

ATI TDY Retiree Health Plan

ATI Ladish LLC Group Insurance Medical Benefits

ATI Ladish LLC Group Insurance Plan Accident and Sickness

ATI Ladish LLC Group Insurance Plan Life, ADD & LTD

ATI Ladish LLC Group Insurance Plan Severance Plan

ATI Ladish LLC HRA Plan

Pacific Source Health Plan

Group Insurance Plan (Life & AD&D)

Employee Assistance Program

MODA Dental Plan

Williamette Dental Group

ATI Ladish Machining HWP

With respect to retirement plans, liabilities of the ATI Pension Plan (U.S.
qualified defined benefit pension plan) exceed its assets. At December 31, 2014,
this plan was approximately 76% funded as calculated in accordance with U.S.
generally accepted accounting principles; ATI is not required to make any
contribution to this plan in 2015. Please see the Company’s Form 10-K for the
fiscal year ended December 31, 2014 for further information regarding the
Company’s obligations with respect to the ATI Pension Plan. (The health and
welfare plans are self-insured.)



--------------------------------------------------------------------------------

Union Obligations and Multiemployer Plans

Labor agreements with USW-represented employees require ATI to make
contributions to VEBA trusts based upon the attainment of a certain level of
profitability. The Company contributes to the following three multiemployer
defined benefit pension plans under collective bargaining agreements that cover
certain of its union-represented employees:

 

  •   Steelworkers Western Independent Shops Pension Plan

 

  •   Boilermakers-Blacksmiths National Pension Trust

 

  •   IAM National Pension Fund

Please see the Company’s Form 10-K for the fiscal year ended December 31, 2014
for further information regarding the Company’s obligations with respect to
Multiemployer Plans.



--------------------------------------------------------------------------------

Schedule 5.10

Licenses and Permits

None.



--------------------------------------------------------------------------------

Schedule 5.14

Labor Disputes

ATI’s agreement with the United Steelworks (“USW”) affecting approximately 2,200
employees of ATI Flat Rolled Products (Allegheny Ludlum, LLC; Jewel Acquisition,
LLC; Jessop Steel, LLC; ATI Allegheny Ludlum, Inc.) and operations in Albany,
Oregon (Oregon Metallurgical, LLC - 34th Avenue Operations) and Lockport, New
York (TDY Industries, LLC d/b/a ATI Specialty Materials) expired on June 30,
2015. USW employees continued to work without a contract until ATI implemented a
lockout, which took effect Saturday, August 15, 2015. ATI entities are
continuing to operate the affected facilities and serve customer needs with ATI
salaried and non-union employees and temporary professional staffing until a new
contract is finalized with the USW.



--------------------------------------------------------------------------------

Schedule 5.24

Equity Interests

On February 7, 2014, the Company acquired 85% of Dynamic Flowform Corp.
(“Dynamic Flowform”). The Dynamic Flowform acquisition is treated as an asset
purchase for tax purposes. The sellers have a 15% noncontrolling interest in ATI
Flowform Products and a put option requiring ATI to purchase their equity
interest at a redemption value determinable from a specified formula based on a
multiple of EBITDA (subject to a fixed minimum linked to the original
acquisition date value). The put option is fully exercisable beginning in the
second quarter of 2017, and is also exercisable under certain other
circumstances. The put option cannot be separated from the noncontrolling
interest.



--------------------------------------------------------------------------------

Schedule 5.28

Designated Customers

The Loan Parties have elected not to identify any Designated Customers as of the
Closing Date but the Loan Parties reserve the right to update this Schedule as
provided in the Credit Agreement.



--------------------------------------------------------------------------------

Schedule 7.3

Guarantees

None.



--------------------------------------------------------------------------------

Schedule 7.10

Transactions with Affiliates

Allegheny Ludlum, LLC and TDY Industries, LLC provide goods and services to
Uniti LLC pursuant to a specified pricing formula as determined from time to
time in accordance with contractual arrangements among the parties. The goods
and services include, generally, the sales of CP titanium products and the hot
rolling and finishing of CP titanium. Uniti LLC is a 50/50 joint venture between
Allegheny Technologies Incorporated and VSMPO Funding Corporation, a Russian
producer of titanium products.

Allegheny Ludlum, LLC purchases material from Shanghai STAL Precision Stainless
Steel Co. Ltd. (“STAL”). STAL’s joint venture partners are Allegheny Ludlum,
LLC, which holds a 60% interest, and Baosteel Group, a state authorized
investment company whose equity securities are publicly traded in the People’s
Republic of China, which holds the remaining 40% interest. Transactions occur in
the ordinary course of business.